 

Exhibit 10.2

 

Execution Version

Published CUSIP No. 29276SAD6

Published CUSIP No. 29276SAE4

 

 



 

FIRST LIEN EXIT CREDIT AGREEMENT

 

dated as of December 30, 2016,

 

among

 

ENERGY XXI GULF COAST, INC.,

as the Borrower,

 

VARIOUS FINANCIAL INSTITUTIONS AND OTHER PERSONS FROM TIME TO TIME

PARTIES HERETO,

as the Lenders,

 

and

 

WELLS FARGO BANK, N.A.

as the Administrative Agent

 

 

 

 

TABLE OF CONTENTS

 

    Page       ARTICLE 1. DEFINITIONS AND ACCOUNTING TERMS 2       Section 1.1.
Defined Terms 2       Section 1.2. Use of Defined Terms 36       Section 1.3.
Cross-References and Other Provisions Relating to Terms 37       Section 1.4.
Amendment of Defined Instruments 37       Section 1.5. Accounting and Financial
Determinations 37       ARTICLE 2. COMMITMENTS, BORROWING AND ISSUANCE
PROCEDURES, NOTES AND LETTERS OF CREDIT 38       Section 2.1. Commitments 38    
  Section 2.1.1 Revolving Credit Commitment; Term Loans 38       Section 2.1.2
Letter of Credit Commitment 38       Section 2.2. Termination of Commitments and
Reduction of the Commitment Amount 39       Section 2.3. Borrowing Procedure 40
      Section 2.3.1 Borrowing Procedure 40       Section 2.4. Continuation and
Conversion Elections 40       Section 2.5. Funding 41       Section 2.6.
Issuance Procedures and Provisions 41       Section 2.6.1 Other Lenders
Participation 42       Section 2.6.2 Disbursements 42       Section 2.6.3
Reimbursement 43       Section 2.6.4 Deemed Disbursements 43       Section 2.6.5
Nature of Reimbursement Obligations 44       Section 2.6.6 Replacement of an
Issuer 45       Section 2.6.7 Cash Collateral 45       Section 2.7. Register;
Notes 45       Section 2.8. Borrowing Base 46       Section 2.8.1 Initial
Borrowing Base 46       Section 2.8.2 Annual Scheduled Determinations of the
Borrowing Base 47       Section 2.8.3 Semi-Annual Scheduled Determination of the
Borrowing Base 48

 

  -i- 

 

 

Section 2.8.4 Discretionary Determination of the Borrowing of the Base by the
Lenders 49       Section 2.8.5 Discretionary Determination of the Borrowing Base
by the Borrower 49       Section 2.8.6 Other Redeterminations of Borrowing Base
49       Section 2.8.7 [Reserved] 50       Section 2.8.8 General Provisions With
Respect to the Borrowing Base 50       Section 2.9. [Reserved] 50       Section
2.10. Defaulting Lenders 50       ARTICLE 3. REPAYMENTS, PREPAYMENTS, INTEREST
AND FEES 52       Section 3.1. Repayments and Prepayments; Application 52      
Section 3.1.1 Repayments and Prepayments 52       Section 3.1.2 Application 54  
    Section 3.2. Interest Provisions 54       Section 3.2.1 Rates 54      
Section 3.2.2 Post-Default Rates 54       Section 3.2.3 Payment Dates 54      
Section 3.3. Fees 55       Section 3.3.1 Commitment Fee 55       Section 3.3.2
Administrative Agent’s Fees 55       Section 3.3.3 [Reserved] 55       Section
3.3.4 Letter of Credit Fee 55       Section 3.3.5 Letter of Credit Issuance Fee
56       ARTICLE 4. Certain LIBO Rate and Other Provisions 56       Section 4.1.
LIBO Rate Lending Unlawful. 56       Section 4.2. Inability to Determine Rates
56       Section 4.3. Increased LIBO Rate Loan Costs, etc 57       Section 4.4.
Funding Losses 57       Section 4.5. Increased Capital Costs 58       Section
4.6. Taxes 58       Section 4.7. Payments, Computations; Proceeds of Collateral,
etc 62       Section 4.8. Sharing of Payments 63       Section 4.9. Setoff 63

 

  -ii- 

 

 

ARTICLE 5. CONDITIONS TO EFFECTIVENESS AND REVOLVING CREDIT EXTENSIONS 64      
Section 5.1. Effectiveness; Initial Revolving Credit Extension 64       Section
5.1.1 Credit Agreement 64       Section 5.1.2 Secretaries’ Certificates, etc 64
      Section 5.1.3 Effective Date Certificate 65       Section 5.1.4 Consents,
Licenses, Permits and Approvals 65       Section 5.1.5 Compliance with
Warranties, No Default, etc 65       Section 5.1.6 Confirmation Order 65      
Section 5.1.7 Delivery of Notes 65       Section 5.1.8 Financial Information 66
      Section 5.1.9 Initial Reserve Report 66       Section 5.1.10 [Reserved] 66
      Section 5.1.11 Solvency, etc 66       Section 5.1.12 Guarantees 66      
Section 5.1.13 Security Agreement 66       Section 5.1.14 [Reserved] 67      
Section 5.1.15 Insurance 67       Section 5.1.16 Mortgages 67       Section
5.1.17 Opinions of Counsel 68       Section 5.1.18 Expenses 68       Section
5.1.19 [Reserved] 68       Section 5.1.20 Minimum Emergence Liquidity 68      
Section 5.1.21 Closing Fees, Expenses, etc 68       Section 5.1.22 PATRIOT Act
Disclosures 68       Section 5.2. All Revolving Credit Extensions 69      
Section 5.2.1 Compliance with Warranties, No Default, etc: 69       Section
5.2.2 Revolving Credit Extension Request, etc 69       Section 5.2.3
Satisfactory Legal Form 69       ARTICLE 6. REPRESENTATIONS AND WARRANTIES 70  
    Section 6.1. Organization, etc 70       Section 6.2. Due Authorization,
Non-Contravention, Defaults etc 70       Section 6.3. Government Approval,
Regulation, etc 71

 

  -iii- 

 

 

Section 6.4. Validity, etc 71       Section 6.5. Financial Information 71      
Section 6.6. No Material Adverse Change 71       Section 6.7. Litigation, Labor
Controversies, etc 71       Section 6.8. Subsidiaries 71       Section 6.9.
Ownership of Properties, etc 72       Section 6.10. Taxes 73       Section 6.11.
ERISA; Pension and Welfare Plans 73       Section 6.12. Environmental Warranties
73       Section 6.13. Disclosure of Material Information; Accuracy of
Information 74       Section 6.14. Regulations T, U, and X 74       Section
6.15. Labor Matters 75       Section 6.16. Compliance with Laws 75       Section
6.17. Material Contracts 75       Section 6.18. Solvency 75       Section 6.19.
Deposit Account and Cash Management Accounts 75       Section 6.20. Insurance 75
      Section 6.21. Restrictions on Liens 76       Section 6.22. Location of
Business and Offices 76       Section 6.23. Maintenance of Properties 76      
Section 6.24. Gas Imbalances 77       Section 6.25. Marketing of Production 77  
    Section 6.26. Perfected Liens and Security Interests 77       Section 6.27.
Anti-Corruption Laws 77       Section 6.28. Anti-Money Laundering Laws 77      
Section 6.29. Restricted Parties 78       Section 6.30. Flood Insurance
Provisions 78       ARTICLE 7. COVENANTS 78       Section 7.1. Affirmative
Covenants 78       Section 7.1.1 Financial Information, Reports, Notices, etc 78
      Section 7.1.2 Maintenance of Existence; Compliance with Contracts, Laws,
etc 83       Section 7.1.3 Operation and Maintenance of Properties 83      
Section 7.1.4 Insurance; Casualty Events 84

 

  -iv- 

 

 

Section 7.1.5 Books and Records 85       Section 7.1.6 Environmental Law
Covenant 85       Section 7.1.7 Use of Proceeds 86       Section 7.1.8 Future
Guarantors, Security, etc 86       Section 7.1.9 Cash Management 87      
Section 7.1.10 Proceeds Account 87       Section 7.1.11 Maintenance of Liens on
Properties 87       Section 7.1.12 Hedging Agreements 88       Section 7.1.13
Title Information 88       Section 7.1.14 Right of Inspection 88       Section
7.1.15 Further Assurances 89       Section 7.1.16 Minimum Liquidity 89      
Section 7.1.17 Keepwell 89       Section 7.1.18 Anti-Money Laundering Laws 90  
    Section 7.1.19 Anti-Hoarding Provision 90       Section 7.2. Negative
Covenants 91       Section 7.2.1 Business Activities; International Operations
91       Section 7.2.2 Indebtedness 91       Section 7.2.3 Liens 92      
Section 7.2.4 Financial Condition 94       Section 7.2.5 Investments 94      
Section 7.2.6 Restricted Payments; etc 95       Section 7.2.7 [Reserved]. 96    
  Section 7.2.8 Issuance of Capital Securities 96       Section 7.2.9
Consolidation, Merger; Permitted Acquisitions, etc 96       Section 7.2.10
Permitted Dispositions 97       Section 7.2.11 Modification of Certain
Agreements 98       Section 7.2.12 Transactions with Affiliates 98       Section
7.2.13 Restrictive Agreements, etc 98       Section 7.2.14 Sale and Leaseback 99
      Section 7.2.15 Pension Plans 99       Section 7.2.16 Limitation on Leases
99       Section 7.2.17 Subsidiaries 99

 

  -v- 

 

 

Section 7.2.18 Gas Imbalances, Take or Pay or Other Prepayments 99       Section
7.2.19 Restrictions on Hedging Agreements 100       Section 7.2.20
Anti-Corruption Laws 101       Section 7.2.21 Sanctioned Payments 101      
ARTICLE 8. EVENTS OF DEFAULT 102       Section 8.1. Listing of Events of Default
102       Section 8.1.1 Non-Payment of Obligations 102       Section 8.1.2
Breach of Warranty 102       Section 8.1.3 Non-Performance of Certain Covenants
and Obligations 102       Section 8.1.4 Non-Performance of Other Covenants and
Obligations 102       Section 8.1.5 Default on Other Indebtedness 102      
Section 8.1.6 Judgments 103       Section 8.1.7 Pension Plans 103       Section
8.1.8 Change in Control 103       Section 8.1.9 Bankruptcy, Insolvency, etc 103
      Section 8.1.10 Impairment of Security, etc 104       Section 8.2. Action
if Bankruptcy 104       Section 8.3. Action if Other Event of Default 104      
ARTICLE 9. THE ADMINISTRATIVE AGENT AND ISSUERS 105       Section 9.1. Actions
105       Section 9.2. Funding Reliance, etc 105       Section 9.3. Exculpation
106       Section 9.4. Successor 106       Section 9.5. Revolving Credit
Extensions by Administrative Agent and Issuers 107       Section 9.6. Credit
Decisions 107       Section 9.7. Copies, etc 107       Section 9.8. Reliance by
Administrative Agent and Issuers 107       Section 9.9. Defaults 108      
Section 9.10. Posting of Approved Electronic Communications 108       Section
9.11. Proofs of Claim 109       Section 9.12. Security Matters; Authority of
Administrative Agent to Release Collateral 110       Section 9.13. Withholding
Tax 111

 

  -vi- 

 

 

ARTICLE 10. MISCELLANEOUS PROVISIONS 112       Section 10.1. Waivers,
Amendments, etc 112       Section 10.2. Notices; Time 113       Section 10.3.
Payment of Costs and Expenses 113       Section 10.4. Indemnification 114      
Section 10.5. Survival 116       Section 10.6. Severability 116       Section
10.7. Headings 116       Section 10.8. Execution in Counterparts, Effectiveness,
etc 116       Section 10.9. Governing Law 116       Section 10.10. Successors
and Assigns 117       Section 10.11. Sale and Transfer of Revolving Credit
Extensions; Participations in Revolving Credit Extensions; Notes 117      
Section 10.12. Other Transactions; No Fiduciary Duty 121       Section 10.13.
Forum Selection and Consent to Jurisdiction 122       Section 10.14. Waiver of
Jury Trial 122       Section 10.15. Confidentiality 123       Section 10.16.
Counsel Representation 123       Section 10.17. No Oral Agreements 124      
Section 10.18. Maximum Interest 124       Section 10.19. Collateral Matters;
Hedging Agreements; Bank Product Agreements 125       Section 10.20. Patriot Act
125       Section 10.21. Acknowledgement and Consent to Bail-In of EEA Financial
Institutions 125

 

  -vii- 

 

 

ANNEX I – Term Loans ANNEX II – Subsidiaries ANNEX III – Designated Holders
SCHEDULE I – Disclosure Schedule SCHEDULE II – Percentages; LIBOR Office;
Domestic Office SCHEDULE III – Effective Date L/Cs SCHEDULE IV – Certain
Indebtedness EXHIBIT A-1 – Form of Revolving Note EXHIBIT A-2 – Form of Term
Note EXHIBIT B-1 – Form of Borrowing Request EXHIBIT B-2 – Form of Issuance
Request EXHIBIT C – Form of Continuation/Conversion Notice EXHIBIT D – Form of
Lender Assignment Agreement EXHIBIT E – Form of Compliance Certificate EXHIBIT F
– Form of Guaranty EXHIBIT G – Form of Pledge and Security     Agreement and
Irrevocable Proxy EXHIBIT H – Form of Solvency Certificate EXHIBIT I – Form of
Certificate

 

  -viii- 

 

 

FIRST LIEN EXIT CREDIT AGREEMENT

 

THIS FIRST LIEN EXIT CREDIT AGREEMENT, dated as of December 30, 2016, is among
ENERGY XXI GULF COAST, INC., a Delaware corporation (the “Borrower”), the
various financial institutions and other Persons from time to time parties
hereto (the “Lenders”), WELLS FARGO BANK, NATIONAL ASSOCIATION (“WFBNA”), as
administrative agent (in such capacity, the “Administrative Agent”) for the
Lenders, and the Issuers herein identified.

 

WITNESSETH:

 

A.           On April 14, 2016 (the “Petition Date”), Energy XXI, Ltd.
(“Parent”) and certain of its subsidiaries, including the Borrower and the
Subsidiaries listed on Annex II hereto (such Subsidiaries, collectively with
Parent and the Borrower, the “Debtors”) filed voluntary petitions with the
United States Bankruptcy Court for the Southern District of Texas, Houston
Division (the “Bankruptcy Court”) for relief under Chapter 11 of Title 11 of the
United States Code and commenced their chapter 11 proceedings (the “Chapter 11
Cases”).

 

B.           The Debtors shall emerge from bankruptcy on the date hereof when
the Debtors’ Second Amended Joint Chapter 11 Plan of Reorganization (as may be
modified, amended, or supplemented from time to time, the “Plan of
Reorganization”), which was confirmed by the Bankruptcy Court on December 13,
2016, becomes effective.

 

C.           The Borrower, EPL Oil & Gas, Inc. (“EPL”), certain lenders (the
“Prepetition Lenders”), Wells Fargo Bank, National Association as the
administrative agent for the Prepetition Lenders (in such capacity, the
“Prepetition Administrative Agent”), certain issuers of letters of credit and
certain other parties, are parties to that certain Second Amended and Restated
First Lien Credit Agreement, dated as of May 5, 2011 (as amended, supplemented
or otherwise modified prior to the date hereof, the “Prepetition Credit
Agreement”), pursuant to which the Borrower and EPL owe the outstanding
obligations (the “Prepetition Obligations”). Several of the other Debtors are
guarantors with respect to certain Prepetition Obligations, and the Prepetition
Obligations are secured by certain mortgages, security agreements and other
similar documents.

 

D.           Pursuant to the terms of the Plan of Reorganization, the
Prepetition Lenders will receive, among other things, from the Borrower
interests in a new Term Loan facility in an aggregate principal amount of
$73,996,414.08 (the “Term Loan Amount”). In addition, the Debtors have requested
that the Prepetition Lenders (i) agree to participation obligations in respect
of Letters of Credit in the aggregate outstanding principal amount of
$227,742,500 which were issued for the account of the Borrower under the
Prepetition Credit Agreement and shall be deemed re-issued and outstanding under
this Agreement; and (ii) provide a revolving credit facility. The Prepetition
Lenders have agreed to provide these extensions of credit on the terms set forth
herein.

 

E.           In consideration of the mutual covenants and agreements herein
contained, the parties hereto agree as follows:

 

 

 

 

ARTICLE 1.

 

DEFINITIONS AND ACCOUNTING TERMS

 

Section 1.1.          Defined Terms. The following terms (whether or not
underscored) when used in this Agreement, including its preamble and recitals,
shall, except where the context otherwise requires, have the following meanings
(such meanings to be equally applicable to the singular and plural forms
thereof):

 

“Account Debtor” means any Person who is or who may become obligated under, with
respect to, or on account of, an account, chattel paper, or a general intangible
or intangible, as applicable, in each case, as such term is defined under the
UCC.

 

“Adjusted PV9%” shall mean at the time of any determination thereof the sum of
(i) the PV9% Value at such time, (ii) an amount equal to 50% of Letter of Credit
Outstandings at such time in respect of outstanding Letters of Credit directly
related to the Borrower’s and the Subsidiary Guarantors’ plugging and
abandonment obligations in connection with their Oil and Gas Properties and
(iii) 80% of an amount equal to the Borrower’s and the Subsidiary Guarantors’
cash and cash equivalents pledged to secure bonds, surety or similar assurance
obligations or undertakings directly related to the Borrower’s and the
Subsidiary Guarantors’ plugging and abandonment obligations in connection with
their Oil and Gas Properties.

 

“Administrative Agent” is defined in the preamble and includes each other Person
appointed as the successor Administrative Agent pursuant to Section 9.4.

 

“Affiliate” of any Person means any other Person that, directly or indirectly,
controls, is controlled by or is under common control with such Person.
“Control” of a Person means the power, directly or indirectly,

 

(a)          to vote 10% or more of the Capital Securities (on a fully diluted
basis) of such Person having ordinary voting power for the election of
directors, managing members or general partners (as applicable); or

 

(b)          to direct or cause the direction of the management and policies of
such Person (whether by contract or otherwise).

 

“Affiliated Lender” shall mean a Lender that is a Designated Holder or any
Affiliate thereof (other than the Borrower or any Subsidiary of the Borrower).

 

“Agent Indemnified Parties” is defined in Section 9.3.

 

“Aggregate Commitment” means from time to time an amount equal to the aggregate
of the Revolving Credit Commitments of each Revolving Lender plus the Term Loan
Amount.

 

“Agreement” means, on any date, this First Lien Exit Credit Agreement as
originally in effect on the Effective Date and as thereafter from time to time
amended, supplemented, amended and restated or otherwise modified from time to
time and in effect on such date.

 

 -2- 

 

 

“Alternate Base Rate” means, on any date and with respect to all Base Rate
Loans, a fluctuating rate of interest per annum (rounded upward, if necessary,
to the next highest 1/16 of 1%) equal to the highest of the determinable of:

 

(a)          the Base Rate in effect on such day;

 

(b)          the Federal Funds Rate in effect on such day plus ½ of 1%;

 

(c)          the Reference LIBO Rate plus 1%; and

 

(d)          zero.

 

Any change in the Alternate Base Rate due to a change in the Base Rate, the
Federal Funds Rate or the LIBO Rate (Reserve Adjusted) shall be effective from
and including the effective date of such change in the Base Rate, the Federal
Funds Rate or the LIBO Rate (Reserve Adjusted), respectively.

 

“Anti-Corruption Laws” means the FCPA, the UK Bribery Act of 2010 and any
related or similar laws, rules, regulations or guidelines, which in each case
are issued, administered or enforced by any Governmental Authority having
jurisdiction over any member of the Group, or to which any member of the Group
is subject.

 

“Anti-Money Laundering Laws” means all applicable financial recordkeeping and
reporting requirements and the money laundering statutes and the rules and
regulations thereunder and any related or similar rules, regulations or
guidelines, which in each case are issued, administered or enforced by any
governmental agency having jurisdiction over any member of the Group, or to
which any member of the Group is subject.

 

“Applicable Commitment Fee Margin” means, at all times, 0.500%.

 

“Applicable Law” means with respect to any Person or matter, any United States
or foreign, federal, state, regional, tribal or local statute, law, code, rule,
treaty, convention, application, order, decree, consent decree, injunction,
directive, determination or other requirement (whether or not having the force
of law) relating to such Person or matter and, where applicable, any
interpretation thereof by a Governmental Authority having jurisdiction with
respect thereto or charged with the administration or interpretation thereof.

 

“Applicable Margin” means, for any day and with respect to all Loans maintained
as LIBO Rate Loans, 4.50% per annum, and with respect to all Loans maintained as
Base Rate Loans, 3.50% per annum.

 

“Approved Counterparties” means any counterparty to a Hedging Agreement with the
Borrower that at the time it enters into such Hedging Agreement (a) is a Lender
or an Affiliate of a Lender or (b) has a credit rating of Baa1 or higher from
Moody’s or BBB+ or higher from S&P.

 

 -3- 

 

 

“Approved Engineer” means Netherland, Sewell and Associates, Inc., Ryder Scott
Company, L.P., or any other independent petroleum engineer reasonably
satisfactory to the Administrative Agent.

 

“Approved Fund” means any Person (other than a natural Person) that (a) is
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business,
and (b) is administered or managed by a Lender, an Affiliate of a Lender or a
Person or an Affiliate of a Person that administers or manages a Lender.

 

“ASC” means the Financial Accounting Standards Board (FASB) Accounting Standards
Codification (ASC).

 

“Asset Coverage Ratio” means, at any time of determination thereof, the ratio of
(i) the Adjusted PV9% to (ii) the outstanding First Lien Debt.

 

“Authorized Officer” means, relative to any Obligor, those of its officers,
general partners or managing members (as applicable) whose signatures and
incumbency shall have been certified to the Administrative Agent, the Lenders
and the Issuers pursuant to Section 5.1.1 or pursuant to the other provisions of
this Agreement.

 

“Available Amount” means on any date (i) prior to the Borrowing Base Initiation
Date the lesser of (A) $25,000,000 and (B) an amount equal to the product of
(1) 0.50 times (2) the L/C Reduction Amount; and (ii) on or after the Borrowing
Base Initiation Date, an amount equal to the lesser of (A) the positive amount,
if any, of the difference of (x) the Borrowing Base then in effect minus (y) the
sum of (1) the aggregate principal amount of outstanding Loans plus (2) the
aggregate Letter of Credit Outstandings and (B) an amount equal to the product
of (1) 0.50 times (2) the L/C Reduction Amount; provided that the Available
Amount shall never be less than zero.

 

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

 

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

 

“Bank Product” means any one or more of the following financial products or
accommodations extended to any Obligor by a Bank Product Provider: (a) credit
cards, (b) credit card processing services, (c) debit cards, (d) stored value
cards, (e) purchase cards (including so-called “procurement cards” or “P-cards”)
or (f) cash management and treasury management services (including controlled
disbursement, automated clearinghouse transactions, return items, overdrafts and
interstate depository network services).

 

 -4- 

 

 

“Bank Product Agreements” means those agreements entered into from time to time
by the applicable Obligor with a Bank Product Provider in connection with the
obtaining of any of the Bank Products.

 

“Bank Product Obligations” means all Obligations, liabilities, reimbursement
Obligations, fees, or expenses owing by any Obligor to any Bank Product Provider
pursuant to or evidenced by a Bank Product Agreement and irrespective of whether
for the payment of money, whether direct or indirect, absolute or contingent,
due or to become due, now existing or hereafter arising.

 

“Bank Product Provider” means any Lender or any of its Affiliates; provided,
however, that no such Person (other than Regions Bank and its Affiliates) shall
constitute a Bank Product Provider with respect to a Bank Product unless and
until Administrative Agent shall have received a written notice from such Person
identifying such person as a Bank Product Provider and specifying the applicable
Bank Product within 10 days after the provision of such Bank Product to any
Obligor; provided further, however, that if, at any time, a Lender ceases to be
a Lender under the Agreement, then, from and after the date on which it ceases
to be a Lender thereunder, neither it nor any of its Affiliates shall constitute
Bank Product Providers and the Obligations with respect to Bank Products
provided by such former Lender or any of its Affiliates shall no longer
constitute Bank Product Obligation.

 

“Base Rate” means, at any time, the rate of interest then most recently
established by the Administrative Agent as its base rate for Dollars loaned in
the United States. The Base Rate is not necessarily intended to be the lowest
rate of interest determined by the Administrative Agent in connection with
extensions of credit.

 

“Base Rate Loan” means a Loan bearing interest at a fluctuating rate determined
by reference to the Alternate Base Rate.

 

“Borrower” is defined in the preamble.

 

“Borrowing” means the Loans of the same Type and, in the case of LIBO Rate Loans
having the same Interest Period made by all Lenders required to make such Loans
on the same Business Day and pursuant to the same Borrowing Request in
accordance with Section 2.3 or the Term Loans, as the case may be.

 

“Borrowing Base” means at any time an amount equal to the amount determined in
accordance with Section 2.8, as the same may be adjusted from time to time in
accordance with the terms hereof.

 

“Borrowing Base Deficiency” is defined in Section 3.1.1(c).

 

“Borrowing Base Initiation Date” means the first date, if any, on which a
Borrowing Base is established and is effective pursuant to Section 2.8.1 (other
than pursuant to the first sentence thereof).

 

“Borrowing Request” means a Loan request and certificate duly executed by an
Authorized Officer of the Borrower substantially in the form of Exhibit B-1
hereto.

 

 -5- 

 

 

“Business Day” means (a) any day that is neither a Saturday or Sunday nor a
legal holiday on which banks are authorized or required to be closed in New
York, New York and (b) relative to the making, continuing, prepaying or repaying
of any LIBO Rate Loans, any day that is a Business Day described in clause (a)
above, and that is also a day on which dealings in Dollars are carried on in the
London interbank eurodollar market.

 

“Capital Expenditures” means, for any period, the aggregate amount of (a) all
expenditures of the Borrower and its Subsidiaries for fixed or capital assets
made during such period that, in accordance with GAAP, would be classified as
capital expenditures and (b) Capitalized Lease Liabilities incurred by the
Borrower and its Subsidiaries during such period.

 

“Capital Securities” means, with respect to any Person, all shares, interests,
participations or other equivalents (however designated, whether voting or
non-voting) of such Person’s capital (including all capital stock, partnership,
membership or other equity interests in such Person), whether now outstanding or
issued after the Effective Date and whether or not certificated.

 

“Capitalized Lease Liabilities” means, with respect to the Borrower, all
monetary obligations of the Borrower and the Subsidiary Guarantors under any
leasing or similar arrangement which have been (or, in accordance with GAAP,
should be) classified as capitalized leases, and for purposes of each Loan
Document the amount of such obligations shall be the capitalized amount thereof,
determined in accordance with GAAP, and the stated maturity thereof shall be the
date of the last payment of rent or any other amount due under such lease prior
to the first date upon which such lease may be terminated by the lessee without
payment of a premium or a penalty.

 

“Cash Collateralize” means, with respect to a Letter of Credit, the deposit of
immediately available funds into a cash collateral account maintained with (or
on behalf of) the Administrative Agent and/or UBS (as the case may be) on terms
reasonably satisfactory to the Administrative Agent in an amount equal to the
Stated Amount of such Letter of Credit.

 

“Cash Equivalent Investment” means, at any time:

 

(a)          any direct obligation of (or unconditionally guaranteed by) the
United States or a State thereof (or any agency or political subdivision
thereof, to the extent such obligations are supported by the full faith and
credit of the United States or a State thereof) maturing not more than one year
after such time;

 

(b)          commercial paper maturing not more than 270 days from the date of
issue, that is issued by (i) a corporation (other than an Affiliate of any
Obligor) organized under the laws of any State of the United States or of the
District of Columbia, and rated A-1 or higher by S&P or P-1 or higher by Moody’s
or (ii) any Lender (or its holding company);

 

(c)          any certificate of deposit, time deposit or bankers acceptance,
maturing not more than one year after its date of issuance, that is issued by
(i) any bank organized under the laws of the United States (or any State
thereof), and that has (A) a credit rating of A2 or higher from Moody’s or A or
higher from S&P and (B) a combined capital and surplus greater than
$500,000,000, or (ii) any Lender;

 

 -6- 

 

 

(d)          shares of money market mutual or similar funds which invest
exclusively in assets satisfying the requirements of clauses (a) through (c) of
this definition;

 

(e)          money market funds that (i) purport to comply generally with the
criteria set forth in SEC Rule 2a-7 under the Investment Company Act of 1940, as
amended, (ii) are rated AAA by S&P or Aaa by Moody’s or carrying an equivalent
rating by a national recognized rating agency, and (iii) have portfolio assets
of at least $5,000,000,000; or

 

(f)          any repurchase agreement having a term of 30 days or less entered
into with any Lender or any commercial banking institution satisfying the
criteria set forth in clause (c)(i) that:

 

(i)          is secured by a fully perfected security interest in any obligation
of the type described in clause (a), and

 

(ii)         has a market value at the time such repurchase agreement is entered
into of not less than 100% of the repurchase obligation of such commercial
banking institution thereunder.

 

“Casualty Event” means the damage, destruction or condemnation, as the case may
be, of Property of the Borrower or any of the Subsidiary Guarantors.

 

“CERCLA” means the Comprehensive Environmental Response, Compensation and
Liability Act of 1980, as amended.

 

“CERCLIS” means the Comprehensive Environmental Response Compensation Liability
Information System List.

 

“CFC” shall mean a “controlled foreign corporation” within the meaning of
Section 957 of the Code.

 

“Change in Control” means after the Effective Date (a) the acquisition of
ownership, directly or indirectly, beneficially or of record, by any Person or
group (within the meaning of the Securities Exchange Act of 1934 and the rules
of the SEC thereunder as in effect on the date hereof) (other than a Designated
Holder or any Affiliate thereof), representing more than 50% of the aggregate
ordinary voting power represented by the issued and outstanding Equity Interests
of the Borrower, (b) the occupation of a majority of the seats (other than
vacant seats) on the board of directors of the Borrower by Persons who were
neither (i) nominated or approved by the board of directors of the Borrower nor
(ii) appointed by directors so nominated or approved or (c) the failure of
Borrower to beneficially own, directly or indirectly, 100% of the Equity
Interests of any Subsidiary Guarantor other than by reason of a transaction
permitted under Section 7.2.9 or Section 7.2.10 of this Agreement.

 

“Change in Law” is defined in Section 4.5.

 

 -7- 

 

 

“Code” means the Internal Revenue Code of 1986, and the regulations thereunder,
in each case as amended, reformed or otherwise modified from time to time.

 

“Collateral” means any “Collateral” or “Mortgaged Property” as defined in any
Security Document or any other collateral pledged or encumbered by any Obligor
pursuant to the Loan Documents to secure all or part of the Obligations.

 

“Collections” means all cash, checks, notes, instruments and other items of
payment (including insurance proceeds, proceeds of cash sales, rental proceeds
and tax refunds) of the Borrower and the Subsidiary Guarantors.

 

“Commitment” means, as the context may require, any Revolving Credit Commitment
or Letter of Credit Commitment, as adjusted from time to time in accordance with
this Agreement.

 

“Commitment Amount” means, as the context may require, the Revolving Credit
Commitment Amount and the Letter of Credit Commitment Amount.

 

“Commitment Schedule” means Schedule II attached to this Agreement.

 

“Commitment Termination Date” means, as the context may require, the Letter of
Credit Commitment Termination Date or the Revolving Credit Commitment
Termination Date.

 

“Commitment Termination Event” means

 

(a)          the occurrence of any Event of Default with respect to the
Borrower, described in clauses (a) through (d) of Section 8.1.9; or

 

(b)          the occurrence and continuance of any other Event of Default and
either:

 

(i)          the declaration of all or any portion of the Loans to be due and
payable pursuant to Section 8.3, or

 

(ii)         the giving of notice by the Administrative Agent, acting at the
direction of the Required Lenders to the Borrower that the Commitments have been
terminated.

 

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.

 

“Communications” is defined in clause (a) of Section 9.10.

 

“Compliance Certificate” means a certificate duly completed and executed by an
Authorized Officer of the Borrower, substantially in the form of Exhibit E
hereto, together with such changes thereto as the Administrative Agent may from
time to time reasonably request for the purpose of monitoring the Borrower’s
compliance with the financial covenants contained herein.

 

 -8- 

 

 

“Confirmation Order” is defined in Section 5.1.1.

 

“Consolidated Cash Balance” means, at any time, the aggregate amount of cash and
cash equivalents, marketable securities, treasury bonds and bills, certificates
of deposit, investments in money market funds and commercial paper, in each case
held by the Borrower and the Subsidiary Guarantors, and not held in a restricted
account, a payroll account, tax account, trust account, pension account, royalty
account or similar type of account (other than an account that is restricted
pursuant to this Agreement or any other Loan Document).

 

“Consolidated Cash Sweep Date” has the meaning provided in Section 7.1.19.

 

“Consolidated Net Income” means, for any period, the aggregate of the Net Income
of the Borrower and the Subsidiary Guarantors for such period, on a consolidated
basis determined in accordance with GAAP; provided that: (1) the Net Income (but
not loss) of any Person that is not a Subsidiary Guarantor or that is accounted
for by the equity method of accounting will be excluded, except to the extent of
the amount of dividends or distributions paid in cash to the specified Person or
a Subsidiary of the Person; (2) the Net Income of any Subsidiary Guarantor will
be excluded to the extent that the declaration or payment of dividends or
similar distributions by that Subsidiary Guarantor of that Net Income is not at
the date of determination permitted without any prior governmental approval
(that has not been obtained) or, directly or indirectly, by operation of the
terms of its charter or any agreement, instrument, judgment, decree, order,
statute, rule or governmental regulation applicable to that Subsidiary Guarantor
or its stockholders, partners or members; (3) the cumulative effect of a change
in accounting principles will be excluded; (4) any write-downs of non-current
assets will be excluded; provided that any ceiling limitation write-downs under
SEC guidelines shall be treated as capitalized costs, as if such write-downs had
not occurred; (5) any unrealized non-cash gains or losses or charges in respect
of hedge or non-hedge derivatives (including those resulting from the
application of ASC 410 or 815, in each case as amended) will be excluded; (6)
any non-cash compensation charge arising from any grant of stock, stock options
or other equity-based awards will be excluded; (7) any item classified as an
extraordinary, unusual or nonrecurring gain, loss or charge will be excluded;
(8) all deferred financing costs written off and premiums paid or other charges
in connection with any early extinguishment of Indebtedness will be excluded;
and (9) any net after-tax income or loss from disposed, abandoned, transferred,
closed or discontinued operations and any net after-tax gain or loss on
disposed, abandoned, transferred, closed or discontinued operations will be
excluded.

 

“Contingent Liability” means any agreement, undertaking or arrangement by which
any Person guarantees, endorses or otherwise becomes or is contingently liable
upon (by direct or indirect agreement, contingent or otherwise, to provide funds
for payment, to supply funds to, or otherwise to invest in, a debtor, or
otherwise to assure a creditor against loss) the Indebtedness of any other
Person (other than by endorsements of instruments in the course of collection),
or guarantees the payment of dividends or other distributions upon the Capital
Securities of any other Person. The amount of any Person’s obligation under any
Contingent Liability shall (subject to any limitation set forth therein) be
deemed to be the outstanding principal amount of the debt, obligation or other
liability guaranteed thereby.

 

 -9- 

 

 

“Continuation/Conversion Notice” means a notice of continuation or conversion
and certificate duly executed by an Authorized Officer of the Borrower
substantially in the form of Exhibit C hereto.

 

“Control Agreement” means an agreement in form and substance reasonably
satisfactory to the Administrative Agent which provides for the Administrative
Agent to have “control” (as defined in Section 8-106 of the UCC, as such term
relates to investment property (other than certificated securities or commodity
contracts), or as used in Section 9-106 of the UCC, as such term relates to
commodity contracts, or as used in Section 9-104(a) of the UCC, as such term
relates to deposit accounts).

 

“Controlled Group” means all members of a controlled group of corporations and
all members of a controlled group of trades or businesses (whether or not
incorporated) under common control that, together with the Borrower, are treated
as a single employer under Section 414(b) or 414(c) of the Code or Section 4001
of ERISA.

 

“Covered Properties” is defined in Section 7.1.1(m).

 

“Current Ratio” means the ratio of:

 

(a)          an amount equal to the sum of the Borrower’s and the Subsidiary
Guarantors’ (i) Unrestricted Cash, (ii) accounts receivable that are not more
than 120 days past due, and (iii) prepaid expenses

 

to

 

(b)          an amount equal to the sum of the Borrower’s and the Subsidiary
Guarantors’ accounts payable and accrued expenses.

 

“Default” means any Event of Default or any condition, occurrence or event
which, after notice or lapse of time or both, would constitute an Event of
Default.

 

 -10- 

 

 

“Defaulting Lender” means any Lender, as reasonably determined by the
Administrative Agent, that has (a) failed to (i) fund any portion of its Loans
within two Business Days, unless such Lender notifies the Administrative Agent
in writing that such failure is the result of such Lender’s good faith
determination that a condition precedent to funding (specifically identified and
with supporting facts) has not been satisfied, or (ii) participations in Letters
of Credit within two (2) Business Days of the date required to be funded by it
hereunder, (b) notified the Borrower, the Administrative Agent, or any Issuer in
writing that it does not intend to comply with any of its funding obligations
under this Agreement or has made a public statement to the effect that it does
not intend to comply with its funding obligations under this Agreement (unless
such writing or public statement relates to such Lender’s obligation to fund a
Loan hereunder and states that such position is based on such Lender’s
determination that a condition precedent to funding (which condition precedent,
together with any applicable default, shall be specifically identified in such
writing or public statement) cannot be satisfied), (c) failed, within three (3)
Business Days after written request by the Administrative Agent, to confirm in
writing that it will comply with the terms of this Agreement relating to its
obligations to fund prospective Loans, or participations in then outstanding
Letters of Credit (provided that such Lender shall cease to be a Defaulting
Lender pursuant to this clause (c) upon receipt of such written confirmation by
the Administrative Agent and the Borrower), (d) otherwise failed to pay over to
the Administrative Agent or any other Lender any other amount required to be
paid by it hereunder within three (3) Business Days of the date when due, unless
the subject of a good faith dispute, or (e) (i) become or is insolvent or has a
parent company that has become or is insolvent, (ii) become the subject of a
bankruptcy or insolvency proceeding, or has had a receiver, conservator, trustee
or custodian appointed for it, or has a parent company that has become the
subject of a bankruptcy or insolvency proceeding, or has had a receiver,
conservator, trustee or custodian appointed for it or has taken any corporate or
board or other action seeking or agreeing to the appointment of any such Person,
or (iii) become the subject of a Bail-In Action; provided, that a Lender shall
not become a Defaulting Lender solely as the result of the acquisition or
maintenance of an ownership interest in such Lender or Person controlling such
Lender or the exercise of control over a Lender or Person controlling such
Lender by a Governmental Authority or an instrumentality thereof. Any
determination by the Administrative Agent that a Lender is a Defaulting Lender
hereunder shall be conclusive and binding absent manifest error, and such Lender
shall be deemed to be a Defaulting Lender upon delivery of written notice of
such determination to the Borrower, each Issuing Bank, and each Lender.

 

“Default Rate” is defined in Section 3.2.2.

 

“Deposit Account” means a “deposit account” as that term is defined in
Section 9-102(a) of the UCC.

 

“Designated Holder” means any Person set forth on Annex III hereto.

 

“Disbursement” is defined in Section 2.6.2.

 

“Disbursement Date” is defined in Section 2.6.2.

 

“Disclosure Schedule” means the Disclosure Schedule attached hereto as
Schedule I, as it may be amended, supplemented, amended and restated or
otherwise modified from time to time by the Borrower with the written consent of
the Required Lenders.

 

“Disposition” (or similar words such as “Dispose”) means any sale, transfer,
lease, contribution or other conveyance (including by way of merger) of, or the
granting of options, warrants or other rights to, any of the Borrower’s or its
Subsidiaries’ assets (including accounts receivable and Capital Securities of
Subsidiaries) to any other Person (other than to another Obligor) in a single
transaction or series of transactions.

 

“Dollar” and the sign “$” mean lawful money of the United States.

 

“Domestic Office” means the office of a Lender designated as its “Domestic
Office” on Schedule II hereto or in a Lender Assignment Agreement, or such other
office within the United States as may be designated from time to time by notice
from such Lender to the Administrative Agent and the Borrower.

 

 -11- 

 

 

“EBITDA” means, with respect to the Borrower and the Subsidiary Guarantors, the
sum of (a) Consolidated Net Income, plus (b) to the extent deducted in
determining Consolidated Net Income, the sum of (i) amounts attributable to
amortization, depletion and depreciation of assets and other non-cash charges,
(ii) income and franchise tax expense, (iii) interest expense (whether in cash
or non-cash form) for such period, (iv) non-cash compensation charges, including
any such charges arising from stock options, restricted stock grants or other
equity-incentive programs, (v) one-time cash commissions, fees or other expenses
incurred in connection with Permitted Acquisitions, Investments and
Dispositions, (vi) integration costs, severance costs and expenses and one-time
compensation costs in connection with any Permitted Acquisition, (vii)
extraordinary losses (excluding extraordinary losses from discontinued
operations), and (viii) amounts paid to the Administrative Agent, the Lenders,
the Issuers and their respective counsels and consultants for fees, costs and
expenses relating to the Chapter 11 Cases and in reimbursement of fees, costs
and expenses thereof incurred in connection with negotiation, execution and
delivery of this Agreement and the other Loan Documents; provided, however, that
(i) any calculation of EBITDA hereunder for any applicable period shall be made
using an EBITDA for such applicable period calculated on a pro forma basis
(inclusive of any acquisitions and/or Disposition, if any, of assets or Equity
Interests made during such applicable period as if such acquisitions or
Dispositions had been made at the beginning of such applicable period) and the
Borrower shall furnish to the Administrative Agent in a form and in detail
reasonably satisfactory to the Administrative Agent the financial support for
such pro forma calculation, and (ii) the aggregate amount to be included
pursuant to the foregoing clauses (v) through (viii) shall not exceed ten
percent (10%) of Consolidated Net Income.

 

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.

 

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

 

“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

 

“Effective Date” means the date this Agreement becomes effective pursuant to
Section 10.8.

 

“Effective Date Certificate” means the certificate executed and delivered by an
Authorized Officer of the Borrower in form and substance reasonably satisfactory
to the Administrative Agent pursuant to section 5.1.3.

 

“Effective Date L/C Outstandings” means the aggregate amount available to be
drawn on the Effective Date under the Letters of Credit described on Schedule
III on the Effective Date, which amount is $227,742,500.

 

 -12- 

 

 

“Eligible Assignee” means (a) a Lender; (b) an Affiliate of a Lender; (c) an
Approved Fund; or (d) any other Person (other than a natural Person, the
Borrower, any Affiliate of the Borrower (other than an Affiliated Lender that
complies with the terms of Section 10.11(h) of this Agreement) or any other
Person taking direction from, or working in concert with, the Borrower or any of
the Borrower’s Affiliates (other than an Affiliated Lender that complies with
the terms of Section 10.11(h) of this Agreement) or any Defaulting Lender or any
of such Defaulting Lender’s Affiliates).

 

“Environmental Laws” means all applicable foreign, federal, state, provincial or
local statutes, laws, ordinances, codes, rules, regulations and guidelines
(including consent decrees and administrative orders) relating to public health
and safety and protection of the environment.

 

“EPL” is defined in recital C.

 

“Equity Interests” means capital stock and all warrants, options or other rights
to acquire capital stock (but excluding any debt security that is convertible
into, or exchangeable for, capital stock).

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
and any successor statute thereto of similar import, together with the
regulations thereunder, in each case as in effect from time to time. References
to sections of ERISA also refer to any successor sections thereto.

 

“ERISA Affiliate” means all members of a controlled group of corporations and
all members of a controlled group of trades or businesses (whether or not
incorporated) under common control that, together with the Borrower, are treated
as a single employer under section 414 (b) or 414 (c) of the Code or
section 4001(b)(1) of ERISA.

 

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.

 

“Event of Default” is defined in Section 8.1.

 

“Excess Cash” has the meaning provided in Section 7.1.19.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

 

“Excluded Securities” means solely in the case of any pledge of Equity Interests
of any Foreign Subsidiary or FSHCO (in each case, that is owned directly by the
Borrower or a Subsidiary Guarantor) to secure the Obligations, any Equity
Interest that is Voting Stock of such Foreign Subsidiary or FSHCO in excess of
65% of the outstanding Equity Interests of such class (such percentages to be
adjusted upon any change of law as may be required to avoid adverse U.S. federal
income tax consequences to the Borrower or any Subsidiary).

 

 -13- 

 

 

“Excluded Swap Obligations” means, with respect to any Guarantor, any Swap
Obligation if, and to the extent that, all or a portion of the Guaranty of such
Guarantor of, or the grant by such Guarantor of a security interest to secure,
such Swap Obligation (or any guaranty thereof) is or becomes illegal under the
Commodity Exchange Act or any rule, regulation or order of the Commodity Futures
Trading Commission or any successor entity (or the application or official
interpretation of any rule, regulation or order thereof) by virtue of such
Guarantor’s failure for any reason to constitute an “eligible contract
participant” as defined in the Commodity Exchange Act (determined after giving
effect to Section 7.1.17 and any other “keepwell, support, or other agreement”
for the benefit of such Guarantor and any and all Guarantees of such Guarantor’s
Swap Obligations by other Guarantors) at the time the Guaranty of such
Guarantor, or a grant by such Guarantor of a security interest, becomes
effective with respect to such Swap Obligation. If a Swap Obligation arises
under a master agreement governing more than one swap, such exclusion shall
apply only to the portion of such Swap Obligation that is attributable to swaps
for which such Guaranty or security interest is or becomes excluded in
accordance with the first sentence of this definition.

 

“Exemption Certificate” is defined in clause (e) of Section 4.6.

 

“EXXI GIGS Services” means Energy XXI GIGS Services, LLC, a Delaware limited
liability company.

 

“EXXI GOM” means Energy XXI GOM, LLC, a Delaware limited liability company.

 

“EXXI Holdings” means Energy XXI Holdings, Inc., a Delaware corporation.

 

“EXXI Insurance” means Energy XXI Insurance Limited, a Bermuda company.

 

“Exxon Letter of Credit Outstandings” means at any time the Letter of Credit
Outstandings in respect of Exxon Letters of Credit.

 

“Exxon Letters of Credit” means Letters of Credit issued for the benefit of
Exxon Corporation or one or more of its Subsidiaries or Affiliates in connection
with plugging and abandonment obligations in connection with Oil and Gas
Properties acquired therefrom by the Borrower and its Subsidiaries.

 

“Fair Market Value” means the value that would be paid by a willing buyer to an
unaffiliated willing seller in a transaction not involving distress or necessity
of either party, as such price is determined in good faith by the Borrower.

 

“FATCA” means Section 1471 through 1474 of the Code as of the date hereof (or
any amended or successor version that is substantively comparable and not
materially more onerous to comply with) and any applicable Treasury regulations
or published administrative guidance promulgated thereunder and any agreements
entered into pursuant to Section 1471(b)(1) of the Code.

 

“FCPA” means The United States Foreign Corrupt Practices Act of 1977 (Pub. L.
No. 95-213, §§101-104), as amended.

 

 -14- 

 

 

“Federal Funds Rate” means, for any day, a fluctuating interest rate per annum
equal for each day during such day to

 

(a)          the weighted average of the rates on overnight federal funds
transactions with members of the Federal Reserve System arranged by federal
funds brokers, as published for such day (or, if such day is not a Business Day,
for the next preceding Business Day) by the Federal Reserve Bank of New York; or

 

(b)          if such rate is not so published for any day which is a Business
Day, the average of the quotations for such day on such transactions received by
the Administrative Agent from three federal funds brokers of recognized standing
selected by it.

 

In the event that on any day the Federal Funds Rate determined pursuant to
foregoing is less than zero, then for purposes of this Agreement the Federal
Funds Rate for such day shall be deemed to be zero.

 

“Fee Letter” means the Fee Letter, dated December 30, 2016, by and among the
Borrower and the Administrative Agent.

 

“Filing Statements” is defined in Section 5.1.13.

 

“First Lien Debt” means, as determined on any date without duplication, all then
outstanding Obligations, including Obligations in respect of the principal
amount of the Loans, any past due interest accrued on the Loans and the stated
amount of Letters of Credit pursuant to and under this Agreement and any other
Loan Document.

 

“First Lien Leverage Ratio” means, as of the last day of any Fiscal Quarter, the
ratio of

 

(a)          First Lien Debt outstanding on such day

 

to

 

(b)          EBITDA computed for the period consisting of such Fiscal Quarter
and each of the three immediately preceding Fiscal Quarters;

 

provided, however, that for purposes of the calculation of First Lien Debt for
purposes of this definition, First Lien Debt shall not include Letters of Credit
to the extent such Letters of Credit are Cash Collateralized.

 

“Fiscal Quarter” means any period of three consecutive calendar months ending on
the last day of March, June, September or December.

 

“Fiscal Year” means any period of twelve consecutive calendar months ending on
June 30; references to a Fiscal Year with a number corresponding to any calendar
year (e.g., the “2016 Fiscal Year”) refer to the Fiscal Year ending on June 30
of such calendar year.

 

 -15- 

 

 

“Foreign Subsidiary” means a Subsidiary of the Borrower that is not a U.S.
Subsidiary.

 

“F.R.S. Board” means the Board of Governors of the Federal Reserve System or any
successor thereto.

 

“FSHCO” shall mean any U.S. Subsidiary that owns (directly or through its
Subsidiaries) no material assets other than the Equity Interests of one or more
Foreign Subsidiaries that are CFCs.

 

“GAAP” is defined in Section 1.5.

 

“Good Title” means, with respect to any Property, a good and valid title to such
Property that is free from reasonable doubt, is superior to any other titles and
claims with respect to such Property, and could not be reasonably expected to
expose the party who holds such title to the hazards of litigation with respect
to the validity and priority of such title.

 

“Governmental Authority” means the government of the United States or Bermuda,
any other nation, or any political subdivision thereof, whether state,
provincial or local, and any agency, authority, instrumentality, regulatory
body, court, central bank or other Person exercising executive, legislative,
judicial, taxing, regulatory or administrative powers or functions of or
pertaining to government.

 

“Government Official” means (a) any officer or employee of, or any Person acting
in an official capacity for or on behalf of, any Governmental Authority, any
public international organization or any political party or (b) any candidate
for public office.

 

“Granting Lender” is defined in clause (g) of Section 10.11.

 

“Group” means the Obligors and their respective Subsidiaries.

 

“Guarantor” means, collectively, each Subsidiary Guarantor and each other Person
that executes and delivers a Guaranty.

 

“Guaranty” means any guaranty executed and delivered by an Authorized Officer of
a Subsidiary Guarantor pursuant to the terms of this Agreement, substantially in
the form of Exhibit F hereto or otherwise in form and substance reasonably
acceptable to the Administrative Agent, as amended, supplemented, amended and
restated or otherwise modified from time to time.

 

“Hazardous Material” means

 

(a)          any “hazardous substance”, as defined by CERCLA;

 

(b)          any “hazardous waste”, as defined by the Resource Conservation and
Recovery Act, as amended; or

 

 -16- 

 

 

(c)          any pollutant or contaminant or hazardous, dangerous or toxic
chemical, material or substance (including any petroleum product) within the
meaning of any other applicable foreign, federal, state, provincial or local
law, regulation, ordinance or requirement (including consent decrees and
administrative orders) relating to or imposing liability or standards of conduct
concerning any hazardous, toxic or dangerous waste, substance or material, all
as amended.

 

“Hedging Agreements” means (a) any agreement providing for options, swaps,
floors, caps, collars, forward sales or forward purchases involving interest
rates, commodities or commodity prices, equities, currencies, bonds, or indexes
based on any of the foregoing, (b) any option, futures or forward contract
traded on an exchange, and (c) any other hedging contract, derivative agreement
or other similar agreement or arrangement.

 

“Hedging Obligations” means, with respect to any Person, all liabilities of such
Person in respect of transactions under Hedging Agreements.

 

“herein”, “hereof”, “hereto”, “hereunder” and similar terms contained in any
Loan Document refer to such Loan Document as a whole and not to any particular
Section, paragraph or provision of such Loan Document.

 

“Highest Lawful Rate” is defined in Section 10.18.

 

“Hydrocarbon Interests” means all rights, titles, interests and estates now or
hereafter acquired in and to oil and gas leases, oil, gas and mineral leases, or
other liquid or gaseous hydrocarbon leases, mineral fee interests, overriding
royalty and royalty interests, net profit interests and production payment
interests, including any reserved or residual interests of whatever nature.

 

“Hydrocarbons” means oil, gas, casinghead gas, drip gasoline, natural gasoline,
condensate, distillate, liquid hydrocarbons, gaseous hydrocarbons and all
products refined or separated therefrom.

 

“IFRS” means the “International Financial Reporting Standards” adopted and
promulgated by the International Accounting Standards Board, as amended.

 

“Impermissible Qualification” means any qualification, exception, explanatory
paragraph or paragraph of emphasis to the opinion or certification of any
independent public accountant as to any financial statement

 

(a)          that is of a “going concern” or similar nature;

 

(b)          that relates to the limited scope of examination of matters
relevant to such financial statement; or

 

(c)          that relates to the treatment or classification of any item in such
financial statement and which, as a condition to its removal, would require an
adjustment to such item the effect of which would be to cause the Borrower to be
in Default.

 

 -17- 

 

 

“including” and “include” means including without limiting the generality of any
description preceding such term, and, for purposes of each Loan Document, the
parties hereto agree that the rule of ejusdem generis shall not be applicable to
limit a general statement, that is followed by or referable to an enumeration of
specific matters, to matters similar to the matters specifically mentioned.

 

“Indebtedness” of any Person means:

 

(a)          all obligations of such Person for borrowed money or advances and
all obligations of such Person evidenced by bonds, debentures, notes or similar
instruments or upon which interest payments are customarily made;

 

(b)          all obligations, contingent or otherwise, relative to the face
amount of all letters of credit, whether or not drawn, banker’s acceptances,
performance, surety or appeal bonds (or similar obligations) issued for the
account of such Person;

 

(c)          all Capitalized Lease Liabilities of such Person;

 

(d)          all reimbursement, payment or other obligations or liabilities of
such Person created or arising under any conditional sale or title retention
agreement with respect to property used or acquired by such Person;

 

(e)          net Hedging Obligations of such Person;

 

(f)          whether or not so included as liabilities in accordance with GAAP,
all obligations of such Person to pay the deferred purchase price of property or
services (including all reimbursement, payment or other obligations or
liabilities of such Person created or arising under any conditional sale or
title retention agreement with respect to property used or acquired by such
Person) (excluding trade accounts payable in the ordinary course of business
that are not overdue for a period of more than 90 days or, if overdue for more
than 90 days, as to which a dispute exists and adequate reserves in conformity
with GAAP have been established on the books of such Person), and indebtedness
secured by (or for which the holder of such indebtedness has an existing right,
contingent or otherwise, to be secured by) a Lien on property owned or being
acquired by such Person (including indebtedness arising under conditional sales
or other title retention agreements), whether or not such indebtedness shall
have been assumed by such Person or is limited in recourse;

 

(g)          obligations arising under Synthetic Leases;

 

(h)          all Contingent Liabilities of such Person; and

 

(i)          all obligations referred to in clauses (a) through (i) of this
definition of another Person secured by (or for which the holder of such
Indebtedness has an existing right, contingent or otherwise, to be secured by) a
Lien upon property owned by such Person.

 

 -18- 

 

 

The Indebtedness of any Person shall include the Indebtedness of any other
Person (including any partnership in which such Person is a general partner) to
the extent such Person is liable therefor as a result of such Person’s ownership
interest in or other relationship with such Person, except to the extent the
terms of such Indebtedness provide that such Person is not liable therefor.

 

“Indemnified Liabilities” is defined in Section 10.4.

 

“Indemnified Parties” is defined in Section 10.4.

 

“Initial Reserve Report” means the reserve report concerning Oil and Gas
Properties of the Borrower and the Subsidiary Guarantors, prepared by the
Borrower’s petroleum engineers and then audited by an Approved Engineer dated as
of June 30, 2016.

 

“Interest Expense” means, for any applicable period, the aggregate cash interest
expense (both accrued and paid and net of interest income paid during such
period to the Borrower and the Subsidiary Guarantors) of the Borrower and the
Subsidiary Guarantors for such applicable period, including the portion of any
payments made in respect of Capitalized Lease Liabilities allocable to interest
expense.

 

“Interest Period” means, relative to any LIBO Rate Loan, the period beginning on
(and including) the date on which such LIBO Rate Loan is made or continued as,
or converted into, a LIBO Rate Loan pursuant to Section 2.3 or 2.4 and shall end
on (but exclude) (i) in the case of Revolving Loans the day that numerically
corresponds to such date one, three or six months thereafter (or, if such month
has no numerically corresponding day, on the last Business Day of such month) or
(ii) in the case of Term Loans, the day that numerically corresponds to such
date one month thereafter (or if such month has no numerically corresponding
day, on the last Business Day of such month), in each of the foregoing cases
specified in clauses (i) or (ii) of this definition, as the Borrower may select
in its relevant notice pursuant to Section 2.3 or Section 2.4; provided, that,
(y) the Borrower shall not be permitted to select Interest Periods to be in
effect at any one time that have expiration dates occurring on more than six
different dates; and (z) no Interest Period for any Loan may end later than the
Stated Maturity Date.

 

“Investment” means, relative to any Person,

 

(a)          any loan, advance or extension of credit made by such Person to any
other Person, including the purchase by such Person of any bonds, notes,
debentures or other debt securities of any other Person;

 

(b)          Contingent Liabilities in favor of any other Person; and

 

(c)          any Capital Securities held by such Person in any other Person.

 

The amount of any Investment shall be the original principal or capital amount
thereof less all returns of principal or capital thereon and shall, if made by
the transfer or exchange of property other than cash, be deemed to have been
made in an original principal or capital amount equal to the Fair Market Value
of such property at the time of such Investment.

 

 -19- 

 

 

“ISP Rules” is defined in Section 10.9.

 

“Issuance Request” means a Letter of Credit request and certificate duly
executed by an Authorized Officer of the Borrower substantially in the form of
Exhibit B-2 hereto.

 

“Issuer” means, as applicable, WFBNA or UBS, in its capacity as an issuer of the
Letters of Credit pursuant to the terms of this Agreement. At the request of the
Administrative Agent and with the Borrower’s consent (not to be unreasonably
withheld), another Lender (with such Lender’s consent) may issue one or more
Letters of Credit hereunder.

 

“L/C Reduction Amount” means, at any time of calculation, the positive
difference (if any) of (i) the sum of Effective Date L/C Outstandings in respect
of Exxon Letters of Credit minus (ii) the sum of the then Exxon Letter of Credit
Outstandings.

 

“Lender Assignment Agreement” means an assignment and assumption agreement
substantially in the form of Exhibit D hereto.

 

“Lenders” as defined in the preamble, and includes, for purposes of the Security
Documents only, each Person (other than the Borrower or any Subsidiary of the
Borrower) which is entitled to the benefits of Section 10.19 of this Agreement
and, in such case, only for the purposes of the applicable Hedging Agreements or
Bank Product Agreements entered into by such Person prior to the time such
Person ceased to provide any Commitment hereunder.

 

“Lender’s Environmental Liability” means any and all losses, liabilities,
obligations, penalties, claims, litigation, demands, defenses, costs, response
action costs, judgments, suits, proceedings, damages, (including natural
resources damages and consequential damages), disbursements or expenses of any
kind or nature whatsoever (including reasonable attorneys’ fees at trial and
appellate levels and experts’ fees and disbursements and expenses incurred in
investigating, defending against or prosecuting any litigation, claim or
proceeding) that may at any time be imposed upon, incurred by or asserted or
awarded against any Agent, any Lender or any Issuer or any of such Person’s
Affiliates, shareholders, directors, officers, employees, and agents in
connection with or arising from:

 

(a)          any Hazardous Material on, in, under or affecting all or any
portion of any property of the Borrower or any of its Subsidiaries or the
groundwater thereunder to the extent caused by Releases from the Borrower’s or
any of its Subsidiaries’ or any of their respective predecessors’ properties or
any surrounding areas thereof;

 

(b)          any misrepresentation, inaccuracy or breach of any warranty,
contained or referred to in Section 6.12;

 

(c)          any violation or claim of violation by the Borrower or any of its
Subsidiaries of any Environmental Laws; or

 

(d)          the imposition of any Lien for damages (including natural resources
damages) caused by, or the recovery of any costs (including response action
costs) with respect to, the cleanup, release or threatened release of Hazardous
Material by the Borrower or any of its Subsidiaries, or in connection with any
property owned or formerly owned by the Borrower or any of its Subsidiaries.

 

 -20- 

 

 

“Letter of Credit” is defined in Section 2.1.2.

 

“Letter of Credit Commitment” means an Issuer’s obligation to issue Letters of
Credit pursuant to Section 2.1.2 (including the deemed issuance hereunder of the
Letters of Credit on Schedule III) and the extension of any expiry date thereof
(including via any renewal), and any Lender’s obligation to participate in
Letters of Credit pursuant to Section 2.6.

 

“Letter of Credit Commitment Amount” means, on any date, a maximum amount of
$227,742,500, as such amount may be permanently reduced from time to time
pursuant to Section 2.2.

 

“Letter of Credit Commitment Termination Date” means the date that is five
Business Days prior to the Revolving Credit Commitment Termination Date.

 

“Letter of Credit Outstandings” means, on any date, an amount equal to the sum
of (a) the then aggregate amount that is undrawn and available under all issued
and outstanding Letters of Credit, and (b) the then aggregate amount of all
unpaid and outstanding Reimbursement Obligations. The Letter of Credit
Outstandings of any Lender (other than a Defaulting Lender to the extent
provided in Section 2.10) at any time shall be its Percentage of the Letter of
Credit Outstandings at such time.

 

“LIBO Rate” means, relative to any Interest Period for LIBO Rate Loans, the rate
per annum determined by the Administrative Agent at approximately 11:00 a.m.
(London time) on the date that is two Business Days prior to the beginning of
the relevant Interest Period by reference to the London interbank offered rate
administered by ICE Benchmark Administration Limited for deposits in Dollars (as
set forth by the Bloomberg Information Service or any successor thereto or any
other service selected by the Administrative Agent that has been nominated by
ICE Benchmark Administration Limited (or any other successor thereto) as an
authorized information vendor for the purpose of displaying such rates (a
“Screen Rate”) for a period most closely approximating such Interest Period (and
in an amount approximately equal to the amount of the relevant LIBO Rate Loans).
In the absence of a period comparable to the Interest Period being available as
a Screen Rate, (a “Discontinued Interest Period”), then (provided there are
Screen Rates for other Interest Periods for Dollars) the LIBO Rate shall mean
the Interpolated Screen Rate as of approximately 11:00 a.m., London time, two
Business Days prior to the commencement of such Interest Period. “Interpolated
Screen Rate” means the rate per annum determined by the Administrative Agent
(which determination shall be conclusive and binding absent manifest error) to
be equal to the rate which results from interpolating on a linear basis between:
(a) the Screen Rate for the longest period (for which that Screen Rate is
available for Dollars) which is less than the relevant Discontinued Interest
Period and (b) the Screen Rate for the shortest period (for which that Screen
Rate is available for Dollars) which exceeds the relevant Discontinued Interest
Period, each as of approximately 11:00 a.m. (London time) two Business Days
prior to the commencement of the Discontinued Interest Period, provided, if any
such rate is below zero, the LIBO Rate will be deemed to be zero.

 

 -21- 

 





 

“LIBO Rate Loan” means a Loan bearing interest, at all times during an Interest
Period applicable to such Loan, at a rate of interest determined by reference to
the LIBO Rate (Reserve Adjusted).

 

“LIBO Rate (Reserve Adjusted)” means, relative to any Loan to be made, continued
or maintained as, or converted into, a LIBO Rate Loan for any Interest Period, a
rate per annum (rounded (if not equal to any 1/100 of 1%) upward to the nearest
1/100 of 1%) determined pursuant to the following formula:

 

LIBO Rate =

LIBO Rate

(Reserve Adjusted)   1.00 - LIBOR Reserve Percentage

 

The LIBO Rate (Reserve Adjusted) for any Interest Period for LIBO Rate Loans
will be determined by the Administrative Agent on the basis of the LIBOR Reserve
Percentage in effect two Business Days before the first day of such Interest
Period.

 

“LIBOR Office” means the office of a Lender designated as its “LIBOR Office” on
Schedule II hereto or in a Lender Assignment Agreement, or such other office
designated from time to time by notice from such Lender to the Borrower and the
Administrative Agent, whether or not outside the United States, which shall be
making or maintaining the LIBO Rate Loans of such Lender.

 

“LIBOR Reserve Percentage” means, relative to any Interest Period for LIBO Rate
Loans, the reserve percentage (expressed as a decimal) equal to the maximum
aggregate reserve requirements (including all basic, emergency, supplemental,
marginal and other reserves and taking into account any transitional adjustments
or other scheduled changes in reserve requirements) specified under regulations
issued from time to time by the F.R.S. Board and then applicable to assets or
liabilities consisting of or including “Eurocurrency Liabilities”, as currently
defined in Regulation D of the F.R.S. Board, having a term approximately equal
or comparable to such Interest Period.

 

“Lien” means any security interest, mortgage, pledge, hypothecation, assignment,
deposit arrangement, encumbrance, lien (statutory or otherwise), privilege,
charge against or security interest in property, or other priority or
preferential arrangement of any kind or nature whatsoever, including any
conditional sale or title retention arrangement, any Capitalized Lease Liability
and any assignment, deposit arrangement or financing lease intended as security.

 

“Liquidity” means at any time an amount equal to the sum of (i) the Available
Amount plus (ii) the aggregate amount of all Unrestricted Cash of the Borrower
and the Subsidiary Guarantors.

 

“Loan” means, as the context may require, a Revolving Loan or a Term Loan of any
Type.

 

 -22- 

 

 

“Loan Documents” means, collectively, this Agreement, the Notes, the Letters of
Credit, each Hedging Agreement between the Borrower and any Approved
Counterparty that is or was a Lender or an Affiliate thereof at the time such
Approved Counterparty entered into such Hedging Agreement (but only with respect
to transactions thereunder entered into when such Approved Counterparty is a
Lender or an Affiliate of a Lender hereunder), each Bank Product Agreement
between the Borrower and any Bank Product Provider, the Fee Letter, each
Security Document, each Guaranty, each Borrowing Request, each Issuance Request
and each other agreement delivered in connection with any Loan Document, whether
or not specifically mentioned herein or therein.

 

“Material Adverse Effect” means, in light of all circumstances prevailing at the
time, a material adverse effect on (a) the business, assets, condition
(financial or otherwise), operations, performance, or properties of the Borrower
and the Subsidiary Guarantors taken as a whole, (b) the rights and remedies of
any Secured Party under any Loan Document, (c) the ability of the Obligors,
taken as a whole, to perform their Obligations under any Loan Document, (d) the
legality, validity or enforceability of this Agreement or any other Loan
Document or (e) the validity, perfection or priority of Liens with respect to
any material portion of the Collateral in favor of the Administrative Agent for
the benefit of the Secured Parties.

 

“Material Acquisition” means any acquisition of Property or series of related
acquisitions of Property that involves the payment of consideration by the
Borrower and/or any of the Subsidiary Guarantors in excess of $30,000,000 for
any single acquisition or series of related acquisitions of Property together
with all other acquisitions consummated during the twelve (12) month period
immediately preceding such acquisition.

 

“Moody’s” means Moody’s Investors Service, Inc.

 

“Mortgage” means each mortgage, deed of hypothecation, debenture, pledge, deed
of trust or agreement executed and delivered by any Obligor in favor of the
Administrative Agent for itself and as agent for the benefit of the Secured
Parties pursuant to the requirements of this Agreement in form and substance
reasonably satisfactory to the Administrative Agent, as applicable, under which
a Lien is granted on the real property and fixtures described therein, in each
case as amended, supplemented, amended and restated or otherwise modified from
time to time.

 

“Mortgaged Properties” is defined in Section 7.1.1(m).

 

“Net Income” means, with respect to the Borrower and the Subsidiary Guarantors,
the aggregate of all amounts that would be included as net income (or loss) on
the consolidated financial statements of the Borrower and the Subsidiary
Guarantors for such period, but shall exclude effects on net income attributable
to any current non-cash income or expense (including in respect of Hedging
Agreements) described in or calculated pursuant to the requirements of ASC 410
and 815, in each case as amended; provided that, for the avoidance of doubt, the
calculation of Net Income in each instance shall include any income or expense
in respect of the termination of any Hedging Agreement.

 

 -23- 

 

 

“No Less Favorable Terms and Conditions” means, with respect to any Refinancing
of any Indebtedness permitted hereunder, terms and conditions that are, taken as
a whole, no less favorable to the Lenders in any material respect and evidenced
by documentation that shall not (a) increase the principal amount of or interest
rate on such outstanding Indebtedness, (b) reduce either the tenor or the
average life of such Indebtedness, (c) change the respective primary obligor(s)
(in a manner that is more favorable to the obligee(s) thereof) on the Refinanced
Indebtedness, (d) change the security, if any, or add any security for the
Refinanced Indebtedness (except to the extent that only a subset of existing
security is granted to holders of such Refinanced Indebtedness) or (e) afford
the holders of such Refinancing Indebtedness other covenants, defaults, rights
or remedies, taken as a whole, more burdensome to the obligor(s) than those
contained in such Refinanced Indebtedness.

 

“Non-Consenting Lender” means in connection with any proposed amendment,
modification, waiver or termination of a Loan Document requiring the consent of
all Lenders, if the consent of at least the Required Lenders is obtained, but
the consent of the other Lenders whose consent is required is not obtained, any
such Lender whose consent is not obtained.

 

“Non-Defaulting Lender” means a Lender that is not a Defaulting Lender.

 

“Non-Excluded Taxes” means any Taxes other than net income, franchise Taxes and
branch profits Taxes imposed with respect to any Secured Party by any
Governmental Authority under the laws of which such Secured Party is organized
or in which it maintains its applicable lending office.

 

“Non-Exxon Letter of Credit” means any Letter of Credit other than an Exxon
Letter of Credit.

 

“Non-Exxon Letter of Credit Outstandings” means, at any time, Letter of Credit
Outstandings in respect of Non-Exxon Letters of Credit.

 

“Non-U.S. Lender” means any Lender that is not a “United States person”, as
defined under Section 7701(a)(30) of the Code.

 

“Note” means (i) in the case of a Revolving Loan a promissory note (a “Revolving
Note”) of the Borrower payable to a Revolving Lender, in the form of Exhibit A-1
hereto (as such promissory note may be amended, recorded or otherwise modified
from time to time), evidencing the aggregate Indebtedness of the Borrower to
such Revolving Lender resulting from outstanding Revolving Loans, and also means
all other promissory notes accepted from time to time in substitution therefor
or renewal thereof and (ii) in the case of a Term Loan a promissory note (a
“Term Note”) of the Borrower payable to a Term Lender, in the form of Exhibit
A-2 hereto (as such promissory note may be amended, recorded, or otherwise
modified from time to time) evidencing the aggregate Indebtedness of the
Borrower to such Term Lender resulting from outstanding Term Loans and also
means all other promissory notes accepted from time to time in substitution or
renewal thereof.

 

“NYMEX Pricing” means, as of any date of determination with respect to any month
(i) for crude oil, the closing settlement price for the Light, Sweet Crude Oil
futures contract for such month, and (ii) for natural gas, the closing
settlement price for the Henry Hub Natural Gas futures contract for such month,
in each case as published by New York Mercantile Exchange (NYMEX) on its website
currently located at www.nymex.com, or any successor thereto (as such price may
be corrected or revised from time to time by the NYMEX in accordance with its
rules and regulations).

 

 -24- 

 

 

“Obligations” means all obligations (monetary or otherwise, whether absolute or
contingent, matured or unmatured) of the Borrower and each other Obligor arising
under or in connection with a Loan Document including Reimbursement Obligations
and the principal of and premium, if any, and interest (including interest
accruing (or which would have accrued) during the pendency of any proceedings of
the type described in clause (c) or (d) in Section 8.1.9, whether or not allowed
in such proceeding) on the Loans and such obligations. For sake of clarity,
(i) the Obligations shall include all Hedging Obligations of any Obligor in
respect of transactions under Hedging Agreements and all Bank Product
Obligations under Bank Product Agreements entered into with any Lender or
Affiliate of any Lender at the time such Lender is a Lender hereunder or in
effect between such Obligor and such Lender or such Affiliate of any Lender on
the Effective Date, as applicable and (ii) the Bank Product Obligations shall be
deemed to be Obligations and “Secured Obligations” under the Security Documents.
Notwithstanding the foregoing, with respect to any Obligor (other than
Borrower), the term “Obligation” shall not include Excluded Swap Obligations.

 

“Obligor” means, as the context may require, the Borrower and each other Person
that is a Subsidiary of the Borrower that is obligated under any Loan Document.

 

“Oil and Gas Properties” means (a) Hydrocarbon Interests; (b) the Properties now
or hereafter pooled or unitized with Hydrocarbon Interests; (c) all presently
existing or future unitization, pooling agreements and declarations of pooled
units and the units created thereby (including without limitation all units
created under orders, regulations and rules of any Governmental Authority) that
may affect all or any portion of the Hydrocarbon Interests; (d) all operating
agreements, contracts and other agreements, including production sharing
contracts and agreements, that relate to any of the Hydrocarbon Interests or the
production, sale, purchase, exchange or processing of Hydrocarbons from or
attributable to such Hydrocarbon Interests; (e) all Hydrocarbons in and under
and that may be produced and saved or attributable to the Hydrocarbon Interests,
including all oil in tanks, and all rents, issues, profits, proceeds, products,
revenues and other incomes from or attributable to the Hydrocarbon Interests;
(f) all tenements, hereditaments, appurtenances and Properties in any manner
appertaining, belonging, affixed or incidental to the Hydrocarbon Interests and
(g) all Properties, rights, titles, interests and estates described or referred
to above, including any and all Property, real or personal, now owned or
hereinafter acquired and situated upon, used, held for use or useful in
connection with the operating, working or development of any of such Hydrocarbon
Interests or Property (excluding drilling rigs, automotive equipment, rental
equipment or other personal Property that may be on such premises for the
purpose of drilling a well or for other similar temporary uses) and including
any and all oil wells, gas wells, injection wells or other wells, buildings,
structures, fuel separators, liquid extraction plants, plant compressors, pumps,
pumping units, field gathering systems, tanks and tank batteries, fixtures,
valves, fittings, machinery and parts, engines, boilers, meters, apparatus,
equipment, appliances, tools, implements, cables, wires, towers, casing, tubing
and rods, surface leases, rights-of-way, easements and servitudes, together with
all additions, substitutions, replacements, accessions and attachments to any
and all of the foregoing.

 

“Organic Document” means, relative to any Obligor, as applicable, its
certificate or articles of incorporation, articles and memorandum of
association, by-laws, certificate of partnership, partnership agreement,
certificate of formation, limited liability agreement, operating agreement and
similar or comparable agreement or certificate, and all shareholder agreements,
voting trusts and similar arrangements applicable to any of such Obligor’s
Capital Securities.

 

 -25- 

 

 

“Other Taxes” means any and all stamp, documentary or similar Taxes, or any
other excise or property Taxes or similar levies that arise on account of any
payment made or required to be made under any Loan Document or from the
execution, delivery, registration, recording or enforcement of, or otherwise
with respect to, any Revolving Credit Extension, any Term Loan or any Loan
Document.

 

“Participant” is defined in clause (d) of Section 10.11.

 

“Participant Register” is defined in clause (e) of Section 10.11.

 

“PATRIOT Act” means the USA PATRIOT ACT (Title III of Pub. L. 107-56 (signed
into law October 26, 2001)), as amended and supplemented from time to time.

 

“PBGC” means the Pension Benefit Guaranty Corporation and any Person succeeding
to any or all of its functions under ERISA.

 

“Pension Plan” means a “pension plan”, as such term is defined in Section 3(2)
of ERISA, that is subject to Title IV of ERISA (other than a multiemployer plan
as defined in Section 4001(a)(3) of ERISA), and to which the Borrower or any
corporation, trade or business that is, along with the Borrower, a member of a
Controlled Group, may have liability, including any liability by reason of
having been a substantial employer within the meaning of Section 4063 of ERISA
at any time during the preceding five years, or by reason of being deemed to be
a contributing sponsor under Section 4069 of ERISA.

 

“Percentage” means, relative to any Lender, the percentage set forth opposite
such Lender in the Commitment Schedule, or, as the case may be, in the Lender
Assignment Agreement pursuant to which such Lender became a party to this
Agreement.

 

“Permitted Acquisition” means any acquisition (whether pursuant to an
acquisition of Capital Securities, assets or otherwise) by the Borrower or any
Subsidiary Guarantor from any Person of a business in which all of the following
conditions are satisfied:

 

(a)          the Borrower shall have submitted to the Administrative Agent at
least 15 days (or such shorter period of time as the Administrative Agent may
agree to in its sole discretion or such longer period of time as may be required
by the Lenders if an increase to the Borrowing Base is requested in connection
therewith) prior to the consummation of such acquisition, (i) a business
description of the business or assets being acquired, (ii) either (A) with
respect to the acquisition of a Person whose primary business or assets involve
the exploration or production of Hydrocarbons, reserve reports in form and
substance reasonably satisfactory to the Administrative Agent together with
lease operating statements and other financial information regarding such
Person, all as reasonably requested by the Administrative Agent or (B) with
respect to any other acquisition, the most recently available audited financial
statements of the business or assets being acquired (or such other financial
information as reasonably acceptable to the Administrative Agent), and (iii) an
executive overview outlining the rationale for such acquisition and a summary of
the terms of the acquisition, all in reasonable detail;

 

 -26- 

 

 

(b)          the assets, Capital Securities or business being acquired, will be
located, incorporated and/or doing business in the United States (or located in
the offshore area in the Gulf of Mexico over which the United States of America
and the Bureau of Ocean Energy Management, Regulation and Enforcement, United
States Department of the Interior assert jurisdiction);

 

(c)          Borrower shall have delivered a certificate certifying that before
and after giving effect to such acquisition, the representations and warranties
set forth in each Loan Document shall, in each case, be true and correct in all
material respects with the same effect as if then made unless such
representation or warranty contains a materiality qualifier in which event such
representation or warranty shall be true and correct in all respects (unless
stated to relate solely to an earlier date, in which case such representations
and warranties shall be true and correct in all material respects as of such
earlier date unless such representation or warranty contains a materiality
qualifier in which event such representation or warranty shall be true and
correct in all respects as of such earlier date) and no Event of Default or
Borrowing Base Deficiency has occurred and is continuing or would result
therefrom;

 

(d)          to the extent the covenants set forth in Section 7.2.4 are being
tested at such time, the Borrower shall have delivered to the Administrative
Agent a Compliance Certificate for the period of four full Fiscal Quarters
immediately preceding such acquisition (prepared in good faith and in a manner
and using such methodology that is consistent with the most recent financial
statements delivered pursuant to Section 7.1.1) giving pro forma effect to the
consummation of such acquisition as if such Permitted Acquisition had occurred
on the first day of the period of four Fiscal Quarters ending on the last day of
the most recently ended Fiscal Quarter for which a Compliance Certificate has
been delivered pursuant to clause (c) of Section 7.1.1 and evidencing compliance
with the covenants set forth in Section 7.2.4, such pro forma adjustments being
reasonably satisfactory to the Administrative Agent;

 

(e)          no proceeds of any Loan or Letter of Credit shall be used to fund
such acquisition;

 

(f)          unless the acquisition is being paid in the form of, or with the
proceeds from any issuance of, common Equity Interests of the Borrower, the
First Lien Leverage Ratio as of the date of the acquisition (giving effect
thereto on a pro forma basis) must not be greater than 3.50 to 1.00 and the
Borrower must have Liquidity of at least $50,000,000 as of the date of the
acquisition (giving effect thereto);

 

(g)          if such acquisition is a Material Acquisition, such acquisition is
acceptable to the Administrative Agent, acting reasonably; and

 

 -27- 

 

 

(h)          the Borrower shall deliver within 30 days after such Permitted
Acquisition (i) a certificate showing the present discounted value of the
Borrower’s and the Subsidiary Guarantors’ Oil and Gas Properties (after giving
effect to such Permitted Acquisition) that constitute Mortgaged Properties and,
(ii) if necessary for the Borrower and the Subsidiary Guarantors’ to remain in
compliance with Section 7.1.11, the Borrower shall deliver counterparts of
Mortgages or amendments and/or supplements to the Mortgages, as applicable, in
form and substance reasonably satisfactory to the Administrative Agent, duly
executed and delivered by the applicable Obligors in a sufficient number of
counterparts for the due recording in each applicable recording office, granting
to the Administrative Agent (or a trustee appointed by the Administrative Agent)
for the benefit of the Secured Parties first and prior Liens (subject to Liens
permitted by Section 7.2.3) on the Oil and Gas Properties subject of such
Permitted Acquisition, as well as such other agreements, documents and other
writings as may be reasonably requested by the Administrative Agent, including,
without limitation, UCC-1 financing statements, authorizing resolutions, tax
affidavits and applicable department of revenue documentation related thereto.

 

“Person” means any natural person, corporation, limited liability company,
partnership, limited partnership, joint venture, association, trust or
unincorporated organization, Governmental Authority or any other legal entity,
whether acting in an individual, fiduciary or other capacity.

 

“Platform” is defined in clause (b) of Section 9.10.

 

“Pledge and Security Agreement” means the Pledge and Security Agreement and
Irrevocable Proxy executed and delivered by an Authorized Officer of the
Borrower and each Subsidiary Guarantor, substantially in the form of Exhibit G
hereto, as amended, supplemented, amended and restated or otherwise modified
from time to time.

 

“Prepetition Credit Agreement” is defined in recital A.

 

“Proceeds Account” is defined in Section 7.1.10.

 

“Property” means any interest in any kind of property or asset, whether real,
personal or mixed, or tangible or intangible, including, without limitation,
cash, securities, accounts and contract rights.

 

“Proposed Borrowing Base” is defined in Section 2.8.1.

 

“Proved Developed Nonproducing Reserves” means Proved Reserves which are
categorized as both “Developed” and “Nonproducing” in the Reserve Definitions.

 

“Proved Developed Producing Reserves” means Proved Reserves which are
categorized as both “Developed” and “Producing” in the Reserve Definitions.

 

“Proved Reserves” means “Proved Reserves” as defined in the Definitions for Oil
and Gas Reserves (the “Reserve Definitions”) promulgated by the Society of
Petroleum Engineers (or any generally recognized successor) as in effect at the
time in question.

 

 -28- 

 

 

“Proved Undeveloped Reserves” means Proved Reserves which are categorized as
“Undeveloped” in the Reserve Definitions.

 

“PV9% Value” means, as of any Test Date the net present value, determined using
a discount rate of nine percent (9%) per annum, of the future net revenues
expected to accrue to the Borrower’s and the Subsidiary Guarantors’ collective
interest in the Proved Reserves attributable to the Borrower’s and the
Subsidiary Guarantors’ Oil and Gas Properties described in the then most recent
Reserve Report delivered to the Administrative Agent pursuant to this Agreement,
for the period commencing on the day after such Test Date through the remaining
expected economic lives of such Oil and Gas Properties; provided, however that
for purposes of the calculation of Adjusted PV9%, not more than 30% of the
Adjusted PV9% shall be attributable to Oil and Gas Properties described in such
Reserve Report as Proved Undeveloped Reserves. Each calculation of such expected
future net revenues shall be made in accordance with the then existing standards
of the Society of Petroleum Engineers, provided that in any event (a)
appropriate deductions shall be made for severance and ad valorem taxes and for
operating, gathering, transportation and marketing costs, required for the
production and sale of Hydrocarbons from such Oil and Gas Properties, (b) the
pricing assumptions used in determining PV9% Value for any Oil and Gas
Properties shall be based upon the Strip Price, adjusted in a manner reasonably
acceptable to the Administrative Agent to reflect the Borrower’s Hedging
Agreements with Secured Parties in respect of forecasted production from Proved
Reserves from such date after such Test Date and (c) the cash-flows derived from
the pricing assumptions set forth in clause (b) above shall be further adjusted
to account for the historical basis differential in a manner reasonably
acceptable to the Administrative Agent. The amount of PV9% Value at any time
shall be calculated on a pro forma basis for  dispositions and acquisitions of
Oil and Gas Properties consummated since the date of the Reserve Report most
recently delivered pursuant to this Agreement (provided that, in the case of any
such acquisition or disposition, as the case may be, the Administrative Agent
shall have received a Reserve Report evaluating the Proved Reserves attributable
to the Oil and Gas Properties subject thereto and if such acquisition is a
Material Acquisition, such Reserve Report shall be prepared by an Approved
Petroleum Engineer).

 

“Qualified ECP Guarantor” means, at any time, each Guarantor with total assets
exceeding $10,000,000 or that qualifies at such time as an “eligible contract
participant” under the Commodity Exchange Act and can cause another person to
qualify as an “eligible contract participant” at such time under §
1a(18)(A)(v)(II) of the Commodity Exchange Act.

 

“Quarterly Payment Date” means the last Business Day of each March, June,
September and December.

 

“Reference LIBO Rate” means, as of any day, a rate of interest per annum equal
to the quotient of (a) the LIBO Rate (for a one-month Interest Period) on such
day or, if such day is not a Business Day, the immediately preceding Business
Day, divided by (b) one minus the LIBOR Reserve Percentage (expressed as a
decimal) applicable to such Interest Period on such day; provided that for the
avoidance of doubt, the Reference LIBO Rate for any day shall be based on the
LIBO Rate determined by the Administrative Agent at approximately 11:00 a.m.
(London time) on such day by reference to the London interbank offered rate
administered by ICE Benchmark Administration Limited (or any other Person which
takes over the administration of that rate) for deposits in Dollars as set forth
by the Bloomberg Information Service or any successor thereto or any other
service selected by the Administrative Agent that has been nominated by the ICE
Benchmark Administration Limited as an authorized information vendor for the
purpose of displaying such rates.

 

 -29- 

 

 

“Refinance, Refinancing or Refinanced” shall mean, with respect to any
Indebtedness (the “Refinanced Indebtedness”), any Indebtedness issued or
incurred in exchange for, or the net proceeds of which are used to modify,
extend, refinance, renew, replace or refund, such Refinanced Indebtedness;
provided that such Indebtedness is on No Less Favorable Terms and Conditions
than the Indebtedness so Refinanced.

 

“Register” is defined in clause (a) of Section 2.7.

 

“Reimbursement Obligation” is defined in Section 2.6.3.

 

“Release” means a “release”, as such term is defined in CERCLA or any release,
threatened release, spill, emission, leaking, pumping, pouring, emitting,
emptying, escape, injection, deposit, disposal, discharge, dispersal, dumping,
leaching or migration of Hazardous Material in the indoor or outdoor
environment, including the movement of Hazardous Material through or in the air,
soil, surface water, ground water or property.

 

“Replacement Lender” is defined in Section 4.6(g).

 

“Replacement Notice” is defined in Section 4.6(g).

 

“Required Borrowing Base Lenders” means, at any time, Lenders (that are not at
such time Defaulting Lenders) holding not less than 67% of the Total Exposure
Amount of all Lenders (that are not at such time Defaulting Lenders); provided
that notwithstanding the foregoing, the determination for the initial Borrowing
Base pursuant to Section 2.8.1 and for any redetermination of the Borrowing Base
thereafter resulting in an increase of the Borrowing Base from the Borrowing
Base in effect immediately prior to such redetermination of the Borrowing Base,
the Required Borrowing Base Lenders means all of the Lenders.

 

“Required Lenders” means, at any time, Lenders (that are not at such time
Defaulting Lenders) holding not less than 51% of the Total Exposure Amount of
all Lenders (that are not at such time Defaulting Lenders).

 

“Required Percentages” is defined in Section 7.1.11.

 

“Reserve Report” means the Initial Reserve Report and each other report setting
forth, as of each December 31st or June 30th (or such other date as required
pursuant to Section 2.8 and the other provisions of this Agreement), the oil and
gas reserves attributable to the Oil and Gas Properties of the Borrower and the
Subsidiary Guarantors, together with a projection of the rate of production and
future net income, severance and ad valorem taxes, operating expenses and
capital expenditures with respect thereto as of such date, consistent with SEC
reporting requirements at such time provided that each such report hereafter
delivered must (a) separately report on the Proved Developed Producing Reserves,
Proved Developed Nonproducing Reserves and Proved Undeveloped Reserves of the
Borrower and the Subsidiary Guarantors, (b) take into account the Borrower’s
actual experiences with leasehold operating expenses and other costs in
determining projected leasehold operating expenses and other costs, (c) identify
and take into account any “overproduced” or “under-produced” status under gas
balancing arrangements, and (d) contain information and analysis comparable in
scope to that customarily and ordinarily provided by the Borrower except that
there shall be no requirement to include any information regarding probable and
possible reserves, any field descriptions, or other information other than the
numerical output from the proved reserve calculations and summary information to
the reasonable satisfaction of the Administrative Agent.

 

 -30- 

 

 

“Resource Conservation and Recovery Act” means the Resource Conservation and
Recovery Act, 42 U.S.C. Section 6901, et seq., as amended.

 

“Restricted Party” means a Person that is: (i) listed on, or owned or controlled
by a Person listed on, or acting on behalf of a Person listed on, any Sanctions
List; (ii) located in, incorporated under the laws of, or owned or (directly or
indirectly) controlled by, or acting on behalf of, a Person located in or
organized under the laws of a country or territory that is the target of
country-wide or territory-wide Sanctions; or (iii) otherwise a target of
Sanctions (“target of Sanctions” signifying a Person with whom a US Person or
other national of a Sanctions Authority would be prohibited or restricted by law
from engaging in trade, business or other activities).

 

“Restricted Payment” means (a) the declaration or payment of any dividend (other
than dividends payable solely in Capital Securities of the Borrower or any
Subsidiary) on, or the making of any payment or distribution on account of, or
setting apart assets for a sinking or other analogous fund for the purchase,
redemption, defeasance, retirement or other acquisition of, any class of Capital
Securities of the Borrower or any Subsidiary or any warrants, options or other
right or obligation to purchase or acquire any such Capital Securities, whether
now or hereafter outstanding, or (b) the making of any other distribution in
respect of such Capital Securities, in each case either directly or indirectly,
whether in cash, property or obligations of the Borrower or any Subsidiary or
otherwise.

 

“Revolving Credit Commitment” means, as to any Lender, the obligations of such
Lender, if any, to make Revolving Loans and participate in Letters of Credit in
an aggregate principal and/or face amount not to exceed the amount set forth
opposite such Lender’s name under the heading “Revolving Credit Commitment” on
the Commitment Schedule, or, as the case may be, in the Lender Assignment
Agreement pursuant to which such Lender became a party to this Agreement, as the
same may be changed from time to time pursuant to the terms hereof.

 

“Revolving Credit Commitment Amount” means, at any time, the aggregate of the
Revolving Credit Commitments of the Lenders at such time. The Revolving Credit
Commitment Amount on the Effective Date is $227,742,500.

 

“Revolving Credit Commitment Termination Date” means the earliest of

 

(a)          the Stated Maturity Date;

 

 -31- 

 

 

(b)          the date on which the Aggregate Commitment is terminated in full or
reduced to zero pursuant to the terms of this Agreement; and

 

(c)          the date on which any Commitment Termination Event occurs.

 

Upon the occurrence of any event described above, the Revolving Credit
Commitments shall terminate automatically and without any further action.

 

“Revolving Credit Exposure” means, with respect to any Lender at any time, the
sum of the outstanding principal amount of such Lender’s Revolving Loans and its
participations in Letter of Credit Outstandings at such time.

 

“Revolving Credit Extension” means, as the context may require,

 

(a)          the making of a Revolving Loan by a Revolving Lender (which shall
not include the continuation or conversion of any Type of existing Loan); or

 

(b)          the issuance of any Letter of Credit (including the deemed issuance
hereunder of the Letters of Credit set forth on Schedule III), or the extension
or renewal (including by autorenewal) of any Stated Expiry Date of any existing
Letter of Credit, by an Issuer.

 

“Revolving Lender” is defined in clause (a) of Section 2.1.1(a).

 

“Revolving Loans” is defined in clause (i) of Section 2.1.1(a).

 

“Revolving Note” has the meaning provided in clause (i) of the definition of
Note.

 

“S&P” means Standard & Poor’s Global Ratings, or any successor thereto.

 

“Sanctions means the economic sanctions laws, regulations, embargoes or
restrictive measures administered, enacted or enforced by: (i) the United States
government; (ii) the United Nations; (iii) the European Union or any member
state thereof; (iv) the United Kingdom; (v) the respective governmental
institutions and agencies of any of the foregoing, including, without
limitation, OFAC, the United States Department of State, and Her Majesty's
Treasury (“HMT”); or (vi) any jurisdiction in which any member of the Group
operates (together, the “Sanctions Authorities”).

 

“Sanctions List” means the “Specially Designated Nationals and Blocked Persons”
list maintained by OFAC, the Consolidated List of Financial Sanctions Targets
and the Investment Ban List maintained by HMT, or any similar list maintained
by, or public announcement of Sanctions designation made by, any of the
Sanctions Authorities.

 

“SEC” means the Securities and Exchange Commission.

 

 -32- 

 

 

“Secured Parties” means, collectively, (a) the Lenders, (b) the Issuers, (c) the
Administrative Agent, and (d) each Approved Counterparty to a Hedging Agreement
and each Bank Product Provider party to a Bank Product Agreement with the
Borrower (or any of its Subsidiaries that is a Subsidiary Guarantor) that is or
was a Lender or an Affiliate thereof at the time such Approved Counterparty
entered into such Hedging Agreement or such Bank Product Provider entered into
such Bank Product Agreement, as the case may be (provided that such Approved
Counterparty or Bank Product Provider, as the case may be, is a Secured Party
only for purposes of each such Hedging Agreement or Bank Product Agreement, as
the case may be, so entered or such Hedging Agreement or Bank Product Agreement,
as the case may be, as was in effect and not for any Hedging Agreement or Bank
Product Agreement, as the case may be, entered into after such Approved
Counterparty or Bank Product Provider, as the case may be, ceases to be a Lender
or Affiliate thereof), and in each case each of their respective successor,
transferees and assigns.

 

“Security Agreement” means the Pledge and Security Agreement, together with any
other pledge or security agreements delivered pursuant to the terms of this
Agreement, in each case as amended, supplemented, amended and restated or
otherwise modified from time to time.

 

“Security Documents” means each Mortgage and Mortgage supplement, each Security
Agreement, each Guaranty, each Control Agreement delivered pursuant to the terms
of the Loan Documents, and all other security agreements, deeds of trust,
mortgages, chattel mortgages, pledges, guaranties, control agreements, financing
statements, continuation statements, extension agreements and other agreements
or instruments, supplements, amendments or other modifications to any of the
foregoing now, heretofore, or hereafter delivered by any Obligor to the
Administrative Agent in connection with this Agreement or any transaction
contemplated hereby to secure or guarantee the payment of any part of the
Obligations or the performance of any Obligor’s other duties and obligations
under the Loan Documents.

 

“Solvent” means, with respect to any Person and its Subsidiaries on a particular
date, that on such date (a) the fair value of the property of such Person and
its Subsidiaries on a consolidated basis is greater than the total amount of
liabilities, including Contingent Liabilities, of such Person and its
Subsidiaries on a consolidated basis, (b) the present fair salable value of the
assets of such Person and its Subsidiaries on a consolidated basis is not less
than the amount that will be required to pay the probable liability of such
Person and its Subsidiaries on a consolidated basis on its debts as they become
absolute and matured, (c) such Person does not intend to, and does not believe
that it or its Subsidiaries will, incur debts or liabilities beyond the ability
of such Person and its Subsidiaries to pay as such debts and liabilities mature,
(d) the realizable value of such Person’s assets is equal to or greater than the
aggregate of its liabilities and stated capital of all classes of Capital
Securities and (e) such Person and its Subsidiaries on a consolidated basis is
not engaged in a business or a transaction, and such Person and its Subsidiaries
on a consolidated basis is not about to engage in a business or a transaction,
for which the property of such Person and its Subsidiaries on a consolidated
basis would constitute unreasonably small capital. The amount of Contingent
Liabilities at any time shall be computed as the amount that, in light of all
the facts and circumstances existing at such time, can reasonably be expected to
become an actual or matured liability.

 

“SPC” is defined in clause (g) of Section 10.11.

 

 -33- 

 

 

“Specified Loan Party” means any Guarantor that is not an “eligible contract
participant” under the Commodity Exchange Act (determined prior to giving effect
to Section 7.1.17).

 

“Stated Amount” means, on any date and with respect to a particular Letter of
Credit, the total amount then available to be drawn under such Letter of Credit.

 

“Stated Expiry Date” is defined in Section 2.6.

 

“Stated Maturity Date” means December 30, 2019.

 

“Stipulated Borrowing Base” means at any time the positive difference, if any,
of (i) the Borrowing Base then in effect minus (ii) the sum of (A) the aggregate
principal amount of outstanding Term Loans plus (B) the aggregate Exxon Letter
of Credit Outstandings; provided that notwithstanding the foregoing, (i) at no
time during the period from the Borrowing Base Initiation Date to and including
the date that is six months following the Borrowing Base Initiation Date shall
the Stipulated Borrowing Base be less than the greater of (A) the lesser of
(1) $25,000,000 or (2) the then L/C Reduction Amount times 0.50 and (B) the
Effective Date L/C Outstandings in respect of Non-Exxon Letters of Credit at
such time and (ii) at no other time other than during the period described in
the foregoing clause (i) shall the Stipulated Borrowing Base be less than zero.

 

“Strip Price” shall mean, at any time, (a) for the remainder of the then-current
calendar year, the average NYMEX Pricing for the remaining months in such
calendar year, (b) for each of the succeeding four complete calendar years, the
average NYMEX Pricing for the twelve months in each such calendar year, and (c)
for each succeeding complete calendar year thereafter, the average NYMEX Pricing
for the twelve months in such fifth calendar year.

 

“Subsidiary” means, with respect to any Person, any other Person of which more
than 50% of the outstanding Voting Stock of such other Person (irrespective of
whether at the time Capital Securities of any other class or classes of such
other Person shall or might have voting power upon the occurrence of any
contingency) is at the time directly or indirectly owned or controlled by such
Person, by such Person and one or more other Subsidiaries of such Person, or by
one or more other Subsidiaries of such Person. Unless the context otherwise
specifically requires, the term “Subsidiary” shall be a reference to a
Subsidiary of the Borrower.

 

“Subsidiary Guarantor” means each Subsidiary of the Borrower that has executed
and delivered a Guaranty. For the avoidance of doubt, EXXI Insurance, EXXI GIGS
Services and EXXI Holdings are not Subsidiary Guarantors.

 

“Swap Obligations” means with respect to any Guarantor, any obligation to pay or
perform under any agreement, contract or transaction that constitutes a “swap”
within the meaning of Section 1a(47) of the Commodity Exchange Act.

 

“Synthetic Lease” means, as applied to any Person, any lease (including leases
that may be terminated by the lessee at any time) of any property (whether real,
personal or mixed) (a) that is not a capital lease in accordance with GAAP and
(b) in respect of which the lessee retains or obtains ownership of the property
so leased for federal income tax purposes, other than any such lease under which
that Person is the lessor.

 

 -34- 

 

 

“Taxes” means all taxes, duties, levies, imposts, charges, assessments, fees,
deductions or withholdings, now or hereafter imposed, levied, collected,
withheld or assessed by any Governmental Authority, and all interest, penalties
or similar liabilities with respect thereto.

 

“Tax Related Person” means any Person (including a beneficial owner of an
interest in a pass-through entity) whose income is realized through or
determined by reference to the Administrative Agent, a Lender or Participant or
any Tax Related Person of any of the foregoing.

 

“Term Loan” has the meaning assigned to such term in Section 2.1(c).

 

“Term Loan Amount” has the meaning provided in Recital D.

 

“Term Note” has the meaning provided in clause (ii) of the definition of Note.

 

“Termination Date” means the date that all Obligations (other than contingent
indemnity obligations for which no claim has been made) have been paid in full
in cash, all Letters of Credit have been terminated or expired (or been Cash
Collateralized), all Hedging Agreements secured or purported to be secured by
the Security Documents have been terminated and all Commitments shall have
terminated.

 

“Terrorism Laws” means any of the following (a) Executive Order 13224 issued by
the President of the United States, (b) the Terrorism Sanctions Regulations
(Title 31 Part 595 of the U.S. Code of Federal Regulations), (c) the Terrorism
List Governments Sanctions Regulations (Title 31 Part 596 of the U.S. Code of
Federal Regulations), (d) the Foreign Terrorist Organizations Sanctions
Regulations (Title 31 Part 597 of the U.S. Code of Federal Regulations), (e) the
Uniting and Strengthening America by Providing Appropriate Tools Required to
Intercept and Obstruct Terrorism (USA PATRIOT ACT) Act of 2001 (as it may be
subsequently codified), (f) all other present and future legal requirements of
any Governmental Authority applicable to the Borrower or any of its Subsidiaries
addressing, relating to, or attempting to eliminate, terrorist acts and acts of
war and (g) any regulations applicable to the Borrower or any of its
Subsidiaries promulgated pursuant thereto or pursuant to any legal requirements
of any Governmental Authority governing terrorist acts or acts of war.

 

“Test Date” means the last day of each Fiscal Quarter commencing with the Fiscal
Quarter ending March 31, 2018.

 

“Total Exposure Amount” means, on any date of determination (and without
duplication), the sum of the outstanding principal amount of all Loans, the
aggregate amount of all Letter of Credit Outstandings and unpaid Reimbursement
Obligations and the unutilized amount of the Revolving Credit Commitments.

 

“Type” means, relative to any Loan, the portion thereof, if any, being
maintained as a Base Rate Loan or a LIBO Rate Loan.

 

 -35- 

 

 

“UBS” means UBS AG, Stamford Branch.

 

“UCC” means the Uniform Commercial Code as in effect from time to time in the
State of New York; provided that, if, with respect to any Filing Statement or by
reason of any provisions of law, the perfection or the effect of perfection or
non-perfection or priority of the security interests granted to the
Administrative Agent pursuant to the applicable Loan Document is governed by the
Uniform Commercial Code as in effect in a jurisdiction of the United States
other than New York, then “UCC” means the Uniform Commercial Code as in effect
from time to time in such other jurisdiction for purposes of the provisions of
each Loan Document and any Filing Statement relating to such perfection or
effect of perfection or non-perfection or priority.

 

“United States” or “U.S.” means the United States of America, its fifty states
and the District of Columbia.

 

“Unrestricted Cash” means cash and cash equivalents that are (i) held in an
account that is the subject of a Control Agreement in favor of the
Administrative Agent, (ii) not subject to any Lien in priority to the Liens of
the Secured Parties (other than Liens permitted by Section 7.2.3(f), (h), (j) or
(m)) and (iii) not held in a restricted account, a payroll account, tax account,
trust account, pension account, royalty account or similar type of account
(other than an account that is restricted as required under this Agreement or
any other Loan Document).

 

“U.S. Subsidiary” means any Subsidiary that is incorporated or organized under
the laws of the United States, a state thereof or the District of Columbia.

 

“Voting Stock” shall mean, with respect to any Person, such Person’s Equity
Interests having the right to vote for the election of directors, managers or
other voting members of the governing body of such Person under ordinary
circumstances.

 

“WFBNA” is defined in the Preamble.

 

“Welfare Plan” means a “welfare plan”, as such term is defined in Section 3(1)
of ERISA.

 

“Wholly owned Subsidiary” means any Subsidiary all of the outstanding Capital
Securities of which (other than any director’s qualifying shares or investments
by foreign nationals mandated by Applicable Law) is owned directly or indirectly
by the Borrower.

 

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

 

Section 1.2.          Use of Defined Terms. Unless otherwise defined or the
context otherwise requires, terms for which meanings are provided in this
Agreement shall have such meanings when used in each other Loan Document and the
Disclosure Schedule and other schedules and exhibits hereto and thereto.

 

 -36- 

 

 

Section 1.3.          Cross-References and Other Provisions Relating to Terms.
Unless otherwise specified, (a) references in a Loan Document to any Article or
Section are references to such Article or Section of such Loan Document, and
references in any Article, Section or definition to any clause are references to
such clause of such Article, Section or definition; (b) all references herein to
Articles, Sections, Exhibits and Schedules shall be construed to refer to
Articles and Sections of, and Exhibits and Schedules to, this Agreement; (c) the
definitions of terms herein shall apply equally to the singular and plural forms
of the terms defined; (d) whenever the context may require, any pronoun shall
include the corresponding masculine, feminine and neuter forms; (e) any
reference herein to any Person shall be construed to include such Person’s
successors and assigns, provided such successors and assigns are permitted by
the Loan Documents; and (f) any affirmative or negative covenant binding on the
Borrower shall also bind the Subsidiaries of the Borrower and any representation
or warranty made by or with respect to the Borrower shall include the Borrower’s
Subsidiaries.

 

Section 1.4.          Amendment of Defined Instruments. Unless the context
otherwise requires or unless otherwise provided herein the terms defined in this
Agreement that refer to a particular agreement, instrument or document also
refer to and include all renewals, extensions, modifications, amendments and
restatements of such agreement, instrument or document in accordance with the
Loan Documents, provided that nothing contained in this section shall be
construed to authorize any such renewal, extension, modification, amendment or
restatement.

 

Section 1.5.          Accounting and Financial Determinations.

 

(a)          Unless otherwise specified, all accounting terms used in each Loan
Document shall be interpreted, and all accounting determinations and
computations thereunder (including under Section 7.2.4 and the definitions used
in such calculations) shall be made, in accordance with those generally accepted
accounting principles in effect in the United States (“GAAP”) applied on a
consistent basis. Unless otherwise expressly provided, all financial covenants
and defined financial terms shall be computed on a consolidated basis for the
Borrower and the Subsidiary Guarantors, in each case without duplication.

 

(b)          As of the date of determination of the Current Ratio or the First
Lien Leverage Ratio (and any financial calculations required to be made or
included within such ratios, or required for purposes of preparing any
Compliance Certificate to be delivered pursuant to the definition of “Permitted
Acquisition”), the calculation of such ratios and other financial calculations
shall include or exclude, as the case may be, the effect of any domestic assets
or businesses that have been acquired or Disposed of by the Borrower or any of
its Subsidiaries pursuant to the terms hereof (including through mergers or
consolidations) as of such date of determination, as determined by the Borrower
on a pro forma basis in accordance with GAAP, which determination may include
one-time adjustments or reductions in costs, if any, directly attributable to
any such permitted Disposition or domestic acquisition, as the case may be, in
each case (i) calculated in accordance with Regulation S-X of the Securities Act
of 1933, as amended from time to time, and any successor statute, for the period
of four Fiscal Quarters ended on or immediately prior to the date of
determination of any such ratios (without giving effect to any cost-savings or
adjustments relating to synergies resulting from a domestic acquisition except
as the Administrative Agent shall otherwise agree) and (ii) giving effect to any
such domestic acquisition or permitted Disposition as if it had occurred on the
first day of such four Fiscal Quarter period. For purposes of this Section
1.5(b), “domestic” shall mean in the United States (or located in the offshore
area in the Gulf of Mexico over which the United States of America and the
Bureau of Ocean Energy Management, Regulation and Enforcement, United States
Department of the Interior (including its predecessor agency, the Mineral
Management Services) assert jurisdiction.

 

 -37- 

 

 

ARTICLE 2.

COMMITMENTS, BORROWING AND ISSUANCE PROCEDURES, NOTES AND LETTERS OF CREDIT

 

Section 2.1.          Commitments. On the terms and subject to the conditions of
this Agreement, the Lenders and the Issuers severally agree to make Revolving
Credit Extensions as set forth below.

 

Section 2.1.1           Revolving Credit Commitment; Term Loans. (a)  (i) From
time to time on any Business Day occurring on or after the Effective Date but
prior to the Revolving Credit Commitment Termination Date, each Lender that has
a Revolving Credit Commitment (referred to as a “Revolving Lender”) severally
agrees that it will make loans (relative to such Lender, its “Revolving Loans”)
to the Borrower in an aggregate amount equal to such Lender’s Percentage of the
aggregate amount of each Borrowing of the Revolving Loans requested by the
Borrower to be made on such day.

 

(b)          The Borrower may from time to time borrow, prepay and reborrow
Revolving Loans. No Revolving Lender shall be permitted or required to make any
Revolving Loan if, after giving effect thereto, (i) such Lender’s Revolving
Credit Exposure would exceed such Lender’s Revolving Credit Commitment; (ii)
such Lender’s Revolving Loans plus its Percentage of the Non-Exxon Letter of
Credit Outstandings would exceed such Lenders’ Percentage of the Available
Amount then in effect; (iii) the aggregate Revolving Credit Exposures of all
Lenders would exceed the Revolving Credit Commitment Amount; or (iv) the
aggregate amount of outstanding Revolving Loans plus Non-Exxon Letter of Credit
Outstandings would exceed the Available Amount then in effect.

 

(c)          As of the date hereof, each Lender set forth in Annex I to this
Agreement holds a term loan to the Borrower (collectively the “Term Loans”) in
the amount set forth opposite its name in Annex I which Term Loans are Base Rate
Loans on the Effective Date. No amount paid or prepaid on the Term Loans may be
reborrowed (provided that the Borrower may borrow amounts of Revolving Loans
that may become available for borrowing pursuant to any such payment of Term
Loans).

 

Section 2.1.2           Letter of Credit Commitment. From time to time on any
Business Day occurring from the Effective Date until the Letter of Credit
Commitment Termination Date, each Issuer agrees that it will

 

(a)          issue one or more standby letters of credit (relative to such
Issuer, its “Letter of Credit”) for the account of the Borrower (which can be
issued in the name of a Subsidiary Guarantor) in the Stated Amount requested by
the Borrower on such day; or

 

 -38- 

 

 

(b)          extend the Stated Expiry Date of an existing standby Letter of
Credit previously issued hereunder subject to the provisions of Section 2.6.

 

All Letters of Credit set forth on Schedule III shall be deemed to have been
issued pursuant hereto, and from and after the Effective Date shall be subject
to and governed by the terms hereof, but otherwise having the same issuer(s),
face amount, maturity date and general terms as previously specified in such
outstanding letter(s) of credit issued pursuant to the Prepetition Credit
Agreement and outstanding as of the Effective Date. No Issuer shall be permitted
or required to extend any Letter of Credit described in Schedule III if, after
giving effect thereto, (i) the aggregate amount of all Letter of Credit
Outstandings would exceed the Letter of Credit Commitment Amount or (ii) the
aggregate Revolving Credit Exposures of all Lenders would exceed the Revolving
Credit Commitment Amount. No Issuer shall be permitted or required to issue any
Non-Exxon Letter of Credit and no Lender is required to purchase a participation
in a Non-Exxon Letter of Credit if, after giving effect thereto (i) the
aggregate amount of all Letter of Credit Outstandings would exceed the Letter of
Credit Commitment Amount or (ii) the aggregate amount of outstanding Revolving
Loans plus Non-Exxon Letter of Credit Outstandings would exceed the Available
Amount then in effect. No Issuer shall be required to issue any Letter of Credit
if, after giving effect thereto, such Issuer’s Letter of Credit Outstandings
would exceed an amount equal to the amount of the Letter of Credit Outstandings
on the Effective Date of the Letters of Credit issued by such Issuer.

 

Section 2.2.          Termination of Commitments and Reduction of the Commitment
Amount. Unless previously terminated, the Revolving Credit Commitment shall
terminate on the Revolving Credit Commitment Termination Date and on such date
the Revolving Credit Commitment shall be zero, and the Letter of Credit
Commitment shall terminate on the Letter of Credit Commitment Termination Date
and on such date the Letter of Credit Commitment Amount shall be zero. The
Borrower may, from time to time on any Business Day occurring after the
Effective Date, voluntarily reduce the amount of any Commitment Amount on the
Business Day so specified by the Borrower; provided that, (a) all such
reductions shall require at least one Business Day’s prior notice to the
Administrative Agent and be permanent, (b) any reduction of any Commitment
Amount shall be in a minimum amount of $500,000 and in an integral multiple of
$500,000 unless such reduction is in the full amount of the remaining available
Commitment Amount, (c) the Borrower shall not terminate or reduce (i) the
Aggregate Commitment if, after giving effect thereto and to any concurrent
prepayments hereunder, the Total Exposure Amount of all Lenders would exceed the
Aggregate Commitment, (ii) the Revolving Credit Commitment Amount if, after
giving effect thereto and to any concurrent prepayments hereunder, the aggregate
Revolving Credit Exposures of all Lenders would exceed the Revolving Credit
Commitment Amount or (iii) the Letter of Credit Commitment Amount if, after
giving effect thereto, the aggregate amount of all Letter of Credit Outstandings
would exceed the Letter of Credit Commitment Amount and (d) all such reductions
of the Revolving Commitment Amount shall proportionately reduce the Revolving
Credit Commitment of each Lender. On each date that the Exxon Letter of Credit
Outstandings is less than the Exxon Letter of Credit Outstandings on the
previous day due to the termination or expiration of an Exxon Letter of Credit
that is not being renewed, extended or replaced, the Aggregate Commitment and
the Revolving Credit Commitment Amount shall automatically and permanently
reduce without any further action by the Borrower, the Administrative Agent, the
Issuer, any Lender or any other Person by an amount equal to the product of
(x) 0.50 times (y) the amount that the Exxon Letter of Credit Outstandings on
such day is less than the amount of Exxon Letter of Credit Outstandings on the
previous day due to such circumstance. Any optional or mandatory reduction of
the Aggregate Commitment pursuant to the terms of this Agreement that reduces
the Aggregate Commitment below the Letter of Credit Commitment Amount, shall
result in an automatic and corresponding reduction of the Letter of Credit
Commitment Amount (as directed by the Borrower in a notice to the Administrative
Agent delivered together with the notice of such voluntary reduction in the
Aggregate Commitment) to an aggregate amount not in excess of the Aggregate
Commitment, as so reduced.

 

 -39- 

 

 

Section 2.3.          Borrowing Procedure. Loans shall be made by the Lenders in
accordance with Section 2.3.1.

 

Section 2.3.1           Borrowing Procedure. In the case of Revolving Loans, by
delivering a Borrowing Request to the Administrative Agent on or before noon,
New York time, on a Business Day, the Borrower, may from time to time
irrevocably request, on the same Business Day’s notice in the case of Base Rate
Loans, or three Business Days’ notice in the case of LIBO Rate Loans, and in
either case not more than five Business Days’ notice, that a Borrowing be made,
(a) in the case of LIBO Rate Loans, in an aggregate minimum amount of $500,000
and an integral multiple of $500,000, (b) in the case of Base Rate Loans, in an
aggregate minimum amount of $500,000 and an integral multiple of $500,000 or, in
either case, in the unused amount of the Available Amount; provided, that no
LIBO Rate Loans may be advanced when any Default or Borrowing Base Deficiency
has occurred and is continuing. Each such irrevocable request may be made by
telephone confirmed promptly by hand delivery, electronic mail or facsimile to
the Administrative Agent of the applicable Borrowing Request. On the terms and
subject to the conditions of this Agreement, each Borrowing shall be comprised
of the Type of Loans, and shall be made on the Business Day, specified in such
Borrowing Request. In the case of Revolving Loans, on or before 11:00 a.m., New
York time, on such Business Day (or 3:00 p.m., New York time, in the case of a
Base Rate Loan requested on the same Business Day), each Lender that has a
Revolving Credit Commitment shall deposit with the Administrative Agent same day
funds in an amount equal to such Revolving Lender’s Percentage of the requested
Borrowing. Such deposit will be made to an account which the Administrative
Agent shall specify from time to time by notice to the Revolving Lenders. To the
extent funds are received from the Revolving Lenders, the Administrative Agent
shall make such funds available to the Borrower, by wire transfer to the
accounts the Borrower, shall have specified in its Borrowing Request. No
Lender’s obligation to make any Loan shall be affected by any other Lender’s
failure to make any Loan.

 

Section 2.4.          Continuation and Conversion Elections. By delivering a
Continuation/Conversion Notice to the Administrative Agent on or before noon,
New York time, on a Business Day, the Borrower, may from time to time
irrevocably elect, on not less than one Business Day’s notice in the case of
Loans being converted into Base Rate Loans or three Business Days’ notice in the
case of Loans being converted into LIBO Rate Loans, and in either case not more
than five Business Days’ notice, that all, or any portion in an aggregate
minimum amount of $500,000 and an integral multiple of $500,000 be, in the case
of Base Rate Loans, converted into LIBO Rate Loans, or in the case of LIBO Rate
Loans, converted into Base Rate Loans or continued as LIBO Rate Loans (in the
absence of delivery of a Continuation/Conversion Notice with respect to any LIBO
Rate Loan at least three Business Days (but not more than five Business Days)
before the last day of the then current Interest Period with respect thereto,
such LIBO Rate Loan shall, on such last day, automatically convert to a Base
Rate Loan); provided that, (a) each such conversion or continuation shall be pro
rated among the applicable outstanding Loans of all Lenders that have made such
Loans, and (b) no portion of the outstanding principal amount of any Loans may
be continued as, or be converted into, LIBO Rate Loans when any Event of Default
or Borrowing Base Deficiency has occurred and is continuing. Each such
irrevocable request may be made by telephone confirmed promptly by hand
delivery, electronic mail or facsimile to the Administrative Agent of the
applicable Continuation/Conversion Notice. The conversion of a Base Rate Loan
into a LIBO Rate Loan or a LIBO Rate Loan into a Base Rate Loan shall not effect
a novation of the Loan so converted.

 

 -40- 

 

 

Section 2.5.          Funding. Each Lender may, if it so elects, fulfill its
obligation to make, continue or convert LIBO Rate Loans hereunder by causing one
of its foreign branches or Affiliates (or an international banking facility
created by such Lender) to make or maintain such LIBO Rate Loan; provided that,
such election shall not result in any increased cost or expense to the Borrower,
such LIBO Rate Loan shall nonetheless be deemed to have been made and to be held
by such Lender, and the obligation of the Borrower, to repay such LIBO Rate Loan
shall nevertheless be to such Lender for the account of such foreign branch,
Affiliate or international banking facility. In addition, the Borrower hereby
consents and agrees that, for purposes of any determination to be made for
purposes of Sections 4.1, 4.2, 4.3 or 4.4, it shall be conclusively assumed that
each Lender elected to fund all LIBO Rate Loans by purchasing Dollar deposits in
its LIBOR Office’s interbank eurodollar market.

 

Section 2.6.          Issuance Procedures and Provisions. By delivering to the
Administrative Agent an Issuance Request on or before noon, New York time, on a
Business Day, the Borrower may from time to time irrevocably request on not less
than three nor more than ten Business Days’ notice, in the case of an initial
issuance of a Letter of Credit and not less than three Business Days’ prior
notice, in the case of a request for the extension of the Stated Expiry Date of
a standby Letter of Credit (in each case, unless a shorter notice period is
agreed to by the applicable Issuer, in its sole discretion), that an Issuer
issue, or extend the Stated Expiry Date of, a Letter of Credit in such form as
may be requested by the Borrower and approved by such Issuer, solely for the
purposes described in Section 7.1.7; provided that no extension shall (i) cause
a Letter of Credit to expire on a date that is later than the Letter of Credit
Commitment Termination Date or (ii) (unless otherwise agreed to by the
applicable Issuer in its sole discretion) be for a period in excess of one year.
Each Letter of Credit shall by its terms be stated to expire on a date (its
“Stated Expiry Date”) no later than the earlier to occur of (a) the Letter of
Credit Commitment Termination Date or (b) (unless otherwise agreed to by an
Issuer, in its sole discretion), one year from the date of its issuance;
provided, however, that a Letter of Credit may, upon the request of the Borrower
and subject to the agreement of the Issuer to the terms thereof, include a
provision whereby unless the Issuer shall notify the beneficiary to the contrary
such Letter of Credit may be renewed automatically for additional consecutive
periods of 12 months or less (but in no event beyond the Letter of Credit
Commitment Termination Date). Each Issuer will make available to the beneficiary
thereof the original of the Letter of Credit that it issues.

 

 -41- 

 

 

Section 2.6.1           Other Lenders Participation. Upon the issuance,
extension, renewal or replacement of each Letter of Credit, and with respect to
outstanding letters of credit under the Prepetition Credit Agreement that became
Letters of Credit hereunder, and without further action, each Lender (other than
the Issuer) shall be deemed to have irrevocably purchased, to the extent of its
Percentage as in effect as applicable at such time and from time to time, a
participation interest in such Letter of Credit (including the Contingent
Liability and any Reimbursement Obligation with respect thereto). Unless such
Reimbursement Obligation has been satisfied through the making of a Loan
pursuant to Sections 2.6.2 and 2.6.3 below, such Lender shall, to the extent of
its Percentage as in effect as applicable at such time and from time to time, be
responsible for paying to each Issuer for Reimbursement Obligations that have
not otherwise been reimbursed by the Borrower in accordance with Section 2.6.3
within one Business Day of receiving notice from the Issuer for Reimbursement
Obligations that have not been reimbursed by the Borrower in accordance with
Section 2.6.3 (with the terms of this Section surviving the termination of this
Agreement). In addition, such Lender shall, to the extent of its Percentage as
in effect as applicable at such time and from time to time, be entitled to
receive a ratable portion of the Letter of Credit fees payable pursuant to
Section 3.3.4 with respect to each Letter of Credit and of interest payable
pursuant to Section 3.2 with respect to any Reimbursement Obligation. To the
extent that any Lender has paid an Issuer for a Disbursement, such Lender shall
be entitled to receive its ratable portion of any amounts subsequently received
(from the Borrower or otherwise) in respect of such Disbursement.

 

Section 2.6.2           Disbursements. An Issuer will notify the Borrower and
the Administrative Agent promptly of the presentment for payment of any Letter
of Credit issued by such Issuer, together with notice of the date (the
“Disbursement Date”) such payment shall be made (each such payment, a
“Disbursement”). Subject to the terms and provisions of such Letter of Credit
and this Agreement, the applicable Issuer shall make such payment to the
beneficiary (or its designee) of such Letter of Credit. Prior to 1:00 p.m., New
York time, on the Disbursement Date if the Borrower shall have received such
notice of such Disbursement on or prior to 10:00 a.m., New York time, or, if the
Borrower shall have received such notice of Disbursement after 10:00 a.m., New
York time, on the Disbursement Date then not later than 1:00 p.m., New York
time, on the first Business Day following the Disbursement Date, the Borrower
will pay to the Administrative Agent for the account of the applicable Issuer,
all amounts that such Issuer has disbursed under such Letter of Credit, together
with interest thereon at a rate per annum equal to the rate per annum then in
effect for Base Rate Loans (with the then Applicable Margin for Loans accruing
on such amount) pursuant to Section 3.2 for the period from the Disbursement
Date through the date of such reimbursement. Without limiting in any way the
foregoing and notwithstanding anything to the contrary contained herein or in
any separate application for any Letter of Credit, the Borrower hereby
acknowledges and agrees that it shall be obligated to reimburse the applicable
Issuer upon each Disbursement of a Letter of Credit, and it shall be deemed to
be the obligor for purposes of each such Letter of Credit issued hereunder
(whether the account party on such Letter of Credit is the Borrower or a
Subsidiary Guarantor).

 

 -42- 

 

 

Section 2.6.3           Reimbursement. The obligation (a “Reimbursement
Obligation”) of the Borrower under Section 2.6.2 to reimburse the applicable
Issuer with respect to each Disbursement (including interest thereon), and, upon
the failure of the Borrower to reimburse the applicable Issuer, each Lender’s
obligation under Section 2.6.1, to pay such amounts to such Issuer, shall be
absolute and unconditional under any and all circumstances and irrespective of
any setoff, counterclaim or defense to payment which the Borrower or such
Lender, as the case may be, may have or have had against such Issuer or any
Lender, including any defense based upon the failure of any Disbursement to
conform to the terms of the applicable Letter of Credit (if, in such Issuer’s
good faith opinion, such Disbursement is determined to be appropriate) or any
non-application or misapplication by the beneficiary of the proceeds of such
Letter of Credit; provided that, after paying in full its Reimbursement
Obligation hereunder, nothing herein shall adversely affect the right of the
Borrower or such Lender, as the case may be, to commence any proceeding against
the applicable Issuer for any wrongful Disbursement made by such Issuer under a
Letter of Credit as a result of acts or omissions constituting gross negligence
or willful misconduct (as determined by a court of competent jurisdiction in a
final and non-appealable judgment) on the part of such Issuer.

 

Section 2.6.4           Deemed Disbursements. Upon the occurrence and during the
continuation of any Event of Default under clauses (a) through (d) of
Section 8.1.9 or upon notification by the Administrative Agent (acting at the
direction of the Required Lenders) to the Borrower of its obligations under this
Section, following the occurrence and during the continuation of any other Event
of Default,

 

(a)          the aggregate Stated Amount of all Letters of Credit shall, without
demand upon or notice to the Borrower or any other Person, be deemed to have
been paid or disbursed by the Issuers of such Letters of Credit (notwithstanding
that such amount may not in fact have been paid or disbursed); and

 

(b)          the Borrower shall be immediately obligated to reimburse the
Issuers for the amount deemed to have been so paid or disbursed by such Issuers.

 

Amounts payable by the Borrower pursuant to this Section shall be deposited in
immediately available funds in an account with the Administrative Agent, in the
name of the Administrative Agent and for the benefit of the Secured Parties, and
held as collateral security for the Obligations. The Borrower hereby grants to
the Administrative Agent, for the benefit of the Issuers and the Lenders, an
exclusive first priority and continuing perfected security interest in and Lien
on such account and all cash, checks, drafts, certificates and instruments, if
any, from time to time deposited or held in such account, all deposits or wire
transfers made thereto, any and all investments purchased with funds deposited
in such account, all interest, dividends, cash, instruments, financial assets
and other Property from time to time received, receivable or otherwise payable
in respect of, or in exchange for, any or all of the foregoing, and all
proceeds, products, accessions, rents, profits, income and benefits therefrom,
and any substitutions and replacements therefor. The Borrower’s obligation to
deposit amounts pursuant to this Section 2.6.4 shall be absolute and
unconditional, without regard to whether any beneficiary of any such Letter of
Credit has attempted to draw down all or a portion of such amount under the
terms of a Letter of Credit, and, to the fullest extent permitted by Applicable
Law, shall not be subject to any defense or be affected by a right of set-off,
counterclaim or recoupment that the Borrower or any of its Subsidiaries may now
or hereafter have against any such beneficiary, the Issuers, the Administrative
Agent, the Lenders or any other Person for any reason whatsoever. Such deposit
shall be held as collateral securing the payment and performance of the
Obligations. The Administrative Agent shall have exclusive dominion and control,
including the exclusive right of withdrawal, over such account. Interest, if
any, on such deposit shall accumulate in such account. Moneys in such account
shall be applied by the Administrative Agent to reimburse the applicable Issuer
for Disbursements for which it has not been reimbursed and, to the extent not so
applied, shall be held for the satisfaction of the Reimbursement Obligations of
the Borrower at such time or, if the maturity of the Loans has been accelerated,
be applied to satisfy other Obligations of the Borrower and the Guarantors under
this Agreement or the other Loan Documents. When all Events of Default giving
rise to the deemed disbursements under this Section have been cured or waived
the Administrative Agent shall return to the Borrower all amounts then on
deposit with the Administrative Agent pursuant to this Section that have not
been applied to the satisfaction of the Reimbursement Obligations or the
Obligations.

 

 -43- 

 

 

Section 2.6.5           Nature of Reimbursement Obligations. The Borrower, each
other Obligor and, to the extent set forth in Section 2.6.1, each Lender shall
assume all risks of the acts, omissions or misuse of any Letter of Credit by the
beneficiary thereof. No Issuer (except to the extent of its own gross negligence
or willful misconduct (as determined by a court of competent jurisdiction in a
final and non-appealable judgment) shall be responsible for:

 

(a)          the form, validity, sufficiency, accuracy, genuineness or legal
effect of any Letter of Credit or any document submitted by any party in
connection with the application for and issuance of a Letter of Credit, even if
it should in fact prove to be in any or all respects invalid, insufficient,
inaccurate, fraudulent or forged;

 

(b)          the form, validity, sufficiency, accuracy, genuineness or legal
effect of any instrument transferring or assigning or purporting to transfer or
assign a Letter of Credit or the rights or benefits thereunder or the proceeds
thereof in whole or in part, which may prove to be invalid or ineffective for
any reason;

 

(c)          failure of the beneficiary to comply fully with conditions required
in order to demand payment under a Letter of Credit;

 

(d)          errors, omissions, interruptions or delays in transmission or
delivery of any messages, by mail, cable, telegraph, telex or otherwise; or

 

(e)          any loss or delay in the transmission or otherwise of any document
or draft required in order to make a Disbursement under a Letter of Credit.

 

None of the foregoing shall affect, impair or prevent the vesting of any of the
rights or powers granted to any Issuer or any Lender hereunder. In furtherance
and not in limitation or derogation of any of the foregoing, any action taken or
omitted to be taken by an Issuer in good faith (and not constituting gross
negligence or willful misconduct as determined by a court of competent
jurisdiction in a final and non-appealable judgment) shall be binding upon each
Obligor and each such Lender, and shall not put such Issuer under any resulting
liability to any Obligor or any Lender, as the case may be. NOTWITHSTANDING
ANYTHING HEREIN TO THE CONTRARY, AND SPECIFICALLY WITH REFERENCE TO THE
PROVISIONS OF SECTIONS 2.6.3 AND 2.6.5, IT IS THE INTENTION OF THE PARTIES
HERETO THAT EACH ISSUER BE REIMBURSED OR INDEMNIFIED IN THE CASE OF, AND NOT BE
LIABLE FOR, ITS OWN NEGLIGENCE (OTHER THAN GROSS NEGLIGENCE OR WILLFUL
MISCONDUCT), REGARDLESS OF WHETHER SUCH NEGLIGENCE IS SOLE OR CONTRIBUTORY,
ACTIVE OR PASSIVE, IMPUTED, JOINT OR TECHNICAL.

 

 -44- 

 

 

Section 2.6.6           Replacement of an Issuer. Any Issuer may be replaced at
any time by written agreement among the Borrower, the Administrative Agent, the
replaced Issuer and the successor Issuer. The Administrative Agent shall notify
the Lenders of any such replacement of an Issuer. At the time any such
replacement shall become effective, the Borrower shall pay all unpaid fees
accrued for the account of the replaced Issuer pursuant to Section 3.3. From and
after the effective date of any such replacement, (a) the successor Issuer shall
have all the rights and obligations of the replaced Issuer under this Agreement
with respect to Letters of Credit to be issued thereafter and (b) references
herein to the term “Issuer” shall be deemed to refer to such successor or to any
previous Issuers, or to such successor and all previous Issuers, as the context
shall require. After the replacement of an Issuer hereunder, the replaced Issuer
shall remain a party hereto and shall continue to have all the rights and
obligations of the Issuer under this Agreement with respect to Letters of Credit
issued by it prior to such replacement, but shall not be required to issue
additional Letters of Credit.

 

Section 2.6.7           Cash Collateral. The Borrower shall Cash Collateralize
all Letter of Credit Outstandings to the extent required by the terms of this
Agreement, including without limitation, Sections 3.1.1, 4.7, 7.1.4, 7.1.19,
7.2.10, 8.2 and 8.3. The Borrower hereby grants to the Administrative Agent, for
the benefit of the Issuers and the Lenders, a security interest in all cash and
deposit account balances provided in connection with such Cash Collateralization
and all proceeds of the foregoing. Such cash and deposit account balances with
respect to Letters of Credit shall be maintained in blocked, non-interest
bearing deposit accounts with (or on behalf of) the Administrative Agent and/or
the Issuer (as the case may be). Upon the drawing of any Letter of Credit for
which funds are on deposit as Cash Collateral, such funds shall be applied, to
the extent permitted under Applicable Law, to reimburse the appropriate Issuer.

 

Section 2.7.          Register; Notes. The Register shall be maintained on the
following terms.

 

(a)          The Borrower hereby designates the Administrative Agent to serve as
its agent, solely for the purpose of this clause, to maintain a register (the
“Register”) on which the Administrative Agent will record each Lender’s
Commitments, the Loans made by each Lender and each repayment in respect of the
principal amount (and stated interest) of the Loans, annexed to which the
Administrative Agent shall retain a copy of each Lender Assignment Agreement
delivered to the Administrative Agent pursuant to Section 10.11. Failure to make
any recordation, or any error in such recordation, shall not affect any
Obligor’s Obligations. The entries in the Register shall be conclusive, in the
absence of manifest error, and the Borrower, the Administrative Agent and the
Lenders shall treat each Person in whose name a Loan is registered as the owner
thereof for the purposes of all Loan Documents, notwithstanding notice or any
provision herein to the contrary. Any assignment or transfer of a Commitment or
the Loans made pursuant hereto shall be registered in the Register only upon
delivery to the Administrative Agent of a Lender Assignment Agreement that has
been executed by the requisite parties pursuant to Section 10.11. No assignment
or transfer of a Lender’s Commitment or Loans shall be effective unless such
assignment or transfer shall have been recorded in the Register by the
Administrative Agent as provided in this Section.

 

 -45- 

 

 

(b)          The Borrower agrees that, upon the request of any Lender, the
Borrower will execute and deliver to such Lender a Revolving Note or Term Note,
as applicable, evidencing the Loans made by, and payable to, such Lender in a
maximum principal amount equal to such Lender’s Percentage of the applicable
Commitment Amount or the aggregate principal amount of outstanding Term Loans,
as applicable. The Borrower hereby irrevocably authorizes each Lender to make
(or cause to be made) appropriate notations on the grid attached to such
Lender’s Note (or on any continuation of such grid), which notations, if made,
shall evidence, inter alia, the date of, the outstanding principal amount of,
and the interest rate and Interest Period applicable to the Loans evidenced
thereby. Such notations shall, to the extent not inconsistent with notations
made by the Administrative Agent in the Register, be conclusive and binding on
each Obligor absent manifest error; provided that, the failure of any Lender to
make any such notations shall not limit or otherwise affect any Obligations of
any Obligor.

 

Section 2.8.          Borrowing Base.

 

Section 2.8.1           Initial Borrowing Base. As of the Effective Date, the
parties hereto agree that, until such time as the Borrowing Base is otherwise
determined in accordance with the terms and provisions of this Section 2.8, the
Borrowing Base shall be an amount equal to the lesser of (A) $25,000,000 and (B)
an amount equal to the product of 0.50 times the L/C Reduction Amount. The
Borrower shall have the right to request that the Administrative Agent and the
Lenders establish the initial Borrowing Base under this Agreement by providing a
written request that the Administrative Agent and the Lenders establish a
Borrowing Base pursuant to this Section 2.8.1. In connection with such request
the Borrower shall furnish to the Administrative Agent and the Lenders such data
and other information and engineering and geological data reasonably requested
by the Administrative Agent. Within fifteen (15) days after the receipt of such
information, the Administrative Agent shall make an initial determination of a
Borrowing Base (the “Proposed Borrowing Base”), based upon the most recent
Reserve Report delivered pursuant hereto and the other information and data
delivered pursuant hereto and upon such initial determination shall promptly
notify the Lenders in writing of its initial determination of the Proposed
Borrowing Base. Such initial determination made by the Administrative Agent
shall be so made by the Administrative Agent in the exercise of its sole
discretion in accordance with the Administrative Agent’s customary practices and
standards for oil and gas lending as they exist at the particular time. In no
event shall the Proposed Borrowing Base exceed the Aggregate Commitment. After
having received notice of such proposal by the Administrative Agent, each Lender
shall have fifteen (15) days to approve or disapprove such proposal. If, at the
end of such fifteen (15) days, any Lender has not communicated to the
Administrative Agent its approval or disapproval, such failure to respond shall
be deemed to be an approval of the Proposed Borrowing Base. If the Required
Borrowing Base Lenders fail to approve such determination of the Proposed
Borrowing Base made by the Administrative Agent hereunder in such fifteen (15)
day period, then the Administrative Agent shall poll the Lenders to ascertain
the highest Borrowing Base then acceptable to the Required Borrowing Base
Lenders for purposes of this Section 2.8.1 (it being understood that each Lender
is deemed to have agreed to any and all Borrowing Base amounts that are lower
than the amount actually agreed to by such Lender) and, subject to the last
sentence of this Section 2.8.1, such amount shall become the Borrowing Base
effective immediately. Upon agreement by the Administrative Agent and the
Required Borrowing Base Lenders of the Borrowing Base, the Administrative Agent
shall, by written notice to the Borrower and the Lenders, designate the
Borrowing Base available to the Borrower. Such Borrowing Base shall remain in
effect until the next determination or redetermination or adjustment of the
Borrowing Base in accordance with this Agreement.

 

 -46- 

 

 

Section 2.8.2           Annual Scheduled Determinations of the Borrowing Base.

 

(a)          Promptly after June 30 of each calendar year, (whether before or
after the Borrowing Base Initiation Date) commencing June 30, 2017, and in any
event prior to September 1, the Borrower shall furnish to the Administrative
Agent and the Lenders a Reserve Report in form and substance reasonably
satisfactory to the Administrative Agent, prepared by an Approved Engineer,
which Reserve Report shall set forth the proven and producing oil and gas
reserves attributable to the Oil and Gas Properties owned directly by the
Borrower and the Subsidiary Guarantors and a projection of the rate of
production and future net income, taxes, operating expenses and capital
expenditures with respect thereto as of such date, based on pricing assumptions
consistent with SEC reporting requirements at the time, together with additional
data concerning pricing, hedging, quantities and purchasers of production, and
other information and engineering and geological data as the Administrative
Agent or any Lender may reasonably request.

 

(b)          If such June 30 of any calendar year is on or after the Borrowing
Base Initiation Date, within fifteen (15) days after receipt of such Reserve
Report and all such information, the Administrative Agent shall make an initial
determination of a Borrowing Base, and upon such initial determination shall
promptly notify the Lenders in writing of its initial determination of the
proposed Borrowing Base. Such initial determination made by the Administrative
Agent shall be so made by the Administrative Agent in the exercise of its sole
discretion in accordance with the Administrative Agent’s customary practices and
standards for oil and gas lending as they exist at the particular time. In no
event shall the Proposed Borrowing Base exceed the sum of (x) the aggregate of
the Revolving Loan Commitments of the Lenders plus (y) the aggregate outstanding
principal amount of the Term Loans. After having received notice of such
proposal by the Administrative Agent, each Lender shall have fifteen (15) days
to approve or disapprove such proposal. If, at the end of such fifteen (15)
days, any Lender has not communicated to the Administrative Agent its approval
or disapproval, such failure to respond shall be deemed to be an approval of the
new or reaffirmed Borrowing Base proposed by the Administrative Agent. If the
Required Borrowing Base Lenders fail to approve on any such determination of the
proposed Borrowing Base made by the Administrative Agent hereunder in such
fifteen (15) day period, then the Administrative Agent shall poll the Lenders to
ascertain the highest Borrowing Base then acceptable to the Required Borrowing
Base Lenders for purposes of this Section 2.8.2 (it being understood that each
Lender is deemed to have agreed to any and all Borrowing Base amounts that are
lower than the amount actually approved to by such Lender) and, subject to the
last sentence of this Section 2.8.2, such amount shall become the new Borrowing
Base effective on the date specified in this Section 2.8. Upon agreement by the
Administrative Agent and the Required Borrowing Base Lenders of the Borrowing
Base, the Administrative Agent shall, by written notice to the Borrower and the
Lenders, designate the Borrowing Base available to the Borrower. Such
designation shall be effective as of the Business Day specified in such written
notice (or, if no effective date is specified in such written notice, the next
Business Day following delivery of such written notice) and such Borrowing Base
shall remain in effect until the next determination or redetermination or
adjustment of the Borrowing Base in accordance with this Agreement. Anything
herein contained to the contrary notwithstanding, any determination or
redetermination of the Borrowing Base resulting in any increase of the Borrowing
Base in effect immediately prior to such determination or redetermination shall
require the approval of the Required Borrowing Base Lenders in their sole
discretion in accordance with their respective customary practices and standards
for oil and gas lending as they exist at the particular time.

 

 -47- 

 

 

Section 2.8.3           Semi-Annual Scheduled Determination of the Borrowing
Base.

 

(a)          Promptly after December 31 of each calendar year, commencing
December 31, 2016, and in any event prior to March 1 of each calendar year,
(whether before or after the Borrowing Base Initiation Date) the Borrower will
make available for review by the Administrative Agent a Reserve Report in form
and substance reasonably satisfactory to the Administrative Agent, prepared by
the Borrower’s petroleum engineers, which report shall be dated as of
December 31 of such calendar year and shall set forth the proven and producing
oil and gas reserves attributable to the Oil and Gas Properties owned directly
by the Borrower and the Subsidiary Guarantors and a projection of the rate of
production and future net income, taxes, operating expenses and capital
expenditures with respect thereto as of such date, based on pricing assumptions
consistent with SEC reporting requirements at the time, together with additional
data concerning pricing, hedging, quantities and purchasers of production, and
other information and engineering and geological data as the Administrative
Agent or any Lender may reasonably request.

 

(b)          If such December 31 of any calendar year is on or after the
Borrowing Base Initiation Date, within fifteen (15) days after receipt of such
Reserve Report and all such information the Administrative Agent shall make an
initial determination of a Proposed Borrowing Base, and upon such initial
determination shall promptly notify the Lenders in writing of initial
determination of the proposed Borrowing Base. Such initial determination shall
be made in the same manner and be subject to the same approvals as prescribed
above with respect to the annual review, and likewise the Administrative Agent
shall communicate the results of such initial determination to the Lenders.
After having received notice of such proposal by the Administrative Agent, each
Lender shall have fifteen (15) days to approve or disapprove such proposal. If,
at the end of such fifteen (15) days, any Lender has not communicated to the
Administrative Agent its approval or disapproval, such failure to respond shall
be deemed to be an approval of the new or reaffirmed Borrowing Base proposed by
the Administrative Agent. If the Required Borrowing Base Lenders fail to approve
any such determination of the proposed Borrowing Base made by the Administrative
Agent hereunder in such fifteen (15) day period, then the Administrative Agent
shall poll the Lenders to ascertain the highest proposed Borrowing Base then
acceptable to the Required Borrowing Base Lenders for purposes of this
Section 2.8.3 (it being understood that each Lender is deemed to have agreed to
any and all Borrowing Base amounts that are lower than the amount actually
approved to by such Lender) and, subject to the last sentence of this
Section 2.8.3, such amount shall become the new Borrowing Base, effective on the
date specified in this Section 2.8. Upon agreement by the Administrative Agent
and the Required Borrowing Base Lenders of the amount of credit to be made
available to the Borrower hereunder, the Administrative Agent shall, by written
notice to the Borrower and the Lenders, designate the new Borrowing Base
available to the Borrower. Such designation shall be effective as of the
Business Day specified in such written notice (or, if no effective date is
specified in such written notice, the next Business Day following delivery of
such written notice) and such new Borrowing Base shall remain in effect until
the next determination or redetermination or adjustment of the Borrowing Base in
accordance with this Agreement. Anything herein contained to the contrary
notwithstanding, any determination or redetermination of the Borrowing Base
resulting in any increase of the Borrowing Base in effect immediately prior to
such determination or redetermination shall require the approval of the Required
Borrowing Base Lenders in their sole discretion in accordance with their
respective customary practices and standards for oil and gas lending as they
exist at the particular time.

 

 -48- 

 

 

Section 2.8.4           Discretionary Determination of the Borrowing of the Base
by the Lenders. In addition to the foregoing scheduled annual and semi-annual
determinations of the Borrowing Base, at any time on or after the Borrowing Base
Initiation Date, the Required Borrowing Base Lenders shall have the right to
redetermine the Borrowing Base at their sole discretion at any time and from
time to time but not more often than two (2) times every calendar year. If the
Required Borrowing Base Lenders shall elect to make a discretionary
redetermination of the Borrowing Base pursuant to the provisions of this Section
2.8.4, the Borrower shall within thirty (30) days of receipt of a request
therefor from the Administrative Agent, deliver to the Administrative Agent a
Reserve Report in form and substance reasonably satisfactory to the
Administrative Agent, prepared by the Borrower's petroleum engineers containing
information similar to the Reserve Reports delivered pursuant to Section 2.8.3,
together with such updated engineering, production, operating and other data as
the Administrative Agent, any Issuer or any Lender may reasonably request. The
Administrative Agent shall have fifteen (15) days following receipt of such
requested information to make an initial redetermination of the Borrowing Base,
and the Administrative Agent and the Required Borrowing Base Lenders shall
approve and designate the new Borrowing Base in accordance with the procedures
and standards described in Section 2.8.2.

 

Section 2.8.5           Discretionary Determination of the Borrowing Base by the
Borrower. In addition to the foregoing determinations of the Borrowing Base, at
any time on or after the Borrowing Base Initiation Date, the Borrower may
request a redetermination of the Borrowing Base at any time and from time to
time but not more often than two (2) times every calendar year, by delivering a
written request to the Administrative Agent, together with (a) an engineering
fee in the aggregate amount of $2,500 for the account of the Administrative
Agent in immediately available funds, and (b) a Reserve Report in form and
substance reasonably satisfactory to the Administrative Agent, prepared by the
Borrower’s petroleum engineers containing information similar to the Reserve
Reports delivered pursuant to Section 2.8.3, together with such other updated
engineering, production, operating and other data as the Administrative Agent,
any Issuer or any Lender may reasonably request. Each such discretionary
redetermination of the Borrowing Base shall be made in the same manner and in
accordance with the procedures and standards set forth above by adjusting the
Borrowing Base then in effect. The Administrative Agent shall have fifteen (15)
days following receipt of such requested information to make an initial
redetermination of the Borrowing Base, and the Administrative Agent and the
Required Borrowing Base Lenders shall approve and designate the new Borrowing
Base in accordance with the procedures and standards described in Section 2.8.2.

 

Section 2.8.6           Other Redeterminations of Borrowing Base.
Notwithstanding anything to the contrary contained herein, at any time on or
after the Borrowing Base Initiation Date, the Borrowing Base will also be
redetermined or adjusted in accordance with the provisions of Section 7.2.10.

 

 -49- 

 

 

Section 2.8.7            [Reserved]

 

Section 2.8.8           General Provisions With Respect to the Borrowing Base.
Notwithstanding anything herein the contrary, in the event that at any time on
or after the Borrowing Base Initiation Date the Borrower does not furnish all
required Reserve Reports or other information in a timely manner, the
Administrative Agent and the Required Borrowing Base Lenders may nonetheless
designate the Borrowing Base from time to time thereafter until the
Administrative Agent and the Lenders receive all such Reserve Reports and
information, whereupon the Administrative Agent and the Required Borrowing Base
Lenders shall designate a new Borrowing Base in accordance with the general
procedures outlined in Section 2.8.2. Anything herein contained to the contrary
notwithstanding, any determination or redetermination of the Borrowing Base,
including any discretionary redetermination of the Borrowing Base, resulting in
any increase of the Borrowing Base in effect immediately prior to such
determination or redetermination shall require the approval of the Borrowing
Base Required Lenders in their sole discretion in accordance with their
respective customary practices and standards for oil and gas lending as they
exist at the particular time.

 

Section 2.9.            [Reserved].

 

Section 2.10.         Defaulting Lenders. Notwithstanding any provision of this
Agreement to the contrary, if any Lender becomes a Defaulting Lender, then the
following provisions shall apply for so long as such Lender is a Defaulting
Lender:

 

(a)          fees shall cease to accrue on the unfunded portion of the
Commitments of such Defaulting Lender pursuant to Section 3.3.1;

 

(b)          in the event that such Defaulting Lender shall fail to respond to
any request for any waiver, consent, amendment or modification requested
hereunder within twenty (20) days of written request from the Administrative
Agent, such Defaulting Lender shall be deemed to have consented or agreed to
such requested waiver, consent, amendment or modification, as the case may be,
solely for purposes of determining whether all Lenders (as opposed to the
Required Lenders) have taken or may take any action hereunder (including any
consent to any amendment or waiver pursuant to Section 10.1);

 

(c)          if any Letter of Credit Outstandings exist at the time a Lender
becomes a Defaulting Lender then:

 

(i)          all or any part of such Letter of Credit Outstandings of such
Defaulting Lender shall be reallocated among the Non-Defaulting Lenders in
accordance with their respective Percentages but only to the extent that as a
result thereof (x) the sum of all Non-Defaulting Lenders’ Revolving Credit
Exposure plus such Defaulting Lender’s Letter of Credit Outstandings would not
exceed an amount equal to the Non-Defaulting Lenders’ Percentage of the
Revolving Credit Commitment Amount, (y) the sum of each Non-Defaulting Lender’s
Revolving Credit Exposure plus such Non-Defaulting Lender’s share under this
clause (i) of such Defaulting Lender’s Letter of Credit Outstandings would not
exceed an amount equal to such Non-Defaulting Lender’s Percentage of the
Revolving Credit Commitment Amount then in effect and (z) the conditions set
forth in Section 5.2 are satisfied at such time; and

 

 -50- 

 

 

(ii)         if the reallocation described in clause (i) above cannot, or can
only partially, be effected, the Borrower shall within one Business Day
following notice by the Administrative Agent Cash Collateralize such Defaulting
Lender’s Letter of Credit Outstandings (after giving effect to any partial
reallocation pursuant to clause (i) above) in accordance with the procedures set
forth in Section 2.6.4(b) for so long as such Letter of Credit Outstandings are
outstanding; and

 

(iii)        if the Borrower Cash Collateralizes any portion of such Defaulting
Lender’s Letter of Credit Outstandings pursuant to this Section 2.10(c), the
Borrower shall not be required to pay any fees in respect of the interest of
such Defaulting Lender pursuant to Section 3.3.4 with respect to such Defaulting
Lender’s Letter of Credit Outstandings during the period such Defaulting
Lender’s Letter of Credit Outstandings are Cash Collateralized; and

 

(iv)        if the Letter of Credit Outstandings of the Non-Defaulting Lenders
are reallocated pursuant to this Section 2.10(c), then the fees payable to the
Lenders pursuant to Section 3.3.1 and Section 3.3.4 shall be adjusted to give
effect to such reallocations in accordance with such Non-Defaulting Lenders’
Percentages;

 

(d)          so long as any Lender is a Defaulting Lender, no Issuer shall be
required to issue, amend, extend or increase any Letter of Credit, unless it is
satisfied that the related exposure will be 100% covered by the Revolving Credit
Commitments of the Non-Defaulting Lenders and/or Cash Collateralized in
accordance with this Section 2.10(c) (and, if applicable, Section 2.6.4), and
participating interests in any such newly issued, extended or increased Letter
of Credit shall be allocated among Non-Defaulting Lenders in a manner consistent
with Section 2.10(c)(i) (and Defaulting Lenders shall not participate therein);
and

 

(e)          any amount payable to such Defaulting Lender hereunder (whether on
account of principal, interest, fees or otherwise and including any amount that
would otherwise be payable to such Defaulting Lender pursuant to Section 4.8)
shall, in lieu of being distributed to such Defaulting Lender, subject to any
applicable requirements of law, be applied (i) first, to the payment of any
amounts owing by such Defaulting Lender to the Administrative Agent hereunder,
(ii) second, pro rata, to the payment of any amounts then owing by such
Defaulting Lender to any Lender or Issuer hereunder, and (iii) third, to such
Defaulting Lender or as otherwise directed by a court of competent jurisdiction.

 

In the event that the Administrative Agent, the Borrower, and the Issuers each
agrees that a Defaulting Lender has adequately remedied all matters that caused
such Lender to be a Defaulting Lender, then the Revolving Credit Exposure of the
Lenders shall be readjusted and reallocated to reflect the inclusion of such
Lender’s Revolving Commitment and on such date such Lender shall purchase at par
such of the Revolving Loans and participations in Letters of Credit of the other
Lenders as the Administrative Agent shall determine may be necessary in order
for such Lender to hold such Revolving Loans and participations in Letters of
Credit in accordance with its applicable Percentage after giving effect to such
reallocation; provided that notwithstanding the foregoing, the Borrower must
comply with Section 2.6.4.

 

 -51- 

 

 





 

ARTICLE 3.

REPAYMENTS, PREPAYMENTS, INTEREST AND FEES

 

Section 3.1.          Repayments and Prepayments; Application. The Borrower
agrees that the Loans shall be repaid and prepaid pursuant to the following
terms.

 

Section 3.1.1           Repayments and Prepayments. The Borrower shall repay in
full the unpaid principal amount of each Loan upon the applicable Stated
Maturity Date therefor. Prior thereto, payments and prepayments of the Loans
shall or may be made as set forth below. No amount paid or prepaid on a Term
Loan may be reborrowed (provided that the Borrower may borrow amounts of
Revolving Loans that may become available for borrowing pursuant to any such
payment of Term Loans).

 

(a)          (i) From time to time on any Business Day, the Borrower may make a
voluntary prepayment, in whole or in part, of the outstanding principal amount
of any Loans; provided that, (1) all such voluntary prepayments shall require,
in the case of Base Rate Loans at least the same Business Day’s prior notice
(such notice to be delivered before noon on such day), and in the case of LIBO
Rate Loans at least three Business Days’ prior notice (such notice to be
delivered before noon on such day), and in either case not more than five
Business Days’ prior irrevocable notice to the Administrative Agent (which
notice may be telephonic so long as such notice is confirmed in writing within
24 hours thereafter and such notice to be delivered before noon on such day);
and (2) all such voluntary partial prepayments shall be, in the case of LIBO
Rate Loans, in an aggregate minimum amount of $500,000 and an integral multiple
of $500,000 and, in the case of Base Rate Loans, in an aggregate minimum amount
of $500,000 and an integral multiple of $500,000 (unless such prepayment is for
the entire amount of all outstanding LIBO Rate Loans or Base Rate Loans, as the
case may be). Each notice of prepayment sent pursuant to this clause shall
specify the prepayment date, the principal amount of each Borrowing (or portion
thereof) to be prepaid, whether such Loans are Revolving Loans or Term Loans and
the scheduled installment or installments of principal to which such prepayment
is to be applied. Each such notice shall be irrevocable and shall commit the
Borrower to prepay such Borrowing by the amount stated therein on the date
stated therein ; provided that a notice of prepayment may state that such notice
is conditioned upon the effectiveness of other credit facilities and funding
thereunder, in which case such notice may be revoked by the Borrower (by notice
to the Administrative Agent on or prior to the specified effective date) if such
condition is not satisfied. All prepayments under this clause (other than
prepayments of Loans that are Base Rate Loans that are not made in connection
with the termination or permanent reduction of the Revolving Credit Commitment
Amount) shall be accompanied by accrued and unpaid interest on the principal
amount to be prepaid to but excluding the date of payment; and

 

 -52- 

 

 

(b)          On each date when, after giving effect to any termination or
reduction of applicable Commitments pursuant to Section 2.2, the aggregate of
the Lenders’ Revolving Credit Exposure exceeds the Revolving Credit Commitment
Amount then in effect, the Borrower shall make a mandatory prepayment of
Revolving Loans and, if necessary, Cash Collateralize the Letter of Credit
Outstandings, in an aggregate amount equal to such excess.

 

(c)          If at any time on or after the Borrowing Base Initiation Date the
sum of (i) the aggregate outstanding principal amount of all Revolving Loans and
(ii) the aggregate amount of all Non-Exxon Letter of Credit Outstandings exceeds
the then Stipulated Borrowing Base (a “Borrowing Base Deficiency”), then the
Borrower shall (A) prepay the outstanding Revolving Loans in an aggregate
principal amount equal to such excess, and (B) if any excess remains after
prepaying all of the outstanding Revolving Loans as a result of Non-Exxon Letter
of Credit Outstandings, Cash Collateralize such Non-Exxon Letter of Credit
Outstandings, in an aggregate amount equal to such excess. The Borrower shall be
obligated to make such prepayment and/or deposit of cash collateral within
forty-five (45) days following its receipt of the written designation of the
Borrowing Base in accordance with Section 2.8 or the date the adjustment occurs;
provided that all payments required to be made pursuant to this clause (c) must
be made on or prior to the Termination Date.

 

(d)          Upon any adjustments to the Borrowing Base pursuant to Section
7.2.10, if a Borrowing Base Deficiency exists, then the Borrower shall (i)
prepay the outstanding Revolving Loans in an aggregate principal amount equal to
such excess, and (ii) if any excess remains after prepaying all of the
outstanding Revolving Loans as a result of Non-Exxon Letter of Credit
Outstandings, Cash Collateralize such Non-Exxon Letter of Credit Outstandings,
in an aggregate amount equal to such excess. The Borrower shall be obligated to
make such prepayment and/or deposit of cash collateral on the date it or any
Subsidiary receives cash proceeds as a result of any sale or Disposition under
Section 7.2.10; provided that all payments required to be made pursuant to this
sentence must be made on or prior to the Termination Date.

 

(e)          Immediately upon any acceleration of the Stated Maturity Date of
any Loans pursuant to Section 8.2 or Section 8.3, the Borrower shall repay all
the Loans, unless, pursuant to Section 8.3, only a portion of all the Loans is
so accelerated (in which case the portion so accelerated shall be so repaid).

 

(f)          If on any Test Date, the Asset Coverage Ratio shall be less than
1.50 to 1.00, then within ten (10) days after the delivery of the information
required by Section 7.1.1(q) for the Fiscal Quarter ending on such Test Date,
the Borrower shall make a mandatory prepayment on the Term Loans in an amount
equal to the lesser of (i) 7.5% of the aggregate outstanding principal amount of
the Term Loans on the Effective Date or (ii) the then outstanding principal
amount of the Term Loans.

 

Each prepayment of any Loans made pursuant to this Section shall be without
premium or penalty, except as may be required by Section 4.4, and shall be
accompanied by all interest then accrued and unpaid on the principal so prepaid.
Each prepayment or repayment of outstanding Loans shall be applied (i) if
pursuant to the foregoing clause (a) as directed by the Borrower, (ii) if
pursuant to the foregoing clause (b), (c) or (d) as provided therein, and
(iii) if pursuant to the foregoing clause (e), as directed by the Administrative
Agent.

 

 -53- 

 

 

Notwithstanding the foregoing, if the Borrower is required to Cash Collateralize
Non-Exxon Letter of Credit Outstandings pursuant to this Section 3.1.1, as soon
as such Borrowing Base Deficiency no longer exists (assuming for purposes of the
determination thereof that there is no Cash Collateralization of any Non-Exxon
Letter of Credit Outstandings), the Borrower shall no longer be required to Cash
Collateralize Non-Exxon Letter of Credit Outstandings pursuant to this Section
and such cash shall be released from the blocked account(s) (unless and until a
new Borrowing Base Deficiency may exist and such new Borrowing Base Deficiency
cannot be cured by prepayment of outstanding Revolving Loans).

 

Section 3.1.2           Application. Each prepayment or repayment of the
principal of the Loans shall be applied, to the extent of such prepayment or
repayment, first, to the principal amount thereof being maintained as Base Rate
Loans and second, subject to the terms of Section 4.4, to the principal amount
thereof being maintained as LIBO Rate Loans, in each case in a manner that to
the extent practical minimizes the amount of any payments required to be made by
the Borrower pursuant to Section 4.4.

 

Section 3.2.          Interest Provisions. Interest on the outstanding principal
amount of the Loans shall accrue and be payable in accordance with the terms set
forth below.

 

Section 3.2.1           Rates. Subject to Section 2.3.2, pursuant to an
appropriately delivered Borrowing Request or Continuation/Conversion Notice, the
Borrower may elect that the Loans comprising a Borrowing accrue interest at a
rate per annum:

 

(a)          on that portion maintained from time to time as a Base Rate Loan,
equal to the sum of the Alternate Base Rate, from time to time in effect plus
the Applicable Margin; and

 

(b)          on that portion maintained as a LIBO Rate Loan, during each
Interest Period applicable thereto, equal to the sum of the LIBO Rate (Reserve
Adjusted) for such Interest Period plus the Applicable Margin.

 

All LIBO Rate Loans shall bear interest from and including the first day of the
applicable Interest Period to (but not including) the last day of such Interest
Period at the interest rate determined as applicable to such LIBO Rate Loan.

 

Section 3.2.2           Post-Default Rates. After the date any Event of Default
has occurred and for so long as such Event of Default is continuing, the
Borrower shall pay, but only to the extent permitted by law, interest (after as
well as before judgment) on all outstanding Obligations under this Agreement at
a rate per annum equal to the following (the “Default Rate”) (a) in the case of
principal on any Loan, subject to Applicable Law, the rate of interest that
otherwise would be applicable to such Loan plus 2% per annum; and (b) in the
case of overdue interest, fees, and other monetary Obligations under this
Agreement, the Base Rate from time to time in effect, plus the Applicable Margin
for Loans accruing interest at the Base Rate, plus a margin of 2% per annum.

 

 -54- 

 

 

Section 3.2.3           Payment Dates. Interest accrued on each Loan shall be
payable, without duplication:

 

(a)          on the Stated Maturity Date therefor;

 

(b)          on the date of any payment or prepayment, in whole or in part, of
principal outstanding on such Loan on the principal amount so paid or prepaid;

 

(c)          with respect to Base Rate Loans on each Quarterly Payment Date
occurring after the Effective Date;

 

(d)          with respect to LIBO Rate Loans, on the last day of each applicable
Interest Period (and, if such Interest Period shall exceed three months, on the
date occurring on each three-month interval occurring after the first day of
such Interest Period);

 

(e)          with respect to any Base Rate Loans converted into LIBO Rate Loans
on a day when interest would not otherwise have been payable pursuant to
clause (c), on the date of such conversion; and

 

(f)          on that portion of any Loans the Stated Maturity Date of which is
accelerated pursuant to Section 8.2 or Section 8.3, immediately upon such
acceleration.

 

Interest accrued on Loans or other monetary Obligations under this Agreement
after the date such amount is due and payable (whether on the Stated Maturity
Date, upon acceleration or otherwise) shall be payable upon demand.

 

Section 3.3.          Fees. The Borrower agrees to pay the fees set forth below.
All such fees shall be non-refundable.

 

Section 3.3.1           Commitment Fee. The Borrower agrees to pay to the
Administrative Agent for the account of each Lender, for the period (including
any portion thereof when any of its Commitments are suspended by reason of the
Borrower’s inability to satisfy any condition of Article V) commencing on the
Effective Date and continuing through the Revolving Credit Commitment
Termination Date, a commitment fee in an amount equal to the Applicable
Commitment Fee Margin, in each case on such Lender’s Percentage of the sum of
the average daily unused portion of an amount equal to the Available Amount. The
commitment fees payable pursuant to this Section shall be calculated on a year
comprised of 360 days and payable by the Borrower in arrears on the Effective
Date and thereafter on each Quarterly Payment Date, commencing with the first
Quarterly Payment Date following the Effective Date, and on the Revolving Credit
Commitment Termination Date.

 

Section 3.3.2           Administrative Agent’s Fees. The Borrower agrees to pay
to the Administrative Agent, for its own account, the fees in the amounts and on
the dates set forth in the Fee Letter.

 

Section 3.3.3            [Reserved]

 

Section 3.3.4           Letter of Credit Fee. The Borrower agrees to pay to the
Administrative Agent, for the pro rata account of the applicable Issuer and each
Lender, a Letter of Credit fee in a per annum amount equal to the then effective
Applicable Margin for Loans maintained as LIBO Rate Loans, multiplied by the
Stated Amount of each such Letter of Credit, such fees being payable quarterly
in arrears on each Quarterly Payment Date following the date of issuance of each
Letter of Credit and on the Revolving Credit Commitment Termination Date.

 

 -55- 

 

 

Section 3.3.5           Letter of Credit Issuance Fee. The Borrower agrees to
pay to each Issuer for its own account an issuance fee for each Letter of Credit
issued by such Issuer after the Effective Date equal to 0.25% per annum of the
Stated Amount of such Letter of Credit. Such fee shall be payable by the
Borrower on the date of issuance (and renewal or extension, as applicable) of
such Letter of Credit. The Borrower also agrees to pay such Issuer’s standard
fees with respect to the issuance, amendment, renewal or extension of any Letter
of Credit or processing of drawings thereunder, which fees shall be payable to
such Issuer within ten (10) days after demand.

 

ARTICLE 4.

Certain LIBO Rate and Other Provisions

 

Section 4.1.          LIBO Rate Lending Unlawful. If any Lender shall determine
(which determination shall, upon notice thereof to the Borrower and the
Administrative Agent, be conclusive and binding on the Borrower) that the
introduction of or any change in or in the interpretation of any law makes it
unlawful, or any Governmental Authority asserts that it is unlawful, for such
Lender to make or continue any Loan as, or to convert any Loan into, a LIBO Rate
Loan, the obligations of such Lender to make, continue or convert any such LIBO
Rate Loan shall, upon such determination, forthwith be suspended until such
Lender shall notify the Administrative Agent that the circumstances causing such
suspension no longer exist, and all outstanding LIBO Rate Loans payable to such
Lender shall automatically convert into Base Rate Loans at the end of the then
current Interest Periods with respect thereto or sooner, if required by such law
or assertion.

 

Section 4.2.          Inability to Determine Rates. If the Administrative Agent
or the Required Lenders shall have determined that (a) Dollar deposits are not
being offered to banks in the London interbank eurodollar market for the
applicable amount and Interest Period of such LIBO Rate Loan; (b) adequate and
reasonable means do not exist for determining the LIBO Rate for any requested
Interest Period with respect to a proposed LIBO Rate Loan; or (c) the LIBO Rate
(Reserve Adjusted) for any requested Interest Period with respect to a proposed
LIBO Rate Loan does not adequately and fairly reflect the cost of funding such
LIBO Rate Loan, then the Administrative Agent will promptly so notify the
Borrower and each Lender. Thereafter, until the Administrative Agent (upon the
instruction of the Required Lenders) revokes such notice, the obligation of the
Lenders to make or continue (or convert any Base Rate Loans into) LIBO Rate
Loans shall be suspended, and any pending Borrowing Request or
Continuation/Conversion Notice requesting the making or continuation of (or
conversion of Base Rate Loans into) LIBO Rate Loans will be deemed to have been
converted into a Borrowing Request or Continuation/Conversion Notice with
respect to Base Rate Loans in the amount specified therein.

 

 -56- 

 

 

Section 4.3.          Increased LIBO Rate Loan Costs, etc. The Borrower agrees
to reimburse each Lender and each Issuer for any increase in the cost to such
Lender or Issuer of, or any reduction in the amount of any sum receivable by
such Secured Party in respect of, such Secured Party’s Commitments and the
making of Revolving Credit Extensions and Term Loans hereunder (including the
making, continuing or maintaining (or of its obligation to make or continue) any
Loans as, or of converting (or of its obligation to convert) any Loans into,
LIBO Rate Loans) that arise in connection with any change in, or the
introduction, adoption, effectiveness, interpretation, reinterpretation or phase
in after the Effective Date of, any law or regulation, directive, guideline,
decision or request (whether or not having the force of law) of any Governmental
Authority; provided, however, that any such changes with respect to increased
capital costs and Taxes shall be subject to (including the rights of the
Borrower in respect thereof) and governed by the terms of Sections 4.5 and 4.6,
respectively. Each affected Secured Party shall promptly notify the
Administrative Agent and the Borrower in writing of the occurrence of any such
event, stating the reasons therefor and the additional amount required fully to
compensate such Secured Party for such increased cost or reduced amount. Such
additional amounts shall be payable by the Borrower directly to such Secured
Party within five days of its receipt of such notice, provided that such Secured
Party shall not be entitled to such additional amounts for the period prior to
one hundred eighty (180) days prior to the date of such notice of the occurrence
of the event giving rise to the increased cost or reduced amount, provided that
if the circumstance giving rise to such additional amount is retroactive, then
such 180 day period shall be extended to include the period of retroactive
effect thereof, and such notice shall, in the absence of manifest error, be
conclusive and binding on the Obligors; provided, that notwithstanding anything
herein to the contrary, (i) the Dodd-Frank Wall Street Reform and Consumer
Protection Act and all requests, rules, guidelines or directives thereunder or
issued in connection therewith and (ii) all requests, rules, guidelines or
directives promulgated by any Bank for International Settlements, the Basel
Committee on Banking Supervision (or any successor or similar authority) or the
United States or foreign regulatory authorities, in each case pursuant to Basel
III, shall in each case be deemed to be a Change in Law, regardless of the date
enacted, adopted or issued.

 

Section 4.4.          Funding Losses. In the event any Lender shall incur any
loss or expense (including any loss or expense incurred by reason of the
liquidation or reemployment of deposits or other funds acquired by such Lender
to make or continue any portion of the principal amount of any Loan as, or to
convert any portion of the principal amount of any Loan into, a LIBO Rate Loan)
as a result of

 

(a)          any conversion or repayment or prepayment of the principal amount
of any LIBO Rate Loan on a date other than the scheduled last day of the
Interest Period applicable thereto, whether pursuant to Article 3 or otherwise;

 

(b)          any Loans not being made as LIBO Rate Loans in accordance with the
Borrowing Request therefor;

 

(c)          any Loans not being continued as, or converted into, LIBO Rate
Loans in accordance with the Continuation/Conversion Notice therefor; or

 

(d)          any LIBO Rate Loans not being prepaid in accordance with any notice
delivered pursuant to clause (a) of Section 3.1.1 (as a result of a revocation
of such notice or as a result of such payment not being made);

 

then, upon the written notice of such Lender to the Borrower (with a copy to the
Administrative Agent), the Borrower shall, within five (5) days of its receipt
thereof, pay directly to such Lender such amount as will (in the reasonable
determination of such Lender) reimburse such Lender for such loss or expense.
Such written notice shall, in the absence of manifest error, be conclusive and
binding on the Obligors.

 

 -57- 

 

 

Section 4.5.          Increased Capital Costs. If any change in, or the
introduction, adoption, effectiveness, interpretation, reinterpretation or phase
in of, any law or regulation, directive, guideline, decision or request (whether
or not having the force of law) of any Governmental Authority, in each case
after the Effective Date (“Change in Law”), affects or would affect the amount
of capital or liquidity required or expected to be maintained by any Secured
Party or any Person controlling such Secured Party, and such Secured Party
determines (in good faith but in its sole and absolute discretion) that the rate
of return on its or such controlling Person’s capital as a consequence of the
Commitments or the Revolving Credit Extensions or Term Loans made, or the
Letters of Credit participated in, by such Secured Party is reduced to a level
below that which such Secured Party or such controlling Person could have
achieved but for the occurrence of any such Change in Law, then upon notice from
time to time by such Secured Party to the Borrower, the Borrower shall within
five days following receipt of such notice, provided that such Secured Party
shall not be entitled to such additional amounts for the period prior to one
hundred eighty (180) days prior to the date of such notice of the occurrence of
the applicable Change in Law, provided that if the circumstance giving rise to
such additional amount is retroactive, then such 180 day period shall be
extended to include the period of retroactive effect thereof, pay directly to
such Secured Party additional amounts sufficient to compensate such Secured
Party or such controlling Person for such reduction in rate of return; provided,
that notwithstanding anything herein to the contrary, (i) the Dodd-Frank Wall
Street Reform and Consumer Protection Act and all requests, rules, guidelines or
directives thereunder or issued in connection therewith and (ii) all requests,
rules, guidelines or directives promulgated by any Bank for International
Settlements, the Basel Committee on Banking Supervision (or any successor or
similar authority) or the United States or foreign regulatory authorities, in
each case pursuant to Basel III, shall in each case be deemed to be a Change in
Law, regardless of the date enacted, adopted or issued. A statement of such
Secured Party as to any such additional amount or amounts shall, in the absence
of manifest error, be conclusive and binding on the Obligors. In determining
such amount, such Secured Party may use any method of averaging and attribution
that it (in its sole and absolute discretion) shall deem applicable.

 

Section 4.6.          Taxes. The Borrower covenants and agrees as follows with
respect to Taxes.

 

(a)          Any and all payments by the Borrower and each other Obligor under
each Loan Document shall be made without setoff, counterclaim or other defense,
and free and clear of, and without deduction or withholding for or on account
of, any Taxes except as may be required by Applicable Law. In the event that any
Taxes are imposed and required to be deducted or withheld from any payment
required to be made to or on behalf of any Secured Party under any Loan
Document, then:

 

(i)          subject to clause (f), if such Taxes are Non-Excluded Taxes, the
Borrower and each Obligor shall increase the amount of such payment so that each
Secured Party receives an amount sufficient to put it and its Tax Related
Persons in the same after-Tax position they would have been in, after
withholding and deduction and payment of all Taxes (including income Taxes) had
no such deduction or withholding been made; and

 

 -58- 

 

 

(ii)         the Borrower or the Administrative Agent (as applicable) shall
withhold the full amount of such Taxes from such payment (as increased pursuant
to clause (a)(i)) and shall pay such amount to the Governmental Authority
imposing such Taxes in accordance with Applicable Law.

 

(b)          In addition, the Borrower shall pay all Other Taxes imposed to the
relevant Governmental Authority imposing such Other Taxes in accordance with
Applicable Law.

 

(c)          As promptly as practicable after the payment of any Taxes that the
Borrower is required to pay on account of any payment made or required to be
made under any Loan Document, and in any event within 45 days of any such
payment being due, the Borrower shall furnish to the Administrative Agent an
official receipt (or a certified copy thereof) or other proof of payment
satisfactory to the Administrative Agent, acting reasonably, evidencing the
payment of such Taxes or Other Taxes. The Administrative Agent shall make copies
thereof available to any Lender upon request therefor.

 

(d)          Subject to clause (f), the Borrower shall indemnify each Secured
Party for any Non-Excluded Taxes and Other Taxes levied, imposed or assessed on
(and whether or not paid directly by) such Secured Party whether or not such
Non-Excluded Taxes or Other Taxes are correctly or legally asserted by the
relevant Governmental Authority. In addition, the Borrower shall indemnify each
Secured Party for any Taxes that may become payable by such Secured Party or its
Tax Related Persons as a result of indemnification payments (net of any
reduction in Taxes resulting from the losses being indemnified) or as a result
of any failure of the Borrower to pay any Taxes when due to the appropriate
Governmental Authority or to deliver to the Administrative Agent, pursuant to
clause (c), documentation evidencing the payment of Taxes or Other Taxes. With
respect to indemnification for Non-Excluded Taxes and Other Taxes actually paid
by any Secured Party or the indemnification provided in the immediately
preceding sentence, such indemnification shall be made within 30 days after the
date such Secured Party makes written demand therefor. The Borrower and each
other Obligor acknowledges that any payment made to any Secured Party or to any
Governmental Authority in respect of the indemnification obligations of the
Borrower or other Obligor provided in this clause shall constitute a payment in
respect of which the provisions of clause (a) and this clause shall apply.

 

 -59- 

 

 

(e)          Each Non-U.S. Lender making Loans to the Borrower, on or prior to
the date on which such Non-U.S. Lender becomes a Lender hereunder (and from time
to time thereafter upon the request of the Borrower or the Administrative Agent,
but only for so long as such non-U.S. Lender is legally entitled to do so),
shall deliver to the Borrower and the Administrative Agent either (i) two duly
completed copies of either (x) Internal Revenue Service Form W-8BEN or Form
W-8BEN-E claiming eligibility of the Non-U.S. Lender for benefits of an income
tax treaty to which the United States is a party or (y) Internal Revenue Service
Form W-8ECI, or in either case an applicable successor form; (ii) in the case of
a Non-U.S. Lender that is not legally entitled to deliver either form listed in
clause (e)(i), (x) a certificate to the effect that such Non-U.S. Lender is not
(A) a “bank” within the meaning of Section 881(c)(3)(A) of the Code, (B) a “10
percent shareholder” of the Borrower within the meaning of Section 881(c)(3)(B)
of the Code, or (C) a controlled foreign corporation receiving interest from a
related person within the meaning of Section 881(c)(3)(C) of the Code (referred
to as an “Exemption Certificate”) and (y) two duly completed copies of Internal
Revenue Service Form W-8BEN, W-8BEN-E W-8EXP, W-8ECI or W-8IMY, as appropriate,
or applicable successor form, or (iii) in the case of a Lender that is not a
Non-U.S. Lender, two duly completed copies of Internal Revenue Service form W-9
or applicable successor form. Each Lender, Eligible Assignee or Participant, as
the case may be, agrees to promptly notify the Borrower and the Administrative
Agent of any change in circumstances that would modify or render invalid any
claimed exemption or reduction. In addition, each Lender, Eligible Assignee or
Participant, as the case may be, shall timely deliver to the Borrower and the
Administrative Agent two further copies of such Form W-8BEN, W-8BEN-E, W-8EXP,
W-8IMY, W-8ECI or W-9 or successor forms on or before the date that any
previously executed form expires or becomes obsolete, or after the occurrence of
any event requiring a change in the most recent form delivered by such Person to
the Borrower. In addition to the foregoing, each Non-U.S. Lender shall deliver
to the Administrative Agent and the Borrower any documents as shall be
prescribed by Applicable Law or otherwise reasonably requested to demonstrate
that payments to such Lender under this Agreement and the other Loan Documents
are exempt from any United States federal withholding tax imposed pursuant to
FATCA, to the extent applicable. Notwithstanding anything to the contrary in
this Agreement, none of the Borrower or the Administrative Agent shall be
required to pay additional amounts or indemnify any Lender with respect to any
withholding taxes imposed by reason of FATCA.

 

(f)          The Borrower shall not be obligated to pay any additional amounts
to any Lender pursuant to clause (a)(i), or to indemnify any Lender pursuant to
clause (d), in respect of United States federal withholding taxes to the extent
imposed as a result of (i) the failure of such Lender to deliver to the Borrower
the form or forms and/or an Exemption Certificate, as applicable, to such
Lender, pursuant to clause (e), (ii) such form or forms and/or Exemption
Certificate not establishing a complete exemption from U.S. federal withholding
tax or the information or certifications made therein by the Lender being untrue
or inaccurate on the date delivered in any material respect, or (iii) the Lender
designating a successor lending office at which it maintains its Loans that has
the effect of causing such Lender to become obligated for tax payments in excess
of those in effect immediately prior to such designation; provided that, the
Borrower shall be obligated to pay additional amounts to any such Lender
pursuant to clause (a)(i), and to indemnify any such Lender pursuant to
clause (d), in respect of United States federal withholding taxes if (i) any
such failure to deliver a form or forms or an Exemption Certificate or the
failure of such form or forms or Exemption Certificate to establish a complete
exemption from U.S. federal withholding tax or inaccuracy or untruth contained
therein resulted from a change in any applicable statute, treaty, regulation or
other Applicable Law or any interpretation of any of the foregoing occurring
after the Effective Date, which change rendered such Lender no longer legally
entitled to deliver such form or forms or Exemption Certificate or otherwise
ineligible for a complete exemption from U.S. federal withholding tax, or
rendered the information or certifications made in such form or forms or
Exemption Certificate untrue or inaccurate in a material respect, (ii) the
redesignation of the Lender’s lending office was made at the request of the
Borrower or (iii) the obligation to pay any additional amounts to any such
Lender pursuant to clause (a)(i) or to indemnify any such Lender pursuant to
clause (d) is with respect to an Assignee Lender that becomes an Assignee Lender
as a result of an assignment made at the request of the Borrower.

 

 -60- 

 

 

(g)          If any Lender makes a demand upon the Borrower for amounts pursuant
to Section 4.3, Section 4.5 or this Section 4.6 (and the payment of such amounts
are, and are likely to continue to be, materially more onerous in the reasonable
judgment of the Borrower than with respect to the other Lenders), becomes a
Defaulting Lender or becomes a Non-Consenting Lender (in each case, an “Affected
Lender”), the Borrower may, within 45 days of receipt by the Borrower of such
demand or such event causing such Lender to become an Affected Lender, give
notice (a “Replacement Notice”) in writing to the Administrative Agent and such
Affected Lender of its intention to cause such Affected Lender to sell all of
its Loans, Commitments and/or Notes to an Eligible Assignee (a “Replacement
Lender”) designated in such Replacement Notice; provided, however, that no
Replacement Notice may be given by the Borrower and no Lender may be replaced
pursuant to this clause (g) if (i) such replacement conflicts with any
Applicable Law or regulation, (ii) any Event of Default shall have occurred and
be continuing at the time of such replacement or (iii) prior to any such
replacement, such Affected Lender shall have taken any necessary action under
Section 4.3, Section 4.5 or Section 4.6 (as applicable) so as to eliminate the
continued need for payment of amounts owing pursuant to Section 4.3, Section 4.5
or Section 4.6 (as the case may be) or shall have waived its right to payment of
the specific amounts that give rise or would give rise to such Replacement
Notice or ceases to be a Defaulting Lender pursuant to Section 2.10 (it being
understood for sake of clarity that the Affected Lender shall be under no
obligation to waive such rights to payment and that such Affected Lender, if it
is replaced in accordance with this clause (g), shall be entitled to be
reimbursed for all breakage losses in connection with such replacement). If the
Administrative Agent shall, in the exercise of its reasonable discretion and
within 30 days of its receipt of such Replacement Notice, notify the Borrower
and such Affected Lender in writing that the Replacement Lender is satisfactory
to the Administrative Agent (such consent not being required where the
Replacement Lender is already a Lender or an Affiliate of a Lender), then such
Affected Lender shall, subject to the payment of any amounts due pursuant to
Section 4.4, assign, in accordance with Section 10.11, all of its Commitments,
Loans, Notes (if any), and other rights and obligations under this Agreement and
all other Loan Documents (including Reimbursement Obligations, if applicable)
designated in the replacement notice to such Replacement Lender; provided,
however, that (A) such assignment shall be without recourse, representation or
warranty and shall be on terms and conditions reasonably satisfactory to such
Affected Lender and such Replacement Lender, (B) the purchase price paid by such
Replacement Lender shall be in the amount of such Affected Lender’s Loans
designated in the Replacement Notice, and/or its Percentage of outstanding
Reimbursement Obligations, as applicable, together with all accrued and unpaid
interest and fees in respect thereof, plus all other amounts (including the
amounts demanded and unreimbursed under Section 4.3, Section 4.5 and
Section 4.6), owing to such Affected Lender hereunder and (C) the Borrower shall
pay to the Affected Lender and the Administrative Agent all reasonable
out-of-pocket expenses incurred by the Affected Lender and the Administrative
Agent in connection with such assignment and assumption (including the
processing fees described in Section 10.11). Upon the effective date of an
assignment described above, the Replacement Lender shall become a “Lender” for
all purposes under the Loan Documents. Each Lender hereby grants to the
Administrative Agent an irrevocable power of attorney (which power is coupled
with an interest) to execute and deliver, on behalf of such Lender as assignor,
any assignment agreement necessary to effectuate any assignment of such Lender’s
interests hereunder in the circumstances contemplated by this Section.

 

 -61- 

 

 

Section 4.7.          Payments, Computations; Proceeds of Collateral, etc.
(a)  Unless otherwise expressly provided in a Loan Document, all payments
required to be made by the Borrower pursuant to each Loan Document shall be made
by the Borrower to the Administrative Agent for the pro rata account of the
Secured Parties entitled to receive such payment. All payments shall be made
without setoff, deduction or counterclaim not later than 11:00 a.m. on the date
due in same day or immediately available funds to such account as the
Administrative Agent shall specify from time to time by notice to the Borrower.
Funds received after that time shall be deemed to have been received by the
Administrative Agent on the next succeeding Business Day. The Administrative
Agent shall promptly remit in same day funds to each Secured Party its share, if
any, of such payments received by the Administrative Agent for the account of
such Secured Party. All interest (including interest on LIBO Rate Loans) and
fees (including all fees in respect of Letters of Credit) shall be computed on
the basis of the actual number of days (including the first day but excluding
the last day) occurring during the period for which such interest or fee is
payable over a year comprised of 360 days (or, in the case of interest on a Base
Rate Loan (calculated at other than the Federal Funds Rate or the Reference LIBO
Rate), 365 days or, if appropriate, 366 days). Payments due on other than a
Business Day shall (except as otherwise required by clause (b) of the proviso in
the definition of “Interest Period”) be made on the next succeeding Business Day
and such extension of time shall be included in computing interest and fees in
connection with that payment.

 

(b)          After the occurrence and during the continuance of an Event of
Default, the Administrative Agent may, and upon direction from the Required
Lenders, shall, apply all amounts received under the Loan Documents (including
from the proceeds of collateral securing the Obligations) or under Applicable
Law upon receipt thereof to the Obligations as follows: (i) first, to the
payment of all Obligations in respect of fees, expense reimbursements,
indemnities and other amounts owing to the Administrative Agent, in its capacity
as the Administrative Agent (including the fees and expenses of counsel to the
Administrative Agent), (ii) second, after payment in full in cash of the amounts
specified in clause (b)(i), to the ratable payment of all interest (including
interest accruing (or which would accrue) after the commencement of a proceeding
in bankruptcy, insolvency or similar law, whether or not permitted as a claim
under such law) and fees owing under the Loan Documents, and all costs and
expenses owing to the Secured Parties pursuant to the terms of the Loan
Documents, until paid in full in cash, (iii) third, after payment in full in
cash of the amounts specified in clauses (b)(i) and (b)(ii), to the ratable
payment of the principal amount of the Loans then outstanding, the aggregate
Reimbursement Obligations then owing, the Cash Collateralization for contingent
liabilities under Letter of Credit Outstandings and amounts owing to Secured
Parties in respect of early termination of Hedging Agreements, (iv) fourth,
after payment in full in cash of the amounts specified in clauses (b)(i) through
(b)(iii), to the ratable payment of all other Obligations owing to the Secured
Parties, and (v) fifth, after payment in full in cash of the amounts specified
in clauses (b)(i) through (b)(iv), and following the Termination Date, to each
applicable Obligor or any other Person lawfully entitled to receive such
surplus.

 

 -62- 

 

 

Section 4.8.          Sharing of Payments. If any Secured Party shall obtain any
payment or other recovery (whether voluntary, involuntary, by application of
setoff or otherwise) on account of any Loan, Revolving Credit Extension or
Reimbursement Obligation (other than payments pursuant to the terms of
Sections 4.3, 4.4, 4.5 or 4.6) in excess of its pro rata share of payments
obtained by all Secured Parties, then such Secured Party receiving such excess
portion shall purchase from the other Secured Parties such participations in, or
assignments of, (in each case at par value), Loans and Revolving Credit
Extensions made by them as shall be necessary to cause such purchasing Secured
Party to share the excess payment or other recovery ratably (to the extent such
other Secured Parties were entitled to receive a portion of such payment or
recovery) with each of them; provided that, if all or any portion of the excess
payment or other recovery is thereafter recovered from such purchasing Secured
Party, the purchase shall be rescinded and each Secured Party that has sold a
participation or an assignment to the purchasing Secured Party shall repay to
the purchasing Secured Party the purchase price to the ratable extent of such
recovery together with an amount equal to such selling Secured Party’s ratable
share (according to the proportion of (a) the amount of such selling Secured
Party’s required repayment to the purchasing Secured Party to (b) total amount
so recovered from the purchasing Secured Party) of any interest or other amount
paid or payable by the purchasing Secured Party in respect of the total amount
so recovered and each Secured Party that has so purchased an assignment in such
Loans and Revolving Credit Extensions shall make an assignment of such portion
of such Loans and Revolving Credit Extensions to each such selling Secured
Party. The Borrower agrees that any Secured Party purchasing a participation
from another Secured Party pursuant to this Section may, to the fullest extent
permitted by law, exercise all its rights of payment (including pursuant to
Section 4.9) with respect to such participation as fully as if such Secured
Party were the direct creditor of the Borrower in the amount of such
participation. If under any applicable bankruptcy, insolvency or other similar
law any Secured Party receives a secured claim in lieu of a setoff to which this
Section applies, such Secured Party shall, to the extent practicable, exercise
its rights in respect of such secured claim in a manner consistent with the
rights of the Secured Parties entitled under this Section to share in the
benefits of any recovery on such secured claim.

 

Section 4.9.          Setoff. Each Secured Party shall, upon the occurrence and
during the continuance of any Event of Default described in clauses (b) through
(d) of Section 8.1.9 or upon the occurrence and during the continuance of any
other Event of Default, have the right to appropriate and apply to the payment
of the Obligations under this Agreement owing to it (whether or not then due),
and (as security for such Obligations) the Borrower hereby grants to each
Secured Party a continuing security interest in, any and all balances, credits,
deposits, accounts or moneys of the Borrower then or thereafter maintained with
such Secured Party; provided that, any such appropriation and application shall
be subject to the provisions of Section 4.8. Each Secured Party agrees promptly
to notify the Borrower and the Administrative Agent after any such appropriation
and application made by such Secured Party; provided that, the failure to give
such notice shall not affect the validity of such setoff and application. The
rights of each Secured Party under this Section are in addition to other rights
and remedies (including other rights of setoff under Applicable Law or
otherwise) which such Secured Party may have.

 

 -63- 

 

 

ARTICLE 5.

CONDITIONS TO EFFECTIVENESS AND REVOLVING CREDIT EXTENSIONS

 

Section 5.1.          Effectiveness; Initial Revolving Credit Extension. The
effectiveness of this Agreement and obligations of the Lenders and any Issuer to
make the initial Revolving Credit Extension (including as constituted by the
continuation of the outstanding letters of credit under the Prepetition Credit
Agreement as Letters of Credit under this Agreement) shall be subject to the
prior or concurrent satisfaction (or waiver by the Required Lenders) of each of
the conditions precedent set forth in this Article 5.

 

Section 5.1.1           Credit Agreement. The Administrative Agent (or its
counsel) shall have received from each party hereto (or intended to become a
party hereto) either (a) a counterpart of this Agreement signed on behalf of
such party or (b) written evidence satisfactory to the Administrative Agent
(which may include facsimile or electronic transmission of a signed signature
page of this Agreement) that such party has signed a counterpart of this
Agreement, provided, however, for the avoidance of doubt, failure by any Lender
to provide an executed counterpart hereof shall not change the fact that such
Lender shall be bound by this Agreement on the Effective Date pursuant to
Paragraph 84 of the Findings of Fact, Conclusions of Law, and Order Confirming
the Debtors’ Joint Plan of Reorganization dated December 13, 2016 [Docket No.
1809] (the “Confirmation Order”) and the condition of this Section 5.1.1 shall
be deemed satisfied as to any such Lender.

 

Section 5.1.2           Secretaries’ Certificates, etc. The Administrative Agent
shall have received from each Obligor, as applicable, (a) a copy of a good
standing certificate, dated a date reasonably close to the Effective Date, for
such Obligor from the jurisdiction in which such Obligor is organized and each
other jurisdiction in which such Obligor is qualified to do business and (b) a
certificate, dated as of the Effective Date, duly executed and delivered by such
Obligor’s Secretary or Assistant Secretary, managing member or general partner,
as applicable, as to

 

(i)              resolutions of such Obligor’s Board of Directors (or other
managing body, in the case of an Obligor that is not a corporation) then in full
force and effect authorizing, to the extent relevant, all aspects of the
transactions contemplated by the Loan Documents applicable to such Obligor and
the execution, delivery and performance of each Loan Document to be executed by
such Obligor and the transactions contemplated hereby and thereby;

 

(ii)             the incumbency and signatures of those of its officers,
managers, managing member or general partner (or officers or managers of its
managing member or general partner), as applicable, authorized to act with
respect to each Loan Document to be executed by such Obligor; and

 

(iii)            the Organic Documents of such Obligor and the full force and
validity thereof;

 

 -64- 

 

 

upon which certificates each Secured Party may conclusively rely until it shall
have received a further certificate of the Secretary, Assistant Secretary,
managing member or general partner (or Secretary or Assistant Secretary of the
managing member or general partner), as applicable, of any such Obligor
canceling or amending the prior certificate of such Obligor.

 

Section 5.1.3           Effective Date Certificate. The Administrative Agent
shall have received the Effective Date Certificate, dated as of the Effective
Date and duly executed and delivered by an Authorized Officer of the Borrower,
in which certificate the Borrower shall agree and acknowledge that the
statements made therein shall be deemed to be true and correct representations
and warranties of the Borrower as of such date, and, at the time each such
certificate is delivered, such statements shall in fact be true and correct. All
documents and agreements required to be appended to the Effective Date
Certificate shall be in form and substance reasonably satisfactory to the
Administrative Agent, shall have been executed and delivered by the requisite
parties, and shall be in full force and effect.

 

Section 5.1.4           Consents, Licenses, Permits and Approvals. The
Administrative Agent shall have received a certificate of an Authorized Officer
of the Borrower dated as of the Effective Date either (i) attaching copies of
all consents, licenses and approvals required in connection with the execution,
delivery and performance by each Obligor and the validity against such Obligor
of the Loan Documents to which it is a party, and such consents, licenses and
approvals shall be in full force and effect, or (ii) stating that no such
consents, licenses or approvals are so required (except as have already been
obtained by the appropriate Obligor).

 

Section 5.1.5           Compliance with Warranties, No Default, etc. The
following statements shall be true and correct:

 

(a)          the representations and warranties set forth in each Loan Document
shall, in each case, be true and correct in all material respects with the same
effect as if then made (unless stated to relate solely to an earlier date, in
which case such representations and warranties shall be true and correct in all
material respects as of such earlier date except for any representations and
warranties which are qualified by a materiality qualifier, which shall be true
and correct in all respects as of such earlier date;

 

(b)          no Material Adverse Effect has occurred since June 30, 2016 other
than as a result of the commencement and pendency of the Chapter 11 Cases and
the circumstances, events and transactions occurring as part thereof; and

 

(c)          no Default shall have then occurred and be continuing or shall
result therefrom.

 

Section 5.1.6           Confirmation Order. The Bankruptcy Court shall have
entered the final Confirmation Order, the Confirmation Order shall not be
subject to any stay, and all conditions to the Effective Date (as defined in the
Plan of Reorganization) of the Plan of Reorganization (other than the
effectiveness of this Agreement) shall have been satisfied or waived.

 

Section 5.1.7           Delivery of Notes. The Administrative Agent shall have
received, for the account of each Lender that has requested a Note, a Revolving
Note or Term Note, or both, payable to such Lender duly executed and delivered
by an Authorized Officer of the Borrower.

 

 -65- 

 

 

Section 5.1.8            Financial Information. The Administrative Agent shall
have received:

 

(a)          a copy of the consolidated balance sheet of the Borrower and its
Subsidiaries, and the related consolidated statements of income and cash flow of
the Borrower and its Subsidiaries for the Fiscal Year ended June 30, 2016,
audited by independent public accountants and filed with the SEC;

 

(b)          a copy of an unaudited consolidated balance sheet of the Borrower
and its Subsidiaries as of September 30, 2016, and consolidated statements of
income and cash flow of the Borrower and its Subsidiaries for the three-month
period ending on such date, certified as complete and correct in all material
respects by the chief financial or accounting Authorized Officer of the Borrower
(subject to normal year-end audit adjustments); and

 

(c)          financial and operational projections for the Borrower, by month,
for the period immediately following the Effective Date through the Stated
Maturity Date prepared in good faith based on available information and
estimates determined to be reasonable at the time such projections were
prepared.

 

Section 5.1.9            Initial Reserve Report. The Lenders shall have received
the Initial Reserve Report.

 

Section 5.1.10          [Reserved].

 

Section 5.1.11         Solvency, etc. The Administrative Agent shall have
received a solvency certificate duly executed and delivered by the chief
financial or accounting Authorized Officer of the Borrower, dated as of the
Effective Date, substantially in the form of Exhibit H.

 

Section 5.1.12         Guarantees. The Administrative Agent shall have received
the Guaranty, dated as of the Effective Date, duly executed and delivered by an
Authorized Officer of each Subsidiary (other than EXXI Insurance, EXXI Holdings
and EXXI GIGS Services).

 

Section 5.1.13         Security Agreement. The Administrative Agent shall have
received executed counterparts of the Security Agreement, dated as of the
Effective Date, duly executed and delivered by the Borrower and each Subsidiary
of the Borrower (other than EXXI Insurance, EXXI Holdings and EXXI GIGS
Services), together with:

 

(a)          certificates (in the case of Capital Securities that are
certificated securities (as defined in the UCC)) evidencing all of the issued
and outstanding Capital Securities owned by each Obligor in its U.S.
Subsidiaries and all of the issued and outstanding Capital Securities (other
than the Excluded Securities) owned by each Obligor in its Foreign Subsidiaries,
which certificates in each case shall be accompanied by undated instruments of
transfer duly executed in blank, or, if any Capital Securities are
uncertificated securities (as defined in the UCC), confirmation and evidence
reasonably satisfactory to the Administrative Agent that the security interest
therein has been transferred to and perfected by the Administrative Agent for
the benefit of the Secured Parties in accordance with Articles 8 and 9 of the
UCC and all laws otherwise applicable to the perfection of the pledge of such
Capital Securities; and

 

 -66- 

 

 

(b)          Uniform Commercial Code Form UCC-1 financing statements (“Filing
Statements”), as appropriate, suitable in form for naming the Borrower and each
Subsidiary Guarantor as a debtor and the Administrative Agent as the secured
party, or other similar instruments or documents to be filed under the UCC of
all jurisdictions as may be necessary or, in the opinion of the Administrative
Agent, desirable to perfect the security interests of the Administrative Agent
pursuant to such Security Agreement.

 

(c)          Uniform Commercial Code Form UCC-3 termination statements, if any,
necessary to release all Liens and other rights of any Person in any collateral
described in any Security Agreement previously granted by any Person, together
with such other Uniform Commercial Code UCC-3 termination statements as the
Administrative Agent may reasonably request from such Obligors.

 

Section 5.1.14          [Reserved].

 

Section 5.1.15         Insurance. The Administrative Agent shall have received
(a) a certificate, reasonably satisfactory to the Administrative Agent, from the
Borrower’s and its Subsidiaries’ insurance broker(s), dated as of (or a date
reasonably near) the Effective Date relating to each insurance policy required
to be maintained pursuant to Section 7.1.4, identifying types of insurance and
the insurance limits of each such insurance policy and naming the Administrative
Agent as loss payee, and each of the Secured Parties as an additional insured,
as appropriate, to the extent required under Section 7.1.4 and stating that such
insurance is in full force and effect and that all premiums due have been paid,
together with evidence in form and substance reasonably satisfactory to the
Administrative Agent that the Oil and Gas Properties are covered under the
Borrower’s existing insurance policies (with the same coverages and deductions);
and (b) to the extent not provided in (i) above, a summary of casualty, property
and other insurance policies currently in effect and maintained by the
Borrower’s Subsidiaries provided by an insurance broker and stating that such
insurance is in full force and effect and that all premiums due have been paid,
in form and substance reasonably satisfactory to the Administrative Agent.

 

Section 5.1.16         Mortgages. The Administrative Agent shall have received
counterparts of Mortgages, each dated as of the Effective Date, in form and
substance reasonably satisfactory to the Administrative Agent, duly executed and
delivered by the applicable Obligors in a sufficient number of counterparts for
the due recording in each applicable recording office (including each office
specified in any opinions described in Section 5.1.17), granting to the
Administrative Agent (or a trustee appointed by the Administrative Agent) for
the benefit of the Secured Parties first and prior Liens (subject to Liens
permitted by Section 7.2.3) on Oil and Gas Properties such that as of the
Effective Date, the Mortgaged Properties constitute at least ninety percent
(90%) of the total value of the Proved Reserves of the Borrower and the
Subsidiary Guarantors and at least ninety percent (90%) of the total value of
the Proved Developed Producing Reserves of the Borrower and the Subsidiary
Guarantors, as well as such other agreements, documents, legal opinions, and
other writings as may be reasonably requested by the Administrative Agent,
including, without limitation, UCC-1 financing statements, authorizing
resolutions, tax affidavits and applicable department of revenue documentation,
together with evidence of the completion (or satisfactory arrangements for the
completion) of all recordings and filings of such Mortgages as may be necessary
or, in the reasonable opinion of the Administrative Agent, desirable to create a
valid, perfected first priority Lien (subject to Liens permitted by Section
7.2.3) against the properties purported to be covered thereby.

 

 -67- 

 

 

Section 5.1.17         Opinions of Counsel. The Administrative Agent shall have
received opinions, dated the Effective Date and addressed to the Administrative
Agent and all Lenders, from

 

(a)          Gray Reed & McGraw, P.C., special New York and Texas counsel to the
Obligors in form and substance, and from counsel, reasonably satisfactory to the
Administrative Agent; and

 

(b)          Phelps Dunbar LLP, local Louisiana counsel to the Obligors in form
and substance, and from counsel, reasonably satisfactory to the Administrative
Agent.

 

Section 5.1.18         Expenses. The Borrower shall have deposited $2,500 with
Willkie Farr & Gallagher LLP, counsel for the Administrative Agent, to be held
by such counsel and applied toward payment of costs and expenses for recordation
of the Security Documents, as provided pursuant to Section 10.3. If such deposit
exceeds the amount of such costs and expenses, the excess shall be returned to
the Borrower. If such deposit is less than such costs and expenses, the deficit
shall be paid by Borrower pursuant to Section 10.3.

 

Section 5.1.19          [Reserved]

 

Section 5.1.20         Minimum Emergence Liquidity. The Administrative Agent
shall have received evidence reasonably satisfactory to it that, as of the
Effective Date, the sum of the aggregate amount of all Unrestricted Cash of the
Borrower and the Subsidiary Guarantors shall equal or exceed $90,000,000.

 

Section 5.1.21         Closing Fees, Expenses, etc. The Administrative Agent
shall have received the Fee Letter, duly executed by the Borrower. The
Administrative Agent shall have also received for its own account, or for the
account of each Lender, as the case may be, all fees, costs and expenses due and
payable pursuant to Sections 3.3 and, if then invoiced, 10.3.

 

Section 5.1.22         PATRIOT Act Disclosures. The Administrative Agent and
each Lender shall have received all PATRIOT Act disclosures requested by them
prior to execution of this Agreement.

 

For purposes of determining compliance with the conditions specified in this
Section 5.1, each Lender or Issuer that has signed this Agreement shall be
deemed to have consented to, approved or accepted or to be satisfied with, each
document or other matter required thereunder to be consented to or approved by
or acceptable or satisfactory to a Lender or the Issuers unless the
Administrative Agent shall have received notice from such Lender or Issuer prior
to the Effective Date specifying its objection thereto.

 

 -68- 

 

 

Section 5.2.          All Revolving Credit Extensions. The obligation of each
Lender and each Issuer to make any Revolving Credit Extension shall be subject
to the satisfaction of each of the conditions precedent set forth below.

 

Section 5.2.1           Compliance with Warranties, No Default, etc. Both before
and after giving effect to any Revolving Loans after the Effective Date the
following statements shall be true and correct:

 

(a)          the representations and warranties set forth in each Loan Document
shall, in each case, be true and correct in all material respects with the same
effect as if then made (unless stated to relate solely to an earlier date, in
which case such representations and warranties shall be true and correct in all
material respects as of such earlier date except for representations and
warranties which are qualified by a materiality qualifier, which shall be true
and correct in all respects as of such earlier date);

 

(b)          other than the pendency of the Chapter 11 Cases and the
circumstances, events and transactions occurring as part thereof, no Material
Adverse Effect has occurred since the later of (1) June 30, 2016 and (2) the
Fiscal Year end date for which financial statements have been delivered by the
Borrower pursuant to Section 7.1.1(b);

 

(c)          no Default or Event of Default shall have then occurred and be
continuing; and

 

(d)          after giving effect to any Revolving Loan, the Borrower and the
Subsidiary Guarantors (i) shall not maintain a Consolidated Cash Balance in
excess of $10,000,000 (or if during the period from July 1st to October 31st of
any calendar year, not in excess of $15,000,000) for a period of more than five
(5) days after the Borrowing and (ii) shall be in compliance with Section
7.1.19(a).

 

Section 5.2.2           Revolving Credit Extension Request, etc. Subject to
Section 2.3.1, the Administrative Agent shall have received a Borrowing Request
if Revolving Loans are being requested, or an Issuance Request if a Letter of
Credit is being requested or extended (but does not include renewals, including,
without limitation, autorenewals). The delivery of a Borrowing Request or
Issuance Request and the acceptance by the Borrower of the proceeds of such
Revolving Credit Extension shall constitute a representation and warranty by the
Borrower that on the date of such Revolving Credit Extension (both immediately
before and after giving effect to such Revolving Credit Extension and the
application of the proceeds thereof) the statements made in Section 5.2.1 are
true and correct.

 

Section 5.2.3           Satisfactory Legal Form. All documents executed or
submitted pursuant hereto by or on behalf of any Obligor shall be reasonably
satisfactory in form and substance to the Administrative Agent.

 

 -69- 

 

 

ARTICLE 6.

REPRESENTATIONS AND WARRANTIES

 

In order to induce the Secured Parties to enter into this Agreement and to make
Revolving Credit Extensions hereunder, the Borrower represents and warrants to
each Secured Party as set forth in this Article.

 

Section 6.1.          Organization, etc. The Borrower and each of its
Subsidiaries is validly organized and existing and in good standing under the
laws of the state or jurisdiction of its incorporation or organization, is duly
qualified to do business and is in good standing as a foreign entity in each
jurisdiction where the nature of its business requires such qualification,
except for such jurisdictions where the failure to so qualify could not
reasonably be expected to have a Material Adverse Effect, and has full power and
authority and holds all requisite governmental licenses, permits and other
approvals to enter into and perform its Obligations under each Loan Document to
which it is a party, to own and hold under lease its property and to conduct its
business substantially as currently conducted by it, except for those licenses,
permits or other approvals, the absence of which could not reasonably be
expected to have a Material Adverse Effect.

 

Section 6.2.          Due Authorization, Non-Contravention, Defaults etc. The
execution, delivery and performance by each Obligor of each Loan Document
executed or to be executed by it are within such Person’s powers, have been duly
authorized by all necessary action, and do not

 

(a)          contravene any (i) Obligor’s Organic Documents, (ii) court decree
or order binding on or affecting any Obligor or (iii) law or governmental
regulation binding on or affecting any Obligor, except with respect to clauses
(ii) and (iii) as could not reasonably be expected to have a Material Adverse
Effect; or

 

(b)          result in (i) or require the creation or imposition of, any Lien on
any Obligor’s properties (except as permitted by this Agreement), (ii) a default
under any material contractual restriction binding on or affecting any Obligor
or (iii) any noncompliance, suspension, impairment, forfeiture or nonrenewal of
any material license, permit or other governmental approval, except as could not
reasonably be expected to have a Material Adverse Effect.

 

No Obligor is in default under any agreement, instrument or undertaking to which
it is a party or by which it or any of its property is bound that could
reasonably be expected to have a Material Adverse Effect. No Obligor is a party
to any agreement or instrument or subject to any other obligation or any charter
or corporate restriction or any provision of any Applicable Law, rule or
regulation that, individually or in the aggregate, could reasonably be expected
to have a Material Adverse Effect.

 

 -70- 

 

 

Section 6.3.          Government Approval, Regulation, etc. Except for filings
to perfect and maintain the perfection of the Liens arising pursuant to the
Security Documents, no authorization or approval or other action by, and no
notice to or filing with, any Governmental Authority or other Person (other than
those that have been, or on the Effective Date will be, duly obtained or made
and that are, or on the Effective Date will be, in full force and effect) is
required for the due execution, delivery or performance by any Obligor of any
Loan Document to which it is a party. Neither the Borrower nor any of its
Subsidiaries is an “investment company” within the meaning of the Investment
Company Act of 1940, as amended.

 

Section 6.4.          Validity, etc. Each Loan Document to which any Obligor is
a party constitutes the legal, valid and binding obligations of such Obligor,
enforceable against such Obligor in accordance with their respective terms
(except, in any case, as such enforceability may be limited by applicable
bankruptcy, insolvency, reorganization or similar laws affecting creditors’
rights generally and by principles of equity).

 

Section 6.5.          Financial Information. The financial statements furnished
to the Administrative Agent and each Lender pursuant to Section 5.1.8 present
fairly in all material respects the consolidated financial condition of the
Persons covered thereby as at the dates thereof and the results of their
operations for the periods then ended. All balance sheets, all statements of
income and of cash flow and all other financial information of each of the
Borrower and its Subsidiaries furnished pursuant to Section 7.1.1 have been and
will for periods following the Effective Date be prepared in accordance with
GAAP consistently applied, and do or will present fairly in all material
respects the consolidated financial condition of the Persons covered thereby as
at the dates thereof and the results of their operations for the periods then
ended.

 

Section 6.6.          No Material Adverse Change. There has been no material
adverse change in the business, condition (financial or otherwise), operations,
performance, or properties of the Borrower and the Subsidiary Guarantors taken
as a whole since June 30, 2016 (other than the pendency of the Chapter 11 Cases
and the circumstances, events and transactions occurring as part thereof) or
such more recent date for which the financial information required under Section
7.1.1(b) shall have been provided by the Borrower.

 

Section 6.7.          Litigation, Labor Controversies, etc. There is no pending
or, to the knowledge of the Borrower or any of its Subsidiaries, threatened
litigation, action, proceeding, investigation or labor controversy

 

(a)          except as disclosed in Item 6.7 of the Disclosure Schedule,
affecting the Borrower or any of its Subsidiaries, or any of their respective
properties, businesses, assets or revenues, which could reasonably be expected
to have a Material Adverse Effect, and no adverse development has occurred in
any labor controversy, litigation, arbitration or governmental investigation or
proceeding disclosed in Item 6.7 which could reasonably be expected to have a
Material Adverse Effect; or

 

(b)          which purports to affect the legality, validity or enforceability
of any Loan Document.

 

Section 6.8.          Subsidiaries. The Borrower has no Subsidiaries, except
those Subsidiaries that are identified in Item 6.8 of the Disclosure Schedule,
or that are permitted to have been organized or acquired in accordance with
Sections 7.2.5 or 7.2.9.

 

 -71- 

 

 

Section 6.9.          Ownership of Properties, etc. (a)  Each of the Borrower
and the Subsidiary Guarantors have Good Title to the Oil and Gas Properties
evaluated in the most recently delivered Reserve Report and good title to all
its personal Properties, in each case, free and clear of all Liens except Liens
permitted by Section 7.2.3. After giving full effect to the such permitted
Liens, the Borrower or such Subsidiary Guarantor specified as the owner owns the
net interests in production attributable to the Hydrocarbon Interests as
reflected in the most recently delivered Reserve Report, and the ownership of
such Properties shall not in any material respect obligate the Borrower or such
Subsidiary Guarantor to bear the costs and expenses relating to the maintenance,
development and operations of each such Property in an amount in excess of the
working interest of each Property set forth in the most recently delivered
Reserve Report that is not offset by a corresponding proportionate increase in
the Borrower’s or such Subsidiary Guarantor’s net revenue interest in such
Property.

 

(b)          All material leases and agreements necessary for the conduct of the
business of the Borrower and its Subsidiaries are valid and subsisting, in full
force and effect, and there exists no default or event or circumstance which
with the giving of notice or the passage of time or both would give rise to a
default under any such lease or leases, that could reasonably be expected to
have a Material Adverse Effect.

 

(c)          The rights and Properties presently owned, leased or licensed by
the Borrower and its Subsidiaries including, without limitation, all easements
and rights of way, include all rights and Properties necessary to permit the
Borrower and its Subsidiaries to conduct their business in all material respects
in the same manner as its business has been conducted immediately prior to the
date hereof.

 

(d)          All of the Properties of the Borrower and its Subsidiaries that are
reasonably necessary for the operation of their businesses are in good working
condition and are maintained in accordance with prudent business standards with
the exception of certain Properties that are the subject of repair which
Borrower or an applicable Subsidiary is diligently pursuing (provided that such
damaged Properties could not, individually or in the aggregate, reasonably be
expected to result in a Material Adverse Effect).

 

(e)          The Borrower and each of its Subsidiaries owns, or is licensed to
use, all trademarks, tradenames, copyrights, patents and other intellectual
Property material to its business, and the use thereof by the Borrower and such
Subsidiary does not infringe upon the rights of any other Person, except for any
such infringements that, individually or in the aggregate, could not reasonably
be expected to result in a Material Adverse Effect. The Borrower and its
Subsidiaries either own or have valid licenses or other rights to use all
databases, geological data, geophysical data, engineering data, seismic data,
maps, interpretations and other technical information used in their businesses
as presently conducted, subject to the limitations contained in the agreements
governing the use of the same, which limitations are customary for companies
engaged in the business of the exploration and production of Hydrocarbons, with
such exceptions as could not reasonably be expected to have a Material Adverse
Effect.

 

 -72- 

 

 

Section 6.10.         Taxes. The Borrower and each of its Subsidiaries has filed
all tax returns and reports required by law to have been filed by it and has
paid all Taxes thereby shown to be due and owing and has paid all Taxes shown to
be due on any assessment received to the extent that such Taxes have become due
and payable (except any such Taxes that are being diligently contested in good
faith by appropriate proceedings and for which adequate reserves in accordance
with GAAP shall have been set aside on its books), except where the failure to
file any such returns or reports or to pay any such Taxes would not give rise to
a Material Adverse Effect.

 

Section 6.11.         ERISA; Pension and Welfare Plans. The Borrower, its
Subsidiaries and each ERISA Affiliate have complied in all material respects
with ERISA and, where applicable, the Code regarding each Pension or Welfare
Plan. During the twelve-consecutive-month period prior to the Effective Date and
prior to the date of any Revolving Credit Extension hereunder, no steps have
been taken to terminate any Pension Plan, and no contribution failure has
occurred with respect to any Pension Plan sufficient to give rise to a Lien
under Section 302(f) of ERISA. No condition exists or event or transaction has
occurred with respect to any Pension Plan that might result in the incurrence by
the Borrower or any member of the Controlled Group of any material liability,
fine or penalty. Except as disclosed in Item 6.11 of the Disclosure Schedule,
neither the Borrower nor any member of the Controlled Group has any contingent
liability with respect to any post-retirement benefit under a Welfare Plan,
other than liability for continuation coverage described in Part 6 of Title I of
ERISA.

 

Section 6.12.         Environmental Warranties. Except as set forth in Item 6.12
of the Disclosure Schedule:

 

(a)          all facilities and property owned, operated or leased by the
Borrower or any of its Subsidiaries have been, and continue to be, in material
compliance with all Environmental Laws;

 

(b)          there are no pending or, to the Borrower’s knowledge, threatened
(i) claims, complaints, notices or governmental requests for information
received by the Borrower or any of its Subsidiaries with respect to any alleged
material violation of any Environmental Law, or (ii) written complaints, notices
or inquiries to the Borrower or any of its Subsidiaries regarding material
potential liability of the Borrower or any of its Subsidiaries under any
Environmental Law;

 

(c)          there have been no Releases of Hazardous Materials at, on or under
any property now or previously owned, operated, or leased by the Borrower or any
of its Subsidiaries that have, or could reasonably be expected to have, a
Material Adverse Effect;

 

(d)          the Borrower and its Subsidiaries have been issued and are in
material compliance with all permits, certificates, approvals, licenses,
registrations and other authorizations relating to environmental matters;

 

(e)          no property currently, or to the knowledge of the Borrower
previously, owned, operated or leased by the Borrower or any of its Subsidiaries
is listed, or proposed for listing in the Federal Register or similar
governmental publication (with respect to owned property only), on the National
Priorities List pursuant to CERCLA, on the CERCLIS or on any similar foreign,
federal, state or provincial list of sites requiring investigation or clean-up
under Environmental Laws;

 

 -73- 

 

 

(f)           there are no underground storage tanks, active or abandoned,
including petroleum storage tanks, on or under any property now or previously
owned, operated or leased by the Borrower or any of its Subsidiaries that,
singly or in the aggregate, have, or could reasonably be expected to have, a
Material Adverse Effect;

 

(g)          to the knowledge of the Borrower, neither the Borrower nor any of
its Subsidiaries has directly transported or directly arranged for the
transportation of any Hazardous Material to any location that is listed or
proposed for listing on the National Priorities List pursuant to CERCLA, on the
CERCLIS or on any similar federal, provincial or state list or that is the
subject of federal, state, provincial or local enforcement actions or other
investigations that could reasonably be expected to result in material claims
against the Borrower or such Subsidiary for any remedial work, damage to natural
resources or personal injury, including claims under CERCLA or Environmental
Laws;

 

(h)          there are no polychlorinated biphenyls or friable asbestos present
at any property now or previously owned or leased by the Borrower or any of its
Subsidiaries that could reasonably be expected to result in any liability,
claims, or costs having, individually or in the aggregate, a Material Adverse
Effect; and

 

(i)          no conditions exist at, on or under any property now or previously
owned or leased by the Borrower or any of its Subsidiaries that, with the
passage of time or the giving of notice or both, could reasonably be expected to
result in any material liability, claims, or costs under any Environmental Law.

 

Section 6.13.         Disclosure of Material Information; Accuracy of
Information. The Borrower has disclosed to the Administrative Agent and the
Lenders all agreements, instruments and corporate or other restrictions to which
it or any of its Subsidiaries is subject, and all other matters known to it,
that, individually or in the aggregate, could reasonably be expected to result
in a Material Adverse Effect. None of the factual information heretofore or
contemporaneously furnished in writing to any Secured Party by or on behalf of
any Obligor in connection with any Loan Document or any transaction contemplated
hereby contains any untrue statement of a material fact, or omits to state any
material fact necessary to make any information not misleading, and no other
factual information hereafter furnished in connection with any Loan Document by
or on behalf of any Obligor to any Secured Party will contain any untrue
statement of a material fact or will omit to state any material fact necessary
to make any information not misleading on the date as of which such information
is dated or certified.

 

Section 6.14.         Regulations T, U, and X. No Obligor is engaged in the
business of extending credit for the purpose of buying or carrying margin stock,
and no proceeds of any Revolving Credit Extensions or the Term Loans will be
used to purchase or carry margin stock or otherwise for a purpose that violates,
or would be inconsistent with, F.R.S. Board Regulations T, U or X. Terms for
which meanings are provided in F.R.S. Board Regulations T, U or X or any
regulations substituted therefor, as from time to time in effect, are used in
this Section with such meanings.

 

 -74- 

 

 

Section 6.15.         Labor Matters. Except as set forth on Item 6.15 of the
Disclosure Schedule, as of the date hereof no Obligor is subject to any labor or
collective bargaining agreement. Except as set forth on Item 6.15 of the
Disclosure Schedule, there are no existing or threatened strikes, lockouts or
other labor disputes involving any Obligor that singly or in the aggregate could
reasonably be expected to have a Material Adverse Effect. Hours worked by and
payments made to employees of each Obligor are not in violation of the Fair
Labor Standards Act or any other Applicable Law, rule or regulation dealing with
such matters where such violation could reasonably be expected to have a
Material Adverse Effect.

 

Section 6.16.         Compliance with Laws. The Borrower and each of its
Subsidiaries is in compliance in all material respects with the requirements of
all Applicable Law and all orders, writs, injunctions and decrees applicable to
it or to its properties (except for Environmental Laws that are the subject of
Section 6.12), and possesses all licenses, permits, franchises, exemptions,
approvals and other governmental authorizations necessary for the ownership of
its Property (including its Oil and Gas Properties) and the conduct and
operation of its business, except in such instances in which the failure to
comply therewith, either individually or in the aggregate, would not reasonably
be expected to have a Material Adverse Effect.

 

Section 6.17.         Material Contracts. Each of the Borrower’s and its
Subsidiaries’ material contracts (a) are in full force and effect and are
binding upon and enforceable against each such Borrower or Subsidiary that is a
party thereto and, to the best knowledge of the Borrower and its Subsidiaries,
all other parties thereto in accordance with its terms (except, in any case, as
such enforceability may be limited by applicable bankruptcy, insolvency,
reorganization or similar laws affecting creditors’ rights generally and by
principles of equity), and (b) is not in default due to the action of such
Borrower or Subsidiary.

 

Section 6.18.         Solvency. The Borrower and the Guarantors, taken as a
whole, on a consolidated basis, both before and after giving effect to any
Revolving Credit Extensions and the Term Loans, are Solvent.

 

Section 6.19.         Deposit Account and Cash Management Accounts. Set forth on
Item 6.19(a) of the Disclosure Schedule is a complete and accurate list of all
Deposit Accounts of the Borrower and each Subsidiary Guarantor and set forth on
Item 6.19(b) of the Disclosure Schedule is a complete and accurate list of all
Securities Accounts (as defined in the UCC) of the Borrower and each Subsidiary
Guarantor, if any, each as updated in accordance with Section 7.1.9.

 

Section 6.20.         Insurance. The Borrower and each of its Subsidiaries keeps
its property adequately insured in accordance with Section 7.1.4 and maintains
(a) insurance to such extent and against such risks, including fire, as is
customary with companies of similar size and in the same or similar businesses,
(b) workmen’s compensation insurance in the amount required by Applicable Law,
(c) public liability insurance, which shall include product liability insurance,
in the amount customary with companies of similar size and in the same or
similar business against claims for personal injury or death on properties
owned, occupied or controlled by it, and (d) such other insurance as may be
required by Applicable Law. All such insurance is in full force and effect and
all premiums that are due and payable with respect thereto have been paid.

 

 -75- 

 

 

Section 6.21.         Restrictions on Liens. Neither the Borrower nor any of its
Subsidiaries (other than EXXI Holdings and EXXI GIGS Services) is a party to any
material agreement or arrangement or subject to any order, judgment, writ or
decree, that either restricts or purports to restrict its ability to grant Liens
to the Administrative Agent and the Lenders on or in respect of their Properties
to secure the Obligations and the Loan Documents.

 

Section 6.22.         Location of Business and Offices. The Borrower’s
jurisdiction of organization is Delaware; the name of the Borrower as listed in
the public records of its jurisdiction of organization is Energy XXI Gulf Coast,
Inc.; and the organizational identification number of the Borrower in its
jurisdiction of organization is 4106697 (or, as set forth in a notice delivered
to the Administrative Agent pursuant to Section 10.2). The Borrower’s principal
place of business and chief executive offices are located at the address
specified in Section 10.2 (or as set forth in a notice delivered pursuant to
Section 10.2). The jurisdiction of organization, name as listed in the public
records of its jurisdiction of organization, organizational identification
number in its jurisdiction of organization, and the location of its principal
place of business and chief executive office of each Subsidiary of the Borrower
is stated on Item 6.22 of the Disclosure Schedule (or as set forth in a notice
delivered pursuant to Section 10.2).

 

Section 6.23.         Maintenance of Properties. Except for such acts or
failures to act as could not be reasonably expected to have a Material Adverse
Effect, the Oil and Gas Properties (and Properties unitized therewith) of the
Borrower and the Subsidiary Guarantors have been maintained, operated and
developed by the Borrower and the Subsidiary Guarantors (as the case may be) in
a good and workmanlike manner and in conformity with all Applicable Law and in
conformity with the provisions of all leases, subleases or other contracts
comprising a part of the Hydrocarbon Interests and other contracts and
agreements forming a part of the Oil and Gas Properties of the Borrower and the
Subsidiary Guarantors. Specifically in connection with the foregoing, except for
those as could not be reasonably expected to have a Material Adverse Effect,
(a) no Oil and Gas Property of the Borrower or any Subsidiary Guarantor is
subject to having allowable production reduced below the full and regular
allowable (including the maximum permissible tolerance) because of any
overproduction (whether or not the same was permissible at the time) and
(b) none of the wells comprising a part of the Oil and Gas Properties (or
Properties unitized therewith) of the Borrower or any Subsidiary Guarantor is
deviated from the vertical more than the maximum permitted by Applicable Law,
and such wells are, in fact, bottomed under and are producing from, and the well
bores are wholly within, the Oil and Gas Properties (or in the case of wells
located on Properties unitized therewith, such unitized Properties) of the
Borrower or such Subsidiary Guarantor. All pipelines, wells, gas processing
plants, platforms and other material improvements, fixtures and equipment owned
in whole or in part by the Borrower or any of the Subsidiary Guarantors that are
necessary to conduct normal operations are being maintained by the Borrower or
such applicable Subsidiary Guarantor in a state adequate to conduct normal
operations, and with respect to such of the foregoing that are operated by the
Borrower or any of the Subsidiary Guarantors, in a manner consistent with the
Borrower’s or the Subsidiary Guarantors’ past practices (other than those the
failure of which to maintain in accordance with this Section 6.23 could not
reasonably be expected to have a Material Adverse Effect).

 

 -76- 

 

 

Section 6.24.         Gas Imbalances. Except as set forth on the most recent
certificate of the Borrower delivered in connection with a Reserve Report, on a
net basis there are no gas imbalances, take or pay or other prepayments that
would require the Borrower or any of its Subsidiaries to deliver Hydrocarbons
produced from the Oil and Gas Properties at some future time without then or
thereafter receiving full payment therefor exceeding 1.5 bcf of gas (on an mcf
equivalent basis) in the aggregate.

 

Section 6.25.         Marketing of Production. Except for contracts listed and
in effect on the date hereof on Item 6.25 of the Disclosure Schedule, and
thereafter either disclosed in writing to the Administrative Agent or included
in the most recently delivered Reserve Report (with respect to all of which
contracts the Borrower represents that it or the relevant Subsidiary Guarantor
is receiving a price for all production sold thereunder that is computed
substantially in accordance with the terms of the relevant contract and are not
having deliveries curtailed substantially below the subject Property’s delivery
capacity), its and its respective Subsidiary Guarantor’s material agreements are
cancelable on 60 days’ notice or less without penalty or detriment for the sale
of production from the Borrower’s or its respective Subsidiary Guarantor’s
Hydrocarbons (including, without limitation, calls on or other rights to
purchase, production, whether or not the same are currently being exercised)
that (a) pertain to the sale of production at a fixed price and (b) have a
maturity or expiry date of longer than six (6) months from the date hereof.

 

Section 6.26.         Perfected Liens and Security Interests. The Obligations
are and shall be at all times secured by valid, perfected first priority Liens
(subject to Liens permitted pursuant to Section 7.2.3) in favor of the
Administrative Agent, covering and encumbering all collateral granted or
purported to be granted by the Security Documents, to the extent perfection has
or will occur, by the recording of a Mortgage or other Security Document or
amendment or supplement or modification thereto, the filing of a UCC financing
statement, or by possession or control.

 

Section 6.27.         Anti-Corruption Laws. None of the Borrower or any of its
Subsidiaries nor, to the knowledge of Borrower, any director, officer, agent,
employee or Affiliate of the Borrower or any of its Subsidiaries has (i) used
any corporate funds for any unlawful contribution, gift, entertainment or other
unlawful expense relating to political activity, (ii) offered, paid, given,
promised to pay, authorized the payment of, or taken any action in furtherance
of the payment of anything of value directly or indirectly to a Government
Official or any other person to improperly influence the recipient’s action or
otherwise to obtain or retain business or to secure an improper business
advantage; (iii) violated or is in violation of any provision of any
Anti-Corruption Laws, including the U.S. Foreign Corrupt Practices Act of 1977
or the Bribery Act 2010 of the United Kingdom or similar law of the European
Union or any European Union Member State or similar law of a jurisdiction in
which the applicable Obligor conducts its business and to which it is lawfully
subject or (iv) made any unlawful bribe, rebate, payoff, influence payment,
kickback or other unlawful payment.

 

Section 6.28.         Anti-Money Laundering Laws. The operations of each member
of the Group are and have been conducted at all times in compliance with all
Anti-Money Laundering Laws and no action, suit or proceeding by or before any
Governmental Authority or any arbitrator involving a member of the Group with
respect to Anti-Money Laundering Laws is pending and, to the knowledge of each
member of the Group, no such actions, suits or proceedings are threatened.

 

 -77- 

 

 

Section 6.29.         Restricted Parties. No member of the Group, nor any of
their respective joint ventures, directors, or officers nor, to the knowledge of
the Obligors, employees or any Persons acting on any of their behalf (i) is a
Restricted Party or (ii) has received notice of or is aware of any claim,
action, suit, proceeding or investigation against it with respect to Sanctions
by any Sanctions Authority.

 

Section 6.30.         Flood Insurance Provisions. Notwithstanding any provision
in this Agreement or any other Loan Document to the contrary, in no event is any
Building (as defined in the applicable Flood Insurance Regulation) or
Manufactured (Mobile) Home (as defined in the applicable Flood Insurance
Regulation) included in the definition of “Mortgaged Property” and no Building
or Manufactured (Mobile) Home is hereby encumbered by this Agreement or any
other Loan Document. As used herein, “Flood Insurance Regulations” means (a) the
National Flood Insurance Act of 1968 as now or hereafter in effect or any
successor statute thereto, (b) the Flood Disaster Protection Act of 1973 as now
or hereafter in effect or any successor statute thereto, (c) the National Flood
Insurance Reform Act of 1994 (amending 42 USC 4001, et seq.) as the same may be
amended or recodified from time to time, (d) the Flood Insurance Reform Act of
2004 and (e) the Biggert Waters Flood Reform Act of 2012 and, in each case, any
regulations promulgated thereunder.

 

ARTICLE 7.

COVENANTS

 

Section 7.1.          Affirmative Covenants. The Borrower agrees with each
Lender, each Issuer and the Administrative Agent that until the Termination Date
has occurred, the Borrower will, and will cause its Subsidiaries to, perform or
cause to be performed the obligations set forth below.

 

Section 7.1.1           Financial Information, Reports, Notices, etc. The
Borrower will furnish the Administrative Agent and each Lender, copies of the
following financial statements, reports, notices and information:

 

(a)          as soon as available and in any event within 60 days after the end
of each of the first three Fiscal Quarters of each Fiscal Year, an unaudited
consolidated balance sheet of the Borrower and its Subsidiaries as of the end of
such Fiscal Quarter and consolidated statements of income and cash flow of the
Borrower and its Subsidiaries for such Fiscal Quarter and for the period
commencing at the end of the previous Fiscal Year and ending with the end of
such Fiscal Quarter, and including (in each case), in comparative form the
figures for the corresponding Fiscal Quarter in, and year to date portion of,
the immediately preceding Fiscal Year, in each case, certified as complete and
correct by the chief financial or accounting Authorized Officer of the Borrower
(subject to normal year-end audit adjustments);

 

(b)          as soon as available and in any event within 120 days after the end
of each Fiscal Year, a copy of the consolidated balance sheet of the Borrower
and its Subsidiaries, and the related consolidated statements of income and cash
flow of the Borrower and its Subsidiaries for such Fiscal Year, setting forth in
comparative form the figures for the immediately preceding Fiscal Year, audited
(without any Impermissible Qualification) by independent public accountants
reasonably acceptable to the Administrative Agent, that shall include a
calculation of the financial covenants set forth in Section 7.2.4 and stating
that, in performing the examination necessary to deliver the audited financial
statements of the Borrower, no knowledge was obtained of any Event of Default;

 

 -78- 

 

 

(c)          concurrently with the delivery of the financial information
pursuant to clauses (a) and (b), a Compliance Certificate, executed by the chief
financial or accounting Authorized Officer of the Borrower, (i) commencing with
the Fiscal Quarter ending September 30, 2017, showing compliance with the
financial covenants set forth in Section 7.2.4, (ii) stating that no Default or
Event of Default has occurred and is continuing (or, if a Default or an Event of
Default has occurred, specifying the details of such Default or Event of Default
and the action that the Borrower or an Obligor has taken or proposes to take
with respect thereto), (iii) certifying that the Borrower and its Subsidiaries
are in compliance with the requirements of Section 7.1.4 as of the date of such
certificate either (A) through a third party insurer or (B) through an Affiliate
of the Borrower and stating the level of capitalization of such Affiliate as of
the date of such certificate and the dollar amount of the coverages insured by
such Affiliate on the date of such certificate and (iv) stating that no
Subsidiary has been formed or acquired since the delivery of the last Compliance
Certificate (or, if a Subsidiary has been formed or acquired since the delivery
of the last Compliance Certificate, a statement that such Subsidiary has
complied with Section 7.1.8);

 

(d)          as soon as possible and in any event within five days after the
Borrower or any other Obligor obtains knowledge of the occurrence of a Default
or an Event of Default, a statement of an Authorized Officer of the Borrower
setting forth details of such Event of Default and the action that the Borrower
or such Obligor has taken and proposes to take with respect thereto;

 

(e)          as soon as possible and in any event within five days after the
Borrower or any other Obligor obtains knowledge of (i) the occurrence of any
material adverse development with respect to any litigation, action, proceeding
or labor controversy described in Item 6.7 of the Disclosure Schedule, (ii) the
commencement of any litigation, action, proceeding or labor controversy of the
type and materiality described in Section 6.7 or (iii) the filing or
commencement of, or the threat in writing of, any material action, suit,
proceeding, investigation or arbitration by or before any arbitrator or
Governmental Authority (including under Environmental Laws or with respect to
ERISA matters) against or affecting the Borrower or any Subsidiary thereof not
previously disclosed in writing to the Lenders that could reasonably be expected
to have a Material Adverse Effect, notice thereof and, to the extent the
Administrative Agent requests, copies of all documentation relating thereto;

 

(f)          promptly after the sending or filing thereof, copies of all
material reports, notices, prospectuses and registration statements that any
Obligor files with the SEC, or any national securities exchange; provided that
such reports, notices, prospectuses and registration statements shall be deemed
delivered pursuant to this Section if posted on the SEC’s EDGAR filing system;

 

 -79- 

 

 

(g)          promptly upon becoming aware of (i) the institution of any steps by
any Person to terminate any Pension Plan, (ii) the failure to make a required
contribution to any Pension Plan if such failure is sufficient to give rise to a
Lien under Section 302(f) of ERISA, (iii) the taking of any action with respect
to a Pension Plan that could result in the requirement that any Obligor furnish
a bond or other security to the PBGC or such Pension Plan, or (iv) the
occurrence of any event with respect to any Pension Plan that could result in
the incurrence by any Obligor of any liability, fine or penalty, notice thereof
and copies of all documentation relating thereto;

 

(h)          promptly upon receipt thereof, copies of all “management letters”
or reports submitted to Borrower or any other Obligor by the independent public
accountants referred to in clause (b) in connection with each audit made by such
accountants or any other interim or special audit conducted by them;

 

(i)            [Reserved]

 

(j)            promptly (i) if the Borrower obtains knowledge that the Borrower
or any Person that owns, directly or indirectly, any Capital Securities of the
Borrower, or any other holder at any time of any direct or indirect equitable,
legal or beneficial interest therein is the subject of any of the Terrorism
Laws, the Borrower will notify the Administrative Agent and (ii) upon the
request of any Lender, the Borrower will provide any information such Lender
believes is reasonably necessary to be delivered to comply with the Patriot Act;

 

(k)           concurrently with any delivery of financial statements under
clause (b) above, or within five days following any change to any existing
insurance policy that could reasonably be expected to have an adverse effect on
the Lender Parties, a certificate of insurance coverage from each insurer with
respect to the insurance required by Section 7.1.4, in form and substance
reasonably satisfactory to the Administrative Agent, and, if reasonably
requested by the Administrative Agent or any Lender, all copies of the
applicable policies;

 

(l)            concurrently with the delivery of any Reserve Report to the
Administrative Agent pursuant to Section 2.8, a list of Persons who purchase (or
did purchase in the last six months) at least 50% of the Hydrocarbons from the
Borrower or any Subsidiary Guarantor;

 

(m)          concurrently with the delivery of any Reserve Report, the Borrower
shall provide to the Administrative Agent and each Lender a certificate, signed
by an Authorized Officer of the Borrower, certifying that, to the best of his
knowledge and in all material respects: (i) the information contained in such
Reserve Report and any other information delivered in connection therewith is
true and correct, (ii) the Borrower and the Subsidiary Guarantors, as
applicable, own Good Title to the Oil and Gas Properties evaluated in such
Reserve Report (in this Section called the “Covered Properties”) and are free of
all Liens except for Liens permitted by Section 7.2.3, (iii) except as set forth
on an exhibit to the certificate, on a net basis there are no gas imbalances,
take or pay or other prepayments with respect to its Oil and Gas Properties
evaluated in such Engineering Report (other than those permitted by the Security
Documents) that would require Borrower or any Subsidiary Guarantor, as
applicable, to deliver hydrocarbons produced from such Oil and Gas Properties at
some future time without then or thereafter receiving full payment therefor,
(iv) none of the Covered Properties has been Disposed since the date of the last
Reserve Report, except as set forth on an exhibit to the certificate, which
certificate shall list all of such properties Disposed and in such detail as
reasonably required by the Administrative Agent, (v) set forth on a schedule
attached to the certificate is the present discounted value of all Covered
Properties that are part of the Oil and Gas Properties that are encumbered by
the Mortgages (the “Mortgaged Properties”), (vi) Oil and Gas Properties of the
Borrower and the Subsidiary Guarantors that comprise at least ninety percent
(90%) of the total value of the Proved Reserves of the Borrower and the
Subsidiary Guarantors that are included within the Covered Properties are part
of the Mortgaged Properties and (vii) Oil and Gas Properties of the Borrower and
the Subsidiary Guarantors that comprise at least ninety percent (90%) of the
total value of the Proved Developed Producing Reserves of the Borrower and the
Subsidiary Guarantors are included within the Covered Properties are part of the
Mortgaged Properties;

 

 -80- 

 

 

(n)          in the event the Borrower or any Subsidiary Guarantor intends to
sell or otherwise Dispose of any Oil or Gas Properties or any Capital Securities
in any Subsidiary Guarantor with an aggregate value of $2,500,000 or more in
accordance with this Agreement, prior written notice of such Disposition, the
price thereof and the anticipated date of closing;

 

(o)          prompt written notice, and in any event within five Business Days,
of the occurrence of any Casualty Event or the commencement of any action or
proceeding that could reasonably be expected to result in a Casualty Event, in
each case, that could reasonably be expected to result in a claim exceeding
$2,500,000;

 

(p)          prompt written notice (and in any event within fifteen (15) days
prior thereto) of any change (i) in the Borrower or any Guarantor’s corporate
name, (ii) in the location of the Borrower or any Guarantor’s chief executive
office or principal place of business, (iii) in the Borrower or any Guarantor’s
identity or corporate structure or in the jurisdiction in which such Person is
incorporated or formed, (iv) in the Borrower’s or any Guarantor’s jurisdiction
of organization or such Person’s organizational identification number in its
jurisdiction of organization, and (v) in the Borrower or any Guarantor’s federal
taxpayer identification number;

 

(q)          with the delivery of financial statements under Section 7.1.1(a)
and (b) and in any event, no later than 60 days after the end of each fiscal
quarter, (i) a report setting forth, for each calendar month during the then
current fiscal year to date on a production date basis, the volume of production
and sales attributable to production (and the prices at which such sales were
made and the revenues derived from such sales) for each such calendar month from
the Oil and Gas Properties, and setting forth the related ad valorem, severance
and production taxes and lease operating expenses attributable thereto and
incurred for each such calendar month, including, without limitation,
transportation, gathering and marketing costs, and all categories of applicable
expenses (at a level of detail reasonably acceptable to the Administrative
Agent) charged to the Borrower or the Subsidiary Guarantors under the relevant
operating agreements, (ii) a report, in form and substance reasonably acceptable
to the Administrative Agent, regarding the ongoing drilling programs of the
Borrower and the Subsidiary Guarantors, which report will specify (A) the wells
drilled by the Borrower and the Subsidiary Guarantors on their Oil and Gas
Properties during such recently ended fiscal quarter, (B) the status of such
wells as producing, shut-in, waiting-on-connection or otherwise, and the
categorization of such wells as Proved Developed Producing Reserves, Proved
Developed Nonproducing Reserves, Proved Undeveloped Reserves or unproved
reserves as of the most recent Reserve Report delivered pursuant to Section 2.8
or Section 5.1.9, as applicable, (C) the total number of successful wells for
such fiscal quarter on a gross and net basis and (D) the Capital Expenditures
incurred in connection with such wells during such fiscal quarter, and (iii) a
certificate of an Authorized Officer of the Borrower substantially in the form
of Exhibit I showing compliance with Section 3.1.1(f);

 



 -81- 

 

 



 

(r)          promptly, but in any event within five (5) Business Days after the
execution thereof, copies of any amendment, modification or supplement to the
certificate or articles of incorporation, by-laws, any preferred stock
designation or any other organic document of the Borrower or any Subsidiary;

 

(s)          (i) concurrently with any delivery of financial statements under
Section 7.1.1(a) or (b), a certificate of an Authorized Officer of the Borrower,
in form and substance reasonably satisfactory to the Administrative Agent,
(A) setting forth as of the last Business Day of such Fiscal Quarter, a true and
complete list of all Hedging Agreements of the Borrower and each Subsidiary
Guarantor, the material terms thereof (including the type, term, effective date,
termination date and notional amounts or volumes), the net mark-to-market value
thereof, any new credit support agreements relating thereto not listed on
Item 7.1.12 of the Disclosure Schedule or not previously provided to the
Administrative Agent, any margin required or supplied under any credit support
document, and the Approved Counterparty to each such agreement, and
(B) providing information and calculations as to (x) any notional volumes (for
the absence of doubt, notional volumes related to puts that are not executed in
conjunction with any other Hedging Agreements are excluded) covering Oil and Gas
Properties of the Obligors to the extent the same exceed 100% for crude oil or
for natural gas or for natural gas liquids, as the case may be, of the
reasonably estimated projected crude oil, natural gas and natural gas liquids
production, respectively, for any month from the Obligors’ Proved Developed
Producing Reserves in respect of such Oil and Gas Properties and (y) the
Borrower’s good faith estimate (with reasonably detailed calculations and based
on such hedging positions as the Borrower may deem appropriate provided such
hedging positions are in compliance with the terms of the Loan Documents) of the
cost to modify or unwind the Obligors’ hedging positions so that such volumes
would not exceed 100% of such reasonably estimated projected crude oil, natural
gas and natural gas liquids production, respectively, from the Obligors’ Proved
Developed Producing Reserves in respect of such Oil and Gas Properties for any
month and (ii) within five days after any execution of any new Hedging
Agreements or any assignment, termination or unwinding of any existing Hedging
Agreements, notice thereof to the Administrative Agent, which notice shall be in
form and substance and with details reasonably acceptable to the Administrative
Agent;

 

(t)          in conjunction with the delivery of quarterly financial statements
pursuant to Section 7.1.1, commencing with the Fiscal Quarter ended December 31,
2016, a cash flow forecast of the Borrower and the Subsidiary Guarantors for the
next four (4) Fiscal Quarters showing cash flow on a monthly basis; provided,
however, that if any such cash flow forecast indicates Liquidity is projected to
fall below $30,000,000 during such four (4) Fiscal Quarters, or if such cash
flow does fall below $30,000,000 during such four (4) Fiscal Quarters, Borrower
shall, beginning with the following month, deliver on or before the tenth (10th)
Business Day of each month, a cash flow forecast of the Borrower and the
Subsidiary Guarantors for the next twelve (12) months (until such time as the
forecast indicates Liquidity is projected to remain at $30,000,000 or above for
the following twelve (12) months, at which point Borrower may return to
delivering the cash flow forecast quarterly); and

 

 -82- 

 

 

(u)          such other financial and other information as any Lender or Issuer
through the Administrative Agent may from time to time reasonably request
(including information and reports in such detail as the Administrative Agent
may reasonably request with respect to the terms of and information provided
pursuant to the Compliance Certificate).

 

Section 7.1.2           Maintenance of Existence; Compliance with Contracts,
Laws, etc. The Borrower will, and will cause each of its Subsidiaries to,
preserve and maintain its and their respective legal existence (except as
otherwise permitted by Section 7.2.9), perform in all material respects their
obligations under material agreements to which the Borrower or a Subsidiary is a
party, and comply in all material respects with all Applicable Law, including
the payment (before the same become delinquent), of all Taxes, imposed upon the
Borrower or its Subsidiaries or upon their property except to the extent being
diligently contested in good faith by appropriate proceedings and for which
adequate reserves in accordance with GAAP have been set aside on the books of
the Borrower or its Subsidiaries, as applicable. The Borrower shall take all
reasonable and necessary actions to ensure that no portion of the Loans will be
used, disbursed or distributed for any purpose, or to any Person, directly or
indirectly, in violation of any of the Terrorism Laws and shall take all
reasonable and necessary action to comply in all material respects with all
Terrorism Laws with respect thereto.

 

Section 7.1.3           Operation and Maintenance of Properties. The Borrower
will, and will cause each of the Subsidiary Guarantors to,

 

(a)          maintain, preserve, protect and keep its and their respective
properties in good repair, working order and condition (ordinary wear and tear
excepted), and make necessary repairs, renewals and replacements so that the
business carried on by the Borrower and the Subsidiary Guarantors may be
properly conducted at all times, unless the Borrower or such Subsidiary
Guarantor determines in good faith that the continued maintenance of such
property is no longer economically desirable, necessary or useful to the
business of the Borrower or any Subsidiary Guarantor or the Disposition of such
property is otherwise permitted by Sections 7.2.9 or 7.2.10;

 

(b)          operate its Oil and Gas Properties and other material Properties or
cause such Oil and Gas Properties and other material Properties to be operated
in a careful and efficient manner in accordance with the practices of the
industry and in compliance with all applicable contracts and agreements and in
compliance with all Applicable Law, including, without limitation, applicable
proration requirements and Environmental Laws, and all Applicable Law, rules and
regulations of every other Governmental Authority from time to time constituted
to regulate the development and operation of its Oil and Gas Properties and the
production and sale of Hydrocarbons and other minerals therefrom, except, in
each case, where the failure to comply could not reasonably be expected to have
a Material Adverse Effect;

 

(c)          promptly pay and discharge, or make reasonable and customary
efforts to cause to be paid and discharged, all delay rentals, royalties,
expenses and indebtedness accruing under the leases or other agreements
affecting or pertaining to its Oil and Gas Properties and will do all other
things necessary to keep unimpaired their rights with respect thereto and
prevent any forfeiture thereof or default thereunder;

 

 -83- 

 

 

(d)          promptly perform or make reasonable and customary efforts to cause
to be performed, in accordance with industry standards, the obligations required
by each and all of the assignments, deeds, leases, sub-leases, contracts and
agreements affecting its interests in its Oil and Gas Properties and other
material Properties; and

 

(e)          to the extent the Borrower or a Subsidiary Guarantor is not the
operator of any Property, the Borrower shall use reasonable efforts to cause the
operator to comply with this Section 7.1.3.

 

Section 7.1.4           Insurance; Casualty Events. The Borrower will, and will
cause each Subsidiary to maintain:

 

(a)          except as otherwise expressly provided below in regards to a
reinsurance program (in which such case such reinsurance shall be in accordance
with the terms of this clause (a)), insurance on its property with financially
sound and reputable insurance companies against loss and damage in at least the
amounts (and with only those deductibles) customarily maintained, and against
such risks as are typically insured against in the same general area, by Persons
of comparable size engaged in the same or similar business as the Borrower and
its Subsidiaries; and

 

(b)          all worker’s compensation, employer’s liability insurance or
similar insurance as may be required under the laws of any state or jurisdiction
in which it may be engaged in business, in each case to the reasonable
satisfaction of the Administrative Agent; provided that the Borrower will
maintain, and will cause each Subsidiary Guarantor to maintain, coverage for
named windstorms with respect to their respective properties with limits of not
less than $100,000,000 per occurrence and in the annual aggregate and with
deductibles that are reasonably acceptable to the Administrative Agent.
Notwithstanding the foregoing, Borrower and its Subsidiaries may maintain the
insurance identified above through EXXI Insurance; provided that (1) the costs
of and coverage by such insurance are fair and reasonable and no less favorable
to the Borrower and its Subsidiaries than they could obtain in an arm’s-length
transaction with a Person that is not an Affiliate, and in no event shall the
premiums and costs of such insurance exceed in the aggregate an amount equal to
$50,000,000 per calendar year unless previously approved by the Administrative
Agent in its sole and reasonable discretion, (2) EXXI Insurance is duly
organized and existing and is in good standing under the laws of its
jurisdiction of formation, (3) the coverage of such insurance shall be subject
to reinsurance otherwise in accordance with the terms of this Section 7.1.4
(except such coverage as the Administrative Agent may have agreed is not
required) and (4) EXXI Insurance maintains reinsurance with (x) financially
sound and reputable reinsurance companies and otherwise in compliance with the
terms of clause (a) above and (y) in such amounts and on such other terms and
conditions as reasonably required by the Administrative Agent; provided that
EXXI Insurance shall be required to obtain reinsurance only on coverages that,
in the aggregate, exceed the lesser of (i) the amount of EXXI Insurance’s net
capital and (ii) $15,000,000, in the aggregate for all such coverages.

 

 -84- 

 

 

Without limiting the foregoing, all insurance policies required to be maintained
by Subsidiary Guarantors and the Borrower pursuant to this Section shall
(i) (A) name the Administrative Agent on behalf of the Secured Parties as loss
payee (in the case of property insurance) and name the Administrative Agent and
other Secured Parties as additional insured (in the case of liability
insurance), as applicable, and (B) provide that no cancellation or modification
of the policies will be made without thirty days’ prior written notice to the
Administrative Agent and (ii) be in addition to any requirements to maintain
specific types of insurance contained in the other Loan Documents.

 

If no Borrowing Base Deficiency exists and no Event of Default has occurred and
is continuing, (a) the Borrower and the Administrative Agent will cause all
proceeds of insurance in connection with a Casualty Event to be deposited into a
Deposit Account or Securities Account maintained at the Administrative Agent or
as to which a Control Agreement has been executed in favor of the Administrative
Agent granting “control” to the Administrative Agent under the UCC and (b) the
Borrower may use such insurance proceeds to, at its option, repair or rebuild
the affected property or pay or prepay any outstanding Loans or other
Obligations or for any other lawful purpose not otherwise restricted by the Loan
Documents. If a Borrowing Base Deficiency exists, such insurance proceeds
deriving from Collateral shall be used to cure such Borrowing Base Deficiency by
prepaying the Revolving Loans and/or Cash Collateralizing the Non-Exxon Letters
of Credit to the extent of the deficiency. If an Event of Default exists, such
insurance proceeds deriving from Collateral shall be used to repay Loans and/or
Cash Collateralize Letters of Credit.

 

Section 7.1.5           Books and Records. The Borrower will, and will cause
each Subsidiary to, keep books and records in accordance with IFRS reconciled to
GAAP or alternatively, in accordance with GAAP, that accurately reflect all of
its business affairs and transactions.

 

Section 7.1.6           Environmental Law Covenant. The Borrower will, and will
cause each Subsidiary to,

 

(a)          use and operate all of its and their facilities and properties in
material compliance with all Environmental Laws, keep all necessary permits,
approvals, certificates, licenses and other authorizations relating to
environmental matters in effect and remain in material compliance therewith, and
handle all Hazardous Materials in material compliance with all applicable
Environmental Laws; and

 

(b)          promptly notify the Administrative Agent and provide copies upon
receipt of all material written claims, complaints, notices or inquiries
relating to the condition of its owned, operated and leased facilities and
properties in respect of, or as to compliance with, Environmental Laws, and
shall promptly resolve any material non-compliance with Environmental Laws and
keep its owned property free of any Lien imposed by any Environmental Law.

 

 -85- 

 

 

Section 7.1.7           Use of Proceeds. The Borrower has and will apply the
proceeds of the Revolving Credit Extensions and Term Loans as follows:

 

(a)          in the case of Revolving Loans and Term Loans, for working capital
and general corporate purposes of the Borrower and the Subsidiary Guarantors;

 

(b)          for issuing Letters of Credit for the account of the Borrower and
the Subsidiary Guarantors; and

 

(c)          to pay transaction costs in connection with this Agreement and the
other Loan Documents.

 

Section 7.1.8           Future Guarantors, Security, etc. The Borrower will, and
will cause each of its Subsidiaries (other than EXXI Insurance, any other CFC,
EXXI Holdings or EXXI GIGS Services) to, execute any documents, Filing
Statements, agreements and instruments, and take all further action (including
filing Mortgages and Mortgage supplements) that may be required under Applicable
Law, or that the Administrative Agent may reasonably request, in order to
effectuate the transactions contemplated by the Loan Documents and in order to
grant, preserve, protect and perfect the validity and first priority (subject to
Liens permitted by Section 7.2.3) of the Liens created or intended to be created
by the Loan Documents. The Borrower will promptly and in any event within five
(5) Business Days notify the Administrative Agent of the creation or acquisition
of any Subsidiary and will cause any subsequently acquired or organized
Subsidiary (other than EXXI Insurance, any other CFC, EXXI Holdings or EXXI GIGS
Services) to execute, within 30 days (or such longer period as the
Administrative Agent may agree) of its acquisition or organization, a supplement
(in form and substance reasonably satisfactory to the Administrative Agent) to
the Guaranty and each other applicable Loan Document in favor of the Secured
Parties. In addition, from time to time, the Borrower will, at its cost and
expense, promptly secure the Obligations by pledging or creating, or causing to
be pledged or created, perfected Liens with respect to such of its assets and
properties as the Administrative Agent or the Required Lenders shall designate,
it being agreed that it is the intent of the parties that (a) the Obligations
shall be secured by, among other things, substantially all the assets of the
Borrower and its U.S. Subsidiaries (including real and personal property
acquired subsequent to the Effective Date) other than EXXI Holdings and EXXI
GIGS Services, and the Capital Securities of its Subsidiaries (other than the
Excluded Securities of EXXI Insurance or any other CFC). Without limiting the
foregoing, the Borrower for itself and on behalf of its Subsidiaries agrees that
the Administrative Agent is hereby authorized to file, at such times as the
Administrative Agent deems necessary or desirable, Filing Statements naming the
Borrower or any Subsidiary Guarantor as debtor and describing the collateral as
“all personal property” or “all assets” of such debtor whether now or hereafter
acquired, or words of like import.

 

 -86- 

 

 

Section 7.1.9           Cash Management. The Borrower will keep all of its
operating accounts, Deposit Accounts, Securities Accounts (as such term is
defined in the UCC) and other bank accounts separate from, and will not
co-mingle any of its cash or money with, those of other Persons other than its
Subsidiary Guarantors. The Borrower will and will cause the Subsidiary
Guarantors at all times to maintain all of its and their respective Deposit
Accounts, Securities Accounts and other bank accounts, including the accounts
set forth in Item 6.19(a) or 6.19(b) of the Disclosure Schedule, subject of a
Control Agreement. Notwithstanding the foregoing, the accounts set forth in Item
7.1.9 of the Disclosure Schedule (which may be updated from time to time by the
Borrower with the consent of the Administrative Agent) shall not be required to
be subject to a Control Agreement. The Borrower will, and will cause each
Subsidiary Guarantor to: (a) ensure that such Person’s Account Debtors forward
payment of all amounts owed by them to such Person to one of the Deposit
Accounts of such Person that is the subject of a Control Agreement, and
(b) deposit, or cause to be deposited, promptly, and in any event no later than
the second Business Day after the date of receipt thereof, all of such Person’s
Collections in one of the Deposit Accounts of such Person that is the subject of
a Control Agreement. The Borrower will use commercially reasonable efforts to
ensure, prior to any termination or expiration of a Control Agreement relating
to the Deposit Accounts initially set forth on Item 6.19(a) of the Disclosure
Schedule or the Securities Accounts initially set forth on Item 6.19(b) of the
Disclosure Schedule, that such Deposit Accounts or Securities Accounts and
amounts therein are replaced with Deposit Accounts or Securities Accounts
subject to a Control Agreement. The Borrower shall close or cause to be closed
any of such Deposit Accounts or Securities Account (and establish replacement
(or utilize existing) Deposit Accounts or Securities Accounts in accordance with
the foregoing sentence) promptly and in any event within 30 days after notice
from the Administrative Agent that the creditworthiness of any depository
institution holding such Deposit Account or Securities Account is no longer
acceptable in the Administrative Agent’s reasonable judgment, or as promptly as
practicable and in any event within 60 days after notice from the Administrative
Agent that the operating performance, funds transfer, or availability procedures
or performance of the depository institution holding such Deposit Account or
Securities Account is no longer acceptable in the Administrative Agent’s
reasonable judgment.

 

Section 7.1.10         Proceeds Account. The Mortgages contain an assignment to
the Administrative Agent by the Borrower and the Subsidiary Guarantors, as
applicable, of all Production and Production Proceeds (in each case as defined
in the Mortgages). Notwithstanding such assignment, the Borrower or such
Subsidiary Guarantor, as applicable, may, until the Administrative Agent shall
give notice to the contrary, as provided in Section 3.1 of the Mortgages,
receive such Production and Production Proceeds. Thereafter, all Production and
Production Proceeds shall be paid directly into an account of the Borrower
maintained with the Administrative Agent (as applicable, a “Proceeds Account”).
The Borrower hereby grants to the Administrative Agent for the benefit of the
Secured Parties, subject to the prior assignment in favor of the Administrative
Agent of such Production and Production Proceeds, a security interest in each
Proceeds Account and all proceeds thereof.

 

Section 7.1.11         Maintenance of Liens on Properties. The Borrower shall
cause the Mortgaged Properties to constitute at least ninety percent (90%) of
the total value of the Proved Reserves of the Borrower and the Subsidiary
Guarantors and at least ninety percent (90%) of the total value of the Proved
Developed Producing Reserves of the Borrower and the Subsidiary Guarantors (in
this Section called the “Required Percentages”). Within thirty (30) days
following (i) in the event that the Borrowing Base Initiation Date shall not
have occurred, the delivery of a Reserve Report pursuant to Section 2.8.2 or
Section 2.8.3 and (ii) in the event that the Borrowing Base Initiation Date
shall have occurred, each determination or redetermination of the Borrowing
Base, the Borrower will execute and deliver documentation in form and substance
reasonably satisfactory to the Administrative Agent, granting to the
Administrative Agent first perfected Liens (subject to Liens permitted by
Section 7.2.3) on Oil and Gas properties that are not then part of the Mortgaged
Properties, sufficient to cause the Mortgaged Properties to include the Required
Percentages. In addition, the Borrower will furnish to the Administrative Agent
title due diligence in form and substance reasonably satisfactory to the
Administrative Agent and will furnish all other documents and information
relating to such properties as the Administrative Agent may reasonably request.

 

 -87- 

 

 

Section 7.1.12         Hedging Agreements. Except to the extent the Borrower has
complied in all respects with the requirements provided in Section 7.2.10(e)
hereof in respect of any cancellation, termination, modification, offset or
unwinding of any hedging position of any Obligor, the Borrower shall not and
shall not permit any of its Subsidiaries to, assign, terminate or unwind any of
the Hedging Agreements reflected in the hedging positions set forth on a
certificate delivered pursuant to Section 7.1.1(s)(i) or sell any of such
Hedging Agreements.

 

Section 7.1.13         Title Information. On or before the delivery to the
Administrative Agent and the Lenders of each Reserve Report required by
Section 2.8, the Borrower will deliver title information in form and substance
reasonably acceptable to the Administrative Agent covering enough of the Oil and
Gas Properties evaluated by such Reserve Report that were not included in the
immediately preceding Reserve Report, so that the Administrative Agent shall
have received together with title information previously delivered to the
Administrative Agent, reasonably satisfactory title information on at least 90%
of the total value of the Proved Reserves evaluated by such Reserve Report. If
the Borrower has provided title information for additional Properties under the
preceding sentence, the Borrower shall, within 90 days of notice from the
Administrative Agent that title defects or exceptions exist with respect to such
additional Properties, either (i) cure any such title defects or exceptions
(including defects or exceptions as to priority) that are not permitted by
Section 7.2.3 raised by such information, (ii) substitute acceptable Mortgaged
Properties with no title defects or exceptions except for Liens permitted by
Section 7.2.3 having an equivalent value or (iii) deliver title information in
form and substance reasonably acceptable to the Administrative Agent so that the
Administrative Agent shall have received together with title information
previously delivered to the Administrative Agent, reasonably satisfactory title
information on at least 90% of the total value of the Proved Reserves evaluated
by such Reserve Report.

 

Section 7.1.14         Right of Inspection. The Borrower will permit, and will
cause each of its Subsidiaries to permit, any officer, employee or agent of the
Administrative Agent or of any Secured Party to visit and inspect any of the
assets of any such Person, examine each such Person’s books of record and
accounts, take copies and extracts thereof and therefrom, and discuss the
affairs, finances and accounts of each such Person with each such Person’s
officers, accountants and auditors, all upon prior written notice to the
Borrower at such reasonable times during the Borrower’s or such Person’s normal
business hours (and in a manner so as, to the extent practicable, not to
interfere with the normal business operations of the Borrower or such Person)
and as often as the Administrative Agent or any Lender may reasonably request.
Notwithstanding the foregoing, as long as no Default or Event of Default has
occurred and is continuing, the Borrower will not be required to bear the
expense of more than (x) four (4) inspections by the Administrative Agent and
the Secured Parties during any twelve (12) month period prior to the Test Date
and (y) two (2) inspections by the Administrative Agent and the Secured Parties
during any twelve (12) month period after the Test Date; provided that if a
Default or an Event of Default has occurred and is continuing, the
Administrative Agent and Secured Parties shall be entitled to conduct more
frequent inspections at the expense of the Borrower. The Borrower shall pay any
fees of such independent public accountant of the Borrower incurred in
connection with any Secured Party’s exercise of its rights pursuant to this
Section.

 

 -88- 

 

 

Section 7.1.15         Further Assurances. The Borrower at its expense will, and
will cause each Subsidiary to, promptly execute and deliver to the
Administrative Agent all such other documents, agreements and instruments
reasonably requested by the Administrative Agent to comply with, cure any
defects or accomplish the conditions precedent, covenants and agreements of the
Borrower or any Subsidiary, as the case may be, in the Loan Documents, including
the Notes, if requested, or to further evidence and more fully describe the
collateral intended as security for the Indebtedness, or to correct any
omissions in this Agreement or the Security Instruments, or to state more fully
the obligations secured therein, or to perfect, protect or preserve any Liens
created pursuant to this Agreement or any of the Security Instruments or the
priority thereof, or to make any recordings, file any notices or obtain any
consents, all as may be reasonably necessary or appropriate, in the sole
discretion of the Administrative Agent, in connection therewith. The Borrower
hereby authorizes the Administrative Agent to file one or more financing or
continuation statements, and amendments thereto, relative to all or any part of
any Mortgaged Property or any part thereof or any other collateral without the
signature of the Borrower or any other Guarantor where permitted by law. A
carbon, photographic or other reproduction of the Security Documents or any
financing statement covering the Mortgaged Property or any part thereof or any
other collateral shall be sufficient as a financing statement where permitted by
law. The Borrower shall notify the Administrative Agent of any name change of
any of the Borrower’s Subsidiaries in accordance with the Pledge and Security
Agreement.

 

Section 7.1.16         Minimum Liquidity. During each period from July 1st to
October 31st of each calendar year, the Borrower will at all times maintain
Liquidity of at least $10,000,000; provided, however, that in the event that
during such calendar year the Borrower’s or any Guarantor’s Oil and Gas
Properties shall suffer hurricane damage, the Administrative Agent, upon the
request of the Borrower, is authorized to reduce such $10,000,000 for such
calendar year to an amount (not less than zero) consented to by the
Administrative Agent.

 

Section 7.1.17         Keepwell. Each Obligor that is a Qualified ECP Guarantor
at the time the Guaranty or the grant of the security interest under the Loan
Documents, in each case, by any Specified Loan Party, becomes effective with
respect to any Swap Obligation, hereby jointly and severally, absolutely,
unconditionally and irrevocably undertakes to provide such funds or other
support to such Specified Loan Party with respect to such Swap Obligation as may
be needed by such Specified Loan Party from time to time to honor all of its
payment obligations under its Guaranty and the other Loan Documents in respect
of such Swap Obligation (but, in each case, only up to the maximum amount of
such liability that can be hereby incurred without rendering such Qualified ECP
Guarantor’s obligations and undertakings under this Section 7.1.17 voidable
under applicable law relating to fraudulent conveyance or fraudulent transfer,
and not for any greater amount). The obligations and undertakings of each
Qualified ECP Guarantor under this Section 7.1.17 shall remain in full force and
effect until the Obligations have been indefeasibly paid and performed in full.
Each Qualified ECP Guarantor intends this Section 7.1.17 to constitute, and this
Section 7.1.17 shall be deemed to constitute a “keepwell, support, or other
agreement” for the benefit of each Specified Loan Party for all purposes of the
Commodity Exchange Act.

 

 -89- 

 

 

Section 7.1.18         Anti-Money Laundering Laws. The Borrower shall and shall
cause each of its Subsidiaries to, conduct its operations at all times in
compliance with all Anti-Money Laundering Laws.

 

Section 7.1.19         Anti-Hoarding Provision.

 

(a)          From such time as Revolving Loans have been made hereunder, the
Borrower shall not, and shall not permit any of its Subsidiaries to, use the
proceeds of any Revolving Loan to accumulate or maintain cash or cash
equivalents in any Deposit Account, Securities Account or other bank or
investment account outside the ordinary course of business and its working
capital requirements.

 

(b)          If (i) an Event of Default described in Section 8.1.1, Section
8.1.3 (but only as the result of non-compliance with Section 7.2.4) or clauses
(c) or (d) of Section 8.1.9 shall have occurred and be continuing or (ii)  the
Borrower shall fail to use the proceeds of any Revolving Loan as provided in
clause (a) of the fifth paragraph of any Borrowing Request delivered pursuant to
Section 5.2.2 within five days, the Borrower and the Subsidiary Guarantors’
shall prepay, first, Revolving Loans and, then, Term Loans and Cash
Collateralize Letters of Credit as follows: (x) at the close of business on any
Wednesday except during the period described in clause (y) following (each a
“Consolidated Cash Sweep Date”), if the Borrower and the Subsidiary Guarantors
have a Consolidated Cash Balance in excess of $10,000,000 or (y) at the close of
business on any Wednesday during the period from July 1st to October 31st of
each calendar year, if the Borrower and the Subsidiary Guarantors have a
Consolidated Cash Balance in excess of the positive difference, if any, between
(a) $15,000,000 minus (B) the Available Amount) (in each such case, the amount
determined pursuant to (x) or (y) the “Excess Cash”), then on the next Business
Day the Borrower will prepay Revolving Loans (if any) in an amount equal to such
Excess Cash and, to the extent such Excess Cash is in an amount greater than the
total outstanding principal amount of Revolving Loans, the Borrower will prepay
the Term Loans in an amount equal to such Excess Cash not used to so prepay
Revolving Loans and, to the extent such Excess Cash is in an amount greater than
the total outstanding principal amount of the outstanding Loans, the Borrower
shall use such cash to Cash Collateralize Letter of Credit Outstandings as
provided in Section 2.6.7. Each prepayment of Loans pursuant to this Section
7.1.19(b) will be applied as directed by the Borrower, provided that if the
Borrower does not provide instructions for the application of such prepayment,
such prepayment shall be applied first, ratably to any Base Rate Loans then
outstanding, and, second to any LIBO Rate Loans then outstanding, and if more
than one LIBO Rate Loan is then outstanding, to each such LIBO Rate Loan in
order of priority beginning with the LIBO Rate Loan with the least number of
days remaining in the Interest Period applicable thereto and ending with the
LIBO Rate Loan with the most number of days remaining in the Interest Period
applicable thereto. Each prepayment of Loans pursuant to this Section 7.1.19
shall be applied ratably to the Revolving Loans and/or Term Loans (as the case
may be) included in the prepaid Loans.

 

 -90- 

 

 

Section 7.2.          Negative Covenants. The Borrower covenants and agrees with
each Lender, each Issuer and the Administrative Agent that until the Termination
Date has occurred, the Borrower will, and will cause its Subsidiaries to,
perform or cause to be performed the obligations set forth below.

 

Section 7.2.1           Business Activities; International Operations. The
Borrower will not, and will not permit any of its Subsidiaries to, engage in any
business activity except those business activities in which it has historically
engaged and activities reasonably incidental thereto (which such activities
include the making of any Investment as permitted pursuant to Section 7.2.5).
From and after the date hereof, the Borrower and its Subsidiaries will not
acquire or make any other expenditure (whether such expenditure is capital,
operating or otherwise) in or related to, any Oil and Gas Properties or
businesses not located within the geographical boundaries of the United States
or the offshore area in the Gulf of Mexico over which the United States of
America asserts jurisdiction or otherwise purchase, make, incur, assume or
permit to exist any Investment in any Person (other than EXXI Insurance) not
organized under the laws of the United States or one of the States thereof.

 

Section 7.2.2           Indebtedness. The Borrower will not, and will not permit
any of its Subsidiaries to, create, incur, assume or permit to exist any
Indebtedness, except:

 

(a)          the Obligations;

 

(b)          Hedging Obligations incurred in compliance with Section 7.2.19;

 

(c)          [Reserved];

 

(d)          unsecured Indebtedness (i) for open accounts extended by suppliers
on normal trade terms in connection with purchases of goods and services
(including insurance premium payables in the ordinary course) that are not
overdue for a period of more than 90 days or, if overdue for more than 90 days,
as to which a dispute exists and adequate reserves in conformity with GAAP have
been established on the books of the Borrower or such Subsidiary) and (ii) in
respect of performance, surety or appeal bonds or similar assurance undertakings
provided in the ordinary course of business or as required by Applicable Law,
but excluding (in each case), funded Indebtedness incurred through the borrowing
of money or Contingent Liabilities in respect thereof;

 

(e)          Indebtedness (i) incurred to finance the acquisition of equipment
of the Borrower and the Subsidiary Guarantors (pursuant to purchase money
mortgages or otherwise, whether owed to the seller or a third party) used in the
ordinary course of business of the Borrower and the Subsidiary Guarantors
(provided that, such Indebtedness is incurred within 60 days of the acquisition
of such property) and (ii) in respect of Capitalized Lease Liabilities; provided
that, the aggregate amount of all Indebtedness outstanding pursuant to this
clause shall not at any time exceed $2,500,000;

 

(f)          Indebtedness of any Subsidiary Guarantor owing to the Borrower or
any other Subsidiary Guarantor;

 

 -91- 

 

 

(g)          Indebtedness of EXXI Holdings and EXXI GIGS Services set forth on
Schedule IV;

 

(h)          [Reserved];

 

(i)          Indebtedness of a Person existing at the time such Person became a
Subsidiary of the Borrower, but only if such Indebtedness was not created or
incurred in contemplation of such Person becoming a Subsidiary;

 

(j)          endorsements of negotiable instruments for collection in the
ordinary course of business; and

 

(k)         unsecured Indebtedness in an aggregate principal amount not to
exceed $2,500,000 at any time outstanding;

 

provided, that no Indebtedness otherwise permitted by clauses (e), (i) or (l)
shall be incurred, assumed, created, Refinanced or otherwise incurred if an
Event of Default, or a Borrowing Base Deficiency has occurred and is then
continuing or would result therefrom.

 

Section 7.2.3           Liens. The Borrower will not, and will not permit any of
its Subsidiaries to, create, incur, assume or permit to exist any Lien upon any
of its property (including Capital Securities of any Person), revenues or
assets, whether now owned or hereafter acquired, except:

 

(a)          Liens securing payment of the Obligations;

 

(b)          Liens on the Property of EXXI Holdings and EXXI GIGS Services,
respectively, securing the Indebtedness of such Subsidiaries described in
Section 7.2.2(g);

 

(c)          [Reserved];

 

(d)          Liens securing Indebtedness of the type permitted under clause (e)
of Section 7.2.2; provided that, (i) such Lien is granted within 60 days after
such Indebtedness is incurred, (ii) the Indebtedness secured thereby does not
exceed the lesser of the cost or the Fair Market Value of the applicable
property, improvements or equipment at the time of such acquisition (or
construction) and (iii) such Lien secures only the assets that are the subject
of the Indebtedness referred to in such clause;

 

(e)          Liens securing Indebtedness permitted by clause (i) of
Section 7.2.2; provided that, such Liens existed prior to such Person becoming a
Subsidiary, were not created in anticipation thereof and attach only to specific
tangible assets of such Person (and not assets of such Person generally);

 

(f)          Liens in favor of carriers, warehousemen, mechanics, contractors,
laborers, suppliers, operators, non-operators, materialmen and landlords granted
in the ordinary course of business for amounts not overdue or being diligently
contested in good faith by appropriate proceedings and for which adequate
reserves in accordance with GAAP shall have been set aside on its books;

 

 -92- 

 

 

(g)          Liens incurred or deposits made in the ordinary course of business
in connection with worker’s compensation, unemployment insurance or other forms
of governmental insurance or benefits, or to secure performance of tenders,
statutory obligations, bids, leases or other similar obligations (other than for
borrowed money) entered into in the ordinary course of business or to secure
obligations on surety and appeal bonds or performance bonds or similar assurance
undertakings;

 

(h)          judgment Liens in existence for less than 45 days after the entry
thereof or with respect to which execution has been stayed or the payment of
which is covered in full (subject to a customary deductible) by insurance
maintained with responsible insurance companies and which do not otherwise
result in an Event of Default under Section 8.1.6;

 

(i)          easements, rights-of-way, zoning restrictions, minor defects or
irregularities in title and other similar encumbrances not interfering in any
material respect with the value or use of the property to which such Lien is
attached;

 

(j)          Liens for Taxes not at the time delinquent or thereafter payable
without penalty or being diligently contested in good faith by appropriate
proceedings and for which adequate reserves in accordance with GAAP shall have
been set aside on its books;

 

(k)          [Reserved];

 

(l)          any zoning or similar law or right reserved or vested in any
Governmental Authority to control or regulate the use of any real property or
retaining rights of ownership therein;

 

(m)          Liens arising solely by virtue of any statutory or common law
provision relating to banker’s liens, rights of set-off or similar rights and
remedies as to deposit accounts or other funds maintained with a creditor
depository institution;

 

(n)          easements, restrictions, servitudes, permits, conditions,
covenants, exceptions or reservations in any Property of the Borrower or any
Subsidiary for the purpose of roads, pipelines, transmission lines,
transportation lines, distribution lines for the removal of gas, oil, coal or
other minerals or timber, and other like purposes, or for the joint or common
use of real estate, rights of way, facilities and equipment, that do not secure
any monetary obligations and which in the aggregate do not materially impair the
use of such Property for the purposes of which such Property is held by the
Borrower or any Subsidiary or materially impair the value of such Property
subject thereto;

 

(o)          royalties, overriding royalties, reversionary interests, production
payments and similar burdens granted by the Borrower or any Subsidiary Guarantor
with respect to its Oil and Gas Properties to the extent such burdens do not
reduce the Borrower’s or such Subsidiary Guarantor’s net interests in production
in its Oil and Gas Properties below the interests reflected in each Reserve
Report or the interests warranted under this Agreement or the applicable
Mortgage and do not operate to deprive the Borrower or any Subsidiary Guarantors
of any material rights in respect of its assets or properties (except for rights
customarily granted with respect to such interests);

 

 -93- 

 

 

(p)          Liens on any leased real property granted to landlords under any
leases;

 

(q)          Liens arising from the filing of precautionary UCC financing
statements relating solely to personal property leased pursuant to operating
leases entered into in the ordinary course of business of the Borrower and its
Subsidiaries;

 

(r)          Liens on cash earnest money deposited pursuant to the terms of an
agreement to acquire assets used in, or Persons engaged in, the oil and gas
business, as permitted by this Agreement;

 

(s)          licenses of intellectual property, none of which, in the aggregate,
interfere in any material respect with the business of the Borrower or any
Subsidiary or materially detract from the value of the relevant assets of the
Borrower or such Subsidiary;

 

(t)          Liens permitted under the Loan Documents; and

 

(u)         Liens not otherwise permitted under this Section 7.2.3 in an
aggregate principal amount at any time outstanding not to exceed $1,000,000.

 

Section 7.2.4           Financial Condition. The Borrower will not permit any of
the events set forth below to occur.

 

(a)          The Borrower will not permit the Current Ratio as of the last day
of any Fiscal Quarter commencing with the Fiscal Quarter ending March 31, 2018,
to be less than 1.00 to 1.00.

 

(b)          The Borrower will not permit the First Lien Leverage Ratio as of
the last day of any Fiscal Quarter (commencing with the Fiscal Quarter ending
March 31, 2018, to be greater than 4.00 to 1.00.

 

Section 7.2.5           Investments. The Borrower will not, and will not permit
any Subsidiary to, purchase, make, incur, assume or permit to exist any
Investment in any other Person, except:

 

(a)          Investments existing on the Effective Date and identified in
Item 7.2.5(a) of the Disclosure Schedule;

 

(b)          Cash Equivalent Investments;

 

(c)          Investments received in connection with the bankruptcy or
reorganization of, or settlement of delinquent accounts and disputes with,
customers and suppliers, in each case in the ordinary course of business;

 

(d)          Investments consisting of any deferred portion of the sales price
received by the Borrower or any Subsidiary Guarantor in connection with any
Disposition permitted under Section 7.2.10;

 

 -94- 

 

 

(e)          Investments by way of contributions to capital or purchases of
Capital Securities (i) by the Borrower in any Subsidiaries (other than EXXI
Insurance, EXXI Holdings or EXXI GIGS Services) or by any Subsidiary in other
Subsidiaries (other than EXXI Insurance, EXXI Holdings or EXXI GIGS Services),
or (ii) by any Subsidiary in the Borrower;

 

(f)          Investments constituting (i) accounts receivable arising,
(ii) trade debt granted, or (iii) deposits made in connection with the purchase
price of goods or services, in each case in the ordinary course of business;

 

(g)          Investments made as part of the acquisition of Capital Securities
constituting Permitted Acquisitions permitted under clause (d) of Section 7.2.9;
provided that, such Investments shall result in the acquisition of a wholly
owned Subsidiary;

 

(h)          intercompany loans, advances or guaranties among the Borrower and
the Subsidiary Guarantors, all to the extent permitted by clause (f) of
Section 7.2.2, clause (e) of this Section 7.2.5 and Section 7.2.12;

 

(i)          [Reserved];

 

(j)          loans or advances to employees, officers or directors in the
ordinary course of business of the Borrower or any Subsidiaries, in each case
only as permitted by Applicable Law, including, if applicable, Section 402 of
the Sarbanes Oxley Act of 2002, but in any event not to exceed $100,000 in the
aggregate at any time;

 

(k)          [Reserved]

 

(l)          other Investments made by the Borrower and the Subsidiary
Guarantors in an amount not to exceed $1,000,000 at any time outstanding; and

 

(m)          [Reserved]

 

provided that,

 

(n)          any Investment that when made complies with the requirements of the
definition of the term “Cash Equivalent Investment” may continue to be held
notwithstanding that such Investment if made thereafter would not comply with
such requirements; and

 

(o)          no Investment otherwise permitted by clauses (g), (j), or (l) shall
be permitted to be made if any Event of Default or Borrowing Base Deficiency has
occurred and is continuing or would result therefrom.

 

Section 7.2.6           Restricted Payments; etc. The Borrower will not, and
will not permit any Subsidiary Guarantor to, declare or make a Restricted
Payment, or make any deposit for any Restricted Payment, except:

 

(a)          Restricted Payments made by Subsidiaries to the Borrower or wholly
owned Subsidiaries (other than to EXXI Insurance, EXXI Holdings, or EXXI GIGS
Services); and

 

 -95- 

 

 

(b)          Restricted Payments made by the Borrower and/or a Subsidiary
Guarantor to EXXI Insurance for the payment of premiums for insurance and other
costs related to the operation of EXXI Insurance; provided, that such Restricted
Payments shall not exceed the amount that Borrower or such Subsidiary Guarantor
would pay as a premium in an arm’s-length transaction with a Person that is not
an Affiliate and otherwise in accordance with Section 7.1.4.

 

Section 7.2.7            [Reserved].

 

Section 7.2.8           Issuance of Capital Securities. The Borrower will not
permit any of its Subsidiaries to issue any Capital Securities (whether for
value or otherwise) to any Person other than (in the case of Subsidiaries other
than EXXI Insurance, EXXI Holdings and EXXI GIGS Services) to the Borrower or
another wholly owned Subsidiary (other than to EXXI Insurance, EXXI Holdings or
EXXI GIGS Services).

 

Section 7.2.9           Consolidation, Merger; Permitted Acquisitions, etc. The
Borrower will not, and will not permit any of its Subsidiaries to, liquidate or
dissolve, consolidate with, or merge or amalgamate into or with, any other
Person, or purchase or otherwise acquire all or substantially all of the assets
of any Person (or any division thereof), except:

 

(a)          any Subsidiary may liquidate or dissolve voluntarily into, and may
merge or amalgamate with and into, the Borrower or any other Subsidiary (other
than EXXI Insurance, EXXI Holdings or EXXI GIGS Services), provided that, in any
merger involving the Borrower, the Borrower is the surviving Person and a
Subsidiary Guarantor may only merge with and into another Subsidiary Guarantor;

 

(b)          the assets or Capital Securities of any Subsidiary (other than EXXI
Insurance) may be purchased or otherwise acquired by the Borrower or any other
Subsidiary (other than EXXI Insurance, EXXI Holdings or EXXI GIGS Services);
provided that, the assets or Capital Securities of any Subsidiary Guarantor may
only be purchased or otherwise acquired by the Borrower or another Subsidiary
Guarantor; provided, further, that in no event shall any Subsidiary consolidate
with or merge with and into any other Subsidiary unless after giving effect
thereto, the Administrative Agent shall have a perfected pledge of, and security
interest in and to, at least the same percentage of the issued and outstanding
interests of Capital Securities (on a fully diluted basis) and other assets of
the surviving Person as the Administrative Agent had immediately prior to such
merger or consolidation in form and substance reasonably satisfactory to the
Administrative Agent and its counsel, pursuant to such documentation and
opinions as shall be reasonably necessary in the opinion of the Administrative
Agent to create, perfect or maintain the collateral position of the Secured
Parties therein;

 

(c)          Investments made in accordance with Section 7.2.5;

 

(d)          the Borrower or any of its Subsidiary Guarantors may purchase all
or substantially all of the assets of any Person (or any division thereof), or
acquire such Person by merger or otherwise, in each case, if:

 

(i)          no Event of Default or Borrowing Base Deficiency has occurred and
is continuing or would occur after giving effect thereto; and

 

 -96- 

 

 

(ii)         such purchase or acquisition constitutes a Permitted Acquisition.

 

Section 7.2.10         Permitted Dispositions. The Borrower will not, and will
not permit any of its Subsidiaries to, Dispose of any of the Borrower’s or such
Subsidiaries’ assets (including accounts receivable and Capital Securities of
Subsidiaries) to any Person in one transaction or series of transactions unless
such Disposition is:

 

(a)          inventory or obsolete, damaged, worn out or surplus property
Disposed of in the ordinary course of its business, or the discounted sale of
defaulted or delinquent trade receivables written off and reserved in the
ordinary course of business;

 

(b)          the sale of Hydrocarbons in the ordinary course of business;

 

(c)          farmouts of undeveloped acreage and assignments in connection with
such farmouts and reassignments of acreage pursuant to farm in agreements
entered into in the ordinary course of business on customary industry terms,
provided that in the reasonable determination of the Administrative Agent such
reassigned acreage does not have a PV 9% Value attributable thereto in excess of
$250,000 or $1,000,000 in the aggregate for all such acreage so reassigned
during any calendar year;

 

(d)          an Investment made in accordance with Section 7.2.5 and Restricted
Payments made in accordance with Section 7.2.6;

 

(e)          the assignment, termination, modification, offset or unwinding of
any hedging position of any Obligor unless the cash proceeds of such transaction
shall be used to pay outstanding Loans and, if such proceeds are in excess of
the total outstanding principal amount of the Loans, Borrower shall use such
cash to Cash Collateralize Letter of Credit Outstandings as provided in
Section 2.6.7; provided that the Borrowing Base, if any, shall automatically
without further action by any Person reduce by the value attributed to such
hedging position by the Administrative Agent in setting such Borrowing Base;

 

(f)          the sale or other Disposition (including Casualty Events) of any
Oil and Gas Property or any interest therein or any Subsidiary Guarantor (other
than EXXI GOM) owning Oil and Gas Properties; provided that (i) 100% of the
consideration received in respect of such sale or other Disposition shall be
cash, (ii) the consideration received in respect of such sale or other
Disposition shall be equal to or greater than the Fair Market Value of the
interests that are the subject of such sale or other Disposition (as reasonably
determined by the board of directors of the Borrower and, if requested by the
Administrative Agent, the Borrower shall deliver a certificate of an Authorized
Officer of the Borrower certifying to that effect), (iii) the net proceeds of
such sale or other Dispositions (net of (w) reasonable and customary costs and
expenses of such sale or other Dispositions, (x) taxes paid or payable as a
result thereof and (y) any amounts provided as a reserve, in accordance with
GAAP, against any liabilities under any indemnification obligations or purchase
price adjustments associated with such Disposition) shall be used to pay
outstanding Loans (with such payments applied in accordance with Section 3.1)
and, if the net proceeds are in excess of the total outstanding principal amount
of the Loans Borrower shall use such cash to Cash Collateralize Letter of Credit
Outstandings as provided in Section 2.6.7 and (iv) the Borrowing Base, if any,
shall automatically and immediately without further action by any Person reduce
by the amount of such net proceeds from such sale or Disposition but not to less
than zero;

 

 -97- 

 

 

(g)          licenses of intellectual property, none of which, in the aggregate,
materially impair the operation of the business of the Borrower or any
Subsidiary Guarantor;

 

(h)          the abandonment of intellectual property that is no longer material
to the operation of the business of the Borrower or any Subsidiary Guarantor;
and

 

(i)           sales and other Dispositions of Properties not otherwise expressly
permitted by Section 7.2.10(a) to (h) having a Fair Market Value not to exceed
$2,500,000 during any 12-month period.

 

Section 7.2.11         Modification of Certain Agreements. The Borrower will
not, and will not permit any Subsidiary Guarantor to, consent to any amendment,
supplement, waiver or other modification of, or enter into any forbearance from
exercising any rights with respect to the terms or provisions contained in the
Organic Documents of the Borrower or any Subsidiary Guarantor, if the result
would have an adverse effect on the rights or remedies of any Secured Party.

 

Section 7.2.12         Transactions with Affiliates. The Borrower will not, and
will not permit any of its Subsidiaries to, enter into or cause or permit to
exist any arrangement, transaction or contract (including for the purchase,
lease or exchange of property or the rendering of services) with any of its
other Affiliates, unless such arrangement, transaction or contract (i) is on
fair and reasonable terms no less favorable to the Borrower or such Subsidiary
than it could obtain in an arm’s-length transaction with a Person that is not an
Affiliate and (ii) is of the kind that would be entered into by a prudent Person
in the position of the Borrower or such Subsidiary Guarantor with a Person that
is not one of its Affiliates other than:

 

(a)          transactions among the Obligors otherwise permitted hereunder
(advances by the Borrower and/or Subsidiary Guarantors to EXXI Insurance for
purposes of obtaining insurance policies are expressly permitted hereunder so
long as such transactions satisfy clause (i) above);

 

(b)          reasonable fees and compensation (including employee benefits) paid
to, an indemnity provided for the benefit of, officers, directors, board
members, employees or consultants of the Borrower or any Subsidiary as
determined in good faith by the Borrower’s board of directors;

 

(c)          the payment of Restricted Payments as provided under Section 7.2.6;
and

 

(d)          the leases set forth in Item 7.2.16 of the Disclosure Schedule.

 

Section 7.2.13         Restrictive Agreements, etc. The Borrower will not, and
will not permit any of its Subsidiaries to, enter into any agreement prohibiting
or restricting:

 

(a)          the creation or assumption of any Lien upon its properties,
revenues or assets, whether now owned or hereafter acquired;

 

 -98- 

 

 

(b)          the ability of any Obligor to amend or otherwise modify any Loan
Document; or

 

(c)          the ability of any Subsidiary to make any payments, directly or
indirectly, to the Borrower, including by way of dividends, advances, repayments
of loans, reimbursements of management and other intercompany charges, expenses
and accruals or other returns on investments.

 

The foregoing prohibitions shall not apply to restrictions contained (i) in any
Loan Document, (ii) in the case of clause (a), any agreement governing any
Indebtedness permitted by clause (e) of Section 7.2.2 as to the assets financed
with the proceeds of such Indebtedness, or (iii) any agreements of EXXI Holdings
and EXXI GIGS Services in effect on the Effective Date, as the case may be.

 

Section 7.2.14         Sale and Leaseback. The Borrower will not, and will not
permit any Subsidiary to, directly or indirectly enter into any agreement or
arrangement providing for the sale or transfer by it of any property (now owned
or hereafter acquired) to a Person and the subsequent lease or rental of such
property or other similar property from such Person.

 

Section 7.2.15         Pension Plans. The Borrower will not, and will not permit
any of its Subsidiaries to make any contribution in respect of any Pension Plan
in any Fiscal Year in excess of the maximum amount recommended to be contributed
by the Borrower and its Subsidiaries as determined by a valuation provided to
the Borrower by a nationally recognized agency providing such valuations for
purposes of complying with ERISA, the Code and Internal Revenue Service rules
and regulations.

 

Section 7.2.16         Limitation on Leases. Except for the leases set forth in
Item 7.2.16 of the Disclosure Schedule, neither the Borrower nor any of its
Subsidiaries will create, incur, assume or suffer to exist any obligation for
the payment of rent or hire of Property of any kind whatsoever (real or personal
but excluding Capital Leases and leases of Hydrocarbon Interests and short term
operating leases having a term of not more than six months incurred in the
ordinary course of business), under leases or lease agreements that would cause
the aggregate amount of all payments made by the Borrower and its Subsidiaries
pursuant to all such leases or lease agreements, including, without limitation,
any residual payments at the end of any lease, to exceed $1,000,000 in annual
payments of rent for any period of twelve consecutive calendar months during the
life of such leases.

 

Section 7.2.17         Subsidiaries. The Borrower will not, and will not permit
any Subsidiary to, create or acquire any additional Subsidiary unless the
Borrower gives written notice to the Administrative Agent of such creation or
acquisition and complies with Section 7.1.8. The Borrower shall not, and shall
not permit any of its Subsidiaries to, sell, assign or otherwise dispose of any
Capital Securities in any of its Subsidiaries except in compliance with Section
7.2.5(e) or Section 7.2.10(f).

 

Section 7.2.18         Gas Imbalances, Take or Pay or Other Prepayments. The
Borrower will not allow gas imbalances, take-or-pay or other prepayments with
respect to the Oil and Gas Properties of the Borrower or any Subsidiary
Guarantor that would require the Borrower or such Subsidiary Guarantor to
deliver Hydrocarbons at some future time without then or thereafter receiving
full payment therefor to exceed 1.5 bcf of gas (on an mcf equivalent basis) in
the aggregate.

 

 -99- 

 

 

Section 7.2.19         Restrictions on Hedging Agreements. (a)  Neither the
Borrower nor any Subsidiary will enter into or maintain any Hedging Agreements
with any Person except that the Borrower may enter into or maintain
(i) commodity Hedging Agreements with Lenders or Affiliates thereof;
(ii) Hedging Agreements in respect of interest rates with Lenders or Affiliates
thereof effectively converting interest rates from floating to fixed, the
notional amounts of which (when aggregated with all other Hedging Agreements of
the Borrower and the Subsidiary Guarantors then in effect effectively converting
interest rates from floating to fixed) do not exceed 50% of the then outstanding
principal amount of the Borrower’s Indebtedness for borrowed money which bears
interest at a floating rate; and (iii) Hedging Agreements required under
Section 7.1.12.

 

(b)          With respect to any commodity Hedging Agreements permitted
hereunder, as at any date, notional volumes (for the absence of doubt, notional
volumes related to puts that are not executed in conjunction with any other
Hedging Agreements are excluded) shall not exceed as of the date such Hedging
Agreement is entered into, 75% of the reasonably anticipated projected
production from the Obligors’ Proved Developed Producing Reserves determined by
reference to the Reserve Report most recently delivered pursuant to this
Agreement and such other supplemental reserve information as has been provided
to the Administrative Agent in form and substance reasonably satisfactory to the
Administrative Agent for each month during the period during which such Hedging
Agreement is in effect for each of crude oil, natural gas and natural gas
liquids, calculated separately, and the tenor of which is not more than
60 months from the date such Hedging Agreement is entered into.

 

(c)          As at any date, notional volumes corresponding to basis swaps
covering Oil and Gas Properties of the Obligors shall not exceed as of the date
such Hedging Agreement is entered into, 75% of the reasonably anticipated
projected production from the Obligors’ Proved Developed Producing Reserves
determined by reference to the Reserve Report most recently delivered pursuant
to this Agreement and such other supplemental reserve information as has been
provided to the Administrative Agent in form and substance reasonably
satisfactory to the Administrative Agent for each month during the period during
which such Hedging Agreement is in effect for each of crude oil, natural gas and
natural gas liquids, calculated separately and the tenor of which is not more
than 60 months from the date such Hedging Agreement is entered into.

 

(d)          Notwithstanding anything in this Section to the contrary, by no
later than July 1st of each calendar year, notional volumes (for the absence of
doubt, notional volumes related to puts that are not executed in conjunction
with any other Hedging Agreements are excluded) shall not exceed 55% of the
reasonably anticipated projected production from the Obligors’ Proved Developed
Producing Reserves determined by reference to the Reserve Report most recently
delivered pursuant to this Agreement and such other supplemental reserve
information as has been provided to the Administrative Agent in form and
substance reasonably satisfactory to the Administrative Agent for each month for
each of crude oil, natural gas and natural gas liquids, calculated separately
for the delivery period from July 1 of such calendar year through October 31 of
such calendar year, provided that all calculations of reasonably estimated
projected crude oil, natural gas, and natural gas liquids production made by the
Borrower shall be made in a manner consistent with oil and gas production and
reserve estimating techniques of, and reserve category definitions provided by,
the Society of Petroleum Engineers.

 

 -100- 

 

 

(e)          [Reserved]

 

(f)          Notwithstanding anything herein to the contrary, the Borrower will
not enter into any Hedging Agreements other than in the ordinary course of
business for the purpose of protecting against fluctuations in interest rates,
commodity prices and/or basis risk and not for the purpose of speculation.

 

(g)          Notwithstanding anything in this Section to the contrary, an
Obligor’s maintenance of Hedging Agreements or hedging positions in violation of
clauses (b) through (d) above is not a Default or an Event of Default under this
Section 7.2.19 if: (i) such Obligor was in compliance with the requirements of
this Section 7.2.19 at the time of the entering into of any such Hedging
Agreements or hedging positions; and (ii) after the time of the entering into of
any such Hedging Agreements or hedging positions, a decrease in the reasonably
estimated projected crude oil, natural gas and natural gas liquids production,
respectively, determined by reference to the Reserve Report most recently
delivered pursuant to this Agreement from the Obligors’ Proved Developed
Producing Reserves causes such Obligor to no longer be in compliance with
Section 7.2.19 and such non-compliance lasts for a period of not longer than
five (5) Business Days.

 

Section 7.2.20         Anti-Corruption Laws. None of the members of the Group
nor any director, officer, employee, or agent acting on behalf of any of the
foregoing shall (i) use any corporate funds for any unlawful contribution, gift,
entertainment or other unlawful expense relating to political activity, (ii)
offer, pay, give, promise to pay, authorize the payment of, or take any action
in furtherance of the payment of anything of value directly or indirectly to a
Government Official or any other person to improperly influence the recipient’s
action or otherwise to obtain or retain business or to secure an improper
business advantage or (iii) by act or omission, violate any Anti-Corruption
Laws.

 

Section 7.2.21         Sanctioned Payments. The Borrower and its Subsidiaries
shall not, and shall not authorize any other Person to, directly or indirectly,
use, lend, make payments of, contribute or otherwise make available, all or any
part of the proceeds of any Loan or other transaction(s) contemplated by this
Agreement to fund any trade, business or other activities: (i) involving or for
the benefit of any Restricted Party, or (ii) in any other manner that would
reasonably be expected to result in any member of the Group or any Lender being
in breach of any Sanctions (if and to the extent applicable to either of them)
or becoming a Restricted Party.

 

 -101- 

 

 

ARTICLE 8.

 

EVENTS OF DEFAULT

 

Section 8.1.          Listing of Events of Default. Each of the following events
or occurrences described in this Article shall constitute an “Event of Default”.

 

Section 8.1.1           Non-Payment of Obligations. The Borrower shall default
in the payment or prepayment when due of

 

(a)          any principal of any Loan or any Reimbursement Obligation; or

 

(b)          any interest, any fee described in Article 3 or any other monetary
Obligation and such default shall continue unremedied for a period of three (3)
Business Days after such amount was due.

 

Section 8.1.2           Breach of Warranty. Any representation or warranty of
any Obligor made or deemed to be made in any Loan Document (including any
certificates delivered pursuant to Article 5) is or shall be incorrect when made
or deemed to have been made in any material respect (or if such representation
or warranty contains a materiality qualifier, such representation or warranty is
or shall be incorrect when made or deemed to have been made).

 

Section 8.1.3           Non-Performance of Certain Covenants and Obligations.
The Borrower shall default in the due performance or observance of any of its
obligations under Section 7.1.1(a)-(e) and (p)(iii), Section 7.1.7, Section
7.1.18, Section 7.1.19 or Section 7.2, or any Guarantor shall default under any
payment or guarantee obligation under a Guaranty, or, except as expressly
permitted by this Agreement, the Borrower or any Guarantor shall fail to
preserve and maintain its legal existence.

 

Section 8.1.4           Non-Performance of Other Covenants and Obligations. Any
Obligor shall default in the due performance and observance of any other
agreement contained in any Loan Document executed by it, and such default shall
continue unremedied for a period of 30 days after the earlier of (a) the date of
such default or the date that any Obligor has knowledge of such Default, or (b)
the date notice thereof is given to the Borrower by the Administrative Agent or
any Lender.

 

Section 8.1.5           Default on Other Indebtedness. A default shall occur in
the payment of any amount when due (subject to any applicable grace period),
whether by acceleration or otherwise, of any principal or stated amount of, or
interest or fees on, any Indebtedness (other than Indebtedness described in
Section 8.1.1) of the Borrower or any of its Subsidiaries having a principal or
stated amount, individually or in the aggregate, in excess of $5,000,000, or a
default shall occur in the performance or observance of any obligation or
condition with respect to such Indebtedness if the effect of such default is to
accelerate the maturity of any such Indebtedness or such default shall continue
unremedied for any applicable period of time sufficient to permit the holder or
holders of such Indebtedness, or any trustee or agent for such holders, to cause
or declare such Indebtedness to become due and payable or to require such
Indebtedness to be prepaid, redeemed, purchased or defeased, or require an offer
to purchase or defease such Indebtedness to be made, prior to its expressed
maturity.

 

 -102- 

 

 

Section 8.1.6           Judgments. Any judgment or order for the payment of
money individually or in the aggregate in excess of $5,000,000 (exclusive of (i)
any amounts fully covered by insurance (less any applicable deductible) and as
to which the insurer has acknowledged its responsibility to cover such judgment
or order and (ii) any judgment or order arising as part of, or subject to
payment pursuant to, the Chapter 11 Cases) shall be rendered against the
Borrower or any other Obligor and such judgment shall not have been vacated or
discharged or stayed or bonded pending appeal within 30 days after the entry
thereof or enforcement proceedings shall have been commenced by any creditor
upon such judgment or order.

 

Section 8.1.7           Pension Plans. Any of the following events shall occur
with respect to any Pension Plan:

 

(a)          the institution of any steps by the Borrower, any member of its
Controlled Group or any other Person to terminate a Pension Plan if, as a result
of such termination, the Borrower or any such member could be required to make a
contribution to such Pension Plan, or could reasonably expect to incur a
liability or obligation to such Pension Plan, in excess of $1,000,000; or

 

(b)          a contribution failure occurs with respect to any Pension Plan
sufficient to give rise to a Lien under section 302(f) of ERISA.

 

Section 8.1.8           Change in Control. Any Change in Control shall occur.

 

Section 8.1.9           Bankruptcy, Insolvency, etc. The Borrower or any of its
Subsidiaries shall:

 

(a)          become insolvent or generally fail to pay, or admit in writing its
inability or unwillingness generally to pay, its debts as they become due;

 

(b)          apply for, consent to, or acquiesce in the appointment of a
trustee, receiver, sequestrator or other custodian for any substantial part of
the property of any thereof, or make a general assignment for the benefit of
creditors;

 

(c)          in the absence of such application, consent or acquiescence in or
permit or suffer to exist the appointment of a trustee, receiver, receiver
manager, sequestrator or other custodian for a substantial part of the property
of any thereof, and such trustee, receiver, receiver manager, sequestrator or
other custodian shall not be discharged within 60 days; provided that, the
Borrower and each Subsidiary hereby expressly authorizes each Secured Party to
appear in any court conducting any relevant proceeding during such 60-day period
to preserve, protect and defend their rights under the Loan Documents;

 

(d)          permit or suffer to exist the commencement of any bankruptcy,
reorganization, debt arrangement or other case or proceeding under any
bankruptcy or insolvency law or any dissolution, winding up or liquidation
proceeding, in respect thereof, and, if any such case or proceeding is not
commenced by the Borrower or any Subsidiary, such case or proceeding shall be
consented to or acquiesced in by the Borrower or such Subsidiary, as the case
may be, or shall result in the entry of an order for relief or shall remain for
60 days undismissed; provided that, the Borrower or each Subsidiary hereby
expressly authorizes each Secured Party to appear in any court conducting any
such case or proceeding during such 60-day period to preserve, protect and
defend their rights under the Loan Documents; or

 

 -103- 

 

 

(e)          take any action authorizing, or in furtherance of, any of the
foregoing.

 

Section 8.1.10         Impairment of Security, etc. Any Loan Document shall
(except (i) in accordance with its terms or (ii) Bank Product Agreements or
Hedging Agreements), in whole or in part, terminate, cease to be effective or
cease to be the legally valid, binding and enforceable obligation of any Obligor
party thereto; any Lien shall (except in accordance with the terms of any Loan
Document), in whole or in part, terminate, cease to be effective or cease to be
the legally valid, binding and enforceable obligation of any Obligor subject
thereto in respect of any material portion of the Collateral; any Obligor or any
other party shall contest in any manner such effectiveness, validity, binding
nature or enforceability; or, except as permitted under any Loan Document, any
Lien securing any Obligation shall, in whole or in part, cease to be a perfected
first priority Lien with respect to any material portion of the Collateral.

 

Section 8.2.          Action if Bankruptcy. If any Event of Default described in
clauses (c) through (d) of Section 8.1.9 occurs with respect to the Borrower,
the Commitments (if not theretofore terminated) shall automatically terminate
and the outstanding principal amount of all outstanding Loans and all other
Obligations (other than those arising under Bank Product Agreements or Hedging
Agreements) shall automatically be and become immediately due and payable,
without notice or demand to any Person and each Obligor shall automatically and
immediately be obligated to Cash Collateralize all Letter of Credit
Outstandings.

 

Section 8.3.          Action if Other Event of Default. If any Event of Default
(other than any Event of Default described in clauses (c) through (d) of
Section 8.1.9 with respect to the Borrower) shall occur for any reason, whether
voluntary or involuntary, and be continuing, the Administrative Agent, upon the
direction of the Required Lenders, shall by notice to the Borrower declare all
or any portion of the outstanding principal amount of the Loans and other
Obligations (other than those arising under Bank Product Agreements or Hedging
Agreements) (including Reimbursement Obligations) to be due and payable and/or
the Commitments (if not theretofore terminated) to be terminated, whereupon the
full unpaid amount of such Loans and other Obligations (other than those arising
under Bank Product Agreements or Hedging Agreements) that shall be so declared
due and payable shall be and become immediately due and payable, without further
notice, demand or presentment, and/or, as the case may be, the Commitments shall
terminate and the Borrower and each other Obligor shall automatically and
immediately be obligated to Cash Collateralize all Letter of Credit
Outstandings.

 

 -104- 

 

 

ARTICLE 9.

 

THE ADMINISTRATIVE AGENT AND ISSUERS

 

Section 9.1.          Actions. Each Lender and each Issuer hereby appoints WFBNA
as its Administrative Agent under and for purposes of each Loan Document. Each
Lender authorizes the Administrative Agent to act on behalf of such Lender under
each Loan Document and to appoint other agents or sub-agents to assist in its
actions under the Loan Documents and, in the absence of other written
instructions from the Required Lenders received from time to time by the
Administrative Agent (with respect to which the Administrative Agent agrees that
it will comply, except as otherwise provided in this Section or as otherwise
advised by counsel in order to avoid contravention of Applicable Law), to
exercise such powers hereunder and thereunder as are specifically delegated to
or required of the Administrative Agent by the terms hereof and thereof,
together with such powers as may be incidental thereto (including the release of
Liens on assets Disposed of in accordance with the terms of the Loan Documents).
Each Lender hereby indemnifies (which indemnity shall survive any termination of
this Agreement) the Administrative Agent, pro rata according to such Lender’s
proportionate Total Exposure Amount, from and against any and all liabilities,
obligations, losses, damages, claims, costs or expenses of any kind or nature
whatsoever which may at any time be imposed on, incurred by, or asserted
against, the Administrative Agent in any way relating to or arising out of any
Loan Document, (including reasonable attorneys’ fees), and as to which the
Administrative Agent, is not reimbursed by the Borrower, and without limiting
Borrower’s obligations to do so; provided that, no Lender shall be liable for
the payment of any portion of such liabilities, obligations, losses, damages,
claims, costs or expenses that are determined by a court of competent
jurisdiction in a final proceeding to have resulted from the Administrative
Agent’s gross negligence or willful misconduct. The Administrative Agent shall
be fully justified in failing or refusing to take any action under this
Agreement or any other Loan Document unless it shall first receive such advice
or concurrence of the Required Lenders as it deems appropriate or it shall first
be indemnified to its satisfaction by the Lenders against any and all liability
and expense that may be incurred by it by reason of taking or continuing to take
any such action. If any indemnity in favor of the Administrative Agent shall be
or become, in the Administrative Agent’s determination, inadequate, the
Administrative Agent may call for additional indemnification from the Lenders
and cease to do the acts indemnified against hereunder until such additional
indemnity is given. The Administrative Agent shall in all cases be fully
protected in acting, or refraining from acting, under this Agreement and the
other Loan Documents in accordance with a request of the Required Lenders, and
such request and any action taken or failure to act pursuant thereto shall be
binding upon all of the Secured Parties; provided that the Administrative Agent
shall not be required to take any action that, in its opinion or in the opinion
of its counsel, may expose it to liability or that is contrary to any Loan
Document or applicable requirements of law.

 

Section 9.2.          Funding Reliance, etc. Unless the Administrative Agent
shall have been notified in writing by any Lender by 3:00 p.m. on the Business
Day prior to a Borrowing of Loans that such Lender will not make available the
amount that would constitute its Percentage of such Borrowing of Loans on the
date specified therefor, the Administrative Agent may assume that such Lender
has made such amount available to the Administrative Agent and, in reliance upon
such assumption, make available to the Borrower a corresponding amount. If and
to the extent that such Lender shall not have made such amount available to the
Administrative Agent, such Lender and the Borrower severally agree to repay the
Administrative Agent forthwith on demand such corresponding amount together with
interest thereon, for each day from the date the Administrative Agent made such
amount available to the Borrower to the date such amount is repaid to the
Administrative Agent, at the interest rate applicable at the time to Loans
comprising such Borrowing of Loans and (in the case of a Lender), at the Federal
Funds Rate (for the first two Business Days after which such amount has not been
repaid), and thereafter at the interest rate applicable to Loans comprising such
Borrowing.

 

 -105- 

 

 

Section 9.3.          Exculpation. None of the Administrative Agent or any
Issuer or any of their respective Affiliates or any of their respective
directors, officers, employees or agents (each, an “Agent Indemnified Party”)
shall be liable to any Secured Party for any action taken or omitted to be taken
by it under any Loan Document, or in connection therewith, except for its own
willful misconduct or gross negligence (as determined by a court of competent
jurisdiction in a final and non-appealable judgment), nor responsible for any
recitals or warranties herein or therein, nor for the effectiveness,
enforceability, validity or due execution of any Loan Document, nor for the
creation, perfection or priority of any Liens purported to be created by any of
the Loan Documents, or the validity, genuineness, enforceability, existence,
value or sufficiency of any collateral security, nor to make any inquiry
respecting the performance by any Obligor of its Obligations. Any such inquiry
that may be made by the Administrative Agent or any Issuer shall not obligate
any of them to make any further inquiry or to take any action. The
Administrative Agent and any Issuer shall be entitled to rely upon advice of
counsel concerning legal matters and upon any notice, consent, certificate,
statement or writing that it believes to be genuine and to have been presented
by a proper Person. NOTWITHSTANDING ANYTHING HEREIN TO THE CONTRARY, AND
SPECIFICALLY WITH REFERENCE TO THE PROVISIONS OF SECTIONS 9.1, 9.3, 9.5 AND
9.10, IT IS THE INTENTION OF THE PARTIES HERETO THAT THE ADMINISTRATIVE AGENT
AND EACH ISSUER INDEMNIFIED PARTY BE REIMBURSED OR INDEMNIFIED IN THE CASE OF,
AND NOT BE LIABLE FOR, ITS OWN NEGLIGENCE (OTHER THAN GROSS NEGLIGENCE OR
WILLFUL MISCONDUCT), REGARDLESS OF WHETHER SUCH NEGLIGENCE IS SOLE OR
CONTRIBUTORY, ACTIVE OR PASSIVE, IMPUTED, JOINT OR TECHNICAL.

 

Section 9.4.          Successor. The Administrative Agent may resign as such at
any time upon at least 30 days’ prior notice to the Borrower and all Lenders. If
the Administrative Agent at any time shall resign, the Required Lenders may
appoint another Lender as a successor Administrative Agent that shall thereupon
become the Administrative Agent hereunder. If no successor Administrative Agent
shall have been so appointed by the Required Lenders, and shall have accepted
such appointment, within 30 days after the retiring Administrative Agent’s
giving notice of resignation, then the retiring Administrative Agent may, on
behalf of the Lenders, appoint a successor Administrative Agent, which shall be
one of the Lenders or a commercial banking institution organized under the laws
of the United States (or any State thereof) or a United States branch or agency
of a commercial banking institution, and having a combined capital and surplus
of at least $250,000,000; provided that, if, such retiring Administrative Agent
is unable to find a commercial banking institution that is willing to accept
such appointment and that meets the qualifications set forth in above, the
retiring Administrative Agent’s resignation shall nevertheless thereupon become
effective and the Lenders shall assume and perform all of the duties of the
Administrative Agent hereunder until such time, if any, as the Required Lenders
appoint a successor as provided for above. Upon the acceptance of any
appointment as Administrative Agent hereunder by a successor Administrative
Agent, such successor Administrative Agent shall be entitled to receive from the
retiring Administrative Agent such documents of transfer and assignment as such
successor Administrative Agent may reasonably request, and shall thereupon
succeed to and become vested with all rights, powers, privileges and duties of
the retiring Administrative Agent, and the retiring Administrative Agent shall
be discharged from its duties and obligations under the Loan Documents. After
any retiring Administrative Agent’s resignation hereunder as the Administrative
Agent, the provisions of this Article shall inure to its benefit as to any
actions taken or omitted to be taken by it while it was the Administrative Agent
under the Loan Documents, and Section 10.3 and Section 10.4 shall continue to
inure to its benefit.

 

 -106- 

 

 

Section 9.5.          Revolving Credit Extensions by Administrative Agent and
Issuers. The Administrative Agent and each Issuer shall have the same rights and
powers with respect to (a) the Revolving Credit Extensions made by it or any of
its Affiliates, and (b) the Notes held by it or any of its Affiliates as any
other Lender and may exercise the same as if it were not the Administrative
Agent or an Issuer, as the case may be. The Administrative Agent or any Issuer
and their Affiliates may accept deposits from, lend money to, and generally
engage in any kind of business with the Borrower or any Subsidiary or Affiliate
of the Borrower as if such Administrative Agent were not the Administrative
Agent hereunder or as if such Issuer were not Issuer hereunder, as the case may
be.

 

Section 9.6.          Credit Decisions. Each Lender acknowledges that it has,
independently of the Administrative Agent, the Issuers and each other Lender,
and based on such Lender’s review of the financial information of the Borrower,
the Loan Documents (the terms and provisions of which being satisfactory to such
Lender) and such other documents, information and investigations as such Lender
has deemed appropriate, made its own credit decision to extend its Commitments.
Each Lender also acknowledges that it will, independently of the Administrative
Agent, the Issuers and each other Lender, and based on such other documents,
information and investigations as it shall deem appropriate at any time,
continue to make its own credit decisions as to exercising or not exercising
from time to time any rights and privileges available to it under the Loan
Documents. In this regard, each Lender and Issuer acknowledges, agrees and
consents that Willkie Farr & Gallagher LLP is acting in this transaction as
special counsel to the Administrative Agent only. Each other party hereto will
consult with its own legal counsel to the extent that it deems necessary in
connection with the Loan Documents and the matters contemplated therein.

 

Section 9.7.          Copies, etc. The Administrative Agent shall give prompt
notice to each Lender of each notice or request required or permitted to be
given to the Administrative Agent by the Borrower pursuant to the terms of the
Loan Documents (unless concurrently delivered to the Lenders by the Borrower).
The Administrative Agent will distribute to each Lender each document or
instrument received (other than Borrowing Requests, Issuance Requests and other
notices delivered pursuant to Articles 2 and 3) for its account and copies of
all other communications received by the Administrative Agent from the Borrower
for distribution to the Lenders by the Administrative Agent in accordance with
the terms of the Loan Documents.

 

Section 9.8.          Reliance by Administrative Agent and Issuers. The
Administrative Agent and each Issuer shall be entitled to rely upon any
certification, notice or other communication (including any thereof by
telephone, telecopy, telegram, email or cable) believed by it to be genuine and
correct and to have been signed or sent by or on behalf of the proper Person,
and upon advice and statements of legal counsel, independent accountants and
other experts selected by the Administrative Agent or such Issuer. As to any
matters not expressly provided for by the Loan Documents, the Administrative
Agent and each Issuer shall in all cases be fully protected in acting, or in
refraining from acting, thereunder in accordance with instructions given by the
Required Lenders or all of the Lenders as is required in such circumstance, and
such instructions of such Lenders and any action taken or failure to act
pursuant thereto shall be binding on all Secured Parties. For purposes of
applying amounts in accordance with this Section, the Administrative Agent shall
be entitled to rely upon any Secured Party that has entered into a Hedging
Agreement or Bank Product Agreement with any Obligor for a determination (which
such Secured Party agrees to provide or cause to be provided upon request of the
Administrative Agent) of the outstanding Obligations owed to such Secured Party
under any Hedging Agreement or Bank Product Agreement, as the case may be.
Unless it has actual knowledge evidenced by way of written notice from any such
Secured Party and the Borrower to the contrary, the Administrative Agent, in
acting in such capacity under the Loan Documents, shall be entitled to assume
that no Hedging Agreements or Obligations in respect thereof or Bank Product
Agreement or Bank Product Obligations are in existence or outstanding between
any Secured Party and any Obligor.

 

 -107- 

 

 

Section 9.9.          Defaults. Neither the Administrative Agent nor any Issuer
shall be deemed to have knowledge or notice of the occurrence of a Default or
Borrowing Base Deficiency unless it has received a written notice from a Secured
Party or the Borrower specifying such Default and stating that such notice is a
“Notice of Default”. In the event that the Administrative Agent receives such a
notice of the occurrence of a Default, the Administrative Agent shall give
prompt notice thereof to the Lenders. The Administrative Agent shall (subject to
Section 10.1) take such action with respect to such Default as shall be directed
by the Required Lenders; provided that, unless and until the Administrative
Agent shall have received such directions, the Administrative Agent may (but
shall not be obligated to) take such action, or refrain from taking such action,
with respect to such Default or Borrowing Base Deficiency as it shall deem
advisable in the best interest of the Secured Parties except to the extent that
this Agreement expressly requires that such action be taken, or not be taken,
only with the consent or upon the authorization of the Required Lenders or all
Lenders.

 

Section 9.10.         Posting of Approved Electronic Communications. (a)  In
addition to providing the Administrative Agent with all originals or copies of
all Communications (as defined below) in the manner specified by Section 10.2,
the Borrower hereby also agrees, unless directed otherwise by the Administrative
Agent or unless the electronic mail address referred to below has not been
provided by the Administrative Agent to the Borrower, that it will, or will
cause its Subsidiaries to, provide to the Administrative Agent all information,
documents and other materials that it is obligated to furnish to the
Administrative Agent pursuant to the Loan Documents or to the Lenders under
Section 7.1.1, including all notices, requests, financial statements, financial
and other reports, certificates and other information materials (all such
communications being referred to herein collectively as “Communications”), by
transmitting the Communications in an electronic/soft medium that is properly
identified in a format acceptable to the Administrative Agent to an electronic
mail address as directed by the Administrative Agent.

 

(b)          The Borrower further agrees that the Administrative Agent may make
the Communications available to the Lenders by posting the Communications on
Intralinks or a substantially similar electronic transmission system (the
“Platform”).

 

 -108- 

 

 

(c)          THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE”. THE
INDEMNIFIED PARTIES DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF THE
COMMUNICATIONS OR THE ADEQUACY OF THE PLATFORM AND EXPRESSLY DISCLAIM LIABILITY
FOR ERRORS OR OMISSIONS IN THE COMMUNICATIONS. NO WARRANTY OF ANY KIND, EXPRESS,
IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF MERCHANTABILITY, FITNESS FOR A
PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR FREEDOM FROM
VIRUSES OR OTHER CODE DEFECTS IS MADE BY THE INDEMNIFIED PARTIES IN CONNECTION
WITH THE COMMUNICATIONS OR THE PLATFORM. IN NO EVENT SHALL THE INDEMNIFIED
PARTIES HAVE ANY LIABILITY TO ANY OBLIGOR, ANY LENDER OR ANY OTHER PERSON FOR
DAMAGES OF ANY KIND, WHETHER OR NOT BASED ON STRICT LIABILITY AND INCLUDING
DIRECT OR INDIRECT, SPECIAL, INCIDENTAL OR CONSEQUENTIAL DAMAGES, LOSSES OR
EXPENSES (WHETHER IN TORT, CONTRACT OR OTHERWISE) ARISING OUT OF ANY OBLIGOR’S
OR THE ADMINISTRATIVE AGENT’S TRANSMISSION OF COMMUNICATIONS THROUGH THE
INTERNET, EXCEPT TO THE EXTENT THE LIABILITY OF ANY INDEMNIFIED PARTY IS FOUND
IN A FINAL RULING BY A COURT OF COMPETENT JURISDICTION TO HAVE RESULTED
PRIMARILY FROM SUCH INDEMNIFIED PARTY’S GROSS NEGLIGENCE OR WILLFUL MISCONDUCT.

 

(d)          The Administrative Agent agrees that the receipt of the
Communications by the Administrative Agent at its e-mail address set forth above
shall constitute effective delivery of the Communications to the Administrative
Agent for purposes of the Loan Documents. Each Lender agrees that receipt of
notice to it (as provided in the next sentence) specifying that the
Communications have been posted to the Platform shall constitute effective
delivery of the Communications to such Lender for purposes of the Loan
Documents. Each Lender agrees to notify the Administrative Agent in writing
(including by electronic communication) from time to time of such Lender’s
e-mail address to which the foregoing notice may be sent by electronic
transmission and that the foregoing notice may be sent to such e-mail address.

 

(e)          Nothing herein shall prejudice the right of the Administrative
Agent or any Lender to give any notice or other communication pursuant to any
Loan Document in any other manner specified in such Loan Document.

 

Section 9.11.         Proofs of Claim. The Secured Parties and the Borrower
hereby agree that after the occurrence of an Event of Default pursuant to
Section 8.1.9, in case of the pendency of any receivership, insolvency,
liquidation, bankruptcy, reorganization, arrangement, adjustment, composition or
other judicial proceeding relative to any of the Obligors, the Administrative
Agent (irrespective of whether the principal of any Loan shall then be due and
payable as herein expressed or by declaration or otherwise and irrespective of
whether Administrative Agent shall have made any demand on any of the Obligors)
shall be entitled and empowered, by intervention in such proceeding or
otherwise:

 

(a)          to file and prove a claim for the whole amount of principal and
interest owing and unpaid in respect of the Loans and any other Obligations that
are owing and unpaid and to file such other papers or documents as may be
necessary or advisable in order to have the claims of the Administrative Agent
and other Secured Parties (including any claim for the reasonable compensation,
expenses, disbursements and advances of the Lenders, the Administrative Agent
and its agents and counsel and all other amounts due the Administrative Agent
and other Secured Parties) allowed in such judicial proceeding; and

 

 -109- 

 

 

(b)          to collect and receive any moneys or other property payable or
deliverable on any such claims and to distribute the same;

 

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Secured Party to make such payments to the Administrative Agent and, in the
event that the Administrative Agent shall consent to the making of such payments
directly to the Secured Parties, to pay to the Administrative Agent any amount
due for the reasonable compensation, expenses, disbursements and advances of
Administrative Agent and its agents and counsel, and any other amounts due
Administrative Agent hereunder. Nothing herein contained shall be deemed to
authorize Administrative Agent to authorize or consent to or accept or adopt on
behalf of any Secured Party any plan of reorganization, arrangement, adjustment
or composition affecting the Obligations or the rights of any Secured Party or
to authorize Administrative Agent to vote in respect of the claim of any Secured
Party in any such proceeding. Further, nothing contained in this Section shall
affect or preclude the ability of any Secured Party to (i) file and prove such a
claim in the event that the Administrative Agent has not acted within ten days
prior to any applicable bar date and (ii) require an amendment of the proof of
claim to accurately reflect such Secured Party’s outstanding Obligations.

 

Section 9.12.         Security Matters; Authority of Administrative Agent to
Release Collateral. (a)  Each Lender and each Issuer and other Secured Party (by
their acceptance of the benefits of any Collateral) acknowledges and agrees that
the Administrative Agent has entered into the Security Documents on behalf of
itself and the Secured Parties, and the Secured Parties hereby agree to be bound
by the terms of such Security Documents, acknowledge receipt of copies of such
Security Documents and consent to the rights, powers, remedies, indemnities and
exculpations given to the Administrative Agent thereunder. All rights, powers
and remedies available to the Administrative Agent and the Secured Parties with
respect to the Collateral, or otherwise pursuant to the Security Documents,
shall be subject to the provisions of such Security Documents. In the event of
any conflict or inconsistency between the terms and provisions of this Agreement
and the terms and provisions of such Security Documents, the terms and
provisions of such Security Documents shall govern and control except that this
Agreement shall govern and control the rights, powers, duties, immunities and
indemnities of the Administrative Agent. The Administrative Agent may, without
the consent of the Issuers or Lenders, (i) amend, supplement, restate or
otherwise modify any Control Agreement and other Security Documents in order to
cure any defect or inconsistency therein, to make any change not inconsistent
with the provisions thereof or to cure any ambiguity or correct any mistake
therein, provided that such amendment, supplement, restatement or modification
does not adversely affect the interests of any Secured Parties and (ii) agree to
such replacements, updates and supplements of any exhibit or schedule to a
Control Agreement and the exhibits and schedules to the Security Documents as
the Administrative Agent deems reasonable, including without limitation to
update any supplemental information, add additional accounts or replace or
terminate existing accounts; provided that clauses (i) and (ii) above shall not
be construed to permit the Administrative Agent to agree to changes of the type
described in clauses (a) through (g) of Section 10.1 unless the Administrative
Agent shall have obtained the requisite consents as specified in Section 10.1.

 

 -110- 

 

 

(b)          Each Lender, Issuer and other Secured Party (by their acceptance of
the benefits of any Collateral) hereby authorizes the Administrative Agent to
release any collateral that is permitted to be sold or released pursuant to the
terms of the Loan Documents. Each Lender, Issuer and other Secured Party hereby
authorizes the Administrative Agent to execute and deliver to the Borrower, at
the Borrower’s sole cost and expense, any and all releases of Liens, termination
statements, assignments or other documents reasonably requested by the Borrower
in connection with any sale or other Disposition of Property to the extent such
sale or other Disposition is permitted by the terms of this Agreement or is
otherwise authorized by the terms of the Loan Documents.

 

(c)          Any Secured Party may assign or otherwise transfer (in whole or in
part) its interest pursuant to any Hedging Agreement with the Borrower (or a
Subsidiary Guarantor) to an Approved Counterparty that is or becomes a Lender or
an Affiliate of a Lender at the time of such transfer and such Hedging Agreement
shall remain secured by the Loan Documents to the same extent that such Hedging
Agreement was secured hereunder when the original Secured Party was the
counterparty to such Hedging Agreement.

 

Section 9.13.         Withholding Tax. To the extent required by any applicable
law, the Administrative Agent may withhold from any payment to any Lender or
Issuer an amount equivalent to any applicable withholding tax. Without limiting
the provisions of Section 4.6, each Lender and the Issuer shall, and does
hereby, indemnify the Administrative Agent, and shall make payable in respect
thereof within 30 days after demand therefor, against any and all Taxes and any
and all related losses, claims, liabilities and expenses (including fees,
charges and disbursements of any counsel for the Administrative Agent) incurred
by or asserted against the Administrative Agent by the Internal Revenue Service
or any other Governmental Authority as a result of the failure of the
Administrative Agent to properly withhold Tax from amounts paid to or for the
account of any Lender for any reason (including, without limitation, because the
appropriate form was not delivered or not properly executed, or because such
Lender failed to notify the Administrative Agent of a change in circumstance
that rendered the exemption from, or reduction of withholding tax ineffective).
A certificate as to the amount of such payment or liability delivered to any
Lender or Issuer by the Administrative Agent shall be conclusive absent manifest
error. Each Lender and Issuer hereby authorizes the Administrative Agent to set
off and apply any and all amounts at any time owing to such Lender or Issuer
under this Agreement or any other Loan Document against any amount due the
Administrative Agent under this Section 9.13. The agreement in this Section 9.13
shall survive the resignation and/or replacement of the Administrative Agent,
any assignment of rights by, or the replacement of, a Lender, the termination of
the Commitments and the repayment, satisfaction or discharge of all other
Obligations.

 

 -111- 

 





 

ARTICLE 10.

MISCELLANEOUS PROVISIONS

 

Section 10.1.         Waivers, Amendments, etc. The provisions of each Loan
Document (other than Hedging Agreements, Letters of Credit or the Fee Letter,
which shall be modified only in accordance with their respective terms, or as
otherwise permitted under Section 9.12 hereof) may from time to time be amended,
modified or waived, if such amendment, modification or waiver is in writing and
consented to by the Borrower and the Required Lenders; provided, that no other
such amendment, modification or waiver shall:

 

(a)              modify clause (b) of Section 4.7, Section 4.8 (as it relates to
sharing of payments) or this Section 10.1, in each case, without the consent of
all Lenders;

 

(b)             increase the aggregate amount of any Revolving Credit Extensions
required to be made by a Lender pursuant to its Commitments, extend the
Commitment Termination Date of Revolving Credit Extensions made (or participated
in) by a Lender or extend the final Stated Maturity Date for any Lender’s Loans,
in each case without the consent of such Lender (it being agreed, however, that
any vote to rescind any acceleration made pursuant to Section 8.3 of amounts
owing with respect to the Loans and other Obligations shall only require the
vote of the Required Lenders);

 

(c)             reduce the principal amount of or reduce the rate of interest on
any Lender’s Loan, reduce any fees described in Article 3 payable to any Lender
or extend the date on which principal, interest or fees are payable in respect
of such Lender’s Loans, in each case without the consent of such Lender
(provided that, the vote of Required Lenders shall be sufficient to waive the
payment, or reduce the increased portion, of interest accruing under
Section 3.2.2);

 

(d)             reduce the percentage set forth in the definition of “Required
Lenders” or “Required Borrowing Base Lenders” or modify any requirement
hereunder that any particular action be taken by all Lenders without the consent
of all Lenders;

 

(e)             increase the Stated Amount of any Letter of Credit unless
consented to by the Issuer of such Letter of Credit;

 

(f)              except as otherwise expressly provided in a Loan Document,
release (i) the Borrower from its Obligations under the Loan Documents or any
Guarantor from its obligations under the Guaranty or any Security Document to
which it is a party or (ii) all or substantially all of the collateral under the
Loan Documents, in each case without the consent of all Lenders; or

 

(g)             affect adversely the interests, rights or obligations of the
Administrative Agent (in its capacity as the Administrative Agent) or any Issuer
(in its capacity as Issuer), unless consented to by the Administrative Agent or
such Issuer, as the case may be.

 

 -112- 

 

 

No failure or delay on the part of any Secured Party in exercising any power or
right under any Loan Document shall operate as a waiver thereof, nor shall any
single or partial exercise of any such power or right preclude any other or
further exercise thereof or the exercise of any other power or right. No notice
to or demand on any Obligor in any case shall entitle it to any notice or demand
in similar or other circumstances. No waiver or approval by any Secured Party
under any Loan Document shall, except as may be otherwise stated in such waiver
or approval, be applicable to subsequent transactions or events. No waiver or
approval hereunder shall require any similar or dissimilar waiver or approval
thereafter to be granted hereunder.

 

Section 10.2.          Notices; Time. All notices and other communications
provided under each Loan Document shall be in writing, by facsimile or by
electronic mail and addressed, delivered or transmitted, if to the Borrower, the
Administrative Agent, a Lender or an Issuer, to the applicable Person at its
address or facsimile number or e-mail address set forth on Schedule II hereto or
set forth in the Lender Assignment Agreement, or at such other address or
facsimile number or e-mail address as may be designated by such party in a
notice to the other parties. Any notice, if mailed and properly addressed with
postage prepaid or if properly addressed and sent by pre-paid courier service,
shall be deemed given when received; any notice, if transmitted by facsimile or
by electronic mail, shall be deemed given when the confirmation of transmission
thereof is received by the transmitter. Electronic mail and Internet and
intranet websites may also be used to distribute routine communications by the
Administrative Agent to each Lender, such as financial statements and other
information as provided in Section 7.1.1 and for the distribution and execution
of Loan Documents for execution by the parties thereto. The parties hereto agree
that delivery of an executed counterpart of a signature page to this Agreement
and each other Loan Document by facsimile (or electronic transmission) shall be
effective as delivery of an original executed counterpart of this Agreement or
such other Loan Document. Unless otherwise indicated, all references to the time
of a day in a Loan Document shall refer to New York time. Any notice received by
a recipient after its normal business hours shall be deemed received upon the
opening of such recipient’s next Business Day.

 

Section 10.3.          Payment of Costs and Expenses. The Borrower agrees to pay
on demand all reasonable out-of-pocket expenses of the Lead Arrangers and the
Administrative Agent (including the reasonable and documented fees and
out-of-pocket expenses of Willkie Farr & Gallagher LLP, counsel to the
Administrative Agent, and of local counsel, if any, who may be retained by or on
behalf of the Administrative Agent and including, without limitation, the
reasonable and documented fees, charges and disbursements of other outside
consultants (including technical and financial advisors) for the Administrative
Agent, the reasonable travel, photocopy, mailing, courier, telephone and other
similar expenses, including all Intralinks expenses, and the cost of
environmental audits and surveys and appraisals) in connection with:

 

(a)           the review, negotiation, preparation, execution and delivery of
each Loan Document, including schedules and exhibits, and any amendments,
waivers, consents, supplements or other modifications to any Loan Document as
may from time to time hereafter be required, whether or not the transactions
contemplated hereby are consummated; and

 

(b)           the filing or recording of any Loan Document (including the Filing
Statements) and all amendments, supplements, amendment and restatements and
other modifications to any thereof, searches made following the Effective Date
in jurisdictions where Filing Statements (or other documents evidencing Liens in
favor of the Secured Parties) have been recorded and any and all other documents
or instruments of further assurance required to be filed or recorded by the
terms of any Loan Document; and

 

 -113- 

 

 

(c)            the preparation and review of the form of any document or
instrument relevant to any Loan Document.

 

The Borrower further agrees to pay, and to save each Secured Party harmless from
all liability for, any stamp or other taxes that may be payable in connection
with the execution or delivery of each Loan Document, the Revolving Credit
Extensions or the issuance of the Notes. The Borrower also agrees to reimburse
the Secured Parties upon demand for all reasonable and documented out-of-pocket
expenses (including reasonable and documented attorneys’ fees and legal expenses
of one counsel for the Lenders and the reasonable and documented fees and
expenses of outside consultants) and settlement costs incurred in connection
with (x) the negotiation of any restructuring or “work-out” with the Borrower,
whether or not consummated, of any Obligations and (y) the enforcement of any
Obligations.

 

Section 10.4.          Indemnification. In consideration of the execution and
delivery of this Agreement by each Secured Party, the Borrower hereby
indemnifies, exonerates and holds each Secured Party, the Affiliates of each
Secured Party and each of their respective officers, directors, employees and
agents (collectively, the “Indemnified Parties”) free and harmless from and
against any and all actions, causes of action, suits, losses, costs, liabilities
and damages, and expenses incurred in connection therewith (irrespective of
whether any such Indemnified Party is a party to the action for which
indemnification hereunder is sought), including reasonable attorneys’ fees and
disbursements, whether incurred in connection with actions between or among the
parties hereto or the parties hereto and third parties (collectively, the
“Indemnified Liabilities”), incurred by the Indemnified Parties or any of them
as a result of, or arising out of, or relating to

 

(a)           any transaction financed or to be financed in whole or in part,
directly or indirectly, with the proceeds of any Revolving Credit Extension or
Term Loan;

 

(b)           the entering into and performance of any Loan Document by any of
the Indemnified Parties (including any action brought by or on behalf of the
Borrower as the result of any determination by the Required Lenders pursuant to
Article V not to fund any Revolving Credit Extension, provided that, any such
action is resolved in favor of such Indemnified Party);

 

(c)           the Loan Documents, the Revolving Credit Extensions, the Term
Loans and the extension of the Commitments, the failure of any Obligor to comply
with the terms of the Loan Documents or Applicable Law, the inaccuracy of any
representation or warranty of any Obligor set forth in the Loan Documents or in
a certificate, instrument or document delivered in connection therewith, and the
use by any Obligor of the proceeds of any Revolving Credit Extension or Term
Loan;

 

(d)           any investigation, litigation or proceeding related to any
acquisition or proposed acquisition by any Obligor or any Subsidiary thereof of
all or any portion of the Capital Securities or assets of any Person, whether or
not an Indemnified Party is party thereto;

 

 -114- 

 

 

(e)           any investigation, litigation or proceeding related to any
environmental cleanup, audit, compliance or other matter relating to the
protection of the environment or the Release by any Obligor or any Subsidiary
thereof of any Hazardous Material;

 

(f)            the presence on or under, or the escape, seepage, leakage,
spillage, discharge, emission, discharging or releases from, any real property
owned or operated by any Obligor or any Subsidiary thereof of any Hazardous
Material (including any losses, liabilities, damages, injuries, costs, expenses
or claims asserted or arising under any Environmental Law), regardless of
whether caused by, or within the control of, such Obligor or Subsidiary; or

 

(g)           each Lender’s Environmental Liability (the indemnification herein
shall survive repayment of the Obligations and any transfer of the property of
any Obligor or its Subsidiaries by foreclosure or by a deed in lieu of
foreclosure for any Lender’s Environmental Liability, regardless of whether
caused by, or within the control of, such Obligor or such Subsidiary);

 

provided that the Borrower shall not be required to indemnify any Indemnified
Party to the extent the applicable Indemnified Liability (i) arises by reason of
such Indemnified Party’s gross negligence or willful misconduct, (ii) resulted
from a claim brought by the Borrower against any Indemnified Party of any
material breach in bad faith of such Indemnified Party’s funding obligations
under this Agreement or (iii) is on account of a dispute solely among
Indemnified Parties (other than the Administrative Agent in its role as such) to
the extent such dispute does not involve and is not related to any act, omission
or representation on the part of, or any information provided by or on behalf of
any Obligor, in each case, as determined by a court of competent jurisdiction in
a final and non-appealable judgment. Each Obligor and its successors and assigns
hereby waive, release and agree not to make any claim or bring any cost recovery
action against, any Indemnified Party under CERCLA or any state, provincial or
foreign equivalent, or any similar law now existing or hereafter enacted, except
for liabilities arising from an Indemnified Party’s gross negligence or willful
misconduct (as determined by a court of competent jurisdiction in a final and
non-appealable judgment). It is expressly understood and agreed that to the
extent that any Indemnified Party is strictly liable under any Environmental
Laws, each Obligor’s obligation to such Indemnified Party under this indemnity
shall likewise be without regard to fault on the part of any Obligor with
respect to the violation or condition that results in liability of an
Indemnified Party. If and to the extent that the foregoing undertaking may be
unenforceable for any reason, each Obligor agrees to make the maximum
contribution to the payment and satisfaction of each of the Indemnified
Liabilities that is permissible under Applicable Law. To the extent permitted by
Applicable Law, the Obligors shall not assert, and hereby waive, any claim
against any Indemnified Party, on any theory of liability, for special,
indirect, consequential or punitive damages (as opposed to direct or actual
damages) arising out of, in connection with, or as a result of, this Agreement
or any agreement or instrument contemplated hereby, any Loan or Letter of Credit
or the use of the proceeds thereof. NOTWITHSTANDING ANYTHING HEREIN TO THE
CONTRARY, IT IS THE INTENTION OF THE PARTIES HERETO THAT EACH INDEMNIFIED PARTY
BE INDEMNIFIED IN THE CASE OF ITS OWN NEGLIGENCE (OTHER THAN GROSS NEGLIGENCE OR
WILLFUL MISCONDUCT), REGARDLESS OF WHETHER SUCH NEGLIGENCE IS SOLE OR
CONTRIBUTORY, ACTIVE OR PASSIVE, IMPUTED, JOINT OR TECHNICAL. No Indemnified
Party referred to above shall be liable for any damages arising from the use by
unintended recipients of any information or other materials distributed by it
through telecommunications, electronic or other information transmission systems
in connection with this Agreement or the other Loan Documents or the
transactions contemplated hereby or thereby.

 

 -115- 

 

 

Section 10.5.         Survival. The obligations of the Borrower under
Sections 4.3, 4.4, 4.5, 4.6, 10.3 and 10.4, and the obligations of the Lenders
under Section 9.1, shall in each case survive any assignment from one Lender to
another (in the case of Sections 10.3 and 10.4), until the occurrence of the
Termination Date. The representations and warranties made by each Obligor in
each Loan Document shall survive the execution and delivery of such Loan
Document.

 

Section 10.6.         Severability. Any provision of any Loan Document that is
prohibited or unenforceable in any jurisdiction shall, as to such provision and
such jurisdiction, be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining provisions of such Loan
Document or affecting the validity or enforceability of such provision in any
other jurisdiction.

 

Section 10.7.          Headings. The various headings of each Loan Document are
inserted for convenience only and shall not affect the meaning or interpretation
of such Loan Document or any provisions thereof.

 

Section 10.8.          Execution in Counterparts, Effectiveness, etc. This
Agreement may be executed by the parties hereto in several counterparts, each of
which shall be an original (whether such counterpart is originally executed or
an electronic copy of an original and each party hereto expressly waives its
rights to receive originally executed documents other than with respect to any
Notes) and all of which shall constitute together but one and the same
agreement. This Agreement shall become effective when the conditions in
Section 5.1 have been satisfied or waived in accordance with the provisions
hereof and of the Confirmation Order. The parties hereto agree that delivery of
a counterpart of a signature page to this Agreement and each other Loan Document
by facsimile or electronic transmission shall be effective as delivery of an
original executed counterpart of this Agreement or such other Loan Document.

 

Section 10.9.          Governing Law. EACH LOAN DOCUMENT (OTHER THAN THE LETTERS
OF CREDIT, TO THE EXTENT SPECIFIED BELOW AND EXCEPT AS OTHERWISE EXPRESSLY SET
FORTH IN A LOAN DOCUMENT) WILL EACH BE DEEMED TO BE A CONTRACT MADE UNDER AND
GOVERNED BY THE INTERNAL LAWS OF THE STATE OF NEW YORK (INCLUDING FOR SUCH
PURPOSE SECTIONS 5-1401 AND 5-1402 OF THE GENERAL OBLIGATIONS LAW OF THE STATE
OF NEW YORK). EACH LETTER OF CREDIT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OR RULES DESIGNATED IN SUCH LETTER OF CREDIT, OR IF NO
LAWS OR RULES ARE DESIGNATED, THE INTERNATIONAL STANDBY PRACTICES (ISP98
INTERNATIONAL CHAMBER OF COMMERCE PUBLICATION NUMBER 590 (THE “ISP RULES”)) AND,
AS TO MATTERS NOT GOVERNED BY THE ISP RULES, THE INTERNAL LAWS OF THE STATE OF
NEW YORK.

 

 -116- 

 

 

Section 10.10.        Successors and Assigns. This Agreement shall be binding
upon and shall inure to the benefit of the parties hereto and their respective
successors and assigns; provided that, the Borrower may not assign or transfer
its rights or obligations hereunder without the consent of all Lenders.

 

Section 10.11.       Sale and Transfer of Revolving Credit Extensions;
Participations in Revolving Credit Extensions; Notes. Each Lender may assign, or
sell participations in, its Loans, Letters of Credit and Commitments to one or
more other Persons in accordance with the terms set forth below.

 

(a)            Any Lender may, with the consent of the Administrative Agent,
each Issuer and, so long as no Event of Default has occurred and is continuing,
the Borrower (such consent not to be unreasonably withheld or delayed and shall
not be required for an assignment to any other Lender, or Affiliate thereof),
assign to one or more Eligible Assignees all or a portion of its rights and
obligations under this Agreement (including all or a portion of its Commitments
or Loans at the time owing to it); provided that:

 

(i)          the aggregate amount of the Commitments (which for this purpose
includes Loans outstanding thereunder), principal outstanding balance of the
Loans of the assigning Lender subject to each such assignment (determined as of
the date the Lender Assignment Agreement with respect to such assignment is
delivered to the Administrative Agent) shall not be less than $1,000,000, unless
(A) the Administrative Agent and, so long as no Event of Default has occurred
and is continuing, the Borrower otherwise consents (each such consent not to be
unreasonably withheld or delayed); (B) such assignment is an assignment of the
entire remaining amount of the assigning Lender’s Commitments and Loans at the
time owing to it, (C) such assignment is an assignment to a Lender or an
Affiliate of a Lender or an Approved Fund with respect to a Lender, or (D) such
assignment is to one or more Eligible Assignees managed by an Affiliate of such
Eligible Assignee(s) and the aggregate amount of such assignments is not less
than $1,000,000;

 

(ii)         each assignment (whether a partial or complete assignment) shall be
made as an assignment of a proportionate part of all the assigning Lender’s
rights and obligations under this Agreement with respect to the Loans (including
the Revolving Loans and the Term Loans), the Revolving Credit Commitments, and
the Letter of Credit Commitments assigned and any assignment that does not
include the same Percentage of the Revolving Loans, the Revolving Credit
Commitments, the Letter of Credit Commitments and the Term Loans shall be null
and void and of no effect; and

 

(iii)        the parties to each assignment shall (A) electronically execute and
deliver to the Administrative Agent a Lender Assignment Agreement via an
electronic settlement system acceptable to the Administrative Agent or (B) with
the consent of the Administrative Agent, manually execute and deliver to the
Administrative Agent a Lender Assignment Agreement, together with, in either
case, a processing and recordation fee of $3,500 (which fee may be waived or
reduced in the sole discretion of the Administrative Agent) and if the Eligible
Assignee is not a Lender, administrative details information with respect to
such Eligible Assignee and applicable tax forms.

 

 -117- 

 

 

(b)          Subject to acceptance and recording thereof by the Administrative
Agent pursuant to clause (c), from and after the effective date specified in
each Lender Assignment Agreement, (i) the Eligible Assignee thereunder shall be
a party hereto and, to the extent of the interest assigned by such Lender
Assignment Agreement, have the rights and obligations of a Lender under this
Agreement, and (ii) the assigning Lender thereunder shall, to the extent of the
interest assigned by such Lender Assignment Agreement, subject to Section 10.5,
be released from its obligations under this Agreement (and, in the case of a
Lender Assignment Agreement covering all of the assigning Lender’s rights and
obligations under this Agreement, such Lender shall cease to be a party hereto,
but shall continue to be entitled to the benefits of any provisions of this
Agreement that by their terms survive the termination of this Agreement). If the
consent of the Borrower to an assignment or to an Eligible Assignee is required
hereunder (including a consent to an assignment that does not meet the minimum
assignment thresholds specified in this Section), the Borrower shall be deemed
to have given its consent ten days after the date notice thereof has been
delivered by the assigning Lender (through the Administrative Agent) unless such
consent is expressly refused by the Borrower prior to such tenth day.

 

(c)          The Administrative Agent shall record each assignment made in
accordance with this Section 10.11 or in accordance with Section 2.9 in the
Register pursuant to clause (a) of Section 2.7 and periodically give the
Borrower notice of such assignments. The Register shall be available for
inspection by the Borrower and any Lender, as to its Commitments only, at any
reasonable time and from time to time upon reasonable prior notice.

 

(d)          Any Lender may, without the consent of, or notice to, the Borrower
or the Administrative Agent, sell participations to one or more banks or other
entities (a “Participant”) in all or a portion of such Lender’s rights and/or
obligations under this Agreement (including all or a portion of its Commitments
and/or Loans owing to it); provided that (i) such Lender’s obligations under
this Agreement shall remain unchanged, (ii) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations
and (iii) the Borrower, the Administrative Agent and the other Lenders shall
continue to deal solely and directly with such Lender in connection with such
Lender’s rights and obligations under this Agreement. Any agreement or
instrument pursuant to which a Lender sells such a participation shall provide
that such Lender shall retain the sole right to enforce this Agreement and to
approve any amendment, modification or waiver of any provision of this
Agreement; provided that such agreement or instrument may provide that such
Lender will not, without the consent of the Participant, agree to any amendment,
modification or waiver with respect to any of the items set forth in clauses (a)
through (d) or (f) of Section 10.1, in each case except as otherwise
specifically provided in a Loan Document. Subject to clause (e), the Borrower
agrees that each Participant shall be entitled to the benefits of Sections 4.3,
4.4, 4.5, 4.6, 7.1.1, 10.3 and 10.4 to the same extent as if it were a Lender
and had acquired its interest by assignment pursuant to clause (b). To the
extent permitted by law, each Participant also shall be entitled to the benefits
of Section 4.9 as though it were a Lender, provided such Participant agrees to
be subject to Section 4.8 as though it were a Lender; provided that no Lender
shall have any obligation to disclose all or any portion of the Participant
Register (including the identity of any Participant or any information relating
to a Participant’s interest in any commitments, loans, letters of credit or its
other obligations under any Loan Document) to any Person except to the extent
that such disclosure is necessary to establish that such commitment, loan,
letter of credit or other obligation is in registered form under
Section 5f.103-1(c) of the United States Treasury Regulations.

 

 -118- 

 

 

(e)          A Participant shall not be entitled to receive any greater payment
under Sections 4.3, 4.4, 4.5, 4.6, 10.3 and 10.4, as of the time of the sale of
such participation, than the applicable Lender would have been entitled to
receive with respect to the participation sold to such Participant, unless the
sale of the participation to such Participant is made with the Borrower’s prior
written consent. A Participant that would be a Non-U.S. Lender if it were a
Lender shall not be entitled to the benefits of Section 4.6 unless the Borrower
is notified of the participation sold to such Participant and such Participant
agrees, for the benefit of the Borrower to comply with the requirements set
forth in Section 4.6 as though it were a Lender. In addition, if at the time of
the sale of such participation, any greater Taxes subject to payment under
Section 4.6 would apply to the Participant than applied to the applicable
Lender, then such Participant shall not be entitled to any payment under
Section 4.6 with respect to the portion of such Taxes as exceeds the Taxes
applicable to the Lender at the time of the sale of the participation unless the
Participant’s request for the Borrower’s prior written consent for the
Participation described in the first sentence of this clause states that such
greater Taxes would be applicable to such Participant, it being understood that
the Participant shall be entitled to additional payments under Section 4.6 to
the extent such Lender selling the participation would be entitled to any
payment resulting from a Change in Law occurring after the time the
participation was sold. Each Lender that sells a participation or makes a grant
to a SPC shall, acting solely for this purpose as a non-fiduciary agent of the
Borrower maintain a register on which it enters the name and address of each
Participant and SPC and the principal amounts (and stated interest) of each
Participant’s or SPC’s interest in the Loans or other obligations under the Loan
Documents (the “Participant Register”). The entries in the Participant Register
shall be conclusive absent manifest error, and such Lender shall treat each
Person whose name is recorded in the Participant Register as the owner of such
participation for all purposes of this Agreement notwithstanding any notice to
the contrary.

 

(f)          Any Lender may at any time pledge or assign a security interest in
all or any portion of its rights under this Agreement to secure obligations of
such Lender, including any pledge or assignment to secure obligations to a
Federal Reserve Bank or central bank having jurisdiction over such Lender;
provided that no such pledge or assignment of a security interest shall release
a Lender from any of its obligations hereunder or substitute any such pledgee or
assignee for such Lender as a party hereto.

 



 -119- 

 

 

 

(g)          Notwithstanding anything to the contrary contained herein, any
Lender (“Granting Lender”) may grant to a special purpose funding vehicle (a
“SPC”), identified as such in writing from time to time by the Granting Lender
to the Administrative Agent and the Borrower, the option to provide to the
Borrower all or any part of any Loan that such Granting Lender would otherwise
be obligated to make to the Borrower pursuant to this Agreement; provided that
(x) nothing herein shall constitute a commitment by any SPC to make any Loans
and (y) if an SPC elects not to exercise such option or otherwise fails to
provide all or any part of such Loan, the Granting Lender shall be obligated to
make such Loan pursuant to the terms hereof. The making of a Loan by an SPC
hereunder shall utilize the corresponding Commitment of the Granting Lender to
the same extent, and as if, such Loan were made by such Granting Lender. Each
party hereto hereby agrees that no SPC shall be liable for any indemnity or
similar payment obligation under this Agreement (all liability for which shall
remain with the Granting Lender). In furtherance of the foregoing, each party
hereto hereby agrees (which agreement shall survive the termination of this
Agreement) that, prior to the date that is one year and one day after the
payment in full of all outstanding commercial paper or other senior indebtedness
of any SPC, it will not institute against, or join any other person in
instituting against, such SPC any bankruptcy, reorganization, arrangement,
insolvency or liquidation proceedings under the laws of the United States or any
State thereof. In addition, notwithstanding anything to the contrary contained
in this clause, any SPC may (i) with notice to, but without the prior written
consent of, the Borrower or the Administrative Agent and without paying any
processing fee therefor, assign all or a portion of its interests in any Loans
to the Granting Lender or to any financial institutions (consented to by the
Borrower, and the Administrative Agent) providing liquidity and/or credit
support to or for the account of such SPC to support the funding or maintenance
of Loans and (ii) disclose on a confidential basis any non-public information
relating to its Loans to any rating agency, commercial paper dealer or provider
of any surety, guarantee or credit or liquidity enhancement to such SPC. This
Section may not be amended without the written consent of the SPC. The Borrower
acknowledges and agrees, subject to the next sentence, that, to the fullest
extent permitted under Applicable Law, each SPC, for purposes of Sections 4.3,
4.4, 4.5, 4.6, 4.8, 4.9, 10.3 and 10.4, shall be considered a Lender. The
Borrower shall not be required to pay any amount under Sections 4.3, 4.4, 4.5,
4.6, 10.3 and 10.4 that is greater than the amount that it would have been
required to pay had no grant been made by a Granting Lender to a SPC.

 

(h)          Notwithstanding anything to the contrary contained herein, but
subject to the provisions of Section 10.11(a), any Lender may, at any time,
assign all or a portion of its rights and obligations under this Agreement in
respect of its Loans and Commitments to an Affiliated Lender; provided that an
Affiliated Lender shall make a representation and warranty to the assigning
Lender that at the time of the assignment, the Affiliated Lender is not in
possession of any material non-public information (within the meaning of United
States securities laws) with respect to the Borrower and its Subsidiaries that
has not been disclosed to such assigning Lender or the Lenders generally (other
than because any such Lender has elected not to receive such material non-public
information); provided further that, by its acquisition of Loans and
Commitments, an Affiliated Lender shall be deemed to have acknowledged and
agreed that:

 

(i)          it shall not have any right to (A) attend (including by telephone)
any meeting or discussions (or portion thereof) among the Administrative Agent
or any Lender to which representatives of the Borrower are not then present, (B)
receive any information or material prepared by the Administrative Agent, or any
Lender or any communication by or among Administrative Agent and one or more
Lenders, except to the extent such information or materials have been made
available to the Borrower or its representatives (and in any case, other than
the right to receive notices of prepayments and other administrative notices in
respect of its Loans required to be delivered to Lenders pursuant to Section 2),
or (C) make or bring (or participate in, other than as a passive participant in
or recipient of its pro rata benefits of) any claim, in its capacity as a
Lender, against the Administrative Agent, or any other Lender with respect to
any duties or obligations or alleged duties or obligations of the Administrative
Agent or any other such Lender under the Loan Documents;

 

 -120- 

 

 

(ii)         except with respect to any amendment, modification, waiver, consent
or other action that (a) alters an Affiliated Lender’s pro rata share of any
payments given to all Lenders, (b) disproportionately affects such Affiliated
Lender or (c) extends or postpones the final maturity, reduces the principal,
interest or fees that are payable or releases all or substantially all the value
of the Guarantees or releases Liens on all or substantially all of the
Collateral, the Loans held by an Affiliated Lender shall be disregarded in both
the numerator and denominator in the calculation of any Lender vote (and shall
be deemed to have been voted in the same percentage as all other applicable
Lenders that are not Affiliated Lenders voted if necessary to give legal effect
to this paragraph) under any Loan Document;

 

(iii)        the aggregate principal amount of Loans held by Affiliated Lenders
at the time of such assignment may not exceed 25% of the aggregate principal
amount of all Loans outstanding at such time under this Agreement; and

 

(iv)        any such Loans acquired by an Affiliated Lender may, with the
consent of the Borrower, be contributed to the Borrower and exchanged for debt
or equity securities that are otherwise permitted to be issued at such time (and
such contribution and/or exchange shall be permitted hereunder notwithstanding
the non-pro rata reduction and repayment of such Lender’s Loans and Commitments
hereunder as a result thereof).

 

Section 10.12.        Other Transactions; No Fiduciary Duty. Nothing contained
herein shall preclude the Administrative Agent, any Issuer or any other Lender
from engaging in any transaction, in addition to those contemplated by the Loan
Documents, with the Borrower or any of its Affiliates in which the Borrower or
such Affiliate is not restricted hereby from engaging with any other Person. No
Secured Party shall have any fiduciary duty or obligation to the Borrower or any
other Obligor with respect to any Loan Document or any transaction contemplated
thereby.

 

 -121- 

 

 

Section 10.13.       Forum Selection and Consent to Jurisdiction. ANY LITIGATION
BASED HEREON, OR ARISING OUT OF, UNDER, OR IN CONNECTION WITH, ANY LOAN
DOCUMENT, OR ANY COURSE OF CONDUCT, COURSE OF DEALING, STATEMENTS (WHETHER ORAL
OR WRITTEN) OR ACTIONS OF THE ADMINISTRATIVE AGENT, THE LENDERS, ANY ISSUER, THE
BORROWER OR ANY OTHER OBLIGOR IN CONNECTION HEREWITH OR THEREWITH SHALL BE
BROUGHT AND MAINTAINED IN THE COURTS OF THE STATE OF NEW YORK OR IN THE UNITED
STATES DISTRICT COURT FOR THE SOUTHERN DISTRICT OF NEW YORK; PROVIDED THAT, ANY
SUIT SEEKING ENFORCEMENT AGAINST ANY COLLATERAL OR OTHER PROPERTY MAY BE
BROUGHT, AT THE ADMINISTRATIVE AGENT’S OPTION, IN THE COURTS OF ANY JURISDICTION
WHERE SUCH COLLATERAL OR OTHER PROPERTY MAY BE FOUND. THE BORROWER AND THE OTHER
OBLIGORS IRREVOCABLY CONSENT TO THE SERVICE OF PROCESS BY CERTIFIED MAIL, RETURN
RECEIPT REQUESTED, OR BY PERSONAL SERVICE WITHIN OR WITHOUT THE STATE OF NEW
YORK AT THE ADDRESS FOR NOTICES SPECIFIED IN SECTION 10.2. THE BORROWER AND THE
OTHER OBLIGORS HEREBY EXPRESSLY AND IRREVOCABLY WAIVE, TO THE FULLEST EXTENT
PERMITTED BY LAW, ANY OBJECTION WHICH IT MAY HAVE OR HEREAFTER MAY HAVE TO THE
LAYING OF VENUE OF ANY SUCH LITIGATION BROUGHT IN ANY SUCH COURT REFERRED TO
ABOVE AND ANY CLAIM THAT ANY SUCH LITIGATION HAS BEEN BROUGHT IN AN INCONVENIENT
FORUM. TO THE EXTENT THAT THE BORROWER AND THE OTHER OBLIGORS HAVE OR HEREAFTER
MAY ACQUIRE ANY IMMUNITY FROM JURISDICTION OF ANY COURT OR FROM ANY LEGAL
PROCESS (WHETHER THROUGH SERVICE OR NOTICE, ATTACHMENT PRIOR TO JUDGMENT,
ATTACHMENT IN AID OF EXECUTION OR OTHERWISE) WITH RESPECT TO ITSELF OR ITS
PROPERTY, THE BORROWER AND THE OTHER OBLIGORS HEREBY IRREVOCABLY WAIVE TO THE
FULLEST EXTENT PERMITTED BY LAW SUCH IMMUNITY IN RESPECT OF ITS OBLIGATIONS
UNDER THE LOAN DOCUMENTS.

 

Section 10.14.       Waiver of Jury Trial. THE ADMINISTRATIVE AGENT, EACH
LENDER, EACH ISSUER, THE BORROWER AND THE OTHER OBLIGORS HEREBY KNOWINGLY,
VOLUNTARILY AND INTENTIONALLY WAIVE TO THE FULLEST EXTENT PERMITTED BY LAW ANY
RIGHTS THEY MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY LITIGATION BASED
HEREON, OR ARISING OUT OF, UNDER, OR IN CONNECTION WITH, EACH LOAN DOCUMENT, OR
ANY COURSE OF CONDUCT, COURSE OF DEALING, STATEMENTS (WHETHER ORAL OR WRITTEN)
OR ACTIONS OF THE ADMINISTRATIVE AGENT, SUCH LENDER, SUCH ISSUER, THE BORROWER
OR SUCH OBLIGOR IN CONNECTION THEREWITH. THE BORROWER AND THE OTHER OBLIGORS
EACH ACKNOWLEDGES AND AGREES THAT IT HAS RECEIVED FULL AND SUFFICIENT
CONSIDERATION FOR THIS PROVISION (AND EACH OTHER PROVISION OF EACH OTHER LOAN
DOCUMENT TO WHICH IT IS A PARTY) AND THAT THIS PROVISION IS A MATERIAL
INDUCEMENT FOR THE ADMINISTRATIVE AGENT, EACH LENDER AND EACH ISSUER ENTERING
INTO THE LOAN DOCUMENTS.

 

 -122- 

 

 

Section 10.15.        Confidentiality. (a)  Subject to the provisions of
clause (b) of this Section, each Lender agrees that it will follow its customary
procedures in an effort not to disclose without the prior consent of the
Borrower (other than to its employees, agents, auditors, advisors or counsel or
to another Lender if the Lender or such Lender’s holding or parent company in
its sole discretion determines that any such party should have access to such
information, provided such Persons shall be subject to the provisions of this
Section to the same extent as such Lender) any information that is now or in the
future furnished pursuant to this Agreement or any other Loan Document, provided
that any Lender may disclose any such information (i) as has become generally
available to the public other than by virtue of a breach of this clause by the
respective Lender or any other Person to whom such Lender has provided such
information as permitted by this Section, (ii) as may be required or appropriate
in any report, statement or testimony or other disclosure submitted to any
municipal, state, provincial or Federal regulatory body having or claiming to
have jurisdiction over such Lender (including any self-regulatory body) or to
the Federal Reserve Board or the Federal Deposit Insurance Corporation or
similar organizations (whether in the United States or elsewhere) or their
successors, (iii) as may be required or appropriate in respect to any summons or
subpoena or in connection with any litigation, (iv) in order to comply with any
law, order, regulation or ruling applicable to such Lender, (v) to the
Administrative Agent or any Issuer, (vi) to any pledgee referred to in
clause (f) of Section 10.11 or any prospective or actual transferee or
participant in connection with any contemplated transfer or participation of any
of the Notes or Commitments or any interest therein by such Lender, provided
that such prospective transferee agrees to be bound by the confidentiality
provisions contained in this Section, (vii) to any direct or indirect
contractual counterparty in swap agreements or such contractual counterparty’s
professional advisor (so long as such contractual counterparty or professional
advisor to such contractual counterparty agrees to be bound by the provisions of
this Section), (viii) to the National Association of Insurance Commissioners or
any similar organization or any nationally recognized rating agency that
requires access to information about a Lender’s investment portfolio in
connection with ratings issued with respect to such Lender and (ix) in
connection with the enforcement of any rights or remedies under this Agreement
or any other Loan Document.

 

(b)           The Borrower hereby acknowledges and agrees that each Lender may
share with any of its Affiliates, and such Affiliates may share with such
Lender, any information related to the Borrower or any of its Subsidiaries,
provided such Persons shall be subject to the provisions of this Section to the
same extent as such Lender.

 

Notwithstanding the foregoing paragraphs of this Section, any party to this
Agreement (and each Affiliate, director, officer, employee, agent or
representative of the foregoing or such Affiliate) may disclose to any and all
persons, without limitation of any kind, the tax treatment and tax structure of
the transactions contemplated herein and all materials of any kind (including
opinions or other tax analyses) that are provided to such party relating to such
tax treatment or tax structure. The foregoing language is not intended to waive
any confidentiality obligations otherwise applicable under this Agreement except
with respect to the information and materials specifically referenced in the
preceding sentence. This authorization does not extend to disclosure of any
other information, including (a) the identity of participants or potential
participants in the transactions contemplated herein, (b) the existence or
status of any negotiations, or (c) any financial, business, legal or personal
information of or regarding a party or its affiliates, or of or regarding any
participants or potential participants in the transactions contemplated herein
(or any of their respective affiliates), in each case to the extent such other
information is not related to the tax treatment or tax structure of the
transactions contemplated herein.

 

Section 10.16.     Counsel Representation. THE BORROWER AND THE OTHER OBLIGORS
EACH ACKNOWLEDGE AND AGREE THAT IT HAS BEEN REPRESENTED BY COMPETENT COUNSEL IN
THE NEGOTIATION OF THIS AGREEMENT, AND THAT ANY RULE OR CONSTRUCTION OF LAW
ENABLING THE BORROWER AND THE OTHER OBLIGORS TO ASSERT THAT ANY AMBIGUITIES OR
INCONSISTENCIES IN THE DRAFTING OR PREPARATION OF THE TERMS OF THIS AGREEMENT
SHOULD DIMINISH ANY RIGHTS OR REMEDIES OF THE ADMINISTRATIVE AGENT OR THE OTHER
SECURED PARTIES ARE HEREBY WAIVED BY THE BORROWER AND THE OTHER OBLIGORS.

 

 -123- 

 

 

Section 10.17.       No Oral Agreements. THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS REPRESENT THE FINAL AGREEMENT BETWEEN THE PARTIES AND MAY NOT BE
CONTRADICTED BY EVIDENCE OF PRIOR CONTEMPORANEOUS OR SUBSEQUENT ORAL AGREEMENTS
OF THE PARTIES.

 

THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.

 

Section 10.18.        Maximum Interest. It is the intention of the parties
hereto to conform strictly to applicable usury laws and, anything herein to the
contrary notwithstanding, the Obligations of the Borrower and the other Obligors
to each Lender and the other Secured Parties under this Agreement and the other
Loan Documents shall be subject to the limitation that payments of interest
shall not be required to the extent that receipt thereof would be contrary to
provisions of law applicable to such Lender limiting rates of interest that may
be charged or collected by such Lender or Secured Party, as applicable.
Accordingly, if the transactions contemplated hereby would be usurious under
Applicable Law (including the Federal and state laws of the United States of
America, or of any other jurisdiction whose laws may be mandatorily applicable)
with respect to a Lender, then, in that event, notwithstanding anything to the
contrary in this Agreement, it is agreed as follows: (a) the provisions of this
Section 10.18 shall govern and control; (b) the aggregate of all consideration
that constitutes interest under Applicable Law that is contracted for, charged
or received under this Agreement, or under any other Loan Document or otherwise
in connection with this Agreement by such Lender or Secured Party, as
applicable, shall under no circumstances exceed the maximum amount of interest
allowed by Applicable Law (such maximum lawful interest rate, if any, with
respect to such Lender or Secured Party, as applicable herein called the
“Highest Lawful Rate”), and any excess shall be credited to the Borrower by such
Lender or Secured Party, as applicable (or, if such consideration shall have
been paid in full, such excess promptly refunded to the Borrower); (c) all sums
paid, or agreed to be paid, to such Lender or Secured Party, as applicable for
the use, forbearance and detention of the indebtedness of the Borrower to such
Lender or Secured Party, as applicable hereunder shall, to the extent permitted
by Applicable Law, be amortized, prorated, allocated and spread throughout the
full term of such indebtedness until payment in full so that the actual rate of
interest is uniform throughout the full term thereof; and (d) if at any time the
interest provided pursuant to Section 3.2, together with any other fees and
expenses payable pursuant to this Agreement and the other Loan Documents and
deemed interest under Applicable Law, exceeds that amount that would have
accrued at the Highest Lawful Rate, then the amount of interest and any such
fees to accrue to such Lender or Secured Party, as applicable pursuant to this
Agreement and the other Loan Documents shall be limited, notwithstanding
anything to the contrary in this Agreement, to that amount that would have
accrued at the Highest Lawful Rate, but any subsequent reductions, as
applicable, shall not reduce the interest to accrue to such Lender or Secured
Party, as applicable pursuant to this Agreement below the Highest Lawful Rate
until the total amount of interest accrued pursuant to this Agreement and the
other Loan Documents and such fees deemed to be interest equals the amount of
interest that would have accrued to such Lender or Secured Party, as applicable,
if a varying rate per annum equal to the interest provided pursuant to
Section 3.2 had at all times been in effect, plus the amount of fees that would
have been received but for the effect of this Section 10.18.

 

 -124- 

 

 

Section 10.19.       Collateral Matters; Hedging Agreements; Bank Product
Agreements. The benefit of the Security Documents and of the provisions of this
Agreement relating to the Collateral shall also extend to and be available to
(i) each Approved Counterparty to a Hedging Agreement with the Borrower (or any
Subsidiary Guarantor) that is or was a Lender or an Affiliate thereof at the
time such Approved Counterparty entered into any transactions under any Hedging
Agreement or if such Hedging Agreement and such transaction under such Hedging
Agreement was in effect on the Effective Date (but only for purposes of each
such Hedging Agreement and any transactions thereunder so entered or in effect
and not for Hedging Agreements or any hedging transactions entered into after
such Approved Counterparty ceased to be a Lender or Affiliate thereof) and (ii)
each Bank Product Provider under Bank Product Agreements; provided that it is
the intention of the parties hereto that repayment of the Hedging Obligations of
the Borrower (or any Subsidiary Guarantor) under any qualifying Hedging
Agreement with any such Approved Counterparty or the Bank Product Obligations of
the Borrower (or any Subsidiary Guarantor) under any Bank Product Agreement with
any such Bank Product Provider from realization of any Collateral shall be
subject to the terms of the Security Documents. No Person shall have any voting
or consent rights under any Loan Document solely as a result of the existence of
Obligations owed to it under any Hedging Agreement or Bank Product Agreement.

 

Section 10.20.        Patriot Act. Each Lender hereby notifies the Borrower that
pursuant to the requirements of the Patriot Act, it is required to obtain,
verify and record information that identifies the Borrower which information
includes the name and address of the Borrower and other information that will
allow such Lender to identify the Borrower in accordance with the Patriot Act.

 

Section 10.21.        Acknowledgement and Consent to Bail-In of EEA Financial
Institutions. Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any EEA Financial
Institution arising under any Loan Document, to the extent such liability is
unsecured, may be subject to the write-down and conversion powers of an EEA
Resolution Authority and agrees and consents to, and acknowledges and agrees to
be bound by:

 

(a)          the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an EEA Financial Institution; and

 

(b)          the effects of any Bail-in Action on any such liability, including,
if applicable:

 

(i)          a reduction in full or in part or cancellation of any such
liability;

 

 -125- 

 

 

(ii)         a conversion of all, or a portion of, such liability into shares or
other instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or

 

(iii)        the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEA Resolution
Authority.

 

(Signature pages follow)

 

 -126- 

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers thereunto duly authorized as of the day and year
first above written.

 

  ENERGY XXI GULF COAST, INC.           By: /s/ Hugh Menown     Name: Hugh
Menown     Title: Executive Vice President, Chief Accounting Officer

 

 S-1 

 

 

  WELLS FARGO BANK, NATIONAL
ASSOCIATION, as the Administrative
Agent, an Issuer and a Lender           By: /s/ Catherine K. Cook     Name:
Catherine K. Cook     Title: Director

 

 S-2 

 

 

  CITIGROUP FINANCIAL PRODUCTS,   as Lender           By: /s/ Brian S. Broyles  
  Name: Brian S. Broyles     Title: Authorized Signatory

 

 S-3 

 

 

  ZB, N.A. DBA AMEGY BANK, as Lender           By: /s/ G. Scott Collins    
Name: G. Scott Collins     Title: Senior Vice President

 

 S-4 

 

 

  THE BANK OF NOVA SCOTIA, as Lender           By: /s/ Marc Graham     Name:
Marc Graham     Title: Director

 

 S-5 

 

 

  TORONTO DOMINION (TEXAS) LLC, as Lender           By: /s/ Annie Dorval    
Name: Annie Dorval     Title: Authorized Signatory

 

 S-6 

 

 

  CAPITAL ONE, NATIONAL ASSOCIATION, as Lender           By: /s/ Stephen Hartman
    Name: Stephen Hartman     Title: Assistant Vice President

 

 S-7 

 

 

  NATIXIS, New York Branch, as Lender           By: /s/ Timothy Polvado    
Name: Timothy Polvado     Title: Senior Managing Director           By: /s/
Leila Zomorrodian     Name: Leila Zomorrodian     Title: Director

 

 S-8 

 

 

  BARCLAYS BANK PLC, as Lender           By: /s/ Ronnie Glenn     Name: Ronnie
Glenn     Title: Vice President

 

 S-9 

 

 

  CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH, as Lender           By: /s/ Bryan J.
Matthews     Name: Bryan J. Matthews     Title: Authorized Signatory          
By: /s/ Julia Bykhovskaia     Name: Julia Bykhovskaia     Title: Authorized
Signatory

 

 S-10 

 

 

  ING CAPITAL LLC, as Lender           By: /s/ Juli Bieser     Name: Juli Bieser
    Title: Managing Director           By: /s/ Charles Hall     Name: Charles
Hall     Title: Managing Director

 

 S-11 

 

 

  REGIONS BANK, as Lender           By: /s/ J. Richard Baker     Name: J.
Richard Baker     Title: Senior Vice President

 

 S-12 

 

 

  CITIBANK, N.A., as Lender           By: /s/ Michael Smolow     Name: Michael
Smolow     Title: Director

 

 S-13 

 

 

  UBS AG, STAMFORD BRANCH, as Issuer and Lender           By: /s/ Darlene Arias
    Name: Darlene Arias     Title: Director           By: /s/ Houssem Daly    
Name: Houssem Daly     Title: Associate Director       Banking Products
Services, US

 

 S-14 

 

 

  DEUTSCHE BANK AG NEW YORK BRANCH, as Lender           By:       Name:      
Title:             By:       Name:       Title:  

 



 S-15 

 



 

  COMMONWEALTH BANK OF AUSTRALIA, as Lender         By: /s/ Sanjay Remond    
Name:      Sanjay Remond     Title:        Director

 

 S-16 

 

 

  COMERICA BANK, as Lender         By: /s/ Brandon M. White     Name:     
Brandon M. White     Title:        Vice President

 

 S-17 

 

 

  FIFTH THIRD BANK, as Lender         By: /s/ David R. Garcia     Name:     
David R. Garcia     Title:        Vice President

 

 S-18 

 

 

  ABN AMRO CAPITAL USA LLC, as Lender         By: /s/ Richard Klompjan    
Name:      Richard Klompjan     Title:        Executive Director

 

  By: /s/ Urvashi Zutshi     Name:      Urvashi Zutshi     Title:       
Managing Director

 

 S-19 

 

 

  SUMITOMO MITSUI BANKING CORPORATION, as Lender         By: /s/ Ryo Suzuki    
Name:      Ryo Suzuki     Title:        General Manager

 

 S-20 

 

 

  KEYBANK NATIONAL ASSOCIATION, as Lender         By: /s/ John Dravenstott    
Name:      John Dravenstott     Title:        Vice President

 

 S-21 

 

 

  SANTANDER BANK, N.A., as Lender         By: /s/ Mark Connelly     Name:     
Mark Connelly     Title:        Senior Vice President

 

  By: /s/ David O’Driscoll     Name:      David O’Driscoll     Title:       
Senior Vice President

 

 S-22 

 

 

  WHITNEY BANK, as Lender         By: /s/ Liana Tchernysheva     Liana
Tchernysheva     Senior Vice President

 

 S-23 

 

 

  CANADIAN IMPERIAL BANK OF COMMERCE, NEW YORK BRANCH, as Lender         By: /s/
Eric J. De Santis     Name:      Eric J. De Santis     Title:        Executive
Director

 

 S-24 

 

 

  CREDIT AGRICOLE CORPORATE AND INVESTMENT BANK, as Lender         By: /s/
Ronald E. Spitzer     Name:      Ronald E. Spitzer     Title:        Managing
Director

 

  By: /s/ Pierre Bennaim     Name:      Pierre Bennaim     Title:       
Managing Director

 

 S-25 

 

 

  IBERIABANK, as Lender         By: /s/ Moni Collins     Name:      Moni Collins
    Title:        Senior Vice President

 

 S-26 

 

 

  PNC BANK, NATIONAL ASSOCIATION, as Lender         By: /s/ John K. Easton, III
    Name:      John K. Easton, III     Title:        Senior Vice President

 

 S-27 

 

 

  ACKNOWLEDGED AND AGREED AS OF THE DATE FIRST ABOVE WRITTEN:       ENERGY XXI
GOM, LLC         By: /s/ Rick Fox     Name:      Rick Fox     Title:      
 Chief Financial Officer & Treasurer

 

  ENERGY XXI TEXAS ONSHORE, LLC         By: /s/ Rick Fox     Name:      Rick Fox
    Title:        Chief Financial Officer & Treasurer

 

  ENERGY XXI ONSHORE, LLC         By: /s/ Rick Fox     Name:      Rick Fox    
Title:        Chief Financial Officer & Treasurer

 

  ENERGY XXI PIPELINE, LLC         By: /s/ Rick Fox     Name:      Rick Fox    
Title:        Chief Financial Officer & Treasurer

 

  ENERGY XXI LEASEHOLD, LLC         By: /s/ Rick Fox     Name:      Rick Fox    
Title:        Chief Financial Officer & Treasurer

 

 S-28 

 

 

  ENERGY XXI PIPELINE II, LLC         By: /s/ Rick Fox     Name:      Rick Fox  
  Title:        Chief Financial Officer & Treasurer

 

  MS ONSHORE, LLC         By: /s/ Rick Fox     Name:      Rick Fox    
Title:        Chief Financial Officer & Treasurer

 

  ENERGY XXI INSURANCE LIMITED         By: /s/ Rick Fox     Name:      Rick Fox
    Title:        Chief Financial Officer, Treasurer & Corporate Secretary

 

  M21K, LLC         By: /s/ Rick Fox     Name:      Rick Fox     Title:       
Chief Financial Officer & Treasurer

 

  SOILEAU CATERING, LLC         By: /s/ Rick Fox     Name:      Rick Fox    
Title:        Chief Financial Officer

 

 S-29 

 



 

  EPL OIL & GAS, INC.         By: /s/ Rick Fox     Name:      Rick Fox    
Title:        Chief Financial Officer

 

  ANGLO-SUISSE OFFSHORE PIPELINE PARTNERS, LLC         By: /s/ Rick Fox    
Name:      Rick Fox     Title:        Chief Financial Officer

 

  DELAWARE EPL OF TEXAS, LLC         By: /s/ Rick Fox     Name:      Rick Fox  
  Title:        Chief Financial Officer

 

  ENERGY PARTNERS LTD., LLC         By: /s/ Rick Fox     Name:      Rick Fox    
Title:        Chief Financial Officer

 

  EPL OF LOUISIANA, L.L.C.         By: /s/ Rick Fox     Name:      Rick Fox    
Title:        Chief Financial Officer

 

 S-30 

 

 

  EPL PIONEER HOUSTON, INC.         By: /s/ Rick Fox     Name:      Rick Fox    
Title:        Chief Financial Officer

 

  EPL PIPELINE, L.L.C.         By: /s/ Rick Fox     Name:      Rick Fox    
Title:        Chief Financial Officer

 

  NIGHTHAWK, L.L.C.         By: /s/ Rick Fox     Name:      Rick Fox    
Title:        Chief Financial Officer

 

  Energy XXI Offshore Services, Inc.         By: /s/ Rick Fox     Name:     
Rick Fox     Title:        Chief Financial Officer

 

 S-31 

 

 

  Energy XXI Natural Gas Holdings, Inc.         By: /s/ Rick Fox     Name:     
Rick Fox     Title:        Chief Financial Officer

 

  Energy XXI Services LLC         By: /s/ Rick Fox     Name:      Rick Fox    
Title:        Chief Financial Officer & Treasurer

 

  Energy XXI Holdings, Inc.         By: /s/ Rick Fox     Name:      Rick Fox    
Title:        Chief Financial Officer & Treasurer

 

  Energy XXI GIGS Services, LLC         By: /s/ Rick Fox     Name:      Rick Fox
    Title:        Chief Financial Officer & Treasurer

 

 S-32 

 

 

ANNEX I

 

TERM LOANS

 

Lender  Effective Date
Term Loan
Commitment  Wells Fargo Bank NA  $3,453,166.02  Citigroup Financial Products 
$3,453,165.98  UBS AG, Stamford Branch  $3,453,165.98  The Bank of Nova Scotia 
$3,305,173.15  Capital One NA  $3,305,173.15  Citibank  $3,305,173.15  ING
Capital LLC  $3,305,173.15  Natixis  $3,305,173.15  Regions  $3,305,173.15 
Toronto Dominion (Texas) LLC  $3,305,173.15  ABN AMRO Capital USA LLC 
$2,935,191,09  Comerica  $2,935,191,09  Commonwealth Bank of Australia 
$2,935,191,09  Credit Suisse Cayman Islands  $2,935,191,09  Deutsche Bank AG,
New York Branch  $2,935,191,09  Fifth Third Bank  $2,935,191,09  Keybank, N.A. 
$2,935,191,09  Santander Bank NA  $2,935,191,09  Sumitomo Mitsui Banking
Corporation  $2,935,191,09  Barclays Bank PLC - US  $2,226,058.79  Canadian
Imperial Bank of Commerce  $2,226,058.79  Credit Agricole Corporate 
$2,226,058.79  Whitney Bank  $2,226,058.79  Iberiabank  $1,726,583.00  PNC Bank 
$1,726,583.00  ZB, National Association  $1,726,583.00  Total  $73,996,414.08 

 

Annex I

 

 

ANNEX II

 

SUBSIDIARIES

 

Energy XXI GOM, LLC

Energy XXI Leasehold, LLC

Energy XXI Onshore, LLC

Energy XXI Pipeline, LLC

Energy XXI Pipeline II, LLC

Energy XXI Texas Onshore, LLC

MS Onshore, LLC

M21K, LLC

Soileau Catering, LLC

EPL Oil & Gas, Inc.

Anglo-Suisse Offshore Pipeline Partners, LLC

Delaware EPL of Texas, LLC

Energy Partners Ltd., LLC

EPL Pipeline, L.L.C.

Energy XXI Offshore Services, Inc.

Energy XXI Natural Gas Holdings, Inc.

Natural Gas Acquisition Company I, LLC

Energy XXI Services, LLC

Energy XXI Holdings, Inc.

EPL Pioneer Houston, Inc.

EPL of Louisiana, L.L.C.

Nighthawk, L.L.C.

 

Annex II

 

 

ANNEX III

 

DESIGNATED HOLDERS

 

[Omitted.]

 

Annex III

 

 

EXHIBIT A-1

 

FORM OF REVOLVING NOTE

 

$__________ _____________, 20__

 

FOR VALUE RECEIVED, ENERGY XXI GULF COAST, INC., a Delaware corporation (the
“Borrower”), promises to pay to [Name of Lender] (the “Lender”) on the Stated
Maturity Date the principal sum of [_______________________] ($[___________])
or, if less, the aggregate unpaid principal amount of all Revolving Loans shown
in the Register or, if appropriate, on the schedule attached hereto (and any
continuation thereof) made (or continued) by the Lender pursuant to the First
Lien Exit Credit Agreement, dated as of December 30, 2016 (as amended,
supplemented, amended and restated or otherwise modified from time to time, the
“First Lien Credit Agreement”), among the Borrower, the various financial
institutions and other Persons from time to time parties thereto, as lenders,
Wells Fargo Bank, N.A., as the Administrative Agent, and the other persons
parties thereto in the capacities therein specified. Terms used in this
Revolving Note, unless otherwise defined herein, have the meanings provided in
the First Lien Credit Agreement.

 

The Borrower also promises to pay interest on the unpaid principal amount hereof
in accordance with, and at the rates per annum and on the dates specified in,
the First Lien Credit Agreement.

 

Payments of both principal and interest are to be made in Dollars in same day or
immediately available funds to the account designated by the Administrative
Agent pursuant to the First Lien Credit Agreement.

 

This Revolving Note is one of the Revolving Notes referred to in, and evidences
Indebtedness incurred under, the First Lien Credit Agreement, to which reference
is made for a description of the security for this Revolving Note and for a
statement of the terms and conditions on which the Borrower is permitted and
required to make prepayments and repayments, in whole or in part, of principal
of the Indebtedness evidenced by this Revolving Note and on which such
Indebtedness may be declared to be immediately due and payable.

 

Notwithstanding anything in this Revolving Note to the contrary, in no event
shall the interest payable hereon, whether before or after maturity, exceed the
maximum amount of interest which, under Applicable Law, may be contracted for,
charged, or received on this Revolving Note, and this Revolving Note is
expressly made subject to the provisions of the First Lien Credit Agreement
which more fully set out the limitations on how interest accrues hereon.

 

If this Revolving Note is placed in the hands of an attorney for collection
after default, or if all or any part of the indebtedness represented hereby is
proved, established or collected in any court or in any bankruptcy,
receivership, debtor relief, probate or other court proceedings, Borrower and
all endorsers, sureties and guarantors of this Revolving Note jointly and
severally agree to pay reasonable attorneys’ fees and collection costs to the
holder hereof in addition to the principal and interest payable hereunder.

 

Revolving Note

 

 

 

Borrower and all endorsers, sureties and guarantors of this Revolving Note
hereby severally waive demand, presentment, notice of demand and of dishonor and
nonpayment of this Revolving Note, protest, notice of protest, notice of
intention to accelerate the maturity of this Revolving Note, declaration or
notice of acceleration of the maturity of this Revolving Note, diligence in
collecting, the bringing of any suit against any party and any notice of or
defense on account of any extensions, renewals, partial payments or changes in
any manner of or in this Revolving Note or in any of its terms, provisions and
covenants, or any releases or substitutions of any security, or any delay,
indulgence or other act of any trustee or any holder hereof, whether before or
after maturity.

 

Revolving Note

 2 

 

 

THIS REVOLVING NOTE HAS BEEN DELIVERED IN NEW YORK, NEW YORK AND SHALL BE DEEMED
TO BE A CONTRACT MADE UNDER AND GOVERNED BY THE INTERNAL LAWS OF THE STATE OF
NEW YORK (INCLUDING FOR SUCH PURPOSE SECTIONS 5-1401 AND 5-1402 OF THE GENERAL
OBLIGATIONS LAW OF THE STATE OF NEW YORK).

 

 

    ENERGY XXI GULF COAST, INC.         By:       Name:     Title:

 

Revolving Note

 3 

 

 

EXHIBIT A-2

 

FORM OF TERM NOTE

 

$__________ _____________, 20__

 

FOR VALUE RECEIVED, ENERGY XXI GULF COAST, INC., a Delaware corporation (the
“Borrower”), promises to pay to [Name of Lender] (the “Lender”) on the Stated
Maturity Date the principal sum of [_______________________] ($[___________])
or, if less, the aggregate unpaid principal amount of all Term Loans shown in
the Register or, if appropriate, on the schedule attached hereto (and any
continuation thereof) made (or continued) by the Lender pursuant to the First
Lien Exit Credit Agreement, dated as of December 30, 2016 (as amended,
supplemented, amended and restated or otherwise modified from time to time, the
“First Lien Credit Agreement”), among the Borrower, the various financial
institutions and other Persons from time to time parties thereto, as lenders,
Wells Fargo Bank, N.A., as the Administrative Agent, and the other persons
parties thereto in the capacities therein specified. Terms used in this Term
Note, unless otherwise defined herein, have the meanings provided in the First
Lien Credit Agreement.

 

The Borrower also promises to pay interest on the unpaid principal amount hereof
in accordance with, and at the rates per annum and on the dates specified in,
the First Lien Credit Agreement.

 

Payments of both principal and interest are to be made in Dollars in same day or
immediately available funds to the account designated by the Administrative
Agent pursuant to the First Lien Credit Agreement.

 

This Term Note is one of the Term Notes referred to in, and evidences
Indebtedness incurred under, the First Lien Credit Agreement, to which reference
is made for a description of the security for this Term Note and for a statement
of the terms and conditions on which the Borrower is permitted and required to
make prepayments and repayments, in whole or in part, of principal of the
Indebtedness evidenced by this Term Note and on which such Indebtedness may be
declared to be immediately due and payable.

 

Notwithstanding anything in this Term Note to the contrary, in no event shall
the interest payable hereon, whether before or after maturity, exceed the
maximum amount of interest which, under Applicable Law, may be contracted for,
charged, or received on this Term Note, and this Term Note is expressly made
subject to the provisions of the First Lien Credit Agreement which more fully
set out the limitations on how interest accrues hereon.

 

If this Term Note is placed in the hands of an attorney for collection after
default, or if all or any part of the indebtedness represented hereby is proved,
established or collected in any court or in any bankruptcy, receivership, debtor
relief, probate or other court proceedings, Borrower and all endorsers, sureties
and guarantors of this Term Note jointly and severally agree to pay reasonable
attorneys’ fees and collection costs to the holder hereof in addition to the
principal and interest payable hereunder.

 

Term Note

 

 

 

Borrower and all endorsers, sureties and guarantors of this Term Note hereby
severally waive demand, presentment, notice of demand and of dishonor and
nonpayment of this Term Note, protest, notice of protest, notice of intention to
accelerate the maturity of this Term Note, declaration or notice of acceleration
of the maturity of this Term Note, diligence in collecting, the bringing of any
suit against any party and any notice of or defense on account of any
extensions, renewals, partial payments or changes in any manner of or in this
Term Note or in any of its terms, provisions and covenants, or any releases or
substitutions of any security, or any delay, indulgence or other act of any
trustee or any holder hereof, whether before or after maturity.

 

Term Note

 2 

 

 

THIS TERM NOTE HAS BEEN DELIVERED IN NEW YORK, NEW YORK AND SHALL BE DEEMED TO
BE A CONTRACT MADE UNDER AND GOVERNED BY THE INTERNAL LAWS OF THE STATE OF NEW
YORK (INCLUDING FOR SUCH PURPOSE SECTIONS 5-1401 AND 5-1402 OF THE GENERAL
OBLIGATIONS LAW OF THE STATE OF NEW YORK).

 

  ENERGY XXI GULF COAST, INC.         By:       Name:     Title:

 

Term Note

 3 

 

 

EXHIBIT B-1

 

FORM OF BORROWING REQUEST

 

Wells Fargo Bank, N.A.

as Administrative Agent

[WELLS FARGO ADDRESS FOR LOAN ADMINISTRATION]
Attention:______________________

 

[Energy XXI Gulf Coast, Inc.]

 

Ladies and Gentlemen:

 

This Borrowing Request is delivered to you pursuant to Section 2.3 of the First
Lien Exit Credit Agreement, dated as of December 30, 2016 (as amended,
supplemented, amended and restated or otherwise modified from time to time, the
“First Lien Credit Agreement”), among the Borrower, the various financial
institutions and other Persons from time to time parties thereto, as lenders,
Wells Fargo Bank, N.A., as the Administrative Agent, and the other persons
parties thereto in the capacities therein specified. Terms used herein, unless
otherwise defined herein, have the meanings provided in the First Lien Credit
Agreement.

 

The Borrower hereby requests that a Loan be made in the aggregate principal
amount of $______________ on ____________ ___, 20__ as a [Base Rate Loan] [LIBO
Rate Loan having an Interest Period of [1][3][6] months].

 

The Borrower hereby acknowledges that, pursuant to Section 5.2.2 of the First
Lien Credit Agreement, each of the delivery of this Borrowing Request and the
acceptance by the Borrower of the proceeds of the Loans requested hereby
constitutes a representation and warranty by the Borrower that, on the date of
the making of such Loans, and both before and after giving effect thereto and to
the application of the proceeds therefrom, all statements set forth in Section
5.2.1 of the First Lien Credit Agreement are true and correct in all material
respects unless such statements contain a materiality qualifier in which case
such statements shall be true and correct in all respects (unless stated to
relate solely to an earlier date, in which case such statements shall be true
and correct in all material respects as of such earlier date unless such
statements contain a materiality qualifier in which case such representations
and warranties shall be true and correct in all respects on such earlier date.)

 

The Borrower agrees that if prior to the time of the Borrowing requested hereby
any matter certified to herein by it will not be true and correct in all
material respects at such time as if then made, it will immediately so notify
the Administrative Agent. Except to the extent, if any, that prior to the time
of the Borrowing requested hereby the Administrative Agent shall receive written
notice to the contrary from the Borrower, each matter certified to herein shall
be deemed once again to be certified as true and correct in all material
respects at the date of such Borrowing as if then made unless such matter
certified to shall contain a materiality qualifier in which case such
certification shall be deemed once again to be certified as true and correct in
all respects as if then made.

 

Borrowing Request

 

 

 

The Borrower hereby certifies that if after giving effect to such Revolving Loan
the Borrower shall maintain a Consolidated Cash Balance in excess of $10,000,000
(or if during the period from July 1st through October 31st of any calendar
year, in excess of $15,000,000), then (a) the proceeds of the Revolving Loan
will be used as set forth on an exhibit to this Borrowing Request within five
days of the date of such Revolving Loan and (b) after giving effect to such use
of such Revolving Loan the Borrower and the Subsidiary Guarantors will not have
a Consolidated Cash Balance in excess of $10,000,000 (or if during the period
from July 1st through October 31st $15,000,000) unless a subsequent Borrowing
Request has been made during such five day period (a “Subsequent Borrowing
Request”) that will cause the Consolidated Cash Balance to be in  excess of such
amount notwithstanding such use of such Revolving Loan as provided in the
foregoing clause (a), in which event the Borrower will comply with the foregoing
clause (a) and with such clause (a) in the Subsequent Borrowing Request.

 

Please wire transfer the proceeds of the Borrowing to the accounts of the
following persons at the financial institutions indicated respectively:

 

Amount to Person to be Paid Name, Address, etc. be Transferred Name Account No.
Of Lender $____________ ____________ __________

____________________

____________________

Attention: ____________

$____________ ____________ __________

____________________

____________________

Attention: ____________

$____________ ____________ __________

____________________

____________________

Attention: ____________

Balance of such proceeds

 

The Borrower

 

 

____________________

____________________

Attention: ____________

 

Borrowing Request

 2 

 

 

 

IN WITNESS WHEREOF, the Borrower has caused this Borrowing Request to be
executed and delivered, and the certifications and warranties contained herein
to be made, by its duly Authorized Officer this _____ day of ____________,
20___.

 

  ENERGY XXI GULF COAST, INC.         By       Name:     Title:

 

Borrowing Request

 3 

 

 

EXHIBIT B-2

FORM OF ISSUANCE REQUEST

 

Wells Fargo Bank, N.A.

as Administrative Agent and Issuer

[WELLS FARGO ADDRESS FOR LOAN ADMINISTRATION and L/C ADMINISTRATION]

Attention:______________________

 

[UBS AG, Stamford Branch

as an Issuer

[UBS ADDRESS FOR L/C ADMINISTRATION]

Attention:______________________]

 

ENERGY XXI GULF COAST, INC.

 

Ladies and Gentlemen:

 

This Issuance Request is delivered to you pursuant to Section 2.6 of the First
Lien Exit Credit Agreement, dated as of December 30, 2016 (as amended,
supplemented, amended and restated or otherwise modified from time to time, the
“First Lien Credit Agreement”), among the Borrower, the various financial
institutions and other Persons from time to time parties thereto, as lenders,
Wells Fargo Bank, N.A., as the Administrative Agent, and the other persons
parties thereto in the capacities therein specified. Terms used herein, unless
otherwise defined herein, have the meanings provided in the First Lien Credit
Agreement.

 

The Borrower hereby requests that on ____________ ___, 20___ (the “Date of
Issuance”) [Name of Applicable Issuer] (the “Issuer”) [issue a Letter of Credit
in the initial Stated Amount of $____________ with a Stated Expiry Date (as
defined therein) of ____________ ___, 20___] [extend the Stated Expiry Date (as
defined under Letter of Credit No. ___, issued on ____________ ___, 20___, in
the initial Stated Amount of $____________) to a revised Stated Expiry Date (as
defined therein) of ____________ ___, 20___].

 

The beneficiary of the requested Letter of Credit will be
_________________________, and such Letter of Credit will be in support of
_________________________.

 

The Borrower hereby acknowledges that, pursuant to Section 5.2.2 of the First
Lien Credit Agreement, each of the delivery of this Issuance Request and the
acceptance by the Borrower of the [issuance] [extension] of the Letter of Credit
requested hereby constitutes a representation and warranty by the Borrower that,
on the date of such [issuance] [extension], and both before and after giving
effect thereto and to the application of the proceeds or benefits of the Letter
of Credit [issued] [extended] in accordance herewith, all statements set forth
in Section 5.2.1 of the First Lien Credit Agreement are true and correct in all
material respects unless such statements contain a materiality qualifier in
which case such statements are true and correct in all respects (unless stated
to relate solely to an earlier date, in which case such representations and
warranties shall be true and correct in all material respects as of such earlier
date unless such statements contain a materiality qualifier in which case such
representations and warranties shall be true and correct in all respects.)

 

Issuance Request

 

 





 

The Borrower agrees that if prior to the time of the [issuance] [extension] of
the Letter of Credit requested hereby any matter certified to herein by it will
not be true and correct in all material respects at such time as if then made,
it will immediately so notify the Administrative Agent. Except to the extent, if
any, that prior to the time of the [issuance] [extension] of the Letter of
Credit requested hereby the Administrative Agent shall receive written notice to
the contrary from the Borrower, each matter certified to herein shall be deemed
once again to be certified as true and correct in all material respects at the
date of such [issuance] [extension] as if then made unless such matter certified
to shall contain a materiality qualifier in which case such certification shall
be deemed once again to be certified as true and correct in all respects as if
then made.

 

Issuance Request

 2 

 

 

IN WITNESS WHEREOF, the Borrower has caused this Issuance Request to be executed
and delivered, and the certifications and warranties contained herein to be
made, by its duly Authorized Officer this _____ day of ____________, 20___.

 

  ENERGY XXI GULF COAST, INC.         By       Name:     Title:

 

Issuance Request 

 3 

 

 

EXHIBIT C

 

FORM OF CONTINUATION/CONVERSION NOTICE

 

Wells Fargo Bank, N.A.

as Administrative Agent

[WELLS FARGO ADDRESS FOR LOAN ADMINISTRATION]
Attention:______________________

 

ENERGY XXI GULF COAST, INC.

 

Ladies and Gentlemen:

 

This Continuation/Conversion Notice is delivered to you pursuant to Section 2.4
of the First Lien Exit Credit Agreement, dated as of December 30, 2016 (as
amended, supplemented, amended and restated or otherwise modified from time to
time, the “First Lien Credit Agreement”), among the Borrower, the various
financial institutions and other Persons from time to time parties thereto, as
lenders, Wells Fargo Bank, N.A., as the Administrative Agent, and the other
persons parties thereto in the capacities therein specified. Terms used herein,
unless otherwise defined herein, have the meanings provided in the First Lien
Credit Agreement.

 

The Borrower hereby requests that on ____________ ___, 20___,

 

(1)       $____________ of the presently outstanding principal amount of the
[Revolving Loans originally made on ____________ ___, 20___,] [Term Loans]
presently being maintained as [Base Rate Loans] [LIBO Rate Loans],

 

(2)       be [converted into] [continued as],

 

(3)       [LIBO Rate Revolving Loans having an Interest Period of [1][3][6]
months] [Term Loans having an Interest Period of 1 month] [Base Rate Loans].

 

The Borrower hereby:

(a)       certifies and warrants that no Event of Default has occurred and is
continuing; and

 

(b)       agrees that if prior to the time of the [continuation] [conversion]
requested hereby any matter certified to herein by it will not be true and
correct in all material respects at such time as if then made or unless such
statements contain a materiality qualifier in which case such representations
and warranties shall be true and correct in all respects as if then made, it
will immediately so notify the Administrative Agent.

 

Except to the extent, if any, that prior to the time of the [continuation]
[conversion] requested hereby the Administrative Agent shall receive written
notice to the contrary from the Borrower, each matter certified to herein shall
be deemed once again to be certified as true and correct in all material
respects at the date of such [continuation] [conversion] as if then made unless
such matter certified to shall contain a materiality qualifier in which case
such certification shall be deemed once again to be certified as true and
correct in all respects as if then made.

 

Continuation/Conversion Notice

 

 

 

IN WITNESS WHEREOF, the Borrower has caused this Continuation/Conversion Notice
to be executed and delivered, and the certifications and warranties contained
herein to be made, by its duly Authorized Officer this _____ day of
____________, 20___.

 

  ENERGY XXI GULF COAST, INC.         By       Name:     Title:

 

Continuation/Conversion Notice

 2 

 

 

EXHIBIT D

 

FORM OF LENDER ASSIGNMENT AGREEMENT

 

_____________ ___, 20___

 

To:Wells Fargo Bank, N.A.
as Administrative Agent
[WELLS FARGO ADDRESS FOR SYNDICATIONS]

Attention:______________________

 

[Energy XXI Gulf Coast, Inc.

as the Borrower

[EXXI ADDRESS]

Attention: ]1

 

ENERGY XXI GULF COAST, INC.

 

Gentlemen and Ladies:

 

This Lender Assignment Agreement (the “Assignment and Acceptance”) is dated as
of the Effective Date set forth below and is entered into by and between [Insert
name of Assignor] (the “Assignor”) and [Insert name of Assignee] (the
“Assignee”). Capitalized terms used but not defined herein shall have the
meanings given to them in the First Lien Credit Agreement identified below,
receipt of a copy of which is hereby acknowledged by the Assignee. The Standard
Terms and Conditions set forth in Annex 1 attached hereto are hereby agreed to
and incorporated herein by reference and made a part of this Assignment and
Acceptance as if set forth herein in full.

 

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the First Lien Credit Agreement, as of the Effective Date
inserted by the Administrative Agent as contemplated below (i) all of the
Assignor’s rights, benefits, obligations, liabilities and indemnities in its
capacity as a Lender under (and in connection with) the First Lien Credit
Agreement and any other Loan Documents to the extent related to the amount and
percentage interest identified below of all of such outstanding rights and
obligations of the Assignor under the facilit(ies) identified below (including
without limitation any letters of credit and guarantees included in such
facilities) and (ii) to the extent permitted to be assigned under applicable
law, all claims, suits, causes of action and any other right of the Assignor (in
its capacity as a Lender) against any Person, whether known or unknown, arising
under or in connection with the First Lien Credit Agreement, the other Loan
Documents or in any way based on or related to any of the foregoing, including,
but not limited to, contract claims, tort claims, malpractice claims, statutory
claims and all other claims at law or in equity related to the rights and
obligations sold and assigned pursuant to clause (i) above (the rights and
obligations sold and assigned pursuant to clauses (i) and (ii) above being
referred to herein collectively as, the “Assigned Interest”). Such sale and
assignment is without recourse to the Assignor and, except as expressly provided
in this Assignment and Acceptance, without representation or warranty by the
Assignor.

 



 

 

1Address to Borrower only if Borrower’s consent is required by the terms of the
First Lien Credit Agreement.

 

Lender Assignment Agreement

 3 

 

 

1. Assignor:   ______________________________       2. Assignee:  
______________________________     [and is an Affiliate/Approved Fund of
[identify Lender]2]       3. Borrower:   Energy XXI Gulf Coast, Inc.       4.
Administrative Agent:   Wells Fargo Bank, N.A. (“Wells Fargo”), as the
administrative agent under the First Lien Credit Agreement       5. First Lien
Credit Agreement:   First Lien Exit Credit Agreement, dated as of December 30,
2016 (as amended, supplemented, amended and restated or otherwise modified from
time to time, the “First Lien Credit Agreement”), among the Borrower, the
various financial institutions and other Persons from time to time parties
thereto as lenders, Wells Fargo Bank, N.A., as the Administrative Agent, and the
other persons parties thereto in the capacities therein specified.       6.
Assigned Interest:    

 

 

Facility Assigned

Aggregate

Amount of

Commitment/Loans

for all Lenders

Amount of

Commitment/Loans

Assigned3

Percentage

Assigned of

Commitment/Loans

Revolving4 $________________ $________________ ______________% _____________
$________________ $________________ ______________%

 



 

 

2Select as applicable.

 

3Amount to be adjusted by the counterparties to take into account any payments
or prepayments made between the Trade Date and the Effective Date.

 

4Fill in the appropriate terminology for the types of facilities under the First
Lien Credit Agreement that are being assigned under this Assignment (e.g.
“Revolving Credit Commitment”, “Term Loans”, etc.), but only to extent that
First Lien Credit Agreement has more than one type of facility.

 

Lender Assignment Agreement

 4 

 

 

[7. Trade Date: ____________________]5

Effective Date: _____________ ___, 20___ [TO BE INSERTED BY ADMINISTRATIVE AGENT
AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER
THEREFOR.]

 



 

 

5To be completed if the Assignor and the Assignee intend that the minimum
assignment amount is to be determined as of the Trade Date.

 

Lender Assignment Agreement

 5 

 

 

The terms set forth in this Assignment and Acceptance are hereby agreed to as of
the Effective Date:

 



  ASSIGNOR   [NAME OF ASSIGNOR]         By:       Title:         ASSIGNEE  
[NAME OF ASSIGNEE]         By:       Title:

 

Lender Assignment Agreement

 6 

 

 



[Consented to and Accepted:   WELLS FARGO BANK, N.A.,   as the Administrative
Agent         By:       Name:     Title:         By:       Name:     Title:]6  
      [Consented to:   ENERGY XXI GULF COAST, INC.         By:       Name:    
Title:]7         [Consented to:   _____________________, as Issuer         By:  
    Name:     Title:]8  

 



 

 

6Add only if the consent of the Administrative Agent is required by the terms of
the First Lien Credit Agreement.

 

7Add only if consent of the Borrower is required pursuant to the terms of the
First Lien Credit Agreement.

 

8Add only if consent of Issuer is required pursuant to the terms of the First
Lien Credit Agreement.

 

Lender Assignment Agreement

 7 

 

 

ANNEX 1

 

STANDARD TERMS AND CONDITIONS FOR
ASSIGNMENT AND ACCEPTANCE

 

1.      Representations and Warranties.

 

1.1    Assignor. The Assignor (a) represents and warrants that (i) it is the
legal and beneficial owner of the Assigned Interest, (ii) the Assigned Interest
is free and clear of any lien, encumbrance or other adverse claim created by
Assignor and (iii) it has full power and authority, and has taken all action
necessary, to execute and deliver this Assignment and Acceptance and to
consummate the transactions contemplated hereby; and (b) except as provided in
clause (a) above, assumes no responsibility with respect to (i) any statements,
warranties or representations made in or in connection with the First Lien
Credit Agreement or any other Loan Document, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Loan
Documents or any collateral thereunder, (iii) the financial condition of the
Borrower, any of its Subsidiaries or Affiliates or any other Person obligated in
respect of any Loan Document or (iv) the performance or observance by the
Borrower, any of its Subsidiaries or Affiliates or any other Person of any of
their respective obligations under any Loan Document.

 

1.2    Assignee. The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Acceptance and to consummate the transactions contemplated
hereby and to become a Lender under the First Lien Credit Agreement, (ii) it
meets all requirements of an Eligible Assignee under the First Lien Credit
Agreement (subject to receipt of such consents as may be required under the
First Lien Credit Agreement), (iii) from and after the Effective Date, it shall
be bound by the provisions of the First Lien Credit Agreement as a Lender
thereunder and, to the extent of the Assigned Interest, shall have the
obligations of a Lender thereunder, (iv) it has received a copy of the First
Lien Credit Agreement, together with copies of the most recent financial
statements delivered pursuant to Section 5.1.8 or 7.1.1 thereof, as applicable,
and such other documents and information as it has deemed appropriate to make
its own credit analysis and decision to enter into this Assignment and
Acceptance and to purchase the Assigned Interest on the basis of which it has
made such analysis and decision independently and without reliance on the
Administrative Agent or any other Lender, and (v) if it is a Non-U.S. Lender,
attached to the Assignment and Acceptance is any documentation required to be
delivered by it pursuant to the terms of the First Lien Credit Agreement, duly
completed and executed by the Assignee; and (b) agrees that (i) it will,
independently and without reliance on the Administrative Agent, the Assignor or
any other Lender, and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking action under the Loan Documents, and (ii) it will perform in
accordance with their terms all of the obligations which by the terms of the
Loan Documents are required to be performed by it as a Lender.

 

2.      Payments. From and after the Effective Date, the Administrative Agent
shall make all payments in respect of the Assigned Interest (including payments
of principal, interest, fees and other amounts) to the Assignor for amounts
which have accrued to but excluding the Effective Date and to the Assignee for
amounts which have accrued from and after the Effective Date.

 

Lender Assignment Agreement

 8 

 

 

3.      General Provisions. This Assignment and Acceptance shall be binding
upon, and inure to the benefit of, the parties hereto and their respective
successors and assigns. This Assignment and Acceptance may be executed in any
number of counterparts, which together shall constitute one instrument. Delivery
of an executed counterpart of a signature page of this Assignment and Acceptance
by telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Acceptance. This Assignment and Acceptance shall be deemed
to be a contract made under, governed by, and construed in accordance with, the
laws of the State of New York (including for such purposes Sections 5-1401 and
5-1402 of the General Obligations Law of the State of New York) without regard
to conflicts of laws principles.

 

Lender Assignment Agreement

 9 

 

 

EXHIBIT E

 

FORM OF COMPLIANCE CERTIFICATE

 

ENERGY XXI GULF COAST, INC.

 

The undersigned hereby certifies that he/she is the [          ] of the
Borrower, and that as such he/she is authorized to execute this certificate on
behalf of the Borrower. This Compliance Certificate is delivered pursuant to
clause (c) of Section 7.1.1 of the First Lien Exit Credit Agreement, dated as of
December 30, 2016] (as amended, supplemented, amended and restated or otherwise
modified from time to time, the “First Lien Credit Agreement”), among the
Borrower, Wells Fargo Bank, National Association, as the Administrative Agent,
and the various financial institutions and other Persons from time to time
parties thereto, as lenders, and the other Persons party thereto in the
capacities therein specified. Terms used herein, unless otherwise defined
herein, have the meanings provided in the First Lien Credit Agreement.

 

Pursuant to clause (c) of Section 7.1.1 of the First Lien Credit Agreement, the
undersigned hereby certifies, represents and warrants that, as of ______ __,
20__ (the “Computation Date”):

 

1.No Event of Default has occurred and is continuing [or specify the details of
the Event of Default and describe the action that the Borrower proposes to take
with respect thereto].

 

2.The representations and warranties set forth in each Loan Document shall, in
each case, be true and correct in all material respects with the same effect as
if then made unless such statements contain a materiality qualifier in which
case such representations and warranties shall be true and correct in all
respects (unless stated to relate solely to an earlier date, in which case such
representations and warranties shall be true and correct in all material
respects as of such earlier date unless such statements contain a materiality
qualifier in which case such representations and warranties shall be true and
correct in all respects).

 

3.The Borrower has performed and complied with all agreements and conditions
contained in the First Lien Credit Agreement and in the Loan Documents required
to be performed or complied with by it prior to or at the time of delivery
hereof [or specify default and describe].

 

4.Since [__________], or such more recent date for which the financial
information required under Section 7.1.1(b) of the First Lien Credit Agreement
have been provided by the Borrower, no change has occurred, either in any case
or in the aggregate, in the condition, financial or otherwise, of the Borrower
or any Subsidiary which could reasonably be expected to have a Material Adverse
Effect [or specify event].

 

5.Financial Covenants:

 

a.The minimum Current Ratio permitted pursuant to clause (a) of Section 7.2.4 of
the First Lien Credit Agreement on the Computation Date was 1.00 to 1.00. The
actual Current Ratio was ___ to 1.00, as computed on Attachment I hereto, and,
accordingly, the covenant [has][has not] been complied with.

 

Guaranty

 -2- 

 

 

b.The maximum First Lien Leverage Ratio of the Borrower and the Subsidiary
Guarantors permitted pursuant to clause (b) of Section 7.2.4 of the First Lien
Credit Agreement on the Computation Date was 4.00 to 1.00. The actual First Lien
Leverage Ratio of the Borrower and the Subsidiary Guarantors was ___ to 1.00, as
computed on Attachment II hereto, and, accordingly, the covenant [has][has not]
been complied with.

 

6.Insurance. The Borrower and its Subsidiaries [are][are not] in compliance with
the requirements of Section 7.1.4 of the First Lien Credit Agreement as of the
date of this Compliance Certificate. [If an Affiliate of the Borrower is
providing insurance, the Borrower must state the level of capitalization of such
Affiliate and the dollar amount of the coverages insured by such Affiliate, in
each case, as of the date of the Compliance Certificate.]

 

7.Subsidiaries. No Subsidiary has been formed or acquired since the delivery of
the last Compliance Certificate [or if a Subsidiary has been formed or acquired
since the delivery of the last Compliance Certificate, the Borrower must
identify the Subsidiary and certify that such Subsidiary has complied with
Section 7.1.8 of the First Lien Credit Agreement].

 

(Signature page follows)

 

Compliance Certificate

 -3- 

 

 

IN WITNESS WHEREOF, the Borrower has caused this Certificate to be executed and
delivered, and the certifications and warranties contained herein to be made on
behalf of the Borrower, by the [chief financial Authorized Officer] [chief
accounting Authorized Officer] of the Borrower as of ______ __, 20__.

 

  ENERGY XXI GULF COAST, INC.         By       Name:     Title:

 

Compliance Certificate

 -4- 

 

 

Attachment I
(to __/__/__ Compliance
Certificate)

 

CURRENT RATIO
as of the last day of the Fiscal Quarter ending on or
immediately preceding the Computation Date

 



1) Unrestricted Cash of Borrower and its Subsidiaries $_______   less
Unrestricted Cash of EXXI Insurance $_______   less Unrestricted Cash of EXXI
Holdings $_______   less Unrestricted Cash of EXXI GIGS Services $_______   plus
accounts receivable that are not more than 120 days past due $_______        
less EXXI Insurance’s accounts receivable that are not more than 120 days past
due $_______   less EXXI Holdings’ accounts receivable that are not more than
120 days past due $_______   less EXXI GIGS Services’ accounts receivable that
are not more than 120 days past due $_______   plus prepaid expenses of Borrower
and its Subsidiaries $_______   less EXXI Insurance’s prepaid expenses $_______
  less EXXI Holdings prepaid expenses $_______   less EXXI GIGS Services prepaid
expenses $_______   Total $_______       2) Borrowers and its Subsidiaries’
accounts payable $_______   less EXXI Insurance’s accounts payable $_______  
less EXXI Holdings accounts payable $_______   less EXXI GIGS Services accounts
payable $_______   plus Borrower’s and its Subsidiaries’ accrued expenses
$_______   less EXXI Insurance’s accrued expenses $_______   less EXXI Holdings
accrued expenses $_______   less EXXI GIGS Services accrued expenses $_______  
Total $_______         CURRENT RATIO:  the ratio of Item 1 to Item 2 ___: 1.00



 

Compliance Certificate

 -5- 

 

 

Attachment II
(to __/__/__ Compliance
Certificate)

 

FIRST LIEN LEVERAGE RATIO
as of the last day of the Fiscal Quarter ending on or
immediately preceding the Computation Date

 



1) First Lien Debt:     without duplication, all Obligations pursuant to and
under the First Lien Credit Agreement and any other Loan Document $ _________.
2) EBITDA as of the last day of the Fiscal Quarter ending on or immediately
preceding the Computation Date and each of the three immediately preceding
Fiscal Quarters9 for the Borrower and the Subsidiary Guarantors the sum of:   a)
Consolidated Net Income:     (i)      the aggregate of all amounts that would be
included as net income (or loss) on the consolidated financial statements of the
Borrower and its Subsidiaries for such period, but shall exclude effects on net
income attributable to any current non-cash income or expense (including in
respect of Hedging Agreements) described in or calculated pursuant to the
requirements of ASC 410 and 815, in each case as amended (including any income
or expense in respect of the termination of any Hedging Agreement) $ _________  
(ii)     less the aggregate of all amounts that would be included as net income
(or loss) on the financial statements of EXXI Insurance for such period $
_________   (iii)    less the aggregate of all amounts that would be included as
net income (or loss) on the financial statements of EXXI Holdings for such
period $ _________   (iv)    less the aggregate of all amounts that would be
included as net income (or loss) on the financial statements of EXXI GIGS
Services for such period $ _________   (v)     Item (a)(i) less Items (a)(ii)
through (a)(iv) $ _________

 



 

 

9EBITDA for any applicable period shall be made using an EBITDA for such
applicable period calculated on a pro forma basis (inclusive of any acquisitions
and/or divestitures, if any, of assets or equity interests made during such
applicable period as if such acquisitions or divestitures had been made at the
beginning of such applicable period).

 

Compliance Certificate

 -6- 

 

 



  plus, to the extent deducted in determining Consolidated Net Income for the
Borrower and its Subsidiaries, the sum of:   b) amounts attributable to
amortization, depletion and depreciation of assets and other non-cash charges $
_________, plus c) Income and franchise tax expense $ _________, plus d)
interest expense (whether in cash or non-cash form) for such period $ _________,
plus e) one-time cash commissions, fees or other expenses incurred in connection
with Permitted Acquisitions, Investments and Dispositions $ _________, plus f)
integration costs, severance costs and expenses and one-time compensation costs
in connection with any Permitted Acquisition $ _________, plus g) extraordinary
losses (excluding extraordinary losses from discontinued operations) $
_________, plus h) amounts paid to the Administrative Agent, the Lenders, the
Issuers and their respective counsels and consultants for fees, costs and
expenses relating to the Chapter 11 Cases and in reimbursement of fees, costs
and expenses thereof incurred in connection with negotiation, execution and
delivery of the Credit Agreement and the other Loan Documents10 $ _________,
plus   less, to the extent added in the sum of the foregoing Items 2(a)(v)
through (h):   i) amounts attributable to amortization, depletion and
depreciation of assets and other non-cash charges for EXXI Insurance $
_________, less j) Income and franchise tax expense for EXXI Insurance $
_________, less k) interest expense (whether in cash or non-cash form) for such
period for EXXI Insurance $ _________, less l) one-time cash commissions, fees
or other expenses incurred in connection with Permitted Acquisitions,
Investments and Dispositions by EXXI Insurance $ _________, less



 



 

 

10The aggregate amount to be included pursuant to clauses (e) through (h) shall
not exceed ten percent (10%) of Consolidated Net Income.

 

Compliance Certificate

 -7- 

 

 

m) extraordinary losses (excluding extraordinary losses from discontinued
operations) for EXXI $ _________, less   less, to the extent added in the sum of
the foregoing Items 2(a)(v) through (h):   n) Amounts attributable to
amortization, depletion and depreciation of assets and other non-cash charges
for EXXI Holdings $ _________, less o) Income and franchise tax expense for EXXI
Holdings $ _________, less p) interest expense (whether in cash or non-cash
form) for such period for EXXI Holdings $ _________, less q) one-time cash
commissions, fees or o ther expenses incurred in connection with Permitted
Acquisitions, Investments and Dispositions by EXXI Holdings $ _________, less r)
extraordinary losses (excluding extraordinary losses from discontinued
operations) for EXXI Holdings $ _________, less   less, to the extent added in
the sum of the foregoing Items 2(a)(v) through (h):   s) amounts attributable to
amortization, depletion and depreciation of assets and other non-cash charges
for EXXI GIGS SERVICES $ _________, less t) income and franchise tax expense for
EXXI GIGS SERVICES $ _________, less u) interest expense (whether in cash or
non-cash form) for such period for EXXI GIGS SERVICES $ _________, less v)
one-time cash commissions, fees or other expenses incurred in connection with
Permitted Acquisitions, Investments and Dispositions by EXXI GIGS SERVICES $
_________, less w) extraordinary losses (excluding extraordinary losses from
discontinued operations) for EXXI GIGS SERVICES $ _________, less 3) The sum of
Items 2(a)(v) through 2(h) less the sum of Items 2(i) through 2(w): $ _________
  TOTAL LEVERAGE RATIO:  ratio of Item 1 to Item 3, as applicable ___: 1.00

 

Compliance Certificate 

 -8- 

 

 

EXHIBIT F

 

FORM OF GUARANTY

 

(See Attached)

 

Guaranty

 

 

 

EXHIBIT G

 

FORM OF PLEDGE AND SECURITY

AGREEMENT AND IRREVOCABLE PROXY

 

(See Attached)

 

Pledge and Security Agreement
and Irrevocable Proxy

 

 

 

EXHIBIT H



FORM OF SOLVENCY CERTIFICATE

 

This Solvency Certificate (this “Certificate”), dated as of ________ __, 20__,
is delivered pursuant to Section 5.1.11 of that certain First Lien Exit Credit
Agreement, dated as of _________, 2016 (as amended, supplemented, amended and
restated or otherwise modified from time to time, the “First Lien Credit
Agreement”), among the Borrower, the various financial institutions and other
Persons from time to time parties thereto, as lenders, Wells Fargo Bank, N.A.,
as the Administrative Agent, and the other persons parties thereto in the
capacities therein specified. Terms used herein, unless otherwise defined
herein, have the meanings provided in the First Lien Credit Agreement.

 

I, in my capacity as the [chief financial Authorized Officer][chief accounting
Authorized Officer] of the Borrower, hereby certify to the Administrative Agent
and each other Secured Party, in good faith and to my knowledge and belief after
due inquiry, as follows:

 

1. I am the duly appointed and acting [chief financial Authorized Officer][chief
accounting Authorized Officer] of the Borrower and have been employed in
positions involving responsibility for the management of the financial affairs
and the preparation of financial statements of the Borrower. I have, together
with other officers of the Borrower, acted on behalf of the Borrower in
connection with the transactions contemplated by the First Lien Credit Agreement
and the other Loan Documents.

 

2. I have carefully reviewed the contents of this Certificate and have conferred
with legal counsel for the Borrower for the purpose of discussing the meaning of
its contents.

 

3. In connection with preparing for the transactions contemplated by the First
Lien Credit Agreement and the other Loan Documents, I have assisted in the
preparation of and have reviewed the financial information delivered pursuant to
Section 5.1.8 of the First Lien Credit Agreement (the “Financial Information”).

 

4. In connection with the issuance of this Certificate and the preparation of
the Financial Information, I have assisted in the preparation of and have
reviewed the financial statements upon which the Financial Information was
based. The Financial Information is a fair and reasonable presentation prepared
in good faith on the basis of the assumptions stated therein as of the date
hereof of the projected financial condition of the Borrower and each of its
Subsidiaries, after giving effect to all the transactions contemplated by the
First Lien Credit Agreement and the other Loan Documents to be effective as of
the Effective Date, it being understood that such projected financial condition
is a business plan and there is no assurance that such business plan can be
obtained. The assumptions stated in the Financial Information are fair and
reasonable in light of the conditions existing on the date hereof. Based upon
the foregoing, and given the reasonableness of the Financial Information, I have
concluded, in good faith and to my knowledge and belief, that as of the date
hereof and after giving effect to all the transactions contemplated by the First
Lien Credit Agreement and the other Loan Documents, as follows:

 

Solvency Certificate

 

 

 

(a) The fair saleable value (as defined below) of the Borrower’s and each of its
Subsidiaries assets on a consolidated basis exceeds the total amount of
liabilities (including contingent, subordinated, unmatured and unliquidated
liabilities, in each case valued at the probable liability of the Borrower and
each of its Subsidiaries with respect thereto) of the Borrower and each of its
Subsidiaries on a consolidated basis and, therefore, the Borrower and each of
its Subsidiaries, on a consolidated basis, are “solvent”.

 

(b) The present fair salable value of the assets of the Borrower and each of its
Subsidiaries on a consolidated basis is not less than the amount that will be
required to pay their probable liabilities as such liabilities become absolute
and matured.

 

(c) The Borrower and each of its Subsidiaries on a consolidated basis will be
able to realize upon their assets and will have sufficient cash flow from
operations to enable them to pay their debts, other liabilities and contingent
obligations as such debts, liabilities and obligations mature in the ordinary
course of its business.

 

(d) The Borrower and each of its Subsidiaries on a consolidated basis do not
have unreasonably small capital with which to engage in their anticipated
businesses. In reaching this conclusion, I understand that “unreasonably small
capital” depends upon the nature of the particular business or businesses
conducted or to be conducted, and I have reached my conclusion based on the
needs and anticipated needs for capital of the business conducted or anticipated
to be conducted by the Borrower and each of its Subsidiaries.

 

(e) The Borrower and each of its Subsidiaries on a consolidated basis have not
incurred any obligation or liabilities under the First Lien Credit Agreement or
any other Loan Document, or made any conveyance or granted any Lien pursuant to
or in connection therewith, with actual intent to hinder, delay or defraud
either present or future creditors of the Borrower and each of its Subsidiaries.

 

For purposes of this Certificate, the “fair salable value” of the Borrower’s and
each of its Subsidiaries’ assets and investments has been determined on the
basis of the amount which I have concluded, in good faith and to my knowledge
and belief after due inquiry, may be realized within a reasonable time, either
through collection or sale of such investments and other assets at the regular
market value, conceiving the latter as the amount which could be obtained for
the property in question within such period by a capable and diligent business
person from an interested buyer who is willing to purchase under ordinary
selling conditions.

 

For purposes of the foregoing, the amount of contingent liabilities have been
computed as the amount that, in light of all the facts and circumstances
existing at the time hereof, can reasonably be expected to become an actual or
matured liability.

 

I understand that the Secured Parties are relying on the truth and accuracy of
this Certificate and that the delivery of this Certificate is a material
inducement for the Administrative Agent and the Lenders to enter into the First
Lien Credit Agreement and consummate the transactions contemplated thereby, and
the undersigned, in his capacity as [chief financial Authorized Officer][chief
accounting Authorized Officer] of the Borrower and on behalf of the Borrower and
each of its Subsidiaries, hereby consents to such reliance.

 

Solvency Certificate

 -2- 

 

 

I represent, in my capacity as [chief financial Authorized Officer][chief
accounting Authorized Officer] of the Borrower the foregoing information to be,
in good faith and to my knowledge and belief after due inquiry, true and correct
and have executed this Certificate as of the date first above written.

 

  ENERGY XXI GULF COAST, INC.       By       Name:     Title:

 

Solvency Certificate

 -3- 

 

 

EXHIBIT I



FORM OF CERTIFICATE

 

ENERGY XXI gULF COAST, INC.

 

The undersigned hereby certifies that he/she is the [          ] of the
Borrower, and that as such he/she is authorized to execute this certificate on
behalf of the Borrower. This Compliance Certificate is delivered pursuant to
clause (u) of Section 7.1.1 of the First Lien Exit Credit Agreement, dated as of
_______, 2016 (as amended, supplemented, amended and restated or otherwise
modified from time to time, the “First Lien Credit Agreement”), among the
Borrower, Wells Fargo Bank, National Association, as the Administrative Agent,
and the various financial institutions and other Persons from time to time
parties thereto, as lenders, and the other Persons party thereto in the
capacities therein specified. Terms used herein, unless otherwise defined
herein, have the meanings provided in the First Lien Credit Agreement.

 

Pursuant to clause (u) of Section 7.1.1 of the First Lien Credit Agreement, the
undersigned hereby certifies, represents and warrants that, as of ______ __,
20__ (the “Computation Date”):

 

The minimum Asset Coverage Ratio Required in order for the Borrower not to be
required to make a payment on the Term Loans pursuant to Section 3.1.1(f) is
1.50 to 1.00. The actual Asset Coverage Ratio was _____ to 1.00 computed as
follows:

 

Ratio of (A) Adjusted PV9% which is the sum of:

 

 

 

1. PV9% Value on such date $_______   2. 50% of Letter of Credit Outstandings on
such date in respect of Letter of Credit directly related to Borrower’s and its
Subsidiaries’ obligations to plug and abandon Oil and Gas Properties $_______  
3. 80% of cash and cash equivalents pledged to bonds, surety or similar
obligations for plugging and abandonment obligations $_______   4. Adjusted PV9%
(total of lines 1, 2 and 3) $_______ (B) First Lien Debt on such date $_______  
Asset Coverage Ratio (ratio of A to B) _____ to 1  

 

(Signature Page Follows)

 

Certificate

 -1- 

 

 

 

PV9% Value by reserve category as of the Computation Date:       Proved
Developed Producing Reserves $_________ Proved Developed Nonproducing Reserves
$_________ Proved Undeveloped Reserves (not to exceed 30% of Adjusted PV9%)
$_________     Total PV9% Value (after Proved Undeveloped Reserves adjustment,
if any) $_________

 

IN WITNESS WHEREOF, the Borrower has caused this Compliance Certificate to be
executed and delivered, and the certifications and warranties contained herein
to be made on behalf of the Borrower, by the [chief financial Authorized
Officer] [chief accounting Authorized Officer] of the Borrower as of ______ __,
20__.

 

  ENERGY XXI GULF COAST, INC.       By       Name:     Title:

 

Certificate

 -2- 

 

 

